Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

AMONG

GLOBAL EAGLE ENTERTAINMENT INC.

AND

THE PURCHASERS IDENTIFIED ON SCHEDULE I HERETO

DATED AS OF MARCH 8, 2018

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     2  

1.1

   Defined Terms      2  

1.2

   Terms Generally      39  

1.3

   Use of Defined Terms      40  

1.4

   Currency      40  

1.5

   Accounting Terms      40  

ARTICLE II PURCHASE AND SALE OF THE NOTES AND THE WARRANTS

     40  

2.1

   Purchase and Sale      40  

2.2

   Purchase Price Allocation      40  

2.3

   Closing      41  

ARTICLE III PROVISIONS OF THE NOTES

     41  

3.1

   The Notes      41  

3.2

   General Provisions As To Payments      42  

3.3

   Interest      42  

3.4

   Default Interest      44  

3.5

   Optional Prepayments      44  

3.6

   Taxes      45  

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     45  

4.1

   Financial Condition      45  

4.2

   Corporate Existence; Compliance with Law, Etc.      46  

4.3

   Corporate Power; Authorization; Consents; Enforceable Obligations      46  

4.4

   No Legal Bar      47  

4.5

   No Material Litigation      47  

4.6

   Ownership of Property; Liens; Condition of Properties      47  

4.7

   Intellectual Property      47  

4.8

   Taxes      48  

4.9

   Federal Regulations      48  

4.10

   ERISA Compliance      48  

4.11

   Investment Company Act      49  

4.12

   Subsidiaries      49  

4.13

   Accuracy and Completeness of Information      49  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONT’D)

 

          Page  

4.14

   Permits, Etc.      50  

4.15

   Solvency      50  

4.16

   Owner of Collateral; Validity of Accounts      50  

4.17

   Capitalization      50  

4.18

   Environmental Matters      51  

4.19

   Labor Matters      52  

4.20

   FCC Authorizations      52  

4.21

   USA Patriot Act; OFAC; FCPA      52  

4.22

   Security Documents      53  

4.23

   EEA Financial Institutions      53  

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

     54  

5.1

   Purchase for its Own Account.      54  

5.2

   Accredited Purchaser      54  

5.3

   Authority, Etc.      54  

5.4

   Securities Act Compliance      54  

ARTICLE VI CONDITIONS TO PURCHASE AND ISSUANCE

     54  

6.1

   Conditions to Obligations of Purchasers on the Closing Date      54  

6.2

   Conditions to Obligations of the Company on the Closing Date      56  

ARTICLE VII AFFIRMATIVE COVENANTS

     56  

7.1

   Financial Statements      56  

7.2

   Other Information      57  

7.3

   Notices      58  

7.4

   Payment of Taxes      58  

7.5

   Preservation of Existence, Etc.      58  

7.6

   Maintenance of Properties      59  

7.7

   Insurance      59  

7.8

   Compliance with Laws      59  

7.9

   Books and Records      59  

7.10

   Additional Collateral; Additional Guarantors      60  

7.11

   Compliance with Environmental Laws      60  

7.12

   Further Assurances      60  

7.13

   Designation of Subsidiaries      60  

7.14

   Use of Proceeds      61  

7.15

   Offer to Repurchase Upon Change of Control      61  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONT’D)

 

          Page  

7.16

   End of Fiscal Years      62  

7.17

   Lines of Business      63  

7.18

   Communications Regulations      63  

7.19

   Anti-Terrorism Law; Anti-Money Laundering; Embargoed Persons;
Anti-Corruption; Licenses      63  

7.20

   ERISA Compliance      63  

7.21

   Other Information      64  

ARTICLE VIII NEGATIVE COVENANTS

     64  

8.1

   Limitation on Indebtedness      64  

8.2

   Limitation on Liens      69  

8.3

   Investments      74  

8.4

   Fundamental Changes      78  

8.5

   Dispositions      80  

8.6

   Restricted Payments      82  

8.7

   Transactions with Affiliates      85  

8.8

   Burdensome Agreements      87  

8.9

   Prepayments, Etc. of Subordinated Indebtedness      89  

8.10

   Permitted JV Holdings Activities      90  

ARTICLE IX TRANSFER OF NOTES

     90  

9.1

   Note Register      90  

9.2

   Lost, Destroyed or Mutilated Notes      91  

9.3

   Restriction on Transfer      91  

9.4

   Restrictive Legend      91  

9.5

   Notice of Transfer      92  

ARTICLE X EVENTS OF DEFAULT

     93  

10.1

   Defaults      93  

10.2

   Acceleration      95  

10.3

   Waiver of Defaults      96  

10.4

   Control by Majority      96  

10.5

   Limitation on Suits      96  

ARTICLE XI [RESERVED]

     96  

ARTICLE XII THE COLLATERAL AGENT

     96  

12.1

   Appointment      96  

12.2

   Powers and Duties; General Immunity      97  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONT’D)

 

          Page  

12.3

   Independent Investigation by the Purchasers; No Responsibility For Appraisal
of Creditworthiness      98  

12.4

   Right to Indemnity      98  

12.5

   Resignation of Collateral Agent; Successor Collateral Agent      99  

12.6

   Collateral Documents      99  

ARTICLE XIII MISCELLANEOUS

     100  

13.1

   Notices      100  

13.2

   Survival of Agreement      101  

13.3

   Successors and Assigns; Participations      102  

13.4

   Expenses      102  

13.5

   Indemnification      102  

13.6

   GOVERNING LAW; JURISDICTION AND VENUE      104  

13.7

   WAIVER OF JURY TRIAL      104  

13.8

   Waivers; Amendments      105  

13.9

   Public Announcements      105  

13.10

   Independence of Covenants, Representations and Warranties      105  

13.11

   No Fiduciary Relationship      105  

13.12

   No Duty      106  

13.13

   Construction      106  

13.14

   Severability      106  

13.15

   Counterparts; Facsimile Execution      106  

13.16

   Headings      106  

13.17

   Entire Agreement      107  

13.18

   USA Patriot Act Notice      107  

13.19

   Lien Termination, Subordination and Release; Guarantee Release      107  

13.20

   Pro Forma Calculations      107  

SCHEDULES AND EXHIBITS

 

Schedule I    -    Purchasers, Securities and Notices Incorporated Schedule 4.17
   -    Capitalization Exhibit A    -    Form of Note Exhibit B    -    Form of
Guaranty Agreement Exhibit C    -    Form of Security Agreement Exhibit D    -
   Form of Penny Warrant Exhibit E    -    Form of Market Warrant

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONT’D)

 

          Page

Exhibit F

   —     

Form of Warrantholders Agreement

Exhibit G

   —     

Form of Subordination Terms

Exhibit H

   —     

Form of Intercreditor and Subordination Agreement

Exhibit I

   —     

Form of Joinder

 

 

v



--------------------------------------------------------------------------------

Each of the Purchasers referred to below and each holder of the Notes
(a) acknowledges that it has received a copy of the Intercreditor and
Subordination Agreement (as defined below), (b) agrees that it will be bound by
and will take no actions contrary to the provisions of the Intercreditor and
Subordination Agreement, (c) authorizes and instructs the Collateral Agent (as
defined below) to enter into the Intercreditor and Subordination Agreement as
Collateral Agent and on behalf of such Purchaser or such holder, as applicable,
and (d) hereby consents to the payment subordination and the subordination of
the Liens (as defined below) securing the Note Obligations (as defined below) on
the terms set forth in the Intercreditor and Subordination Agreement. The
foregoing provisions are intended as an inducement to the lenders and/or
purchasers under the First Lien Loan Documents (as defined in the Intercreditor
and Subordination Agreement) and the other Second Lien Note Documents (as
defined in the Intercreditor and Subordination Agreement) to extend credit to
the Company (as defined below) and the Guarantors (as defined below) and such
lenders and/or purchasers are intended third party beneficiaries of such
provisions. In the event of any conflict or inconsistency between the provisions
of the Intercreditor and Subordination Agreement and this Agreement, the
provisions of the Intercreditor and Subordination Agreement shall control.

SECURITIES PURCHASE AGREEMENT, dated as of March 8, 2018, among (i) Global Eagle
Entertainment Inc., a Delaware corporation (the “Company”), (ii) the Persons
listed on Schedule I hereto (each, a “Purchaser” and collectively, the
“Purchasers”), and (iii) a collateral agent to be determined, who will execute
this agreement by Joinder (in such capacity, the “Collateral Agent”).

RECITALS

WHEREAS, the Company has authorized the issuance of up to $150,000,000 aggregate
principal amount of its Second Lien Notes (the “Notes”) to be issued in
accordance with the terms and conditions of this Agreement and substantially in
the form of Exhibit A hereto;

WHEREAS, the Company has authorized the issuance of (i) warrants to acquire an
aggregate of 18,065,775 shares of Common Stock at an exercise price of $0.01 per
share (the “Penny Warrants”) and (ii) warrants to acquire an aggregate of
13,000,000 shares of Common Stock at an exercise price of $1.57 per share (the
“Market Warrants” and, together with the Penny Warrants, the “Warrants”), in
each case, in accordance with the terms and conditions of this Agreement and
substantially in the forms as Exhibit D and Exhibit E hereto, respectively; and

WHEREAS, the Company desires to issue and sell to the Purchasers pursuant to
this Agreement, and each Purchaser, severally, desires to purchase from the
Company, the Notes and the Warrants in such amounts as is set forth opposite its
name in Schedule I hereto;

NOW THEREFORE, on consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

1.1 Defined Terms.

“Administrative Agent” has the meaning given to such term in the preamble to
this Agreement.

“Affiliate” means, with respect to any Person, any other Person that controls,
is controlled by, or is under common control with such Person. The term
“control,” as used in this definition, means the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.
The terms “controlled” and “controlling” have meanings correlative to the
foregoing. Notwithstanding the foregoing, (i) the Company, its Subsidiaries and
its other Affiliates shall not be considered Affiliates of any of the Holders or
any of their respective Affiliates and (ii) none of the Holders shall be
considered Affiliates of any Portfolio Company in which any of the Holders or
any of their investment fund Affiliates have made any debt or equity investment.

“Agreement” means this Agreement, together with all schedules, exhibits and
annexes attached hereto, as amended, supplemented or otherwise modified from
time to time in accordance with the terms hereof.

“Anti-Terrorism Laws” means any Requirements of Law relating to terrorism or
money laundering, including Executive Order No. 13224, the Patriot Act, the Bank
Secrecy Act, the Money Laundering Control Act of 1986 (i.e., 18 U.S.C. §§ 1956
and 1957), the Requirements of Law administered by OFAC, and all Requirements of
Law comprising or implementing these laws.

“Applicable Premium” means, with respect to any Note on any redemption date, the
greater of:

(1) 1% of the then outstanding principal amount of the Note; and

(2) the excess of:

(a) the present value at such redemption date of (i) the redemption price of the
Note on the third anniversary of the Closing Date (such redemption price being
set forth in the table appearing in Section 3.5(a)) plus (ii) all required
interest payments due on the Note through the third anniversary of the Closing
Date (excluding accrued but unpaid interest to, but excluding, the redemption
date), discounted to such redemption date on a semi-annual basis (assuming a
360-day year consisting of twelve 30-day months) at the Treasury Rate as of such
redemption date plus 50 basis points; over

(b) the then outstanding principal amount of the Note.

“Attorney Costs” means and includes all reasonable and documented fees, out of
pocket expenses and disbursements of any law firm or other external legal
counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

 

2



--------------------------------------------------------------------------------

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by law or
executive order to close or be closed.

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code.

“Blocked Person” means a Person (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) owned or controlled
by, or acting for or on behalf of, any Person that is listed in the annex to, or
is otherwise subject to the provisions of, Executive Order No. 13224, (c) with
which any Purchaser is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law, (d) that commits, threatens or conspires
to commit or supports “terrorism” as defined in Executive Order No. 13224 or
(e) that is named a “specially designated national” or “blocked person” on the
most current list published by OFAC or other similar list.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by the Company and its
Restricted Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as capital expenditures on the consolidated
statement of cash flows of the Company and its Restricted Subsidiaries.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), any and
all warrants, options or rights to purchase or any other securities convertible
into any of the foregoing.

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Company and
its Restricted Subsidiaries during such period in respect of purchased software
or internally developed software and software enhancements that, in conformity
with GAAP, are or are required to be reflected as capitalized costs on the
consolidated balance sheet of the Company and its Restricted Subsidiaries.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Company or any Restricted Subsidiary:

(a) Dollars;

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of the United States
having average maturities of not more than 24 months from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;

 

3



--------------------------------------------------------------------------------

(c) (i) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, a province of Canada, the United
Kingdom or any country which is a member of the Organisation for Economic
Cooperation and Development; (ii) readily-marketable securities issued by any
agency of the Canadian federal government, the United Kingdom or any country
which is a member of the Organisation for Economic Cooperation and Development,
the obligations of which are fully backed by the full faith and credit of the
United States or Canadian government, the United Kingdom or any country which is
a member of the Organisation for Economic Cooperation and Development, as
applicable; and (iii) any readily-marketable direct obligations issued by any
other agency of the Canadian government, any province of Canada or any political
subdivision of any such state or province or any public instrumentality thereof,
the United Kingdom or any country which is a member of the Organisation for
Economic Cooperation and Development; provided that, in each case of (i), (ii),
and (iii) above, such obligations, such obligations or securities (x) mature
within one year from the date of acquisition thereof and (y) have a rating of at
least “A-1” from S&P and at least “P-1” from Moody’s;

(d) time deposits or eurodollar time deposits with, insured certificates of
deposit, bankers’ acceptances or overnight bank deposits of, or letters of
credit issued by, any commercial bank that (A) is organized under the Laws of
the United States, any state thereof, the District of Columbia or any member
nation of the Organisation for Economic Co-operation and Development or is the
principal banking Subsidiary of a bank holding company organized under the Laws
of the United States, any state thereof, the District of Columbia or any member
nation of the Organization for Economic Cooperation and Development and is a
member of the Federal Reserve System, and (B) has combined capital and surplus
of at least $250,000,000 or $100,000,000 in the case of any non-U.S. bank (any
such bank being an “Approved Bank”), in each case with maturities not exceeding
24 months from the date of acquisition thereof;

(e) commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any variable or fixed rate note issued by,
or guaranteed by, a corporation (other than structured investment vehicles and
other than corporations used in structured financing transactions) and rated A-2
(or the equivalent thereof) or better by S&P or P-2 (or the equivalent thereof)
or better by Moody’s, in each case with average maturities of not more than 24
months from the date of acquisition thereof;

(f) marketable short-term money market and similar funds having a rating of at
least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency selected by the
Company);

(g) repurchase obligations for underlying securities of the types described in
clauses (b), (c), (d) and (f) above entered into with any Approved Bank;

(h) securities with average maturities of 24 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government having an
investment grade rating from either S&P or Moody’s (or the equivalent thereof);

 

4



--------------------------------------------------------------------------------

(i) Investments (other than in structured investment vehicles and structured
financing transactions) with average maturities of 12 months or less from the
date of acquisition in money market funds rated AAA- (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

(j) securities with maturities of 12 months or less from the date of acquisition
backed by standby letters of credit issued by any Approved Bank;

(k) (i) instruments equivalent to those referred to in clauses (a) through (j)
above denominated in Euros or any other foreign currency comparable in credit
quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent and in amounts reasonably required in connection with any
business conducted by any Restricted Subsidiary organized in such jurisdiction
and (ii) in the case of any Foreign Subsidiary, such local currencies in those
countries in which such Foreign Subsidiary transacts business from time to time
in the ordinary course of business;

(l) Investments, classified in accordance with GAAP as Current Assets of the
Company or any Restricted Subsidiary, in money market investment programs which
are registered under the Investment Company Act of 1940 or which are
administered by financial institutions having capital of at least $250,000,000,
and, in either case, the portfolios of which are limited such that substantially
all of such Investments are of the character, quality and maturity described in
clauses (a) through (k) above; and

(m) investment funds investing at least 90% of their assets in securities of the
types described in clauses (a) through (l) above.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (a) and (k)
above; provided that such amounts are converted into any currency listed in
clause (a) or (k) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

“Cash Interest Rate” has the meaning given to such term in Section 3.3(a)

“Casualty Event” means any event that gives rise to the receipt by the Company
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“CFC” means a Subsidiary of the Borrower that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code.

“CFC Holding Company” means a Domestic Subsidiary of the Borrower that owns no
material assets (directly or through one or more disregarded entities) other
than the equity (including any debt instrument treated as equity for U.S.
federal income tax purposes) of one or more Foreign Subsidiaries that are CFCs.

“Change of Control” shall be deemed to occur if:

 

5



--------------------------------------------------------------------------------

(a) any person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the Closing Date) (but excluding (x) any employee
benefit plan of such person and its Subsidiaries and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan and (y) PAR Capital), shall have, directly or indirectly, acquired
beneficial ownership of Equity Interests representing 35% or more of the
aggregate voting power represented by the issued and outstanding Equity
Interests of the Company;

(b) PAR Capital shall have, directly or indirectly, acquired beneficial
ownership of Equity Interests representing 40% or more of the aggregate voting
power represented by the issued and outstanding Equity Interests of the Company;
or

(c) a “change of control” (or similar event) shall occur in any document
pertaining to Credit Agreement Refinancing Indebtedness (as defined in the
Senior Credit Agreement) or Permitted Ratio Debt (or any Permitted Refinancing
of any of the foregoing), in each case with an aggregate outstanding principal
amount in excess of $20,000,000.

“Change of Control Offer” has the meaning given to such term in Section 7.15(a).

“Change of Control Payment” has the meaning given to such term in
Section 7.15(a).

“Change of Control Payment Date” has the meaning given to such term in
Section 7.15(a)(ii).

“Closing” has the meaning given to such term in Section 2.3(a).

“Closing Date” has the meaning given to such term in Section 2.3(a).

“CNI True-Up Amount” means, for the first fiscal quarter of each fiscal year of
the Company, an amount (if positive) equal to (x) the aggregate amount that
increased Consolidated Net Income under clauses (e)(x) (to the extent relating
to amounts paid in cash or Cash Equivalents by WMS to JV Holdings pursuant to
section 5.2.2 of the WMS LLC Agreement) and (e)(y) of the definition of
Consolidated Net Income during the immediately preceding fiscal year of the
Company, minus (y) the aggregate amount of distributions actually paid in cash
or Cash Equivalents by WMS to JV Holdings pursuant to section 5.2.2 of the WMS
LLC Agreement during such immediately preceding fiscal year of the Company.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” means the “Collateral” as such term is defined in the Security
Agreement and any other collateral security granted under the Collateral
Documents.

“Collateral Agent” has the meaning given to such term in the preamble to this
Agreement.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

6



--------------------------------------------------------------------------------

(a) if the Company or any Restricted Subsidiary creates any additional security
interest upon any property or assets that would constitute Collateral to secure
any First Lien Obligations, it must, within 30 days, grant a second priority
perfected security interest upon such Collateral as security for the Notes and
Guaranty Agreement, as applicable; and

(b) if the Company or any Restricted Subsidiary which is not then a Guarantor
becomes a guarantor of any First Lien Obligations, it must, within 30 days,
execute and deliver a joinder agreement to the Guaranty Agreement and become a
Guarantor thereunder.

“Collateral Documents” means, collectively, the Guaranty Agreement, the Security
Agreement, the Intercreditor and Subordination Agreement and any other security
agreement, pledge agreement, deed of trust, mortgage, notice to or
acknowledgment of a registrar or depositary institution, Control Agreement,
collateral assignment or other collateral security agreement executed and
delivered by the Company or any other Note Party (and executed by any third
party whose signature is necessary) to secure the Note Obligations, in each
case, either as originally executed or as the same may from time to time be
supplemented, modified, amended, restated, extended or supplanted.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Common Stock” means the common stock, par value $0.0001 per share, of the
Company.

“Communications Act” means the Communications Act of 1934, as amended, and the
rules, regulations, and published policies of the FCC.

“Company” has the meaning given to such term in the preamble to this Agreement.

“Company Party” means the Company or any of its Restricted Subsidiaries.

“Company Securities” has the meaning given to such term in Section 4.17.

“Consolidated Cash Interest Expense” means, for any period, total interest
expense determined in accordance with GAAP for such period but only to the
extent paid or currently payable in cash in such period (for the avoidance of
doubt, any such amount shall exclude any interest expense that, at the option of
the Company, may be paid in cash or in kind, as long as the Company elects such
payment to be made in kind and such payment is actually paid in kind during the
relevant period), and excluding, for the avoidance of doubt, (i) amortization of
deferred financing costs, debt issuance and amendment costs, commissions, fees
and expenses, (ii) Transaction Expenses, fees and expenses associated with the
EMC Acquisition Transactions and the MTN Acquisition Transactions and any annual
agency fees, (iii) fees and expenses (including bridge, arrangement,
structuring, amendment, commitment and other similar fees) associated with any
amendment or modification of the Securities Documents and any Disposition,
Permitted Acquisition, Investment or issuance of Equity Interests or
Indebtedness, in each case, permitted hereunder and whether or not consummated,
(iv) any expenses resulting from discounting of indebtedness in connection with
the application of recapitalization accounting or purchase accounting,
(v) penalties or interest related to taxes and any other

 

7



--------------------------------------------------------------------------------

amounts of noncash interest resulting from the effects of acquisition method
accounting or pushdown accounting, (vi) the accretion or accrual of, or accrued
interest on, discounted liabilities during such period, (vii) any one-time cash
costs associated with breakage in respect of Swap Contracts for interest rates
and (viii) all non-recurring interest expense consisting of liquidated damages
for failure to timely comply with registration rights obligations.

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:

(a) without duplication and, except with respect to clauses (vii)(B), (x) and
(xi) below, to the extent deducted (and not added back or excluded) in arriving
at such Consolidated Net Income, the sum of the following amounts for such
period with respect to the Company and its Restricted Subsidiaries:

(i) total interest expense determined in accordance with GAAP (including, to the
extent deducted and not added back in computing Consolidated Net Income,
(A) amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, (B) all commissions, discounts and other fees and
charges owed with respect to letters of credit or bankers acceptances,
(C) non-cash interest payments, (D) the interest component of Capitalized
Leases, (E) net payments, if any, pursuant to interest Swap Contracts with
respect to Indebtedness, (F) amortization of deferred financing fees, debt
issuance costs, commissions and fees, and (G) the interest component of any
pension or other post-employment benefit expense) and, to the extent not
reflected in such total interest expense, any losses on hedging obligations or
other derivative instruments entered into for the purpose of hedging interest
rate risk, net of interest income and gains on such hedging obligations, and
costs of surety bonds in connection with financing activities (whether amortized
or immediately expensed),

(ii) without duplication, provision for taxes based on income, profits or
capital gains of the Company and the Restricted Subsidiaries, including, without
limitation, federal, state, foreign, local, franchise and similar taxes and
foreign withholding taxes paid or accrued during such period including penalties
and interest related to such taxes or arising from any tax examinations,

(iii) depreciation and amortization (including amortization of intangible
assets, deferred financing fees, debt issuance costs, commissions, fees and
expenses, bridge, commitment and other financing fees, discounts, yield) and
other fees and charges (including amortization of unrecognized prior service
costs and actuarial gains and losses related to pensions and other
post-employment benefits, of the Company and its Restricted Subsidiaries),

(iv) extraordinary, infrequent, unusual, exceptional or non-recurring charges,
expenses or losses,

(v) non-cash charges, expenses or losses, including, without limitation, any
non-cash expense relating to the vesting of warrants (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period),

 

8



--------------------------------------------------------------------------------

(vi) retention, recruiting, relocation and signing bonuses and expenses, stock
option and other equity-based compensation expenses, severance costs, stay
bonuses, transaction fees and expenses and management fees and expenses, and any
one time expense relating to enhanced accounting function or other transaction
costs, including those associated with becoming a public company (including,
without duplication, any such payments made in connection with the consummation
of the MTN Acquisition Transactions or the EMC Acquisition Transactions, as the
case may be),

(vii) (A) the amount of any restructuring charges and related charges,
restructuring costs, integration costs, transition costs, consolidation and
closing costs for facilities, costs incurred in connection with any
non-recurring strategic initiatives, costs incurred in connection with
acquisitions and non-recurring intellectual property development after the
Closing Date, other business optimization expenses (including costs and expenses
relating to business optimization programs and new systems design and
implementation costs), project start-up costs and other restructuring charges,
accruals or reserves (including restructuring costs related to acquisitions
after the Closing Date and to closure/consolidation of facilities, retention
charges, systems establishment costs and excess pension charges) and (B) the
amount of cost savings, operating expense reductions, other operating
improvements and synergies projected by the Company in good faith to result from
actions taken or expected to be taken in connection with (1) the MTN Acquisition
Transactions, the EMC Acquisition Transactions, the Transactions (as defined in
the Senior Credit Agreement) or any other Specified Transaction or (2) the
implementation of any Cost Savings Initiative after the Closing Date (in each
case calculated on a Pro Forma Basis as though such cost savings, operating
expense reductions, other operating improvements and synergies had been realized
on the first day of such period and as if such cost savings, operating expense
reductions, other operating improvements and synergies were realized during the
entirety of such period), net of the amount of actual benefits realized during
such period from such actions; provided that (x) such cost savings, operating
expense reductions, other operating improvements and synergies are
(i) reasonably supportable and quantifiable in the good faith judgment of the
Company, and (ii) reasonably anticipated to be realized within 18 months after
the consummation of the applicable Specified Transaction or the implementation
of a Cost Savings Initiative which is expected to result in such cost savings,
expense reductions, other operating improvements or synergies, (y) no cost
savings, operating expense reductions and synergies shall be added pursuant to
this clause (vii) to the extent duplicative of any expenses or charges otherwise
added to Consolidated EBITDA, whether through a pro forma adjustment or
otherwise, for such period and (z) the aggregate add-backs pursuant to this
clause (vii)(B) (plus any adjustments made pursuant to Section 13.20(c) but
excluding any adjustments consistent with Article 11 of Regulation S-X and as
interpreted by the staff of the SEC) shall not exceed 25% of Consolidated EBITDA
for such Test Period (calculated after giving effect to any such add-backs or
adjustments),

(viii) [Reserved],

(ix) any Transaction Expenses and other accruals, payments and expenses
(including rationalization, legal, tax, structuring and other costs and
expenses), or any amortization thereof, related to the Transactions, the MTN
Acquisition Transactions, the EMC Acquisition Transactions, acquisitions,
Investments, dividends, Dispositions, or any amortization thereof, issuances of
Indebtedness or Equity Interests permitted under the Note Documents or repayment
of debt, issuance of equity securities, refinancing transactions or amendment or
other modification of any debt instrument (in each case, including any such
transaction consummated on the Closing Date and any such transaction undertaken
but not completed),

 

9



--------------------------------------------------------------------------------

(x) to the extent not already included in Consolidated Net Income, proceeds of
business interruption insurance (to the extent actually received),

(xi) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back,

(xii) any non-cash increase in expenses (A) resulting from the revaluation of
inventory (including any impact of changes to inventory valuation policy methods
including changes in capitalization of variances) or other inventory
adjustments, or (B) due to purchase accounting associated with the MTN
Acquisition Transactions, the EMC Acquisition Transactions or any acquisition
constituting an Investment consummated prior to or, to the extent not prohibited
by this Agreement, after the Closing Date,

(xiii) the amount of any expense or reduction of Consolidated Net Income
consisting of Restricted Subsidiary income attributable to minority interests or
non-controlling interests of third parties in any non-wholly owned Restricted
Subsidiary; provided that the amount of such cash dividends or distributions
deducted pursuant to this clause (xiii) in any Test Period shall not exceed such
third party’s pro rata share of the Consolidated EBITDA (to the extent positive)
of such non-wholly owned Restricted Subsidiary for such Test Period,

(xiv) letter of credit fees,

(xv) the amount of fees, indemnifications and reimbursement of expenses of
directors of any Company Party,

(xvi) any Equity Funded Employee Plan Costs,

(xvii) any net loss from disposed, abandoned or discontinued operations or
product lines,

(xviii) [Reserved],

(xix) earn-out and contingent consideration obligations (including to the extent
accounted for as bonuses or otherwise) and adjustments thereof and purchase
price adjustments, in any case in connection with any acquisition or other
Investment, and

(xx) any costs or expenses incurred relating to environmental remediation,
litigation or other disputes in respect of events and exposures that occurred
prior to the Closing Date;

 

10



--------------------------------------------------------------------------------

minus (b) without duplication and to the extent included in arriving at such
Consolidated Net Income, (i) non-cash gains (excluding any non-cash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period), (ii) any net gain
from disposed, abandoned or discontinued operations or product lines and
(iii) the amount of any minority interest income consisting of Restricted
Subsidiary losses attributable to minority interests or non-controlling
interests of third parties in any non-wholly owned Restricted Subsidiary;
provided that:

(A) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA (x) currency translation gains and losses
related to currency remeasurements of Indebtedness (including the net loss or
gain (i) resulting from Swap Contracts for currency exchange risk and
(ii) resulting from intercompany indebtedness) and (y) all other foreign
currency translation gains or losses to the extent such gains or losses are
non-cash items;

(B) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period any adjustments resulting from
the application of the Financial Accounting Standards Board’s Accounting
Standards Codification 815 and the International Accounting Standard Board’s IAS
39 and their respective related pronouncements and interpretations; and

(C) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period any income (loss) for such
period attributable to the early extinguishment of (i) Indebtedness,
(ii) obligations under any Swap Contracts or (iii) other derivative instruments.

For the avoidance of doubt, Consolidated EBITDA shall be calculated, including
pro forma adjustments, in accordance with Section 13.20.

“Consolidated First Lien Net Debt” means, as of any date of determination, any
Indebtedness described in clause (a) of the definition of “Consolidated Total
Net Debt” outstanding on such date that is secured by a Lien on any asset or
property of the Company or any Restricted Subsidiary but excluding any such
Indebtedness in which the applicable Liens are expressly subordinated or junior
to the Liens securing the First Lien Obligations minus up to $100,000,000 of
cash and Cash Equivalents (other than Restricted Cash) included on the
consolidated balance sheet of the Company and the Restricted Subsidiaries as of
such date, free and clear of all Liens (other than Liens permitted by
Section 8.2); provided that Consolidated First Lien Net Debt shall not include
Indebtedness in respect of letters of credit, except to the extent of
unreimbursed amounts thereunder; provided that any unreimbursed amount under
commercial letters of credit shall not be counted as Consolidated First Lien Net
Debt until three Business Days after such amount is drawn. For the avoidance of
doubt, it is understood that obligations (i) under Swap Contracts and (ii) owed
by Unrestricted Subsidiaries, do not constitute Consolidated First Lien Net
Debt.

“Consolidated First Lien Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated First Lien Net Debt as of the last day of
such Test Period to (b) Consolidated EBITDA for such Test Period.

“Consolidated Net Income” means, for any period, the net income (loss) of the
Company and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided, however, that, without
duplication,

 

11



--------------------------------------------------------------------------------

(a) any after-tax effect of extraordinary items (including gains or losses and
all fees and expenses relating thereto) for such period shall be excluded,

(b) the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income shall be excluded,

(c) accruals and reserves that are established or adjusted within 12 months
after the Closing Date that are so required to be established or adjusted as a
result of the Transactions (or within 12 months after the closing of or the EMC
Acquisition Transactions or any other acquisition that are so required to be
established or adjusted as a result of such acquisition) in accordance with GAAP
or changes as a result of adoption or modification of accounting policies in
accordance with GAAP shall be excluded,

(d) any net after-tax effect of gains or losses (less all fees, expenses and
charges relating thereto) attributable to asset dispositions or abandonments or
the sale or other disposition of any Equity Interests of any Person, in each
case other than in the ordinary course of business, as determined in good faith
by the Company, shall be excluded,

(e) the net income (loss) for such period of any Person that is not a Subsidiary
of the Company, or is an Unrestricted Subsidiary, or that is accounted for by
the equity method of accounting, shall be excluded; provided that
(x) Consolidated Net Income of the Company shall be increased by the amount of
dividends or distributions or other payments that are actually paid in cash or
Cash Equivalents (or to the extent subsequently converted into cash or Cash
Equivalents) to the Company or a Restricted Subsidiary thereof in respect of
such period (except to the extent relating to amounts certified by the Company
pursuant to the following clause (y)), and (y) at the option of the Company and
without duplication of the foregoing clause (x), solely while MTN or JV Holdings
is a Restricted Subsidiary and a member of WMS and WMS is not a direct or
indirect Subsidiary of the Company, Consolidated Net Income of the Company for
any fiscal quarter of the Company shall be increased by the amount of
distributions determined in good faith by the Company as being available to be
paid from WMS to JV Holdings in respect of such fiscal quarter pursuant to
section 5.2.2 of the WMS LLC Agreement but not actually paid to JV Holdings
during such fiscal quarter,

(f) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded,

(g) any non-cash compensation charge or expense, including any such charge or
expense arising from the grants of stock appreciation or similar rights, stock
options, restricted stock or other rights or equity incentive programs or any
other equity-based compensation shall be excluded, and any cash charges
associated with the rollover, acceleration or payout of Equity Interests by
management of Company or any of its Subsidiaries in connection with the MTN
Acquisition Transactions, the EMC Acquisition Transactions, or the Transactions,
as the case may be, shall be excluded,

 

12



--------------------------------------------------------------------------------

(h) any expenses, charges or losses that are covered by indemnification or other
reimbursement provisions in connection with any Investment, Permitted
Acquisition or any sale, conveyance, transfer or other disposition of assets
permitted under this Agreement, to the extent actually reimbursed, or, so long
as the Company has made a determination that a reasonable basis exists for
indemnification or reimbursement and only to the extent that such amount is
(A) not denied by the applicable indemnitor in writing within 180 days of the
occurrence of such event and (B) in fact indemnified or reimbursed within 365
days of such determination (with a deduction in the applicable future period for
any amount so added back to the extent not so indemnified or reimbursed within
such 365-day period), shall be excluded,

(i) to the extent covered by insurance and actually reimbursed, or, so long as
the Company has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount (A) is not denied by the applicable carrier in writing within
180 days of the occurrence of such event and (B) is in fact reimbursed within
365 days of the date of such determination (with a deduction in the applicable
future period for any amount so added back to the extent not so reimbursed
within such 365 days), expenses, charges or losses with respect to liability or
casualty events or business interruption shall be excluded,

(j) the income (or loss) of any Person accrued prior to the date it becomes a
Restricted Subsidiary of the Company or is merged into or consolidated with the
Company or any of its Subsidiaries or such Person’s assets are acquired by the
Company or any of its Restricted Subsidiaries shall be excluded (except to the
extent required for any calculation of Consolidated EBITDA on a Pro Forma
Basis),

(k) solely for the purpose of determining the Cumulative Credit pursuant to
clause (b) of the definition thereof, the income of any Restricted Subsidiary of
the Company that is not a Guarantor to the extent that the declaration or
payment of dividends or similar distributions by such Restricted Subsidiary of
such income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Restricted Subsidiary (which has not
been waived) shall be excluded, except (solely to the extent permitted to be
paid) to the extent of the amount of dividends or other distributions actually
paid to the Company or any of its Restricted Subsidiaries that are Guarantors by
such Person during such period in accordance with such documents and
regulations, and

(l) the Consolidated Net Income of the Company shall be reduced by the
applicable CNI True-Up Amount (if any).

There shall be excluded from Consolidated Net Income for any period the purchase
accounting effects of adjustments in component amounts required or permitted by
GAAP (including in the inventory, property and equipment, software, goodwill,
intangible assets, in-process research and development, deferred revenue and
debt line items thereof) and related authoritative pronouncements (including the
effects of such adjustments pushed down to (x) with respect to any such
adjustments related to any period occurring prior to the consummation of the EMC
Acquisition, EMC and its Restricted Subsidiaries, and (y) with respect to any
such adjustments related to any period occurring after the consummation of the
EMC Acquisition, the

 

13



--------------------------------------------------------------------------------

Company’s Restricted Subsidiaries), as a result of the MTN Acquisition
Transactions, the EMC Acquisition Transactions or any acquisition constituting
an Investment permitted under this Agreement consummated prior to or, to the
extent not prohibited by this Agreement, after the Closing Date, or the
amortization or write-off of any amounts thereof. For the avoidance of doubt,
Consolidated Net Income shall be calculated, including pro forma adjustments, in
accordance with Section 13.20.

“Consolidated Senior Secured Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated Total Net Debt (other than any portion of
Consolidated Total Net Debt that is unsecured) as of the last day of such Test
Period to (b) Consolidated EBITDA as of the last day for such Test Period.

“Consolidated Total Net Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Company and its Restricted
Subsidiaries outstanding on such date, in an amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP (but excluding the effects of any discounting of Indebtedness
resulting from the application of purchase accounting in connection with the MTN
Acquisition Transactions, the EMC Acquisition Transactions or any acquisition
constituting an Investment permitted under this Agreement consummated prior to
or, to the extent not prohibited by this Agreement, after the Closing Date)
consisting of Indebtedness for borrowed money, purchase money debt and
Attributable Indebtedness minus (b) up to $100,000,000 of cash and Cash
Equivalents (other than Restricted Cash) included on the consolidated balance
sheet of the Company and its Restricted Subsidiaries as of such date, free and
clear of all Liens (other than Liens permitted by Section 8.2); provided that
Consolidated Total Net Debt shall not include Indebtedness in respect of letters
of credit, except to the extent of unreimbursed amounts thereunder; provided
that any unreimbursed amount under commercial letters of credit shall not be
counted as Consolidated Total Net Debt until three Business Days after such
amount is drawn. For the avoidance of doubt, it is understood that obligations
(i) under Swap Contracts and (ii) owed by Unrestricted Subsidiaries, do not
constitute Consolidated Total Net Debt.

“Consolidated Total Net Leverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated Total Net Debt as of the last day of such Test
Period to (b) Consolidated EBITDA as of the last day for such Test Period.

“Contractual Obligation” means as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Contribution Indebtedness” has the meaning given to such term in
Section 8.1(x).

“Controlled Investment Affiliate” shall mean, as to any Person, any other Person
which (a) directly or indirectly is in Control of, is Controlled by, or is under
common Control with, such Person and is organized by such Person (or any Person
Controlling such Person) primarily for making equity or debt investments in the
Company or other portfolio companies or (b) is obligated pursuant to a
commitment agreement to invest its capital as directed by such Person.

 

14



--------------------------------------------------------------------------------

“Convertible Notes” means the 2.75% Convertible Senior Notes due 2035 issued by
the Company pursuant to the Indenture dated as of February 18, 2015, between the
Company and U.S. Bank National Association, as trustee.

“Cost Savings Initiative” means any operational change, restructuring, cost
savings initiative or other similar initiative or specified transaction.

“Cumulative Credit” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

(a) on and after the Trigger Date only, $25,000,000, plus

(b) 50% of the Consolidated Net Income for the period (taken as one accounting
period) beginning on January 1, 2018 to the end of the Company’s most recently
ended fiscal quarter for which internal financial statements are available at
such time; provided that such amount shall not be less than $0, plus

(c) (i) the cumulative amount of cash and Cash Equivalent proceeds from the sale
or issuance of Qualified Equity Interests of the Company after December 31, 2017
to a Person other than a Note Party or a Restricted Subsidiary and on or prior
to such time (including upon exercise of warrants or options) (other than
Excluded Contributions or any amount used for Equity Funded Employee Plan Costs)
which proceeds have been contributed as common equity to the capital of the
Company and (ii) the Qualified Equity Interests of the Company (other than
Excluded Contributions or any amount used for Equity Funded Employee Plan Costs)
issued upon conversion of Indebtedness or Disqualified Equity Interests of the
Company or any Restricted Subsidiary of the Company owed to a Person other than
a Note Party or a Restricted Subsidiary of a Note Party not previously applied
for a purpose other than use in the Cumulative Credit, plus

(d) 100% of the fair market value (as reasonably determined by the Company) of
marketable securities or other property received by the Company or a Restricted
Subsidiary from any Person other than a Note Party or a Restricted Subsidiary
contributed to the common capital of the Company or in exchange for, or for the
net cash proceeds of, the issuance of Qualified Equity Interests of the Company
contributed to the common capital of the Company, received after December 31,
2017 (other than Excluded Contributions or any amount used for Equity Funded
Employee Plan Costs), plus

(e) 100% of the aggregate amount received by the Company or any Restricted
Subsidiary of the Company in cash and Cash Equivalents from:

(i) the sale, transfer or other disposition (other than to the Company or any
such Restricted Subsidiary) of the Equity Interests of an Unrestricted
Subsidiary or any minority Investments, or

(ii) any dividend or other distribution by an Unrestricted Subsidiary or
received in respect of minority Investments, or

 

15



--------------------------------------------------------------------------------

(iii) any interest, returns of principal, repayments and similar payments by
such Unrestricted Subsidiary or received in respect of any minority Investment,

provided that in the case of clauses (i), (ii) and (iii), in each case, to the
extent that the Investment corresponding to the designation of such Subsidiary
as an Unrestricted Subsidiary or any subsequent Investment in such Unrestricted
Subsidiary or minority Investment, as applicable, was made in reliance on the
Cumulative Credit pursuant to Section 8.3(c)(iii)(C)(y) or Section 8.3(n)(y),
provided, further, that no increase in the Cumulative Credit pursuant to this
clause (e) shall result in a duplicative increase in any applicable Investment
basket in Section 8.3 by virtue of a Return thereon, plus

(f) in the event any Unrestricted Subsidiary has been re-designated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys all or substantially all of its assets to, or is
liquidated into, the Company or a Restricted Subsidiary, the fair market value
of the Investments of the Company and the Restricted Subsidiaries made in such
Unrestricted Subsidiary at the time of such redesignation, combination or
transfer (or of the assets transferred or conveyed, as applicable), in each case
to the extent the original Investment in such Unrestricted Subsidiary was made
after December 31, 2017 pursuant to Section 8.3(c)(iii)(C)(y) or
Section 8.3(n)(y), plus

(g) [Reserved], plus

(h) an amount equal to any net after-tax returns in cash and Cash Equivalents
(including dividends, interest, distributions, returns of principal, sale
proceeds, repayments, income and similar amounts) actually received by any Note
Party in respect of any Investments pursuant to Section 8.3 (other than
Sections 8.3(c)(iii)(C)(y) and Section 8.3(n)(y)); provided that no increase in
the Cumulative Credit pursuant to this clause (h) shall result in a duplicative
increase in any applicable Investment basket in Section 8.3 by virtue of a
Return thereon, plus

(i) the aggregate amount of all Net Proceeds actually received by the Company or
any Restricted Subsidiary in connection with the sale, transfer or other
disposition of any assets of any Unrestricted Subsidiary since December 31,
2017, plus

(j) [Reserved],

(k) [Reserved], minus

(l) any amount of the Cumulative Credit used to make Investments pursuant to
Section 8.3(c)(iii)(C)(y), Section 8.3(i)(iii)(B) or Section 8.3(n)(y) after
December 31, 2017 and prior to such time, minus

(m) any amount of the Cumulative Credit used to pay dividends or make
distributions or other Restricted Payments pursuant to Section 8.6(f)(A) or
8.6(g) after December 31, 2017 and prior to such time, minus

(n) any amount of the Cumulative Credit used to make payments or distributions
in respect of Junior Financings pursuant to Section 8.9 after December 31, 2017
and prior to such time.

 

16



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that is an Event of Default or the
occurrence of any event or condition which would, with the lapse of time or the
giving of notice, or both, become an Event of Default.

“Default Interest” has the meaning given to such term in Section 3.4.

“Default Rate” has the meaning given to such term in Section 3.4.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests (other than directors’ qualifying shares or other
shares required by applicable Law) in a Restricted Subsidiary) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than (i) solely for
Qualified Equity Interests and cash in lieu of fractional shares or (ii) solely
at the discretion of the issuer), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control, asset sale or similar
event so long as any rights of the holders thereof upon the occurrence of a
change of control, asset sale or similar event shall be subject to the prior
repayment in full of the Notes and all other Note Obligations that are accrued
and payable), (b) is redeemable at the option of the holder thereof (other than
(i) solely for Qualified Equity Interests and cash in lieu of fractional shares
or (ii) as a result of a change of control, asset sale or similar event so long
as any rights of the holders thereof upon the occurrence of a change of control,
asset sale or similar event shall be subject to the prior repayment in full of
the Notes and all other Note Obligations that are accrued and payable, in whole
or in part, (c) provides for the scheduled payments of dividends in cash or
(d) is or becomes convertible into or exchangeable for Indebtedness or any other
Equity Interests that would constitute Disqualified Equity Interests, in each
case, prior to the date that is 91 days after the Maturity Date at the time of
issuance of such Equity Interests; provided that if such Equity Interests are
issued pursuant to a plan for the benefit of employees of the Company or the
Restricted Subsidiaries or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Equity Interests solely because it
may be required to be repurchased by the Company or its Restricted Subsidiaries
in order to satisfy applicable statutory or regulatory obligations.

“Dollars” and “$” means dollars in lawful currency of the United States.

 

17



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“EMC” means Emerging Markets Communications, LLC, a Delaware limited liability
company and wholly owned subsidiary of the Company.

“EMC Acquisition” means the acquisition by the Company of 100% of the Equity
Interests of EMC Intermediate pursuant to the EMC Acquisition Agreement.

“EMC Acquisition Agreement” means that certain Interest Purchase Agreement by
and between EMC Parent, as seller, and the Company, as buyer (together with the
exhibits, annexes and disclosure schedules thereto, as amended, supplemented or
modified from time to time).

“EMC Acquisition Transactions” means, collectively, (i) the EMC Acquisition,
(ii) the amendments to the Prior Credit Agreements entered into in connection
with the EMC Acquisition, and (iii) the payment of any fees or expenses incurred
or paid by the Company or any of its Subsidiaries in connection with the
foregoing.

“EMC Holdings” means EMC Acquisition, LLC, a Delaware limited liability company.

“EMC Intermediate” means EMC Intermediate, LLC, a Delaware limited liability
company and direct parent of EMC Holdings.

“EMC Parent” means EMC Acquisition Holdings, LLC, a Delaware limited liability
company.

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means any applicable Law relating to the prevention of
pollution or the protection of the Environment and natural resources, and the
protection of human health and safety as it relates to the Environment.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of the Note Parties or any Restricted
Subsidiary resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage or treatment of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement to the extent liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Funded Employee Plan Costs” means cash costs or expenses, incurred
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent funded with cash proceeds contributed to
the capital of the Company or net cash proceeds of an issuance of Qualified
Equity Interests of the Company (other than amounts designated as Excluded
Contributions or any amount used in the Cumulative Credit or to incur
Contribution Indebtedness).

 

18



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities); provided that any instrument evidencing
Indebtedness convertible or exchangeable for Equity Interests shall not be
deemed to be Equity Interests unless and until such instrument is so converted
or exchanged.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time

“ERISA Affiliate” means, as to any Person, each trade or business including such
Person, whether or not incorporated, which together with such Person would be
treated as a single employer under Sections 414(b) or (c) of the Code, or,
solely with respect to Section 412 of the Code, Sections 414(m) or (o) of the
Code.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Note Party, any Restricted Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by a Note Party,
any Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization (within the meaning
of Section 4241 of ERISA) or insolvent (within the meaning of Section 4245 of
ERISA) or in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA); (d) a determination that any
Pension Plan is in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA); (e) the filing of a notice of intent to
terminate, the treatment of a Pension Plan or Multiemployer Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(f) an event or condition which constitutes grounds under Section 4042 of ERISA
for, and that could reasonably be expected to result in, the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; (g) with respect to a Pension Plan, the failure to satisfy the minimum
funding standard of Section 412 of the Code or Section 302 of ERISA, whether or
not waived; (h) a failure by a Note Party, any Restricted Subsidiary or any
ERISA Affiliate to make a required contribution to a Multiemployer Plan; (i) the
occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) which could reasonably be
expected to result in liability to a Note Party or any Restricted Subsidiary; or
(j) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon a Note Party,
any Restricted Subsidiary or any ERISA Affiliate.

“Event of Default” has the meaning given to such term in Section 10.1(a).

 

19



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Contribution” means, at any time, the amount of cash capital
contributions to the Company or net after-tax proceeds from the sale or issuance
of Qualified Equity Interests of the Company actually received by the Company as
a cash common equity contribution (or issuances of debt securities (other than
debt securities that are contractually subordinated to the Note Obligations)
that have been converted into or exchanged for any such Qualified Equity
Interests) (other than any amount designated as Contribution Indebtedness, used
for Equity Funded Employee Plan Costs or included for purposes of determining
the Cumulative Credit).

“Excluded Subsidiary” means (i) any Subsidiary that is not a wholly-owned
Domestic Subsidiary of the Company or a Guarantor, (ii) any Subsidiary that is
prohibited or restricted by applicable Law or by Contractual Obligations
existing on the Closing Date (or, in the case of any newly acquired Subsidiary,
in existence at the time of acquisition but not entered into in contemplation
thereof) from guaranteeing the Note Obligations or if guaranteeing the Note
Obligations would require governmental (including regulatory) consent, approval,
license or authorization, (iii) any other Subsidiary with respect to which, in
the reasonable judgment of the Company and the Requisite Purchasers, the burden
or cost of providing a Guarantee shall be excessive in view of the benefits to
be obtained by the holders of the Notes therefrom, (iv) any not-for-profit
Subsidiaries, (v) any Unrestricted Subsidiaries, (vi) any CFC Holding Company,
(vii) any Domestic Subsidiary that is a Subsidiary of a Foreign Subsidiary that
is a CFC, (viii) captive insurance Subsidiaries and (ix) each other Restricted
Subsidiary acquired pursuant to a Permitted Acquisition permitted hereunder and
financed with assumed secured Indebtedness, and each Restricted Subsidiary
acquired in such Permitted Acquisition permitted hereunder that guarantees such
Indebtedness, in each case to the extent that, and for so long as, the
documentation relating to such Indebtedness to which such Subsidiary is a party
prohibits such Subsidiary from guaranteeing the Note Obligations and such
prohibition was not created in contemplation of such Permitted Acquisition
permitted hereunder.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guarantee
of such Guarantor or the grant of the security interest would otherwise have
become effective with respect to such Swap Obligation but for such Guarantor’s
failure to constitute an “eligible contract participant” at such time. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).

“Executive Order” has the meaning given to such term in Section 7.19(a).

 

20



--------------------------------------------------------------------------------

“FCC” means the Federal Communications Commission.

“FCC Authorizations” means all Licenses issued or granted by the FCC in
connection with the operation of the business of the Company or any Restricted
Subsidiary of the Company, all renewals and extensions thereof, and all
applications filed with the FCC to which the Company or any Restricted
Subsidiary of the Company is a party.

“Financial Statements” has the meaning given to such term in Section 4.1(a).

“First Lien Obligations” means obligations in respect of Indebtedness under the
Senior Credit Agreement and other Indebtedness for borrowed money of the Company
and its Restricted Subsidiaries on a consolidated basis that is secured by a
Lien on the Collateral that is senior to the Lien on the Collateral securing the
Note Obligations.

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to or by, or entered into with, any Note
Party or any Restricted Subsidiary with respect to employees outside the United
States.

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary which is
not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that, subject to
Section 1.3, if the Company notifies the Collateral Agent that the Company
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Closing Date in GAAP or in the application thereof
(including through conforming changes made consistent with IFRS) on the
operation of such provision (or if the Collateral Agent notifies the Company
that the Requisite Purchasers request an amendment to any provision hereof for
such purpose), regardless of whether any such notice is given before or after
such change in GAAP or in the application thereof (including through conforming
changes made consistent with IFRS), then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank).

“Guarantee” means, as to any Person, without duplication, any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness by another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness, (iii) to maintain working

 

21



--------------------------------------------------------------------------------

capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (iv) entered into for the purpose of
assuring in any other manner the obligee in respect of such Indebtedness of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Guarantor” means any Subsidiary of the Company that is party to the Guaranty
Agreement.

“Guaranty Agreement” means the Guaranty, dated as of the Closing Date, executed
and delivered by Guarantors parties thereto, substantially in the form of
Exhibit B hereto, as it may from time to time be supplemented, modified,
amended, restated or supplanted.

“Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
compounds, constituents, substances or wastes, in any form, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, mold, medical waste, in each case
regulated under Environmental Laws.

“IFRS” means international accounting standards as promulgated by the
International Accounting Standards Board.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all obligations, contingent or otherwise, of such Person as an account party
in respect of outstanding letters of credit (including standby and commercial),
bankers’ acceptances and bank guaranties;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services;

(e) Indebtedness (excluding prepaid interest thereon) of others secured by a
Lien on property owned or being purchased by such Person, whether or not such
Indebtedness shall have been assumed by such Person;

(f) all Attributable Indebtedness;

 

22



--------------------------------------------------------------------------------

(g) all obligations of such Person in respect of Disqualified Equity Interests
if and to the extent that the foregoing would constitute indebtedness or a
liability in accordance with GAAP; and

(h) to the extent not otherwise included above, all Guarantees of such Person in
respect of Indebtedness of others described in clauses (a) through (g) in
respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner, except to the extent such Person’s liability for such
Indebtedness is otherwise limited and only to the extent such Indebtedness would
be included in the calculation of Consolidated Total Net Debt, (B) in the case
of the Company and its Restricted Subsidiaries, exclude all intercompany
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary course of business and (C) exclude
(i) trade accounts and accrued expenses payable in the ordinary course of
business, (ii) any earn-out obligation until such obligation is not paid after
becoming due and payable, (iii) accruals for payroll and other liabilities
accrued in the ordinary course of business, (iv) purchase price holdbacks in
respect of a portion of the purchase price of an asset to satisfy warranty or
other unperformed obligations of the respective seller and (v) Indebtedness of
any parent entity appearing on the balance sheet of the Company, or by reason of
push down accounting under GAAP. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. The amount of Indebtedness of any Person for purposes of clause
(e) that is expressly made non-recourse or limited recourse (limited solely to
the assets securing such Indebtedness) to such Person shall be deemed to be
equal to the lesser of (x) the aggregate unpaid amount of such Indebtedness and
(y) the fair market value of the property encumbered thereby as determined by
such Person in good faith.

“Indemnitee” has the meaning given to such term in Section 13.5.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Company, qualified to perform the task for which it
has been engaged and that is independent of the Company and its Affiliates.

“Intellectual Property” has the meaning given to such term in Section 4.7.

“Intellectual Property Security Agreement” has the meaning set forth in the
Security Agreement.

“Intercreditor and Subordination Agreement” means the Intercreditor and
Subordination Agreement to be entered into as of the Closing Date substantially
in the form of Exhibit H hereto.

“Interest Coverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated EBITDA of the Company and its Restricted Subsidiaries for such
Test Period to (b) the sum of (i) Consolidated Cash Interest Expense of the
Company and its Restricted Subsidiaries for such Test Period and (ii) all cash
dividends paid or payable on preferred Disqualified Equity Interests of such
Person during such period other than to such Person or a Note Party.

 

23



--------------------------------------------------------------------------------

“Interest Payment Date” means each March 15 and September 15, beginning
September 15, 2018, and the Maturity Date, or, if any such date falls on a day
that is not a Business Day, the next succeeding Business Day.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in another Person by (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Company and
its Restricted Subsidiaries, intercompany loans, advances, or Indebtedness
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business) or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For purposes of covenant compliance, the amount of any Investment at any
time shall be the amount actually invested (measured at the time made), without
adjustment for subsequent increases or decreases in the value of such
Investment, less (except in the case of (x) Investments made using the
Cumulative Credit pursuant to Section 8.3(c)(iii)(C)(y) or Section 8.3(n)(y) and
(y) Returns which increase the Cumulative Credit pursuant to clause (h) of the
definition thereof) any Returns of the Company or a Restricted Subsidiary in
respect of such Investment.

“IP Rights” means any trademarks, service marks, trade names, domain names,
copyrights, patents, patent rights, software, know-how, trade secrets, database
rights, design rights and other intellectual property rights that are reasonably
necessary for the operation of the Company’s and the Restricted Subsidiaries’
businesses as currently conducted.

“Joinder” means the joinder to this Agreement executed by the Collateral Agent,
substantially in the form of Exhibit I hereto.

“Junior Debt Conditions” means, with respect to any Indebtedness for borrowed
money, that such Indebtedness (a) shall have a maturity date that is at all
times at least ninety-one (91) days after the Maturity Date, (b) shall satisfy
the Permitted Other Debt Conditions, (c) shall be (i) unsecured or (ii) if
secured, is secured by the Collateral on a junior priority basis to the Liens
securing the Note Obligations and to any First Lien Obligations, (d) shall be
expressly subordinated in right of payment to the Note Obligations pursuant to
terms substantially consistent with Exhibit G hereto and any Guarantee of such
Indebtedness by any Note Party shall be expressly subordinated in right of
payment to such Note Party’s Guarantee of the Note Obligations, and (e) other
than with respect to any such Indebtedness incurred by a Restricted Subsidiary
that is not a Note Party, (i) shall not be Guaranteed by any Person that is not
a Note Party and (ii) to the extent secured, shall not be secured by any assets
of the Company or any Restricted Subsidiary that do not constitute Collateral;
provided that if such Indebtedness is incurred or guaranteed on a secured basis
by a Note Party, such Indebtedness shall satisfy the requirements in the first
proviso at the end of Section 8.1.

 

24



--------------------------------------------------------------------------------

“Junior Financing” has the meaning given to such term in Section 8.9(a).

“Junior Financing Prepayment” has the meaning given to such term in
Section 8.9(a).

“JV Holdings” means (a) EMC-JV Holdco LLC, a Delaware limited liability company,
or (b) any other Restricted Subsidiary entitled to allocations and distributions
with respect to the Equity Interests of WMS, in each case of clauses (a) and
(b), which Restricted Subsidiary shall be a Guarantor.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“License” means any license, registration, accreditation, approval,
qualification, provider number, right, privilege, consent, permit or other
authorization issued by any Governmental Authority (including the FCC), together
with any amendments, supplements and other modifications thereto.

“Licensed Activities” means, with respect to any Person, any transactions,
investments or other activities by such Person in or with a Sanctioned Country
to the extent that such transactions, investments or other activities are in
compliance with a license issued to such Person by OFAC, the U.S. Department of
State, or the U.S. Department of Commerce Bureau of Industry and Security, as
required by the applicable requirements of Law.

“Lien” means, with respect to any asset, any mortgage, deed of trust, pledge,
hypothecation, collateral assignment, security deposit arrangement, encumbrance,
lien (statutory or other), charge or other security interest of any kind or
nature in respect of such asset (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
Real Property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Listing Application” means the Listing of Additional Shares notification and
related supporting documentation to be delivered to NASDAQ in connection with
the listing of the Warrant Shares.

“LTM EBITDA” means Consolidated EBITDA for the most recent four fiscal quarter
period for which financial statements have been delivered pursuant to
Section 7.1(a) or (b), determined on Pro Forma Basis.

“Market Warrants” has the meaning given to such term in the recitals of this
Agreement.

 

25



--------------------------------------------------------------------------------

“Material Adverse Effect” means any event, change or condition that,
individually or in the aggregate, has had, or would reasonably be expected to
have a material adverse effect on (a) the business, assets, financial condition
or results of operations of the Company and its Restricted Subsidiaries, taken
as a whole, (b) the ability of the Company and the Guarantors (taken as a whole)
to perform their payment obligations under any Note Document to which the
Company or any of the Note Parties is a party or (c) the material rights and
remedies of the Collateral Agent and the Purchasers under the Note Documents,
taken as a whole, including the legality, validity, binding effect or
enforceability of the Note Documents.

“Material Domestic Subsidiary” means, at any date of determination, each of the
Company’s Domestic Subsidiaries that are Restricted Subsidiaries (a) whose total
assets at the last day of the most recent Test Period were equal to or greater
than 5.0% of Total Assets at such date or (b) whose gross revenues for such Test
Period were equal to or greater than 5.0% of the consolidated gross revenues of
the Company and its Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP; provided that if, at any time and from time
to time after the Closing Date, Domestic Subsidiaries that are not Guarantors
solely because they do not meet the thresholds set forth in clauses (a) or (b)
comprise in the aggregate more than 5.0% of Total Assets as of the end of the
most recently ended fiscal quarter of the Company for which financial statements
have been delivered pursuant to Section 7.1 or more than 5.0% of the
consolidated gross revenues of the Company and its Restricted Subsidiaries for
such Test Period, then the Company shall, not later than 45 days after the date
by which financial statements for such quarter or Test Period, as applicable,
are required to be delivered pursuant to this Agreement (or such longer period
as the Collateral Agent may agree in its reasonable discretion), designate in
writing to the Collateral Agent one or more of such Domestic Subsidiaries as
“Material Domestic Subsidiaries” to the extent required such that the foregoing
condition ceases to be true.

“Material Foreign Subsidiary” means, at any date of determination, each of the
Company’s Foreign Subsidiaries (a) whose total assets at the last day of the
most recent Test Period were equal to or greater than 5.0% of Total Assets at
such date or (b) whose gross revenues for such Test Period were equal to or
greater than 5.0% of the consolidated gross revenues of the Company and its
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP; provided that if, at any time and from time to time after the Closing
Date, Foreign Subsidiaries not meeting the thresholds set forth in clauses
(a) or (b) comprise in the aggregate more than 5.0% of Total Assets as of the
end of the most recently ended fiscal quarter of the Company for which financial
statements have been delivered pursuant to Section 7.1 or more than 5.0% of the
consolidated gross revenues of the Company and its Restricted Subsidiaries for
such Test Period, then the Company shall, not later than 45 days after the date
by which financial statements for such quarter or Test Period, as applicable,
are required to be delivered pursuant to this Agreement (or such longer period
as the Collateral Agent may agree in its reasonable discretion), (i) designate
in writing to the Collateral Agent one or more of such Foreign Subsidiaries as
“Material Foreign Subsidiaries” to the extent required such that the foregoing
condition ceases to be true and (ii) comply with the provisions of the
definition of “Collateral and Guarantee Requirement.”

 

26



--------------------------------------------------------------------------------

“Material Non-Public Information” means information which is (a) not publicly
available, (b) material with respect to the Company and its Subsidiaries or
their respective securities for purposes of United States federal and state
securities laws and (c) not of a type that would be publicly disclosed in
connection with any issuance by the Company or any of its Subsidiaries of debt
or equity securities issued pursuant to a public offering, a Rule 144A offering
or other private placement where assisted by a placement agent.

“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.

“Maturity Date” means June 30, 2023.

“Maximum Lawful Rate” has the meaning given such term in Section 3.3(c).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgaged Property” has the meaning given to such term in the Senior Credit
Agreement.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Note Party, any Restricted Subsidiary or
any ERISA Affiliate makes or is obligated to make contributions, or during the
preceding six plan years, has made or been obligated to make contributions.

“MTN” means Maritime Telecommunications Network, Inc., a Colorado corporation.

“MTN Acquisition” means the acquisition of MTN by EMC on July 1, 2015, pursuant
to the MTN Acquisition Agreement.

“MTN Acquisition Agreement” means that certain Agreement and Plan of Merger,
dated as of April 21, 2015 (together with the exhibits, annexes and disclosure
schedules thereto, as amended, supplemented or modified from time to time), by
and among EMC Parent, Scisco Parent, Inc., a Delaware corporation, Scisco Merger
Sub, Inc., a Washington corporation, EMC and SeaMobile, Inc., a Washington
corporation.

“MTN Acquisition Transactions” means, collectively, (i) the MTN Acquisition,
(ii) the initial closing of the Prior Credit Agreements, and (iii) the payment
of any fees or expenses incurred or paid by the Company or any of its
Subsidiaries in connection with the foregoing.

“Net Proceeds” means:

(a) 100% of the cash proceeds actually received by the Company or any of the
Restricted Subsidiaries (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but in each case only as and when received)
from any Disposition or Casualty Event, net of (i) attorneys’ fees, accountants’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, other customary expenses and brokerage, consultant and other customary
fees and expenses actually incurred in connection therewith, (ii) the principal
amount of any Indebtedness that is secured by

 

27



--------------------------------------------------------------------------------

a Lien (other than a Lien that ranks pari passu or is subordinated to the Liens
securing the Note Obligations) on the asset subject to such Disposition or
Casualty Event and that is required to be repaid in connection with such
Disposition or Casualty Event, together with any applicable premium, penalty,
interest and breakage costs, (iii) in the case of any Disposition or Casualty
Event by a non-wholly owned Restricted Subsidiary, the pro rata portion of the
Net Proceeds thereof (calculated without regard to this clause (iii))
attributable to minority interests and not available for distribution to or for
the account of the Company or a wholly owned Restricted Subsidiary as a result
thereof, (iv) Taxes paid or reasonably estimated to be payable or, without
duplication, permitted to be paid as a result thereof, (v) the amount of any
reasonable reserve established in accordance with GAAP against any adjustment to
the sale price or any liabilities (other than any taxes deducted pursuant to
clause (i) above) (x) related to any of the applicable assets and (y) retained
by the Company or any of the Restricted Subsidiaries including, without
limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations (however, the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall
be deemed to be Net Proceeds of such Disposition or Casualty Event occurring on
the date of such reduction) and (vi) any funded escrow established pursuant to
the documents evidencing any such sale or disposition to secure any
indemnification obligations or adjustments to the purchase price associated with
any such sale or disposition (provided that, to the extent that any amounts are
released from such escrow to the Company or a Restricted Subsidiary, such
amounts net of any related expenses shall constitute Net Proceeds); provided
that, subject to the restrictions set forth in Section 8.5(j), if the Company or
any of its Restricted Subsidiaries use any portion of such proceeds to acquire,
maintain, develop, construct, improve, upgrade or repair assets useful in the
business of the Company or its Restricted Subsidiaries (other than current
assets) or to make Permitted Acquisitions or any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, a Person (other than a Company Party) or
division or line of business of a Person (other than a Company Party) (or any
subsequent investment made in a Person (other than a Company Party), division or
line of business previously acquired), in each case within 12 months of such
receipt, such portion of such proceeds shall not constitute Net Proceeds except
to the extent not, within 12 months of such receipt, so used or contractually
committed to be so used (it being understood that if any portion of such
proceeds are not so used within such 12-month period but within such 12-month
period are contractually committed to be used, then upon the termination of such
contract or if such Net Proceeds are not so used within the later of such
12-month period and 180 days from the entry into such contractual commitment,
such remaining portion shall constitute Net Proceeds as of the date of such
termination or expiry without giving effect to this proviso); provided, further,
that no proceeds realized in a single transaction or series of related
transactions shall constitute Net Proceeds unless (x) such proceeds shall exceed
$4,000,000 or (y) the aggregate net proceeds excluded under clause (x) shall
exceed $8,000,000 in any fiscal year (and thereafter only net cash proceeds in
excess of such amount shall constitute Net Proceeds under this clause (a)), and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Company or any of the Restricted Subsidiaries of any Indebtedness, net of all
taxes paid or reasonably estimated to be payable as a result thereof and fees
(including investment banking fees and discounts), commissions, costs and other
expenses, in each case incurred in connection with such incurrence, issuance or
sale.

 

28



--------------------------------------------------------------------------------

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Company, the Company and their
Restricted Subsidiaries shall be disregarded.

“Note Documents” means this Agreement, the Notes, the Guaranty Agreement, the
Collateral Documents and any other document or instrument executed and delivered
by any Note Party in connection with the Notes, but excluding the Warrants and
the Warrantholders Agreement.

“Note Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Note Party and its Restricted Subsidiaries arising
under any Note Document or otherwise with respect to the Notes, whether direct
or indirect (including those acquired by assumption), absolute or contingent,
due or to become due, now existing or hereafter arising and including interest
and fees that accrue after the commencement by or against any Note Party or
Restricted Subsidiary of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. Without limiting the generality of
the foregoing, the Note Obligations of the Note Parties under the Note Documents
(and of their Restricted Subsidiaries to the extent they have obligations under
the Note Documents) include (a) the obligation (including guarantee obligations)
to pay principal, interest, fees, reimbursement obligations, charges, expenses,
fees, Attorney Costs, indemnities and other amounts payable by any Note Party
under any Note Document and (b) the obligation of any Note Party to reimburse
any amount in respect of any of the foregoing that any Purchaser may elect to
pay or advance on behalf of such Note Party in accordance with the terms of the
Note Documents.

“Note Party” means the Company and the Guarantors.

“Note Register” has the meaning given to such term in Section 9.1(a).

“Notes” has the meaning given to such term in the recitals of this Agreement.

“OID” means “original issue discount” within the meaning of Section 1272 of the
Code.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Operating Documents” means, with respect to any entity, in each case to the
extent applicable thereto, its certificate or articles of incorporation or
organization, its bylaws or operating agreement, its partnership agreement, all
other formation and/or governing documents, and all voting agreements and
similar arrangements applicable to any of its authorized shares of capital
stock, its partnership interests or its membership interests, and any other
arrangements relating to the control or management of any such entity (whether
existing as corporation, a partnership, a limited liability company or
otherwise).

“PAR Capital” means PAR Investment Partners, L.P., and any of its Controlled
Investment Affiliates.

“Patriot Act” has the meaning given to such term in Section 13.18.

 

29



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation.

“Penny Warrants” has the meaning given to such term in the recitals of this
Agreement.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Note Party or
any ERISA Affiliate or to which any Note Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

“Permitted Acquisition” has the meaning given to such term in Section 8.3(i).

“Permitted Other Debt Conditions” means that such applicable Indebtedness does
not mature or have scheduled amortization payments of principal or payments of
principal and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligations, except (a) customary asset sale, initial public
offering or change of control or similar event provisions, (b) maturity payments
and customary mandatory prepayments for a customary bridge financing which,
subject to customary conditions, provides for automatic conversion or exchange
into Indebtedness that otherwise complies with the requirements of this
definition, (c) “AHYDO” payments or (d) mandatory prepayments in respect of
excess cash flow to the extent that prepayments are made first to other
Indebtedness secured by Liens that are senior or pari passu with the Liens
securing the Notes (to the extent required by the terms of such other
Indebtedness) or such prepayments are declined by any holder of such other
Indebtedness), in each case prior to the Maturity Date at the time such
Indebtedness is incurred.

“Permitted Ratio Debt” means Indebtedness incurred by the Company or any
Restricted Subsidiary in an aggregate principal amount not to exceed (a) if such
Indebtedness is secured by a Lien on the Collateral that is senior to the Liens
securing the Note Obligations, an unlimited amount so long as immediately after
giving Pro Forma Effect thereto and the use of proceeds thereof the Consolidated
First Lien Net Leverage Ratio is no greater than 3.50 to 1; and (b) the greater
of $25,000,000 and 25% of LTM EBITDA, in each case, determined at the time of
incurrence plus an additional unlimited amount (x) if such Indebtedness is
secured by Liens that are junior to the Liens securing the Note Obligations, the
Consolidated Senior Secured Net Leverage Ratio (determined on a Pro Forma Basis
and without netting the cash proceeds of any such Indebtedness being so incurred
for the purposes of such calculation) is no greater than 4.50:1.00, and (y) if
such Indebtedness is unsecured Indebtedness, either (I) the Consolidated Total
Net Leverage Ratio (determined on a Pro Forma Basis and without netting the cash
proceeds of any such Indebtedness for the purposes of such calculation) is no
greater than 5.00:1.00 or (II) the Interest Coverage Ratio (calculated on a Pro
Forma Basis) for the end of the most recent Test Period is not less than
2.00:1.00, and all Indebtedness incurred pursuant to this clause (b) satisfies
the Junior Debt Conditions; provided that if such Indebtedness is incurred or
guaranteed on a secured basis by a Note Party, such Indebtedness shall
(A) satisfy the requirements in the first proviso at the end of Section 8.1 and
(B) other than with respect to any such Indebtedness incurred by a Restricted
Subsidiary that is not a Note Party (subject to the limitations in the
immediately following proviso), (i) not be Guaranteed by any Person that is not
a Note Party and (ii) to the extent secured, secured by any assets that do not
constitute

 

30



--------------------------------------------------------------------------------

Collateral; provided further that if such Indebtedness is incurred or guaranteed
by a Restricted Subsidiary that is not a Note Party, such Indebtedness does not,
together with any Indebtedness incurred by a Restricted Subsidiary that is not a
Note Party pursuant to Section 8.2(g) (including any Permitted Refinancing
thereof, to the extent incurred or guaranteed by a Restricted Subsidiary that is
not a Note Party), exceed in the aggregate at any time outstanding the greater
of $31,250,000 and 25% of LTM EBITDA, in each case determined at the time of
incurrence.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, restructuring, replacement or extension of any
Indebtedness of such Person; provided that

(a) the principal amount (or accreted value, if applicable) thereof does not
exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so modified, refinanced, restructured, refunded, renewed, replaced
or extended except by an amount equal to unpaid accrued interest and premium
thereon plus other amounts owing or paid related to such Indebtedness, and fees
and expenses incurred, in connection with such modification, refinancing,
refunding, renewal, restructuring, replacement or extension plus an amount equal
to any existing commitments unutilized thereunder,

(b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 8.1(e) or (dd), such modification,
refinancing, refunding, renewal, replacement or extension has a final maturity
date equal to or later than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended,

(c) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 8.1(e), (f) or (dd), at the time
thereof, no Event of Default shall have occurred and be continuing,

(d) if such Indebtedness being modified, refinanced, refunded, renewed, replaced
or extended is subordinated in right of payment to the Note Obligations, such
modification, refinancing, refunding, renewal, replacement or extension is
subordinated in right of payment to the Note Obligations on terms (i) not
materially less favorable (taken as a whole) (as reasonably determined by the
Company) to the Purchasers as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
or (ii) as otherwise reasonably acceptable to the Purchasers,

(e) if such Indebtedness being modified, refinanced, replaced, refunded, renewed
or extended is Indebtedness permitted pursuant to Section 8.1(s) or 8.1(x), (i)
to the extent such Indebtedness being modified, refinanced, replaced, refunded,
renewed or extended is unsecured or secured by Liens that are subordinated to
the Liens securing the Note Obligations, such modification, refinancing,
replacement, refunding, renewal or extension is unsecured or (with respect to
refinanced debt secured by Liens that are subordinated to the Liens securing the
Note Obligations) secured by Liens that are subordinated to the Liens securing
the Note Obligations on terms (x) at least as favorable (taken as a whole) (as
reasonably determined by the Company) to the Purchasers as those contained in
the documentation (including any intercreditor or similar

 

31



--------------------------------------------------------------------------------

agreements) governing the Indebtedness being modified, refinanced, replaced,
refunded, renewed or extended or (y) otherwise reasonably acceptable to the
Purchasers and (ii) notwithstanding anything contained in Section 8.1(c), such
modification, refinancing, refunding, renewal, replacement or extension is
incurred only by one or more Persons who is an obligor of the Indebtedness being
modified, refinanced, replaced, refunded, renewed or extended.

“Permitted Transferee” means, with respect to any holder of the Notes, any
Person who is both (i) an Affiliate of such holder and (ii) a controlled
Affiliate of Searchlight Capital Partners, L.P.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“PIK Interest” has the meaning given to such term in Section 3.3(a).

“Portfolio Company” means any corporation, limited liability company, trust,
joint venture, association, company, partnership, collective investment scheme
or other entity in which a Person has invested, directly or indirectly.

“Prior Credit Agreements” means, collectively, (a) that certain First Lien
Credit Agreement, dated as of July 1, 2015, by and among, inter alios, EMC, as
borrower, the Company, as a guarantor, the lenders from time to time party
thereto and Morgan Stanley Senior Funding, Inc., as Collateral Agent, and
(b) that certain Second Lien Credit Agreement, dated as of July 1, 2015, by and
among, inter alios, EMC, as borrower, the Company, as a guarantor, the lenders
from time to time party thereto and Morgan Stanley Senior Funding, Inc., as
Collateral Agent.

“Pro Forma Basis” and “Pro Forma Effect” means, with respect to compliance with
any test or covenant or calculation of any ratio hereunder, the determination or
calculation of such test, covenant or ratio (including in connection with
Specified Transactions) in accordance with Section 13.20.

“Projections” has the meaning given to such term in Section 7.1(d).

“Public Reports” means all reports (including Forms 10-K, 10-Q and 8-K) and
proxy materials filed by the Company with the SEC on and after January 1, 2017.

“Purchase Price” has the meaning given to such term in Section 2.2.

“Purchase Price Allocation” has the meaning given to such term in Section 2.2.

“Purchasers” has the meaning given to such term in the preamble to this
Agreement.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

32



--------------------------------------------------------------------------------

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures.

“Recipient” means (a) the Administrative Agent or (b) any holder of Notes, as
applicable.

“Refunding Capital Stock” has the meaning given to such term in Section 8.6(m).

“Regulation S-X” means Regulation S-X promulgated under the Securities Act.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating in, into, onto or through the Environment or
in an uncontained manner from or through any facility, property or equipment.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the otherwise
applicable notice period has been waived by regulation or otherwise by the PBGC.

“Requirement of Law” means as to any Person, its Operating Documents, and any
law, treaty, rule, order, judgment or regulation of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Requisite Purchasers” means the holders of the Notes representing a majority of
the then outstanding principal balance of the Notes.

“Responsible Officer” means the chief executive officer, president or any vice
president of the Company, or, with respect to financial matters, the chief
financial officer, treasurer, assistant secretary or other officer serving in a
similar capacity of the Company. Any document delivered hereunder that is signed
by a Responsible Officer of a Note Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Note Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Note Party.

“Restricted Cash” means cash and Cash Equivalents held by the Company and its
Restricted Subsidiaries identified on such balance sheet as “restricted”
(including cash or Cash Equivalents subject to a control agreement in favor of
any Person other than the Collateral Agent, but excluding cash or Cash
Equivalents restricted in favor of the Collateral Agent on behalf of all holders
of the Notes).

 

33



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the Company
or any Restricted Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to the Company’s or a Restricted Subsidiary’s equity holders, partners or
members (or the equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary.

“Returns” means, with respect to any Investment, any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from a Disposition or otherwise) and other amounts received or realized
in respect of such Investment.

“S&P” means Standard & Poor’s Financial Services LLC, a division of McGraw Hill
Financial, and any successor thereto.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) as
applicable, the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any comprehensive Sanctions (at the time of this
Agreement, the Crimean region of Ukraine, Cuba, Iran, North Korea, Sudan and
Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or to the extent applicable, the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).

“SEC” means the Securities and Exchange Commission.

“Securities” has the meaning given to such term in Section 2.1.

“Securities Act” means the Securities Act of 1933, as amended.

“Securities Documents” means the Note Documents, the Warrants and the
Warrantholders Agreement.

“Security Agreement” means the Security Agreement, dated as of the Closing Date,
executed and delivered by the Note Parties thereto substantially in the form of
Exhibit C hereto, as it may from time to time be supplemented, modified,
amended, restated or supplanted.

“Security Agreement Supplement” has the meaning set forth in the Security
Agreement.

 

34



--------------------------------------------------------------------------------

“Senior Credit Agreement” means that certain credit agreement, dated as of
January 6, 2017, among the Company, as borrower, the guarantors party thereto
from time to time, Citibank, N.A., as Administrative Agent, L/C Issuer and Swing
Line Lender, and the other lenders party thereto from time to time, as amended
through the date hereof.

“Senior Indebtedness” means (a) Indebtedness constituting “Senior Indebtedness”
under the Intercreditor and Subordination Agreement; (b) with respect to any
Note Party, the contingent obligations of such Person, under or in respect of
such Indebtedness covered under clause (a) above; and (c) any and all
refinancings, replacements or refundings of any of the amounts referred to in
clauses (a) and (b) above.

“Senior Lender” means the “Lenders” under the Senior Credit Agreement.

“Solvent” means, when used with respect to any Person on any date of
determination, that on such date:

(a) the sum of the debt (including contingent liabilities) of such Person and
its Subsidiaries, taken as a whole, does not exceed the present fair saleable
value (on a going concern basis) of the assets of the Person and its
Subsidiaries, taken as a whole;

(b) the capital of such Person and its Subsidiaries, taken as a whole, is not
unreasonably small in relation to the business of such Person and its
Subsidiaries, taken as a whole, contemplated as of the date hereof; and

(c) such Person and its Subsidiaries, taken as a whole, do not intend to incur,
or believe that they will incur, debts (including current obligations) beyond
their ability to pay such debts as they mature in the ordinary course of
business.

For the purposes hereof, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under the Financial
Accounting Standards Board’s Statement of Financial Accounting Standard No. 5).

“Specified Acquisition” means the acquisition by the Company or any other Note
Party that results in the Specified Person becoming a wholly-owned Subsidiary of
the Company or any Note Party.

“Specified Event of Default” means an Event of Default described in
Section 10.1(i) hereof.

“Specified Person” means the Person identified by the Company in an officer’s
certificate to the Purchasers on the date of this Agreement.

“Specified Refinancing Indebtedness” has the meaning given to such term in
Section 8.1(t).

 

35



--------------------------------------------------------------------------------

“Specified Junior Financing Obligations” means any obligations in respect of any
Junior Financing in respect of which any Note Party is an obligor in a principal
amount in excess of $20,000,000.

“Specified Transaction” means the implementation of any Cost Savings Initiative,
any Investment that results in a Person becoming a Restricted Subsidiary, any
designation of a Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary, any Permitted Acquisition or any Disposition that results in a
Restricted Subsidiary ceasing to be a Subsidiary of the Company, any Investment
constituting an acquisition of assets constituting a business unit, line of
business or division of, or all or substantially all of the Equity Interests of,
another Person or any Disposition of a business unit, line of business or
division of the Company or a Restricted Subsidiary, the MTN Acquisition
Transactions, the EMC Acquisition Transactions and the Transactions, in each
case, whether by merger, consolidation, amalgamation or otherwise, or any
incurrence or repayment of Indebtedness (other than Indebtedness incurred or
repaid under any revolving credit facility or line of credit) or Restricted
Payment in respect of which the terms of this Agreement require any test to be
calculated on a “Pro Forma Basis” or after giving “Pro Forma Effect.”

“Subordinated Obligation” means Indebtedness of the Company which is subject to
an agreement in favor of the Purchasers pursuant to which the holder of such
Indebtedness has agreed, among other things, that such Indebtedness is junior in
priority of payment to the rights of the Purchasers pursuant to a written
agreement in form and substance acceptable to the Purchasers in their
discretion.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (excluding, for the avoidance
of doubt, any charitable organizations, and any other Person that meets the
requirements of Section 501(c)(3) of the Code) of which (a) a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, (b) more than half of the issued share
capital is at the time beneficially owned or (c) the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.

“Successor Company” has the meaning given to such term in Section 8.4(d)(ii).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the

 

36



--------------------------------------------------------------------------------

terms and conditions of, or governed by, any form of master agreement published
by the International Swaps and Derivatives Association, Inc., any International
Foreign Exchange Master Agreement, or any other master agreement (any such
master agreement, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts.

“Target Person” has the meaning given to such term in Section 8.3.

“Taxes” means all present or future taxes, duties, levies, imposts, assessments,
withholdings (including backup withholding) or other similar charges imposed by
any Governmental Authority including any interest, penalties and additions to
tax applicable thereto.

“Test Period” means, for any date of determination under this Agreement, the
four consecutive fiscal quarters of the Company most recently ended as of such
date of determination.

“Total Assets” means, at any date of determination, the total assets of the
Company and its Restricted Subsidiaries as would be shown on a consolidated
balance sheet of the Company and its Restricted Subsidiaries prepared in
conformity with GAAP at such date.

“Total Net Debt” means, as of any date of determination, (a) the aggregate
principal amount of Indebtedness of the Company and its Restricted Subsidiaries
outstanding on such date, in an amount that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP
(but excluding the effects of any discounting of Indebtedness resulting from the
application of purchase accounting in connection with the MTN Acquisition
Transactions, the EMC Acquisition Transactions or any acquisition constituting
an Investment permitted under this Agreement consummated prior to or, to the
extent not prohibited by this Agreement, after the Closing Date) consisting of
Indebtedness for borrowed money, purchase money debt and Attributable
Indebtedness minus (b) cash and Cash Equivalents (other than Restricted Cash)
included on the consolidated balance sheet of the Company and its Restricted
Subsidiaries as of such date, free and clear of all Liens (other than Liens
permitted by Section 8.2); provided that Total Net Debt shall not include
Indebtedness in respect of letters of credit, except to the extent of
unreimbursed amounts thereunder; provided that any unreimbursed amount under
commercial letters of credit shall not be counted as Total Net Debt until three
Business Days after such amount is drawn. For the avoidance of doubt, it is
understood that obligations (i) under Swap Contracts and (ii) owed by
Unrestricted Subsidiaries, do not constitute Total Net Debt.

 

37



--------------------------------------------------------------------------------

“Total Net Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Total Net Debt as of the last day of such Test Period to (b) Consolidated
EBITDA as of the last day for such Test Period.

“Transaction Expenses” means any fees or expenses incurred or paid by the
Company or any of its Subsidiaries in connection with this Agreement and the
other Securities Documents and the transactions contemplated hereby and thereby.

“transfer” means any sale, transfer, assignment, exchange, gift, bequest,
pledge, participation, hypothecation or other encumbrance or disposition of any
interest in, with or without consideration, any security, whether directly,
indirectly, voluntarily, involuntarily, synthetically, in whole or in part, by
operation of law or merger, pursuant to judicial process or otherwise including
any disposition of any security or of any interest therein which would
constitute a sale thereof within the meaning of the Securities Act.

“Treasury Capital Stock” has the meaning given to such term in Section 8.6(m).

“Treasury Rate” means, as of any date of redemption, the yield to maturity as of
the date of such redemption of U.S. Treasury securities with a constant maturity
(as compiled and published in the most recent statistical release designated as
“H.15” under the caption “Treasury constant maturities” or any successor
publication which is published at least weekly by the Board of Governors of the
Federal Reserve System (or companion online data resource published by the Board
of Governors of the Federal Reserve System) and which establishes yields on
actively traded United States Treasury securities adjusted to constant maturity
that has become publicly available at least two Business Days prior to the date
of such redemption (or, if such statistical release is no longer published, any
publicly available source of similar market data)) most nearly equal to the
period from the applicable redemption date to the third anniversary of the
Closing Date; provided, however, that if the period from the applicable
redemption date to the third anniversary of the Closing Date is less than one
year, the weekly average yield on actively traded U.S. Treasury securities
adjusted to a constant maturity of one year will be used. The Company will
calculate the applicable Treasury Rate at least two but not more than four
Business Days prior to the applicable redemption date and provide the holder of
a majority in aggregate principal amount of the Notes outstanding, before such
redemption date, a written statement setting forth the Applicable Premium and
showing the calculation of the Applicable Premium in reasonable detail.

“Trigger Date” means the first date on which the Company has delivered to the
Collateral Agent an officer’s certificate demonstrating that the Consolidated
Total Net Leverage Ratio is less than or equal to 3.50:1.00.

“United States” means the United States of America.

“Unrestricted Subsidiary” means any Subsidiary of the Company designated by the
Company as an Unrestricted Subsidiary pursuant to Section 7.13 subsequent to the
Closing Date.

 

38



--------------------------------------------------------------------------------

“Warrant” has the meaning given such term in the recitals of this Agreement.

“Warrant Shares” means Common Stock for which the Warrants are exercisable.

“Warrantholders Agreement” means the Warrantholders Agreement, by and between
the Company and Searchlight II TBO-W, L.P., dated as of the Closing Date,
substantially in the form of Exhibit F hereto, as it may from time to time be
supplemented, modified, amended, restated or supplanted.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“WMS” means Wireless Maritime Services, LLC, a Delaware limited liability
company.

“WMS LLC Agreement” means that certain Limited Liability Company Agreement of
WMS between AT&T Wireless Services, Inc. and MTN, dated as of February 19, 2004
(as amended, restated, amended and restated, supplemented, or otherwise modified
from time to time).

1.2 Terms Generally.

The definitions in Section 1.1 shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
supplements or modifications set forth herein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (e) any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (f) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

39



--------------------------------------------------------------------------------

1.3 Use of Defined Terms.

Terms defined in this Agreement and used in any exhibit, schedule, certificate,
annex, other Note Document or other document delivered in connection with this
Agreement, shall have the meanings assigned herein unless otherwise defined or
the context otherwise requires.

1.4 Currency.

Unless otherwise specified herein, all statements or references to dollar
amounts or “$” set forth herein or in any other Note Document shall refer to
Dollars.

1.5 Accounting Terms.

As used herein, in any other Note Document, and in any certificate or other
document made or delivered pursuant hereto or thereto, accounting terms not
defined in Section 1.1 and accounting terms partly defined in Section 1.1, to
the extent not defined, shall have the respective meanings given to them under
GAAP. If at any time any change in GAAP would affect the computation of any
financial covenant or requirement set forth in this Agreement, and either the
Company or the Collateral Agent shall so request, the Collateral Agent and the
Company shall negotiate in good faith to amend such covenant or requirement to
preserve the original intent thereof in light of such change in GAAP; provided
that, until so amended, (i) such covenant or requirement shall continue to be
computed in accordance with GAAP prior to such change therein, and (ii) the
Company shall provide to the Collateral Agent financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such covenant or
requirement made before and after giving effect to such change in GAAP. Unless
otherwise provided herein, all financial calculations made with respect to the
Company for the purpose of determining compliance with the terms of this
Agreement shall be made on a consolidated basis and in accordance with GAAP.

ARTICLE II

PURCHASE AND SALE OF THE NOTES AND THE WARRANTS

2.1 Purchase and Sale.

Subject to and upon the terms and conditions of this Agreement, the Company will
(i) issue and sell the Notes to the Purchaser designated in the Purchase Price
Allocation, and such Purchaser will purchase from the Company, at the Closing,
the Notes and (ii) issue the Penny Warrants and the Market Warrants,
respectively, to the Purchaser designated in the Purchase Price Allocation, and
such Purchaser shall acquire from the Company, at the Closing, the Penny
Warrants and the Market Warrants (such Warrants, together with such purchased
Notes, the “Securities”). The aggregate purchase price (the “Purchase Price”)
for the Securities shall be $150,000,000, and shall be allocated among and paid
by the Purchasers as set forth on the Purchase Price Allocation.

2.2 Purchase Price Allocation.

At least 10 Business Days prior to the Closing Date, the Purchasers shall
deliver to the Company a statement (the “Purchase Price Allocation”), reasonably
allocating the Purchase Price among each of the Notes, the Penny Warrants and
the Market Warrants. The Company

 

40



--------------------------------------------------------------------------------

shall notify the Purchasers in writing of any reasonable objections within 5
Business Days after receipt of the Purchase Price Allocation and shall set forth
the basis for such objections in reasonable detail, in which case the Company
and the Purchasers shall attempt in good faith to resolve such disagreement
prior to the Closing and any mutually agreed Purchase Price Allocation shall be
final. If the Company and the Purchasers are unable to resolve such disagreement
prior to the Closing, the Purchasers’ initial Purchase Price Allocation shall be
final. If the Company does not object in writing within such 5 Business Day
period to the Purchase Price Allocation delivered by the Purchasers, the Company
shall be deemed to have accepted such Purchase Price Allocation, and such
Purchase Price Allocation shall be final. The Company and the Purchasers agree
to be bound for all tax purposes by the Purchase Price Allocation, and shall not
take any contrary tax position regarding such allocation, unless otherwise
required pursuant to a “determination” (as defined in Section 1313(a) of the
Code) or a comparable concept under applicable law or otherwise required
pursuant to applicable law.

2.3 Closing.

(a) Subject to the satisfaction or waiver of the conditions set forth in
Article VI, the closing of the purchase and sale of the Securities (the
“Closing”) shall take place at the offices of Simpson Thacher & Bartlett LLP,
2475 Hanover Street, Palo Alto, California, on the second Business Day following
the satisfaction or waiver of the conditions set forth in Article VI (other than
those conditions that by their terms are to be satisfied at Closing, but subject
to the satisfaction or waiver thereof) (the “Closing Date”); provided, however,
that the Closing Date shall not be earlier than March 27, 2018.

(b) At the Closing:

(i) (x) the Company shall deliver to each Purchaser one or more Note(s) in the
aggregate principal amount as set forth opposite such Purchaser’s name on
Schedule I hereto, (y) the Company shall deliver to each Purchaser certificates
representing the Warrants representing such number of applicable Warrants as set
forth opposite such Purchaser’s name and (z) the Company shall deliver or cause
to be delivered an amount equal to $1,500,000 to Searchlight Capital Partners,
L.P. by wire transfer of immediately available funds to an account that
Searchlight Capital Partners, L.P. shall designate at least one (1) Business Day
prior to the Closing Date; and

(ii) the Purchasers shall deliver, or cause to be delivered, to the Company an
amount equal to the Purchase Price by wire transfer of immediately available
funds to an account that the Company shall designate at least one (1) Business
Day prior to the Closing Date.

ARTICLE III

PROVISIONS OF THE NOTES

3.1 The Notes.

The Notes shall be in the aggregate principal amount of $150,000,000. The
aggregate amount of the Notes shall, subject to the provisions for acceleration
contained herein, mature and be payable in full on the Maturity Date.

 

41



--------------------------------------------------------------------------------

3.2 General Provisions As To Payments.

(a) The Company shall make each payment in respect of the principal of, or
accrued interest on, the Notes, or any other amount due to the Purchasers under
this Agreement or any other Note Document, not later than 1:00 p.m. in New York,
New York, on the day when due, to the Collateral Agent, for the benefit of the
Purchasers, as provided in the Notes, or in such other manner as instructed from
time to time in writing by the Collateral Agent. All cash payments hereunder
shall be made in Dollars by wire transfer of immediately available funds. PIK
Interest shall be considered paid on the due date thereof automatically in
accordance with the terms of Section 3.3.

(b) Whenever any payment (including principal of, or interest on, the Notes or
other amount) hereunder or under any other Note Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment shall
be made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of such interest.

(c) The Company hereby authorizes the Purchasers to make appropriate notations
on the grid attached to the Notes, including the date, outstanding principal
amount and any prepayment thereof, which notations shall be conclusive evidence
of such date, outstanding principal and prepayment absent manifest error;
provided, however, that the failure of the Purchasers to make such notation or
any error on the Notes shall not affect the obligation of the Company to repay,
in accordance with the terms of the Notes and this Agreement, the principal
amount of the Notes together with all interest and other amounts due hereunder.

(d) Except to the extent otherwise provided herein, each payment of principal of
the Notes by the Company shall be made for the account of the holders thereof
pro rata in accordance with the respective aggregate outstanding principal
amounts of the Notes held by them and each payment of the interest on Notes
shall be made for the account of the holders thereof pro rata in accordance with
the amounts of interest on such Notes then due and payable to the respective
Purchasers.

3.3 Interest.

(a) Interest shall be payable on the principal amount of the Notes, and to the
maximum extent permitted by applicable laws on any increase thereof as provided
below, at the applicable interest rate until paid in full. Interest on the Notes
will initially be pay-in-kind at a rate of 12% per annum (“PIK Interest”), which
PIK Interest will be capitalized, compounded and added to the unpaid principal
amount of the Note Obligations on the applicable Interest Payment Date whereupon
from and after such date such additional amount shall be also accrue interest at
the interest rate then applicable to the principal amount of the Notes. Interest
on the Notes shall automatically convert to accruing cash pay interest at a rate
of 10% per annum (the “Cash Interest Rate”) from and including the earlier of
(i) March 15, 2021 and (ii) the last day of the most recently ended fiscal
quarter of the Company for which financial statements have been delivered
pursuant to Section 7.1 for which the Total Net Leverage Ratio has decreased to
3.39 to 1.0; provided that upon any such reduction in the Total Net Leverage
Ratio contemplated by this clause (ii), the Company shall promptly provide
written notice thereof to the holders of

 

42



--------------------------------------------------------------------------------

the Notes (any delay or failure to deliver not being a condition precedent to
the Cash Interest Rate). In the event of any conversion to the Cash Interest
Rate on a date other than an Interest Payment Date, both (i) PIK Interest
accrued to, but excluding, the date of conversion, will be capitalized,
compounded and added to the unpaid principal amount of the Note Obligations as
of the date of conversion and (ii) cash pay interest accrued from the date of
conversion shall be paid on the next applicable Interest Payment Date. Upon the
occurrence and continuance of an Event of Default, at the election of the
Requisite Purchasers and upon written notice thereof to the Company by the
Requisite Purchasers, all PIK Interest shall be converted to cash interest at
the Cash Interest Rate and become immediately due and payable upon demand by the
Requisite Purchasers or otherwise due and payable in cash on the Maturity Date.

(b) (i) Interest on the Notes shall accrue from day to day from the Closing Date
and subject to Section 3.3(a) shall be payable on each Interest Payment Date
(commencing September 15, 2018) in arrears, (ii) interest on the Notes shall be
payable on the date of any prepayment in accordance with Section 3.5 and
(iii) interest on the Notes shall be payable on maturity of the Notes, whether
by acceleration or otherwise. All interest hereunder shall be computed on the
basis of a year of 360 days of twelve 30-day months and shall include the first
day of an applicable interest period but excluding the last day of such interest
period.

(c) The Purchasers and the Company intend to contract in strict compliance with
applicable usury Law from time to time in effect. In furtherance thereof such
Persons stipulate and agree that none of the terms and provisions contained in
the Note Documents shall ever be construed to create a contract to pay, for the
use, forbearance or detention of money, interest in excess of the maximum amount
of interest permitted to be charged by applicable law from time to time in
effect (the “Maximum Lawful Rate”). No Note Party, nor any present or future
guarantors, endorsers, or other Persons hereafter becoming liable for payment of
any Note Obligation shall ever be liable for unearned interest thereon or shall
ever be required to pay interest thereon in excess of the Maximum Lawful Rate,
and the provisions of this Section 3.3(c) shall control over all other
provisions of the Note Documents which may be in conflict or apparent conflict
herewith. The Purchasers expressly disavow any intention to charge or collect
excessive unearned interest or finance charges in the event the maturity of any
Note Obligation is accelerated. If (i) the maturity of any Note Obligation is
accelerated for any reason; (ii) any Note Obligation is prepaid and as a result
any amounts held to constitute interest are determined to be in excess of the
Maximum Lawful Rate; or (iii) any Purchaser or any other holder of any or all of
the Note Obligations shall otherwise collect money which is determined to
constitute interest which would otherwise increase the interest on any or all of
the Note Obligations to an amount in excess of the Maximum Lawful Rate, then all
sums determined to constitute interest in excess of such legal limit shall,
without penalty, be promptly applied to reduce the then outstanding principal of
the related Note Obligations. In determining whether or not the interest paid or
payable, under any specific circumstance, exceeds the Maximum Lawful Rate, the
Company and the Purchasers (and any other payors thereof) shall to the greatest
extent permitted under applicable law, (i) characterize any non-principal
payment as an expense or fee rather than as interest; (ii) exclude voluntary
prepayments and the effects thereof; and (iii) amortize, prorate, allocate, and
spread the total amount of interest throughout the entire contemplated term of
the instruments evidencing the Note Obligations in accordance with the amounts
outstanding from time to time thereunder. Notwithstanding anything to the
contrary set forth in this Section 3.3 or Section 3.4, if a court of competent
jurisdiction applying applicable law determines in a final

 

43



--------------------------------------------------------------------------------

order that the rate of interest payable hereunder exceeds the Maximum Lawful
Rate, then so long as the Maximum Lawful Rate would be so exceeded, the rate of
interest payable hereunder shall be equal to the Maximum Lawful Rate; provided,
however, that if at any time thereafter the rate of interest payable hereunder
is less than the Maximum Lawful Rate, the Company shall continue to pay interest
hereunder at the Maximum Lawful Rate until such time as the total interest
received by the Purchasers, is equal to the total interest which would have been
received had the Interest Rate payable hereunder been (but for the operation of
this paragraph) as otherwise provided in this Agreement. Thereafter, interest
hereunder shall be paid at the rate(s) of interest and in the manner provided in
Section 3.3(a) through (c) and Section 3.4, unless and until the rate of
interest again exceeds the Maximum Lawful Rate, and at that time this paragraph
shall again apply. In no event shall the total interest received by any
Purchaser pursuant to the terms hereof exceed the amount which such Purchaser
could lawfully have received had the interest due hereunder been calculated for
the full term hereof at the Maximum Lawful Rate. If the Maximum Lawful Rate is
calculated pursuant to this paragraph, such interest shall be calculated at a
daily rate equal to the Maximum Lawful Rate divided by the number of days in the
year in which such calculation is made. As used in this Section 3.3(c) only, the
term “applicable law” means the laws of the State of New York or the laws of the
United States, whichever laws allow the greater interest, as such laws now exist
or may be changed or amended or come into effect in the future.

3.4 Default Interest.

Notwithstanding the foregoing, if any principal of or interest on any Note or
any other amount payable by the Note Parties hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such amount shall
thereafter bear interest (“Default Interest”), after as well as before judgment,
to the extent permitted by laws, at a rate per annum equal to 2.0% above the
Interest Rate (the “Default Rate”), or a lesser amount at the election of the
Requisite Purchasers, to the fullest extent permitted by applicable laws.
Subject to the Intercreditor and Subordination Agreement, while any Event of
Default exists or after acceleration, at the option of the Requisite Purchasers,
the Company shall pay Default Interest, after as well as before entry of
judgment thereon to the extent permitted by laws, on the principal amount of all
outstanding Note Obligations, at the Default Rate, or a lesser amount at the
election of the Requisite Purchasers, to the fullest extent permitted by laws,
in cash. Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be compounded monthly, on the last day of each calendar
month, to the fullest extent permitted by applicable laws; provided that this
Section 3.4 shall not apply to any Event of Default that has been waived by the
Purchasers pursuant to Section 10.3.

3.5 Optional Prepayments.

(a) To the extent not prohibited by the Intercreditor and Subordination
Agreement, (i) at any time prior to the third anniversary of the Closing Date,
the Company may redeem all or a part of the Notes at a redemption price equal to
100% of the principal amount of the Notes redeemed, plus the Applicable Premium
as of, and accrued and unpaid interest, if any, to, but excluding the date of
redemption and (ii) on and after the third anniversary of the Closing Date, the
Company may redeem the Notes, in whole or in part, at the redemption prices (as
expressed as percentages of principal amount of the Notes to be redeemed) set
forth below, plus accrued and unpaid interest thereon, if any, to, but excluding
the redemption date, if redeemed during the twelve month period beginning on the
specified anniversary of the Closing Date indicated below:

 

44



--------------------------------------------------------------------------------

Anniversary

   Price  

Third

     105.0 % 

Fourth

     102.5 % 

Fifth and thereafter

     100.0 % 

(b) In the case of each partial prepayment of the Notes, the principal amount of
the Notes to be prepaid shall be allocated pro rata among all of the Notes
outstanding at such time in proportion to their respective unpaid principal
amounts.

(c) Each notice of prepayment pursuant to this Section 3.5 shall specify (i) the
proposed date of such prepayment and (ii) the principal amount of the Notes to
be prepaid. Each notice of prepayment shall be made upon prior written notice to
each Purchaser. Each notice of prepayment shall be made upon not less than
three (3) Business Days’ and not more than ten (10) Business Days’ prior written
notice to each registered holder of the Notes.

(d) Upon surrender of a Note that is redeemed in part, the Company shall execute
for such holder (at the Company’s expense) a new Note equal in principal amount
to the unredeemed portion of the Note surrendered.

3.6 Taxes. Notwithstanding anything herein to the contrary, the Company shall
have the right to deduct and withhold from any payment or distribution made with
respect to the Notes such amounts as are required to be deducted or withheld
with respect to the making of such payment or distribution under any applicable
Tax law. To the extent that any amounts are so deducted or withheld, such
deducted or withheld amounts shall be treated for all purposes of this Agreement
as having been paid to the person in respect of which such deduction or
withholding was made. In the event the Company previously remitted any amounts
to a Governmental Authority on account of Taxes required to be deducted or
withheld in respect of any payment or distribution (or deemed distribution) on
any Notes, the Company shall be entitled to offset any such amounts against any
amounts otherwise payable in respect of such Notes.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Purchasers and the Collateral Agent to enter into this Agreement,
the Company hereby represents and warrants to the Purchasers and the Collateral
Agent that:

4.1 Financial Condition.

(a) The audited financial statements (including, in each case, any related notes
and schedules) of the Company for the calendar years ended December 31, 2014,
December 31, 2015 and December 31, 2016, and the unaudited financial statements
of the Company for the nine-month period ending September 30, 2017
(collectively, the “Financial Statements”), fairly present in all material
respects the financial position of the Company as of the dates of such Financial
Statements, and the results of operations and changes in financial position of
the Company, for the periods then ended, except that the unaudited interim
financial statements were or are subject to normal year-end adjustments.

 

45



--------------------------------------------------------------------------------

(b) There exist no material liabilities, whether absolute or contingent, of the
Company which would be required to be reflected, reserved for or disclosed in a
consolidated balance sheet of the Company prepared as of the date of this
Agreement in a manner consistent with the most recent balance sheet attached to
the Financial Statements, other than (i) liabilities that are reflected,
reserved for or disclosed in the Financial Statements, (ii) liabilities incurred
in the ordinary course of business since the date of the most recent balance
sheet attached to the Financial Statements or (iii) liabilities incurred in the
connection with the transactions contemplated by this Agreement.

(c) Since September 30, 2017, there has been no event, circumstance or change,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.

4.2 Corporate Existence; Compliance with Law, Etc.

(a) Each Note Party (i) is duly organized, validly existing and in good standing
(or the local equivalent) under the laws of the jurisdiction of its
organization, (ii) has the corporate, partnership or limited liability company
power, as the case may be, and authority, and the legal right, to own and
operate its material properties, to lease the material property it operates as
lessee and to conduct the business in which it is currently engaged, (iii) is
duly qualified as a foreign entity and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of material property or the
conduct of its business requires such qualification, except where the failure to
be so qualified would not reasonably be expected to have a Material Adverse
Effect and (iv) is in compliance with all applicable Requirements of Law, except
where the failure to comply would not reasonably be expected to have a Material
Adverse Effect.

(b) Without limiting the foregoing clause (a), (i) no Note Party is (A) in
violation of any Anti-Terrorism Law, (B) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law, or (C) is a Blocked Person; and (ii) none of the Note
Parties nor, to the knowledge of any Note Party, any of its Affiliates or agents
acting at the direction of any Note Party in connection with the transactions
contemplated by this Agreement (A) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (B) deals in, or otherwise engages in any transaction
relating to, any property or interest in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law.

4.3 Corporate Power; Authorization; Consents; Enforceable Obligations.

(a) Each Note Party has the corporate, partnership or limited liability company
power, as the case may be, and authority, and the legal right, to make, deliver
and perform the Securities Documents to which it is or will be a party, and to
borrow hereunder (in the case of the Company), and each Note Party has taken all
necessary corporate, partnership or limited liability action, as applicable, to
authorize (i) the borrowings on the terms and conditions of this Agreement (in
the case of the Company) and (ii) the execution, delivery and performance of the
Documents to which it is or will be a party.

 

46



--------------------------------------------------------------------------------

(b) No consent or authorization of, filing with or other act by or in respect
of, any Governmental Authority or any other Person is required in connection
with the borrowings hereunder or the execution, delivery and performance by the
Note Parties or the validity or enforceability against each of the Note Parties
of this Agreement and the other Securities Documents to which it is a party
except for any consent, authorization, filing or other act which has been made
or obtained and is in full force and effect. This Agreement has been, and each
of the other Securities Documents to which any Note Party is or will be a party
will be, duly executed and delivered by it. This Agreement constitutes, and each
of the other Securities Documents when executed and delivered will constitute, a
legal, valid and binding obligation of each of the Note Parties (to the extent
such Note Party is a party thereto) enforceable against it in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.4 No Legal Bar. The execution, delivery and performance of this Agreement, the
other Securities Documents, the borrowings hereunder and the use of the proceeds
thereof, will not (i) violate in any material respect any Requirement of Law
applicable to the Company or (ii) violate any material Contractual Obligation of
the Company and will not result in, or require, the creation or imposition of
any Lien on any of its properties or revenues pursuant to any such Requirement
of Law or such material Contractual Obligation, except as permitted by to the
Note Documents.

4.5 No Material Litigation. Except as disclosed in the Public Reports, there are
no actions, suits, proceedings, claims or disputes for which service of process
has been served or formal notice has been given or, to the knowledge of the
Company, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Company or against any of its
properties or revenues that (i) purport to affect or pertain to this Agreement
or any other Securities Document or (ii) if determined adversely, either
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect.

4.6 Ownership of Property; Liens; Condition of Properties. The Company has good
and marketable title to, or a leasehold interest in or right to use, all
properties purported to be owned or leased thereby, free and clear of any Liens,
except those permitted by Section 8.2 or where the failure to do so would
reasonably be expected to have a Material Adverse Effect. The property and
assets of the Company constitute all property and assets necessary for the
business of the Company, are in sufficient condition for their use in such
business (ordinary wear and tear, condemnation and casualty excepted) except as
would not reasonably be expected to have a Material Adverse Effect.

4.7 Intellectual Property. Except as disclosed in the Public Reports (i) the
Company owns, or is licensed to use, all trademarks, trade names, patents,
copyrights and other intellectual property rights necessary for the conduct of
its business as currently conducted (the “Intellectual Property”), (ii) no claim
has been asserted and is pending by any Person challenging or

 

47



--------------------------------------------------------------------------------

questioning the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor does any of the Note
Parties have knowledge of any valid basis for any such claim and (iii) to the
Company’s knowledge, the use of such Intellectual Property by the Note Parties
does not infringe in any respect on the rights of any Person, nor to the
Company’ knowledge, does the use by other Persons of such Intellectual Property
infringe in any respect on the rights of the Note Parties, except with respect
to clauses (i), (ii) and (iii), as would not reasonably be expected to result in
a Material Adverse Effect.

4.8 Taxes. Except as would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, each of the Note
Parties and their Restricted Subsidiaries have timely filed all tax returns
required to be filed, and have paid all Taxes levied or imposed upon them or
their properties, income, profits or assets, that are due and payable (including
in their capacity as a withholding agent), except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. To the
knowledge of the Note Parties, there is no proposed Tax deficiency or assessment
against the Note Parties or their Restricted Subsidiaries that, if made would,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

4.9 Federal Regulations. The proceeds from the sale of the Notes contemplated by
this Agreement will not be used, directly or indirectly, for “purchasing” or
“carrying” any Margin Stock within the respective meanings of each of the quoted
terms under Regulation U or for any purpose which violates the provisions of the
Regulations of the Board of Governors of the Federal Reserve System, including
Regulation T and X.

4.10 ERISA Compliance.

(a) Each of the Note Parties and each ERISA Affiliate thereof, is in compliance
in all respects with all applicable provisions of ERISA and the Code (as it
relates to the tax qualification or funding or employee benefit plans), and all
rules, regulations and orders implementing ERISA with respect to a Title IV
Plan, except to the extent that the failure to comply therewith would not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

(b) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect: (i) none of the Note Parties or any
ERISA Affiliate thereof maintains or contributes to (or has maintained or
contributed to) any Multiemployer Plan under which the Company or any ERISA
Affiliate thereof has potential for any withdrawal liability, (ii) no
Multiemployer Plan is in “critical status” as described in Section 432 of the
Code or is Insolvent.

(c) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, none of the Note Parties or any
ERISA Affiliate thereof sponsors or maintains any Title IV Plan under which
there has been a failure to satisfy the applicable “minimum funding standard”
(within the meaning of Section 412 of the Code), whether or not waived.

 

48



--------------------------------------------------------------------------------

(d) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) no Title IV Plan has any amount
of unfunded benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
and (ii) no Termination Event has occurred or is reasonably expected to occur.

(e) There does not exist any material unfunded liability (determined on the
basis of actuarial assumptions utilized by the actuary for the plan in preparing
the most recent annual report) of the Company under any plan, program or
arrangement providing post retirement, life or health benefits (other than with
respect to any plan, program, arrangement or agreement providing benefits as
required pursuant to Section 4980B of the Code or any other applicable law).

(f) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) no Reportable Event has occurred
or is occurring, and (ii) no non-exempt “Prohibited Transaction” (as defined in
Section 406 of ERISA of Section 4975 of the Code) has occurred for which the
Company may be liable.

4.11 Investment Company Act. None of the Note Parties is an “investment
company,” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.

4.12 Subsidiaries. Exhibit 21 to the Company’s annual report on Form 10-K for
the fiscal year ended December 31, 2016 sets forth all of the Company’s
Significant Subsidiaries (as defined in Rule 1-02(w) of Regulation S-X) as of
the Closing Date. All of the outstanding Equity Interests owned by the Note
Parties (or a Subsidiary of any Note Party) in such Subsidiaries have been
validly issued and are fully paid and all Equity Interests owned by a Note Party
(or a Subsidiary of any Note Party) in such Subsidiaries are owned free and
clear of all Liens except any Lien that is permitted under Section 8.2.

4.13 Accuracy and Completeness of Information. All written information (other
than financial projections, estimates and other forward-looking statements and
general economic and industry information) contained in any application,
schedule, report, certificate, or any other document relating to any Note Party
or any property of any Note Party prepared by or on behalf of any Note Party and
given to any Purchaser in connection with the purchase of the Notes by the
Purchasers, or any Note Party (or given to any consultant, appraiser, accountant
or other advisor by any such Person in connection with the transactions
contemplated hereby, which consultant, appraiser, accountant or other advisor
has then delivered such report or other document to any Purchaser), including
any written updates or supplements to such financial information delivered to
any Purchaser, taken as a whole, is in all material respects true and complete
as of the date referred to therein, and no such Person has omitted to state
therein (or failed to include in any such document) taken as a whole any
material fact or any fact necessary to make such information not misleading. All
projections given to the Collateral Agent or any Purchaser by or on behalf of
the Note Parties have been prepared in good faith based upon assumptions
believed to be reasonable at the time prepared. The projections and any pro
forma financial information contained in such materials are based upon good
faith estimates and assumptions believed by the Company to be reasonable at the
time made, it being recognized that such projections as to future events are not
to be viewed as facts and that actual results during the period or periods
covered by any such projections may differ from the projected results and such
differences may be material.

 

49



--------------------------------------------------------------------------------

4.14 Permits, Etc. The Company has all permits, licenses, authorizations and
approvals required for each of them lawfully to own, lease, control, manage and
operate its properties and businesses, except where the failure to obtain any
such permit, license, authorization or approval would not reasonably be expected
to have a Material Adverse Effect. No condition exists or event has occurred
which, in itself or with the giving of notice or lapse of time or both, would
result in the suspension, revocation, impairment, forfeiture or non-renewal of
any such permit, license, authorization or approval, the suspension, revocation,
impairment, forfeiture or non-renewal thereof, except where the failure to
obtain any such suspension, revocation, impairment, forfeiture or non-renewal
would not reasonably be expected to have a Material Adverse Effect.

4.15 Solvency. The Note Parties, taken as a whole, are Solvent on and as of the
Closing Date, after giving effect to the transaction contemplated by this
Agreement.

4.16 Owner of Collateral; Validity of Accounts. The Notes Parties are and shall
be the owner(s) of or have other rights in the Collateral free and clear of all
Liens of every kind and nature, except as permitted under this Agreement.

4.17 Capitalization.

(a) Schedule 4.17 hereto sets forth the authorized and outstanding capital stock
of the Company as of December 31, 2017 (the “Capitalization Date”). All
outstanding shares of capital stock of the Company have been, and all shares
that may be issued pursuant to any management equity plan or arrangement will
be, when issued in accordance with the respective terms thereof, duly authorized
and validly issued and are fully paid and nonassessable and have not been issued
in violation of any preemptive rights.

(b) Except as set forth on Schedule 4.17, and except for changes since the
Capitalization Date resulting from the exercise of any stock options or vesting
of equity awards outstanding on such date, there are no issued, reserved for
issuance or outstanding (i) shares of capital stock of or other voting
securities of or ownership interests in the Company, (ii) securities of the
Company convertible into or exchangeable for shares of capital stock or other
voting securities of or ownership interests in the Company, (iii) warrants,
calls, options or other rights to acquire from the Company, or other obligation
of the Company to issue, any capital stock or other voting securities or
ownership interests in or any securities convertible into or exchangeable for
capital stock or other voting securities or ownership interests in the Company
or (iv) restricted shares, stock appreciation rights, performance units,
conversion rights, contingent value rights, “phantom” stock or similar
securities or rights that are derivative of, or provide economic benefits based,
directly or indirectly, on the value or price of, any capital stock or voting
securities of the Company (the items in clauses (i) through (iv) being referred
to collectively as the “Company Securities”). Except as set forth in the
Operating Documents of the Company, there are no outstanding obligations of the
Company or any of its Subsidiaries to repurchase, redeem or otherwise acquire
any Company Securities.

 

50



--------------------------------------------------------------------------------

(c) Upon completion of the Closing in accordance with the terms of this
Agreement, good and marketable title to the Notes and Warrants will be
transferred to the Purchasers, free and clear of all Liens (other than any Liens
arising under any applicable securities laws, the Operating Documents of the
Company, this Agreement or the Warrantholders Agreement).

(d) Except as set forth on Schedule 4.17, there are no voting agreements,
shareholder agreements, voting trusts, proxies or similar agreements,
arrangements or commitments to which the Company or any of its Subsidiaries is a
party with respect to the voting of any shares of capital stock or other equity
interest of the Company or any of its Subsidiaries. There are no bonds,
debentures, notes or other instruments of indebtedness of the Company or any of
its Subsidiaries that entitle the holder of such instruments of indebtedness to
vote together with shareholders of the Company on any matters with respect to
the Company or any Subsidiary.

4.18 Environmental Matters.

(a) Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect:

(i) each Note Party and its respective properties and operations are and have
been in compliance with all Environmental Laws, which includes obtaining and
maintaining all applicable Environmental Permits required under such
Environmental Laws to carry on the business of the Note Parties;

(ii) the Note Parties have not received any written notice that alleges any of
them is in violation of or potentially liable under any Environmental Laws, and
none of the Note Parties nor any of the Real Property is the subject of any
claims, investigations, liens, demands, or judicial, administrative or arbitral
proceedings pending or, to the knowledge of the Company, threatened in writing,
under any Environmental Law or to revoke or modify any Environmental Permit held
by any of the Note Parties;

(iii) there has been no Release of Hazardous Materials on, at, under or from any
Real Property or facilities owned, operated or leased by any of the Note
Parties, or, to the knowledge of the Company, Real Property formerly owned,
operated or leased by any Note Party or arising out of the conduct of the Note
Parties that could reasonably be expected to require investigation, remedial
activity or corrective action or cleanup or could reasonably be expected to
result in the Company or any of its Restricted Subsidiaries incurring liability
under any Environmental Laws; and

(iv) there are no facts, circumstances or conditions arising out of or relating
to the operations of the Note Parties or Real Property or facilities owned,
operated or leased by any of the Note Parties or, to the knowledge of the
Company, Real Property or facilities formerly owned, operated or leased by the
Note Parties that could reasonably be expected to result in the Company or any
of its Restricted Subsidiaries incurring liability under any Environmental Laws.

The representations and warranties contained in this Section 4.18 are the sole
and exclusive representations and warranties of the Note Parties with respect to
matters arising under or relating to Environmental Laws, Environmental Permits,
Environmental Liabilities or Hazardous Materials.

 

51



--------------------------------------------------------------------------------

4.19 Labor Matters. Except as, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes against the Company or any of its Restricted
Subsidiaries pending or, to the knowledge of the Company, threatened; (b) hours
worked by and payments made to employees of the Company or any of its Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act of 1938
or any other applicable Laws dealing with such matters; and (c) all payments due
from the Company or any of its Restricted Subsidiaries on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant party.

4.20 FCC Authorizations. The FCC Authorizations constitute all licenses and
authorizations issued by the FCC that are necessary for the operation of the
business of the Company and its Restricted Subsidiaries as currently conducted
except as could not reasonably be expected to have a Material Adverse Effect.
The FCC Authorizations are in full force and effect and have not expired, been
revoked, suspended, rescinded, or terminated and are not subject to any
conditions or requirements that have not been imposed upon all such
authorizations generally except as could not reasonably be expected to have a
Material Adverse Effect. Except as could not reasonably be expected to result in
a Material Adverse Effect, the Company and its Restricted Subsidiaries operate
their business in compliance with the terms of the FCC Authorizations and the
Communications Act. To the knowledge of Company and except as would not
reasonably be expected to result in a Material Adverse Effect, there is no
action pending or, to the knowledge of the Company, threatened before the FCC to
revoke, refuse to renew, suspend, or modify any of the FCC Authorizations other
than proceedings to amend FCC rules of general applicability.

4.21 USA Patriot Act; OFAC; FCPA.

(a) To the extent applicable, each the Company and the Restricted Subsidiaries
(i) is in compliance, in all material respects, with (x) the Trading with the
Enemy Act of 1917, as amended, and each of the foreign assets control
regulations of the United States Department of the Treasury (31 CFR Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, (y) the USA PATRIOT Act and (z) Sanctions, and (ii) will not
directly or indirectly use the proceeds of the sale of the Notes, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person to fund or facilitate any activities or business
of any kind that would constitute or result in a violation of Sanctions.

(b) None of the Company, any Restricted Subsidiary nor, to the knowledge of the
Company, any director or officer of the Company or any Restricted Subsidiary is
a Sanctioned Person; and the Company will not, directly or indirectly, use the
proceeds of the sale of the Notes or otherwise make available such proceeds to
any Person, for the purpose of financing activities (except for Licensed
Activities) of or with any Person that, at the time of such financing, is (i) a
Sanctioned Person or (ii) located in a Sanctioned Country.

 

52



--------------------------------------------------------------------------------

(c) No part of the proceeds of the sale of the Notes will be used, directly or
indirectly, by the Note Parties or any Restricted Subsidiary for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

4.22 Security Documents. Except as otherwise contemplated hereby or under any
other Note Documents, the provisions of the Collateral Documents are effective
to create in favor of the Collateral Agent for the benefit of the Purchasers
legal, valid and enforceable Liens on, and security interests in, the Collateral
and, (i) when all appropriate filings or recordings are made in the appropriate
offices as may be required under applicable Laws (which filings or recordings
shall be made to the extent required by any Collateral Document) and (ii) upon
the taking of possession or control by the Collateral Agent of such Collateral
with respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Collateral Agent to
the extent required by any Collateral Document), such Collateral Document will
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the Note Parties in such Collateral, in each case subject to no
Liens other than the applicable Liens permitted under the Note Documents, a
legal, valid, enforceable and perfected Lien (if and to the extent perfection
may be achieved by the filings and/or other actions required to be taken hereby
or by the applicable Collateral Documents) on all right, title and interest of
the respective Note Parties in the Collateral described therein subject to
(i) Debtor Relief Laws and by general principles of equity, (ii) the need for
filings and registrations necessary to create or perfect the Liens on the
Collateral granted by the Note Parties in favor of the Purchasers and (iii) the
effect of foreign Laws, rules and regulations as they relate to the granting of
security interests in assets of, pledges of Equity Interests in or Indebtedness
owed by Foreign Subsidiaries, and Liens permitted by Section 8.2.

Notwithstanding anything herein (including this Section 4.22) or in any other
Note Document to the contrary, neither the Company nor any other Note Party
makes any representation or warranty as to (A) the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest (other than with respect to those pledges and security interests made
under the Laws of the jurisdiction of formation of the applicable Foreign
Subsidiary) in any Equity Interests of any Foreign Subsidiary, or as to the
rights and remedies of any holder of Notes with respect thereto, in each case
under foreign Law, (B) the pledge or creation of any security interest, or the
effects of perfection or non-perfection, the priority or the enforceability of
any pledge of or security interest to the extent such pledge, security interest,
perfection or priority is not required pursuant to the Collateral and Guarantee
Requirement or (C) on the Closing Date and until required pursuant to
Section 7.10 and 7.12, the pledge or creation of any security interest, or the
effects of perfection or non-perfection, the priority or enforceability of any
pledge or security interest to the extent not required on the Closing Date.

4.23 EEA Financial Institutions. Neither the Company nor any Guarantor is an EEA
Financial Institution.

 

53



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

Each Purchaser represents and warrants to the Company, severally and not
jointly, as of the date hereof and as of the Closing Date, as set forth below.

5.1 Purchase for its Own Account.

Such Purchaser is purchasing the Securities for its own account, without a view
to the distribution thereof in violation of the Securities Act, all without
prejudice, however, to the right of such Purchaser at any time, in accordance
with this Agreement or the other Securities Documents, lawfully to sell or
otherwise to dispose of all or any part of the Notes or warrants held by it.

5.2 Accredited Purchaser.

Such Purchaser is an “accredited investor” within the meaning of Regulation D
under the Securities Act.

5.3 Authority, Etc.

Such Purchaser has the power and authority to enter into and perform this
Agreement and the other Securities Documents to which such Purchaser is a party
and the execution and performance hereof and thereof have been duly authorized
by all proper and necessary corporate, limited liability company or partnership
action, as the case may be. This Agreement and the other Securities Documents to
each Purchaser is a party constitutes the valid and legally binding obligation
of such Purchaser, enforceable against it in accordance with its terms, except
as limited by bankruptcy, insolvency, reorganization, receivership, moratorium,
fraudulent conveyance and other laws of general applicability relating to or
affecting creditors’ rights and to general equity principles now or hereafter in
effect affecting the enforcement of creditors’ rights and the application of
equitable principles.

5.4 Securities Act Compliance.

Such Purchaser understands that the Note Parties have not registered the Notes,
the guarantees therefor, the Warrants or the Warrant Shares under the Securities
Act, and each Purchaser agrees that the Notes, the Warrants and the Warrant
Shares may not be sold or transferred or offered for sale or transfer by it
without registration under the Securities Act or the availability of an
exemption therefrom.

ARTICLE VI

CONDITIONS TO PURCHASE AND ISSUANCE

6.1 Conditions to Obligations of Purchasers on the Closing Date.

The obligations of the Purchasers to purchase the Securities hereunder are
subject to the satisfaction of the following conditions:

 

54



--------------------------------------------------------------------------------

(a) The Collateral Agent shall have received all of the following, each properly
executed by a Responsible Official of each party thereto, each dated as of the
Closing Date and each in form and substance reasonably satisfactory to the
Collateral Agent and the Purchasers:

(i) at least one (1) executed counterpart of this Agreement;

(ii) the Notes and the Warrants executed by the Company;

(iii) the Guaranty Agreement executed by the Guarantors;

(iv) the Intercreditor and Subordination Agreement executed by the Note Parties,
the Administrative Agent and the Collateral Agent;

(v) the other Collateral Documents executed by the Note Parties and the
Collateral Agent;

(vi) the Warrantholders Agreement executed by the Company; and

(vii) with respect to the Note Parties, such documentation as the Collateral
Agent and the Purchasers may reasonably require to establish the due
organization, valid existence and good standing of such Note Parties, their
qualification to engage in business in each material jurisdiction in which they
are engaged in business or required to be so qualified, their authority to
execute, deliver and perform the Notes Documents to which they are a party, the
identity, authority and capacity of each Responsible Official thereof authorized
to act on their behalf, including certified copies of articles or certificates
of incorporation and amendments thereto, articles or certificates of formation
or organization and amendments thereto, bylaws and amendments thereto, operating
agreements and amendments thereto, certificates of good standing and/or
qualification to engage in business, tax clearance certificates, certificates of
corporate or limited liability company resolutions or other applicable
authorization documents, incumbency certificates, Certificates of Responsible
Officials, and the like.

(b) No Default or Event of Default shall have occurred and be continuing or
would result after giving effect to the issuance of the Securities on the
Closing Date.

(c) The amendment to the Senior Credit Agreement required for the Notes to be
issued hereunder shall have become effective.

(d) The Listing Application shall have been made with NASDAQ and the Company
shall have received from NASDAQ notification that its review process thereof has
been completed and the Company has not received any notification from NASDAQ
that the transactions contemplated by this Agreement, including all of the
provisions contained in the Warrantholders Agreement and the Warrants as well as
the issuance of the Warrants, are not in compliance with NASDAQ’s Listing Rules.

 

55



--------------------------------------------------------------------------------

6.2 Conditions to Obligations of the Company on the Closing Date.

The obligation of the Company to issue the Securities hereunder is subject to
the conditions set forth below.

(a) Each Purchaser shall have delivered by wire transfer of immediately
available funds to an account or accounts designated by the Company, an
aggregate amount equal to the purchase price for the Securities being purchased
by such Purchaser.

(b) The Collateral Agent shall have duly executed and delivered the Joinder to
the Company at or prior to the Closing.

(c) The Collateral Agent and the Administrative Agent shall have duly executed
and delivered the Collateral Documents required to be delivered at the Closing.

(d) The amendment to the Senior Credit Agreement required for the Notes to be
issued hereunder shall have become effective.

(e) The execution of the Warrantholders Agreement by Searchlight II TBO-W, L.P.

(f) The Listing Application shall have been made with NASDAQ and the Company
shall have received from NASDAQ notification that its review process thereof has
been completed and the Company has not received any notification from NASDAQ
that the transactions contemplated by this Agreement, including all of the
provisions contained in the Warrantholders Agreement and the Warrants as well as
the issuance of the Warrants, are not in compliance with NASDAQ’s Listing Rules.

ARTICLE VII

AFFIRMATIVE COVENANTS

The Company hereby agrees that from and after the Closing Date, so long as any
Note Obligations (other than unasserted contingent indemnification obligations)
remain outstanding and unpaid, the Company shall, and shall (except in the case
of the covenants set forth in Sections 7.1, 7.2 and 7.3) cause each of its
respective Restricted Subsidiaries to:

7.1 Financial Statements.

(a) Deliver to the Collateral Agent, within 120 days after the end of each
fiscal year, a consolidated balance sheet of, the Company and its Restricted
Subsidiaries, as at the end of such fiscal year and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail (together with, in all cases, a
customary management summary) and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” qualification (excluding any
“emphasis of the matter” paragraph) (other than related (i) solely to the
occurrence of the Maturity Date or the upcoming maturity date under the Senior
Credit Agreement or any other Indebtedness permitted to be incurred hereunder
occurring within one year from the date such report is delivered or (ii) any
potential inability to satisfy any financial

 

56



--------------------------------------------------------------------------------

maintenance covenant on a future date or in a future period) or any
qualification or exception as to the scope of such audit except for
qualifications relating to changes in accounting principles or practices
reflecting changes in GAAP and required or approved by such independent
certified public accountants;

(b) Deliver to the Collateral Agent, within 60 days after the end of each of the
first three fiscal quarters of each fiscal year of the Company, a consolidated
balance sheet of the Company and its Restricted Subsidiaries, as at the end of
such fiscal quarter and the related (i) consolidated statements of income or
operations for such fiscal quarter and for the portion of the fiscal year then
ended and (ii) consolidated statements of cash flows for such fiscal quarter and
the portion of the fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail (together with, in all cases, a customary management
summary) and certified by a Responsible Officer of the Company as fairly
presenting in all material respects the financial condition, results of
operations and cash flows of the Company and its Restricted Subsidiaries in
prepared in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and

(c) Deliver to the Collateral Agent with each set of consolidated financial
statements referred to in Sections 7.1(a) and (b), the related consolidating
financial statements reflecting the adjustments necessary to eliminate the
accounts of Unrestricted Subsidiaries (if any) (which may be in footnote form
only) from such consolidated financial statements (it being agreed that no such
consolidating financial statements shall be required to be audited).

(d) Deliver to the Collateral Agent, no later than 120 days after the end of the
fiscal year ending December 31, 2017, and each subsequent fiscal year, a
reasonably detailed consolidated budget for the following fiscal year consistent
with that prepared for and presented to the Company’s board of directors on a
quarterly basis (including a projected consolidated balance sheet of, the
Company and its Restricted Subsidiaries, as of the end of the following fiscal
year, the related consolidated statements of projected cash flow and projected
income summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”).

Any financial statement required to be delivered pursuant to Section 7.1(a) or
7.1(b) shall not be required to include purchase accounting adjustments relating
to the MTN Acquisition Transactions, the EMC Acquisition Transactions or any
acquisition constituting an Investment consummated prior to or, to the extent
not prohibited by this Agreement, after the Closing Date, in each case, to the
extent it is not practicable to include them.

Documents required to be delivered pursuant to Sections 7.1(a) through (c), 7.2
and 7.21 may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which such documents are filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval System
(EDGAR).

7.2 Other Information. Deliver to the Collateral Agent, promptly after the same
are publicly available, copies of all annual, regular, periodic and special
reports which the Company or any Restricted Subsidiary filed with the SEC. The
Company shall be deemed to have delivered such reports if the Company has filed
reports containing such information with the SEC.

 

57



--------------------------------------------------------------------------------

7.3 Notices. Promptly after a Responsible Officer of the Company has obtained
knowledge thereof, notify the Collateral Agent:

(a) of the occurrence of any Event of Default;

(b) of the occurrence of an ERISA Event or similar event with respect to a
Foreign Plan which would reasonably be expected to result in a Material Adverse
Effect;

(c) of the filing or commencement of, or any threat or notice of intention of
any person to file or commence, any action, suit, litigation or proceeding,
whether at law or in equity by or before any Governmental Authority against the
Company or any of its Restricted Subsidiaries that would reasonably be expected
to result in a Material Adverse Effect; and

(d) of the occurrence of any other matter or development that has had or would
reasonably be expected to have a Material Adverse Effect.

Each notice pursuant to this Section 7.3 shall be accompanied by a written
statement of a Responsible Officer of the Company delivered to the Collateral
Agent for prompt further distribution to each Purchaser (i) that such notice is
being delivered pursuant to Section 7.3 of this Agreement and (ii) setting forth
details of the occurrence referred to therein and stating what action the
Company has taken and proposes to take with respect thereto.

7.4 Payment of Taxes. Pay, discharge or otherwise satisfy as the same shall
become due and payable in the normal conduct of its business, all its
obligations and liabilities in respect of Taxes imposed upon it or upon its
income or profits or in respect of its property, except, in each case, to the
extent (i) any such Tax is being contested in good faith and by appropriate
proceedings for which appropriate reserves have been established in accordance
with GAAP or (ii) the failure to pay or discharge the same would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

7.5 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization; and

(b) take all reasonable action to maintain all rights, privileges (including its
good standing where applicable in the relevant jurisdiction), permits,
authorizations, licenses and franchises necessary or desirable in the normal
conduct of its business;

except, in the case of Section 7.5(a) (other than with respect to the Company)
or this Section 7.5(b), to the extent (i) that failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or (ii) pursuant to any merger, consolidation, liquidation,
dissolution or Disposition permitted by Article VIII.

 

58



--------------------------------------------------------------------------------

7.6 Maintenance of Properties. Except if the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, maintain, preserve and protect all of its material properties
and equipment necessary in the operation of its business in good working order,
repair and condition, ordinary wear and tear excepted and fire, casualty or
condemnation excepted.

7.7 Insurance. Maintain with insurance companies that the Company believes (in
the good faith judgment of its management) are financially sound and reputable
at the time the relevant coverage is placed or renewed, insurance with respect
to its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance customary
for similarly situated Persons engaged in the same or similar businesses as the
Company and the Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons. Not later than 90 days after the
Closing Date (or the date any such insurance is obtained, in the case of
insurance obtained after the Closing Date or, in each case, such later date as
the Collateral Agent may agree), each such policy of insurance (other than
business interruption insurance (if any), director and officer insurance and
worker’s compensation insurance) shall as appropriate (i) name the Collateral
Agent as additional insured thereunder or (ii) in the case of each casualty
insurance policy, contain a loss payable clause or endorsement that names the
Collateral Agent, on behalf of the Lenders, as a loss payee thereunder. If the
improvements on any Mortgaged Property are at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then, to the extent required by
applicable Flood Insurance Laws, the Company shall, or shall cause each Note
Party to, (i) maintain, or cause to be maintained, with a financially sound and
reputable insurer, flood insurance in an amount reasonably satisfactory to the
Collateral Agent and otherwise sufficient to comply with all applicable rules
and regulations promulgated pursuant to the Flood Insurance Laws and (ii) upon
the reasonable request of the Collateral Agent (not to exceed one time per
fiscal year, unless an Event of Default has occurred and is continuing) deliver
to the Collateral Agent evidence of such compliance in form and substance
reasonably acceptable to the Collateral Agent.

7.8 Compliance with Laws. Comply with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except if the failure to comply therewith could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

7.9 Books and Records. Maintain proper books of record and account, in which
entries that are full, true and correct in all material respects and are in
conformity with GAAP and which reflect all material financial transactions and
matters involving the assets and business of the Company or a Restricted
Subsidiary, as the case may be (it being understood and agreed that certain
Foreign Subsidiaries maintain individual books and records in conformity with
generally accepted accounting principles in their respective countries of
organization and that such maintenance shall not constitute a breach of the
representations, warranties or covenants hereunder).

 

59



--------------------------------------------------------------------------------

7.10 Additional Collateral; Additional Guarantors. At the Company’s expense,
subject to the terms, conditions and provisions of the Collateral and Guarantee
Requirement and any applicable limitation in any Collateral Document, take all
action necessary or reasonably requested by the Collateral Agent to ensure that
the Collateral and Guarantee Requirement continues to be satisfied.

7.11 Compliance with Environmental Laws. Except, in each case, to the extent
that the failure to do so could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect: comply, and take all
commercially reasonable actions to cause all lessees and other Persons operating
or occupying its properties to comply, with all Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and occupancy of its properties; and, in each case to the extent
the Note Parties are required to do so by Environmental Laws, conduct any
investigation, remedial or other corrective action necessary to address
Hazardous Materials at any property or facility in accordance with Environmental
Laws. If an Event of Default arising out of an Environmental Liability has
occurred and is continuing, within 60 days of receiving a written request by the
Collateral Agent, the Company will provide the Collateral Agent with an
environmental assessment report regarding the scope of the Environmental
Liability and the likely cost of mitigating such Environmental Liability,
prepared at the Company’s sole cost and expense and by an environmental
consultant reasonably acceptable to the Collateral Agent. If such report is not
timely provided, the Collateral Agent may have them prepared by an environmental
consultant of its choosing, at the Company’s sole cost and expense.

7.12 Further Assurances. Promptly upon reasonable request by the Collateral
Agent (i) correct any mutually identified material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any
Collateral Document or other document or instrument relating to any Collateral,
and (ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Collateral Agent may reasonably request
from time to time in order to carry out more effectively the purposes of this
Agreement and the Collateral Documents, to the extent required pursuant to the
Collateral and Guarantee Requirement and subject in all respects to the
limitations therein. If the Collateral Agent reasonably determines that it is
required by applicable Law to have appraisals prepared in respect of the Real
Property of any Note Party subject to a mortgage constituting Collateral, the
Company shall promptly provide to the Collateral Agent appraisals that satisfy
the applicable requirements of the Real Estate Appraisal Reform Amendments of
FIRREA.

7.13 Designation of Subsidiaries. The Company may at any time after the Closing
Date designate any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that,
(1) immediately before and after such designation, (i) no Event of Default shall
have occurred and be continuing, (2) an Investment in such amount would be
permitted at such time and (3) no Subsidiary may be designated as an
Unrestricted Subsidiary if, after such designation, it would be a “Restricted
Subsidiary” for the purpose of any Permitted Ratio Debt or Permitted Refinancing
of any of the foregoing (in the case of any unsecured Indebtedness, in excess of
the $20,000,000). The designation of any Subsidiary as an Unrestricted
Subsidiary after the Closing Date shall constitute an Investment by the Company
therein at the date of designation in an amount equal to the fair market value
as

 

60



--------------------------------------------------------------------------------

determined in good faith by the Company or its Subsidiary’s (as applicable)
Investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a Return on any Investment by the Company in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the fair
market value as determined in good faith by the Company at the date of such
designation of the Company’s or its respective Subsidiary’s (as applicable)
Investment in such Subsidiary; provided that in no event shall any such Return
on any Investment by the Company in an Unrestricted Subsidiary be duplicative of
any Return that increases the Cumulative Credit pursuant to the definition
thereof.

7.14 Use of Proceeds. (1) Use the proceeds of the Securities issued hereunder
only after the Company (i) files its Annual Report on Form 10-K with the SEC for
the fiscal year ended December 31, 2017 and (ii) provides the information
required to be delivered pursuant to Section 7.1(d) to the Purchasers, to repay
all revolving credit loans then outstanding on the date of such repayment, and
interest thereon, under the Senior Credit Agreement; and (2) use the residual
proceeds of the Securities after application pursuant to clause (1) for general
corporate purposes subject to Article VIII; provided, however, that such
proceeds may not be used for any of the following: (a) Investments pursuant to
Sections 8.3(b)(ii), (c)(iii), (i), (n) (but only to the extent made in
Unrestricted Subsidiaries or in joint ventures), (o), (t), (y) or (z); (b)
Restricted Payments pursuant to Sections 8.6(f), (g), (i), (j)(ii), (p) and (r);
or any prepayment, redemption, purchase, defeasance or other satisfaction prior
to scheduled maturity in any manner of any Indebtedness for borrowed money of
the Company and its Restricted Subsidiaries; provided, further, that any
application of the residual proceeds of the Securities pursuant to this clause
(2) shall be materially consistent with the Projections delivered pursuant to
Section 7.1(d), as such Projections may be updated by the Company from time to
time for purposes of this Section 7.14. Notwithstanding anything herein to the
contrary, the Company shall at any time be permitted to use the proceeds of the
Securities to pay any fees and expenses incurred in connection with the
transactions contemplated by this Agreement.

7.15 Offer to Repurchase Upon Change of Control.

(a) If a Change of Control occurs, unless, prior to, or concurrently with, the
time the Company is required to make a Change of Control Offer (as defined
below), the Company has previously or concurrently mailed or transmitted
electronically a redemption notice with respect to all the outstanding Notes,
the Company shall make an offer to purchase all of the Notes pursuant to the
offer described below (the “Change of Control Offer”) at a price in cash (the
“Change of Control Payment”) equal to 101% of the aggregate principal amount
thereof plus accrued and unpaid interest, if any, to, but excluding, the date of
purchase. Within 30 days following any Change of Control, the Company shall send
notice of such Change of Control Offer electronically or by first-class mail,
with a copy to the Collateral Agent, sent in the same manner, to each of the
Purchasers, with the following information:

(i) that a Change of Control Offer is being made pursuant to this Section 7.15
and that all Notes properly tendered pursuant to such Change of Control Offer
will be accepted for payment by the Company;

 

61



--------------------------------------------------------------------------------

(ii) the purchase price and the purchase date, which will be no earlier than 20
Business Days nor later than 60 days from the date such notice is transmitted
electronically or mailed (the “Change of Control Payment Date”), except in the
case of a conditional Change of Control Offer made in advance of a Change of
Control as described below;

(iii) that any Note not properly tendered will remain outstanding and continue
to accrue interest;

(iv) that unless the Company defaults in the payment of the Change of Control
Payment, all Notes accepted for payment pursuant to the Change of Control Offer
will cease to accrue interest on the Change of Control Payment Date;

(v) that holders electing to have any Notes purchased pursuant to a Change of
Control Offer will be required to surrender such Notes to the Company prior to
the close of business on the third (3rd) Business Day preceding the Change of
Control Payment Date;

(vi) if such notice is sent prior to the occurrence of a Change of Control,
stating that the Change of Control Offer is conditional on the occurrence of
such Change of Control, and, if applicable, stating that, in the Company’s
discretion, the Change of Control Payment Date may be delayed until such time as
any or all applicable conditions shall be satisfied, or that such purchase may
not occur and such notice may be rescinded in the event that the Company shall
determine that the Change of Control will not occur by the Change of Control
Payment Date, or by the Change of Control Payment Date as so delayed; and

(vii) any other instructions, as determined by the Company, consistent with this
Section 7.15, that a holder must follow.

(b) To the extent that the provisions of any securities laws or regulations
conflict with the provisions of this Section 7.15, the Company shall comply with
the applicable securities laws and regulations and shall not be deemed to have
breached its obligations under this Section 7.15 by virtue thereof.

(c) The Company shall not be required to make a Change of Control Offer if a
third party makes the Change of Control Offer in the manner, at the times and
otherwise in compliance with the requirements set forth in this Section 7.15
applicable to a Change of Control Offer made by the Company and purchases all
Notes validly tendered under such Change of Control Offer. Notwithstanding
anything to the contrary herein, a Change of Control Offer may be made in
advance of a Change of Control, conditional upon such Change of Control, if a
definitive agreement is in place for the Change of Control at the time of making
of the Change of Control Offer.

7.16 End of Fiscal Years. The Company shall, and shall cause each of its
respective Restricted Subsidiaries to, for financial reporting purposes, cause
its fiscal year to end on December 31 (other than any Subsidiary acquired after
the Closing Date); provided, however, that the Company may, upon written notice
to the Collateral Agent, change its fiscal year to any other fiscal year
reasonably acceptable to the Collateral Agent, in which case, the Company and
the Collateral Agent will, and are hereby authorized by the Purchasers to, make
any adjustments to this Agreement, if any, that are necessary to reflect such
change in fiscal year.

 

62



--------------------------------------------------------------------------------

7.17 Lines of Business. The Company and the Restricted Subsidiaries, taken as a
whole, will not engage in any material line of business substantially different
from those lines of business conducted by the Company and the Restricted
Subsidiaries on the Closing Date or any business reasonably related,
complementary, corollary, synergistic or ancillary thereto (including related,
complementary, synergistic or ancillary technologies) or reasonable extensions
thereof.

7.18 Communications Regulations. Except as could not reasonably be expected to
have a Material Adverse Effect, the Company and its Restricted Subsidiaries
shall (i) take all actions reasonably necessary to maintain the FCC
Authorizations in full force and effect, (ii) timely file renewal applications,
(iii) remit any necessary regulatory fees, (iv) file any reports and information
requested by the FCC, and (v) conduct its business in compliance with the terms
of the FCC Authorizations and the Communications Act, including changes in
applicable law and regulations that become effective during the terms of the FCC
Authorizations.

7.19 Anti-Terrorism Law; Anti-Money Laundering; Embargoed Persons;
Anti-Corruption; Licenses.

(a) Except for Licensed Activities, the Company shall, and shall cause each of
its respective Restricted Subsidiaries to, conduct its business in such a manner
so as to not, directly or indirectly, (i) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224 effective September 24, 2001 (the “Executive
Order”), or (ii) engage in or conspire to engage in any transaction that
violates, or attempts to violate, any Sanctions in any material respect.

(b) The Company shall, and shall cause each of its respective Restricted
Subsidiaries to, repay the Notes exclusively with funds that are not derived
from any unlawful activity such that the result of any such repayment would not
cause the making of the Notes to be in material violation of any applicable Law,
including the United States Foreign Corrupt Practices Act of 1977, as amended.

(c) Except for Licensed Activities, the Company shall, and shall cause each of
its respective Restricted Subsidiaries to, use funds or properties of the
Company or any of the Restricted Subsidiaries to repay the Notes only to the
extent it does not constitute, to the knowledge of the Company, property of, or
is beneficially owned, to the knowledge of the Company, directly or indirectly
by, any Sanctioned Person.

(d) the Company shall, and shall cause each of its respective Restricted
Subsidiaries to, maintain and enforce policies and procedures with respect to
itself and its Subsidiaries designed to ensure compliance with applicable
Sanctions.

7.20 ERISA Compliance. Except where the failure to so comply would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (a) each Note Party shall, and shall cause each ERISA Affiliate
to, establish, maintain and operate all Plans and

 

63



--------------------------------------------------------------------------------

Foreign Plans in compliance in all material respects with the provisions of
ERISA, the Code and all applicable Laws, the regulations and interpretation
thereunder and the respective requirements of the governing documents for such
Plans, and (b) the Company shall take, or shall cause to be taken, any and all
actions required in order to be in compliance at all times with the
representations and warranties in this Section 7.20.

7.21 Other Information. Deliver to the holders of a majority in aggregate
principal amount of the outstanding Notes (unless otherwise waived by such
holders in writing) promptly after the same are publicly available, copies of
all annual, regular, periodic and special reports and registration statements
which the Company or any Restricted Subsidiary files with the SEC or with any
Governmental Authority that may be substituted therefor (other than amendments
to any registration statement (to the extent such registration statement, in the
form it became effective, is delivered), exhibits to any registration statement
and, if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Collateral Agent pursuant to any other
clause of this Section 7.21.

ARTICLE VIII

NEGATIVE COVENANTS

The Company hereby agrees that from and after the Closing Date, so long as any
Note Obligations (other than unasserted contingent indemnification obligations)
remain outstanding and unpaid:

8.1 Limitation on Indebtedness. Without the consent of the Requisite Purchasers,
the Company shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, create, incur or assume any Indebtedness except:

(a) Indebtedness of the Company and any Note Party under the Note Documents and
any Permitted Refinancing thereof that satisfies the Junior Debt Conditions;

(b) Indebtedness outstanding on the Closing Date (other than revolving credit
Indebtedness under the Senior Credit Agreement) and any Permitted Refinancing
thereof that satisfies the Junior Debt Conditions; provided that all such
Indebtedness of any Note Party owed to any Restricted Subsidiary that is not a
Note Party shall be unsecured and subordinated to the Note Obligations pursuant
to terms substantially consistent with Exhibit G hereto;

(c) Guarantees by the Company and any Restricted Subsidiary in respect of
Indebtedness of the Company and any Restricted Subsidiary otherwise permitted
hereunder; provided that (i) no Guarantee by any Restricted Subsidiary of any
Indebtedness constituting a Specified Junior Financing Obligation shall be
permitted unless such guaranteeing party shall have also provided a Guarantee of
the Note Obligations on the terms set forth herein and such Guarantee of the
Specified Junior Financing Obligation shall be subordinated in right of payment
to the Note Obligations pursuant to terms substantially consistent with Exhibit
G hereto, (ii) if the Indebtedness being Guaranteed is subordinated to the Note
Obligations, such Guarantee shall be subordinated to the Guarantee of the Note
Obligations on terms at least as favorable (as reasonably determined by the
Company) to the Purchasers as those contained in the subordination of such
Indebtedness and (iii) any Guarantee by a Restricted Subsidiary that is not a
Note Party of any Permitted Ratio Debt or Indebtedness under Section 8.1(g) or
(m) (or any Permitted Refinancing in respect thereof) shall only be permitted if
such Guarantee meets the requirements of clauses (m), (g) or (s), as the case
may be, of this Section 8.1;

 

64



--------------------------------------------------------------------------------

(d) Indebtedness of the Company or any Restricted Subsidiary owing to any Note
Party or any other Restricted Subsidiary (or issued or transferred to any direct
or indirect parent of a Note Party which is substantially contemporaneously
transferred to a Note Party or any Restricted Subsidiary of a Note Party) to the
extent constituting an Investment permitted by Section 8.3; provided that (i) no
such Indebtedness owed to a Note Party shall be evidenced by a promissory note
unless such promissory note constitutes a negotiable instrument and is pledged
to the Collateral Agent to the extent required by (and in accordance with) the
terms of the Security Agreement and (ii) all such Indebtedness of any Note Party
owed to any Restricted Subsidiary that is not a Note Party shall be unsecured
and subordinated to the Note Obligations pursuant to subordination terms
substantially consistent with the terms set forth in Section 5.1 of the Security
Agreement;

(e) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing an acquisition, construction, repair, replacement, lease or
improvement of a fixed or capital asset incurred by the Company or any
Restricted Subsidiary within 365 days of the acquisition, construction, repair,
replacement, lease or improvement of the applicable asset and any Permitted
Refinancing thereof in an aggregate amount not to exceed the greater of
$37,500,000 and 30% of LTM EBITDA, in each case determined at the time of
incurrence (together with any Permitted Refinancings thereof) and
(ii) Attributable Indebtedness arising out of sale-leaseback transactions
permitted by Section 8.5(m) and any Permitted Refinancing of such Attributable
Indebtedness;

(f) Indebtedness in respect of Swap Contracts designed to hedge against the
Company’s or any Restricted Subsidiary’s exposure to interest rates, foreign
exchange rates or commodities pricing risks incurred in the ordinary course of
business and not for speculative purposes and Guarantees thereof;

(g) Indebtedness of the Company or any Restricted Subsidiary (i) assumed in
connection with any Permitted Acquisition (provided that such Indebtedness is
not incurred in contemplation of such Permitted Acquisition) or any Permitted
Refinancing thereof that satisfies the Junior Debt Conditions or (ii) incurred
to finance any Permitted Acquisition or any Permitted Refinancing thereof that
satisfies the Junior Debt Conditions; provided that after giving pro forma
effect to such Permitted Acquisition and the assumption or incurrence of such
Indebtedness, as applicable, the aggregate principal amount of such Indebtedness
does not exceed (a) if such Indebtedness is secured by a Lien on the Collateral
that is senior to the Liens securing the Note Obligations, an unlimited amount
so long as immediately after giving Pro Forma Effect thereto and the use of
proceeds thereof the Consolidated First Lien Net Leverage Ratio is no greater
than 3.50 to 1; and (b) the greater of $25,000,000 and 25% of LTM EBITDA, in
each case, determined at the time of incurrence plus an additional unlimited
amount (x) if such Indebtedness is secured by Liens that are junior to the Liens
securing the Note Obligations, the Consolidated Senior Secured Net Leverage
Ratio (determined on a Pro Forma Basis and without netting the cash proceeds of
any such Indebtedness being so incurred for the purposes of such calculation) is
no greater than 4.50:1.00, and (y) if such Indebtedness is unsecured
Indebtedness,

 

65



--------------------------------------------------------------------------------

either (I) the Consolidated Total Net Leverage Ratio (determined on a Pro Forma
Basis and without netting the cash proceeds of any such Indebtedness for the
purposes of such calculation) is no greater than 5.00:1.00 or (II) the Interest
Coverage Ratio (calculated on a Pro Forma Basis) for the end of the most recent
Test Period is not less than 2.00:1.00, and all Indebtedness incurred pursuant
to this clause (b) satisfies the Junior Debt Conditions; provided that any such
Indebtedness assumed or incurred by a Restricted Subsidiary that is not a Note
Party (together with any Indebtedness assumed or incurred by a Restricted
Subsidiary that is not a Note Party pursuant to Section 8.1(s)) does not exceed
in the aggregate, (i) prior to the Trigger Date, $0 and (ii) on and after the
Trigger Date, the greater of $18,750,000 and 15% of LTM EBITDA, in each case
determined at the time of assumption or incurrence;

(h) Indebtedness representing deferred compensation to employees of the Company
or any of its Restricted Subsidiaries incurred in the ordinary course of
business;

(i) Indebtedness consisting of promissory notes issued by the Company or any of
its Restricted Subsidiaries to current or former officers, managers,
consultants, directors and employees, their respective estates, spouses or
former spouses to finance the purchase or redemption of Equity Interests of the
Company permitted by Section 8.6; provided that such Indebtedness shall be
subordinated in right of payment to the Note Obligations on terms reasonably
satisfactory to the Collateral Agent;

(j) Indebtedness incurred by the Company or any of its Restricted Subsidiaries
in a Permitted Acquisition, any other Investment not prohibited hereunder
(including through a merger) or any Disposition permitted hereunder, in each
case, constituting indemnification obligations or obligations in respect of
purchase price (including earnouts) or other similar adjustments;

(k) Indebtedness consisting of obligations of the Company or any of its
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with the MTN Acquisition
Transactions, the EMC Acquisition Transactions and Permitted Acquisitions or any
other Investment not prohibited hereunder;

(l) Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections, employee credit card programs and other
cash management and similar arrangements in the ordinary course of business and
any Guarantees thereof or the honoring by a bank or other financial institution
of a check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business, so long as such Indebtedness is extinguished in the
ordinary course of business;

(m) Indebtedness that satisfies the Junior Debt Conditions in an aggregate
principal amount that at the time of, and after giving effect to, the incurrence
thereof, would not exceed (i) prior to the Trigger Date, the greater of
$10,000,000 and 10% of LTM EBITDA and (ii) on and after the Trigger Date, the
greater of $37,500,000 and 30% of LTM EBITDA, in each case determined at the
time of incurrence;

 

66



--------------------------------------------------------------------------------

(n) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(o) Indebtedness incurred by the Company or any of its Restricted Subsidiaries
in respect of letters of credit, bank guarantees, bankers’ acceptances,
warehouse receipts or similar instruments issued or created in the ordinary
course of business, including in respect of workers’ compensation claims,
health, disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers’ compensation claims;

(p) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Company or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(q) letters of credit in an aggregate amount at any time outstanding not to
exceed $20,000,000;

(r) [Reserved];

(s) Permitted Ratio Debt and any Permitted Refinancing thereof;

(t) Indebtedness incurred under the revolving credit facility under the Senior
Credit Agreement, as may be amended from time to time, or under any other
revolving credit facility entered into by the Company from time to time that
provides for the re-borrowing of loans in a manner substantially consistent with
the Senior Credit Agreement (for the avoidance of doubt without giving effect to
any conditionality set forth in the Senior Credit Agreement), in an aggregate
principal amount outstanding at any time not to exceed $85,000,000 (the
“Revolver Basket”); provided, however, that any principal amount of Indebtedness
outstanding under this clause (t) (i) may be refinanced with Indebtedness if
such Indebtedness (the “Specified Refinancing Indebtedness”), taken together
with all Indebtedness to be refinanced at such time, could have been incurred
pursuant to clause (a) of the definition of Permitted Ratio Debt and (ii) if so
refinanced as specified under clause (i), the amount of the Revolver Basket
shall be reduced by an amount equal to the principal amount of such Specified
Refinancing Indebtedness;

(u) Indebtedness incurred by a Foreign Subsidiary which, when aggregated with
the principal amount of all other Indebtedness incurred pursuant to this
Section 8.1(u) and then outstanding for all such Persons taken together, does
not exceed in the aggregate (i) prior to the Trigger Date, $5,000,000 and
(ii) on and after the Trigger Date, the greater of $25,000,000 and 20% of LTM
EBITDA, in each case determined at the time of incurrence; provided that to the
extent such Foreign Subsidiary guarantees the Note Obligations or pledges any
Collateral to secure the Note Obligations, such Indebtedness incurred pursuant
to this Section 8.1(u) shall satisfy the Junior Debt Conditions;

 

67



--------------------------------------------------------------------------------

(v) on and after the Trigger Date only, Indebtedness of the Company and its
Restricted Subsidiaries in respect of seller financing (i) that satisfies the
Junior Debt Conditions and (ii) the aggregate principal amount of which (when
aggregated with all other Indebtedness incurred pursuant to this Section 8.1(v))
does not exceed $10,000,000 determined at the time of incurrence and any
Permitted Refinancing thereof that satisfies the Junior Debt Conditions;

(w) [Reserved];

(x) Indebtedness that satisfies the Junior Debt Conditions in an amount equal to
100% of the Net Proceeds received by the Company from the issuance or sale of
Equity Interests of the Company since the Closing Date (other than proceeds of
Disqualified Equity Interests or sales of Equity Interests to any of its
Subsidiaries) to the extent such Net Proceeds have not been applied pursuant to
Section 8.3, 8.6 or 8.9 (and do not otherwise increase the Cumulative Credit or
the Excluded Contribution and are not used to fund Equity Funded Employee Plan
Costs) (“Contribution Indebtedness”); provided that such Indebtedness is
designated as “Contribution Indebtedness” in a certificate from a Responsible
Officer of the Company on the date incurred;

(y) [Reserved];

(z) any Permitted Refinancing of the Convertible Notes that constitutes that
satisfies the Junior Debt Conditions;

(aa) on and after the Trigger Date only, obligations in respect of Disqualified
Equity Interests in an amount not to exceed $2,500,000 at any time outstanding;

(bb) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in Sections 8.1(a) through Section 8.1(aa) and Section 8.1(cc);

(cc) [Reserved]; and

(dd) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) incurred to finance the acquisition, construction, repair, replacement,
lease or improvement of satellites, maritime equipment or aviation antennae
equipment incurred by the Company or any Restricted Subsidiary within 365 days
of the acquisition, construction, repair, replacement, lease or improvement of
the applicable asset and any Permitted Refinancing thereof in an aggregate
amount not to exceed $80,000,000, determined at the time of incurrence, and any
Permitted Refinancing thereof;

provided, however, that all Indebtedness permitted by this Section 8.1 which is
permitted to be secured pursuant to Section 8.2 and is secured by the Collateral
shall be subject to an intercreditor agreement reasonably satisfactory to the
Collateral Agent.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the

 

68



--------------------------------------------------------------------------------

applicable Dollar-denominated restriction to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of such extension,
replacement, refunding, refinancing, renewal or defeasance, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being extended, replaced, refunded,
refinanced, renewed or defeased, plus the aggregate amount of fees, underwriting
discounts, premiums (including tender premiums) and other costs and expenses
(including OID) incurred in connection with such refinancing.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 8.1. The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of the Company dated such date prepared in
accordance with GAAP.

For purposes of determining compliance with this Section 8.1, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in described in Sections 8.1(a) through 8.1(cc), the
Company shall, in its sole discretion, classify and reclassify or later divide,
classify or reclassify such item of Indebtedness (or any portion thereof) and
will only be required to include the amount and type of such Indebtedness in one
or more of the above clauses.

8.2 Limitation on Liens. Without the consent of the Requisite Purchasers, the
Company shall not, and shall not permit any Restricted Subsidiary to, directly
or indirectly, create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now or hereafter acquired, other than the
following:

(a) Liens created pursuant to any Note Document;

(b) Liens existing on the Closing Date (other than Liens referred to in
Section 8.2(jj)) and any modifications, replacements, renewals, restructurings,
refinancings or extensions thereof, provided that (i) the Lien does not extend
to any additional property other than (A) after-acquired property that is
affixed or incorporated into the property covered by such Lien or financed by
Indebtedness permitted under Section 8.1 and (B) proceeds and products thereof
and (ii) the replacement, renewal, extension or refinancing of the obligations
secured or benefitted by such Liens, to the extent constituting Indebtedness, is
permitted by Section 8.1;

(c) Liens for taxes, assessments or governmental charges that are not overdue
for a period of more than any applicable grace period related thereto or
(i) that are being contested in good faith and by appropriate actions, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP to the extent required by GAAP or
(ii) the failure to pay or discharge the same would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect;

 

69



--------------------------------------------------------------------------------

(d) statutory or common law Liens of landlords, sub-landlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens, so long as, in each case, such Liens secure amounts not
overdue for a period of more than 30 days or if more than 30 days overdue, are
unfiled and no other action has been taken to enforce such Liens or that are
being contested in good faith and by appropriate actions, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Company or any of its Restricted Subsidiaries;

(f) pledges or deposits to secure the performance of bids, trade contracts,
utilities, governmental contracts and leases (other than Indebtedness for
borrowed money), statutory obligations, surety, stay, customs and appeal bonds,
performance bonds and other obligations of a like nature (including those to
secure health, safety and environmental obligations) incurred in the ordinary
course of business;

(g) covenants, conditions, easements, rights-of-way, building codes,
restrictions (including zoning restrictions), encroachments, licenses,
protrusions and other similar encumbrances and minor title defects, in each case
affecting Real Property and that do not in the aggregate materially interfere
with the ordinary conduct of the business of the Company and its Restricted
Subsidiaries, taken as a whole;

(h) Liens (i) securing judgments or orders for the payment of money not
constituting an Event of Default under Section 10.1(h), (ii) arising out of
judgments or awards against the Company or any Restricted Subsidiary with
respect to which an appeal or other proceeding for review is then being pursued
and (iii) notices of lis pendens and associated rights related to litigation
being contested in good faith by appropriate proceedings for which adequate
reserves have been made;

(i) leases, licenses, subleases or sublicenses (including licenses and
sublicenses of software and other IP Rights) and terminations thereof, in each
case either granted to others with respect to IP Rights that are not material to
the business of the Company and Restricted Subsidiaries or in the ordinary
course of business, which (i) do not interfere in any material respect with the
business of the Company and its Restricted Subsidiaries, taken as a whole,
(ii) do not secure any Indebtedness and (iii) are permitted by Section 8.5;

(j) Liens (i) in favor of customs and revenue authorities arising as a matter of
Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) on specific items of inventory
or other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances or letters of credit issued or created for the
account of such person to facilitate the purchase, shipment or storage of such
inventory or other goods in the ordinary course of business;

 

70



--------------------------------------------------------------------------------

(k) Liens (i) of a collection bank arising under Section 4-208 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business, (iii) in favor of a banking or other financial
institution arising as a matter of Law or under customary general terms and
conditions encumbering deposits or other funds maintained with a financial
institution (including the right of set-off) and that are within the general
parameters customary in the banking industry or arising pursuant to such banking
institution’s general terms and conditions, and (iv) that are contractual rights
of setoff or rights of pledge relating to purchase orders and other agreements
entered into with customers of the Company or any of its Restricted Subsidiaries
in the ordinary course of business;

(l) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Sections 8.3(g), (i) and (n) or
to the extent related to any of the foregoing, Section 8.5(s), to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under
Section 8.5, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(m) Liens (i) in favor of the Company or any Guarantor and (ii) in favor of a
Restricted Subsidiary that is not a Note Party on assets of a Restricted
Subsidiary that is not a Note Party securing Indebtedness permitted under
Section 8.1;

(n) any interest or title of a lessor, sub-lessor, licensor or sub-licensor
under leases, subleases, licenses or sublicenses entered into by the Company or
any of its Restricted Subsidiaries in the ordinary course of business or with
respect to IP Rights that are not material to the business of the Company and
its Restricted Subsidiaries;

(o) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Company or any of its
Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;

(p) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.3;

(q) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(r) Liens that are contractual rights of set-off or rights of pledge
(i) relating to the establishment of depository relations with banks or other
deposit-taking financial institutions and not given in connection with the
issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts of
the Company or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Company or any of its Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Company or any of
its Restricted Subsidiaries in the ordinary course of business;

 

71



--------------------------------------------------------------------------------

(s) Liens solely on any cash earnest money deposits made by the Company or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(t) ground leases in respect of Real Property on which facilities owned or
leased by the Company or any of its Restricted Subsidiaries are located;

(u) Liens to secure Indebtedness permitted under Section 8.1(e) and (dd);
provided that (i) such Liens are created within 365 days of the acquisition,
construction, repair, lease or improvement of the property subject to such
Liens, (ii) such Liens do not at any time encumber property (except for
replacements, additions, accessions and proceeds to such property) other than
the property financed by such Indebtedness and the proceeds and products thereof
and customary security deposits and (iii) with respect to Capitalized Leases,
such Liens do not at any time extend to or cover any assets (except for
replacements, additions and accessions to such assets) other than the assets
subject to such Capitalized Leases and the proceeds and products thereof and
customary security deposits; provided that individual financings of equipment
provided by one lender may be cross collateralized to other financings of
equipment provided by such lender;

(v) Liens on property of any Restricted Subsidiary that is not a Note Party,
which Liens secure Indebtedness of any Restricted Subsidiary that is not a Note
Party permitted under Section 8.1;

(w) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 7.13)
(other than Liens on the Equity Interests of any Person that becomes a
Restricted Subsidiary to the extent such Equity Interests are owned by the
Company or another Restricted Subsidiary) or Liens to secure Indebtedness
otherwise incurred pursuant to Section 8.1(g) to finance a Permitted
Acquisition, in each case after the Closing Date; provided that (i) such Lien
either (A) secures Indebtedness incurred pursuant to Section 8.1(g) to finance a
Permitted Acquisition or (B)(x) was not created in contemplation of such
acquisition or such Person becoming a Restricted Subsidiary and (y) does not
extend to or cover any other assets or property (other than the proceeds,
products and accessions thereof and other than after-acquired property subjected
to a Lien securing Indebtedness and other obligations incurred prior to such
time and which Indebtedness and other obligations are permitted hereunder that
require, pursuant to their terms at such time, a pledge of after-acquired
property, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition) (ii) the Indebtedness secured thereby is permitted under
Section 8.1(g); and (iii) such Lien may only be senior to the Lien on the
Collateral securing the Note Obligations if the Indebtedness such Lien secures
was incurred pursuant to clause (a) of the first proviso of Section 8.1(g) or
must otherwise be junior to the Lien on the Collateral securing the Note
Obligations;

(x) (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any Real Property
that does not materially interfere with the ordinary conduct of the business of
the Company and its Restricted Subsidiaries, taken as a whole;

 

72



--------------------------------------------------------------------------------

(y) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings;

(z) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(aa) the modification, replacement, renewal or extension of any Lien permitted
by Sections 8.2(b), (u) and (w); provided that (i) the Lien does not extend to
any additional property, other than (A) after-acquired property that is affixed
or incorporated into the property covered by such Lien and (B) proceeds and
products thereof, and (ii) the renewal, extension, restructuring or refinancing
of the obligations secured or benefited by such Liens is permitted by
Section 8.1 (to the extent constituting Indebtedness); provided further that
such Lien may only be senior to the Lien on the Collateral securing the Note
Obligations if the Indebtedness such Lien secures could have been incurred
pursuant to clause (a) of the definition of Permitted Ratio Debt at the time of
incurrence and at the time of granting such Lien or must otherwise be junior to
the Lien on the Collateral securing the Note Obligations;

(bb) Liens with respect to property or assets of the Company or any of its
Restricted Subsidiaries securing obligations in an aggregate principal amount
outstanding at any time not to exceed (i) prior to the Trigger Date, the greater
of $12,500,000 and 10% of LTM EBITDA and (ii) on and after the Trigger Date, the
greater of $25,000,000 and 20% of LTM EBITDA, in each case determined as of the
date of incurrence; provided that such Lien may only be senior to the Lien on
the Collateral securing the Note Obligations if the Indebtedness such Lien
secures could have been incurred pursuant to clause (a) of the definition of
Permitted Ratio Debt at the time of incurrence and at the time of granting such
Lien or must otherwise be junior to the Lien on the Collateral securing the Note
Obligations;

(cc) Liens to secure Indebtedness permitted under Section 8.1(s) and guaranties
thereof; provided that such Lien may only be senior to the Lien on the
Collateral securing the Note Obligations if the Indebtedness such Lien secures
could have been incurred pursuant to clause (a) of the definition of Permitted
Ratio Debt at the time of incurrence and at the time of granting such Lien or
must otherwise be junior to the Lien on the Collateral securing the Note
Obligations;

(dd) [Reserved];

(ee) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

(ff) deposits of cash with the owner or lessor of premises leased and operated
by the Company or any of its Subsidiaries to secure the performance of the
Company’s or such Subsidiary’s obligations under the terms of the lease for such
premises;

 

73



--------------------------------------------------------------------------------

(gg) Liens on cash or Cash Equivalents to secure letters of credit issued in
accordance with Section 8.1(q);

(hh) (i) Liens on Capital Stock of joint ventures or Unrestricted Subsidiaries
securing capital contributions to or obligations of such Persons and
(ii) customary rights of first refusal and tag, drag and similar rights in joint
venture agreements and agreements with respect to non-wholly owned Subsidiaries;

(ii) Liens on property of any Foreign Subsidiary securing Indebtedness of such
Foreign Subsidiary permitted under Section 8.1;

(jj) Liens securing Indebtedness and other obligations incurred under (i) the
Senior Credit Agreement, (ii) any Permitted Refinancing thereof or (iii) any
revolving credit facility permitted under Section 8.1(t); provided that
(excluding with respect to Indebtedness under the Senior Credit Agreement that
is outstanding on the Closing Date, but including any refinancing thereof), any
such Lien (A) may only be senior to the Lien on the Collateral securing the
Notes Obligations if the Indebtedness such Lien secures could have been incurred
(I) pursuant to clause (a) of the definition of Permitted Ratio Debt or
(II) under Section 8.1(t) at the time of incurrence of such Indebtedness and at
the time of granting of such Lien and (ii) must otherwise be junior to the Lien
on the Collateral securing the Notes Obligations;

(kk) [Reserved];

(ll) in the case of any non-wholly owned Restricted Subsidiary, any put and call
arrangements or restrictions on disposition related to its Equity Interests set
forth in its Operating Documents or any related joint venture or similar
agreement;

(mm) Liens securing Swap Contracts so long the value of the property securing
such Swap Contracts does not exceed $5,000,000 at any time;

(nn) Liens on property incurred pursuant to any sale-leaseback transaction
permitted hereunder and general intangibles related thereto;

(oo) any restriction on the transfer or pledge of assets contained in any
License or otherwise imposed by the Communications Act or any FCC Authorization
or comparable state or local legislation, regulations or ordinances or otherwise
imposed by Law; and

(pp) Liens arising by operation of law in the United States under Article 2 of
the UCC in favor of a reclaiming seller of goods or buyer of goods.

8.3 Investments. Without the consent of the Requisite Purchasers, the Company
shall not, and shall not permit any Restricted Subsidiary to, directly or
indirectly, make or hold any Investments, except:

(a) Investments by the Company or any of its Restricted Subsidiaries in assets
that were cash or Cash Equivalents when such Investment was made;

 

74



--------------------------------------------------------------------------------

(b) loans or advances to officers, directors and employees of any Note Party (or
any direct or indirect parent thereof) or any of its Restricted Subsidiaries
(i) for reasonable and customary business-related travel, entertainment,
relocation and analogous ordinary business purposes, (ii) in connection with
such Person’s purchase of Equity Interests of the Company or to permit the
payment of taxes with respect thereto; provided that, to the extent such loans
or advances are made in cash, the amount of such loans and advances used to
acquire such Equity Interests shall be contributed to the Company in cash as
common equity; provided further that the aggregate principal amount outstanding
at any time under this clause (ii) shall not exceed $7,500,000, and (iii) for
any other purposes not described in the foregoing clauses (i) and (ii); provided
that the aggregate principal amount outstanding at any time under this clause
(iii) shall not exceed $2,500,000;

(c) Investments (i) by the Company or any Restricted Subsidiary in any Note
Party, (ii) by any Restricted Subsidiary that is not a Note Party in any other
Restricted Subsidiary that is not a Note Party and (iii) by any Note Party in
any Restricted Subsidiary that is not a Note Party; provided that (A) no such
Investments made pursuant to clause (iii) in the form of intercompany loans
shall be evidenced by a promissory note unless any such promissory note
constituting a negotiable instrument is pledged to the Collateral Agent in
accordance with the terms of the Security Agreement, (B) any Investments in the
form of intercompany loans constituting Indebtedness of any Note Party owed to
any Restricted Subsidiary that is not a Note Party shall be unsecured and
subordinated to the Note Obligations on terms consistent with the subordination
provisions set forth in Section 5.1 of the Security Agreement and (C) the
aggregate amount of Investments made pursuant to clause (iii) (excluding any
Investments received in respect of, or consisting of, the transfer or
contribution of Equity Interests in or Indebtedness of any Foreign Subsidiary to
any other Foreign Subsidiary that is a Restricted Subsidiary) shall not exceed
the sum of (x) (I) prior to the Trigger Date, the greater of $15,000,000 and 15%
of LTM EBITDA (valued at the time of the making thereof) and (II) on and after
the Trigger Date, the greater of $37,500,000 and 30% of LTM EBITDA (valued at
the time of the making thereof), and (y) the Cumulative Credit at such time;
provided that, if such Investment is made pursuant to this clause (y) (other
than (i) any Investment made using the portion of the Cumulative Credit
described in clause (a) of the definition thereof, in which case no Event of
Default pursuant to Section 10.1(a) or (i) shall have occurred and be
continuing, or (ii) any Investment made using the portion of the Cumulative
Credit described in clause (c)(i) of the definition thereof), no Event of
Default shall have occurred and be continuing;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(e) Investments consisting of transactions permitted under Sections 8.1, 8.2
(other than 8.1(c) and (d)), Section 8.4 (other than Section 8.4(c)(ii) or (e)),
Section 8.5 (other than Section 8.5(d)(ii) or (e)), Section 8.6 (other than
Section 8.6(d)) and Section 8.9, respectively;

 

75



--------------------------------------------------------------------------------

(f) Investments (i) existing or contemplated on the Closing Date or made
pursuant to legally binding written contracts in existence on the Closing Date,
and any modification, replacement, renewal, reinvestment or extension thereof
and (ii) existing on the Closing Date by the Company or any Restricted
Subsidiary in the Company or any other Restricted Subsidiary and any
modification, renewal or extension thereof; provided that (x) the amount of the
original Investment is not increased except by the terms of such Investment or
as otherwise permitted by this Section 8.3 and (y) any Investment in the form of
Indebtedness of any Note Party owed to any Restricted Subsidiary that is not a
Note Party shall be subject to the subordination terms set forth in Section 5.1
of the Security Agreement;

(g) Investments in Swap Contracts permitted under Section 8.1;

(h) promissory notes, securities and other non-cash consideration received in
connection with Dispositions permitted by Section 8.5;

(i) any acquisition of all or substantially all the assets of a Person or any
Equity Interests in a Person (including in any joint venture) that becomes a
Restricted Subsidiary or division or line of business of a Person (or any
subsequent Investment made in a Person, division or line of business previously
acquired in a Permitted Acquisition), in a single transaction or series of
related transactions; provided that no Event of Default under Sections 10.1(a)
or (i) shall have occurred and be continuing on the date that the Company or the
applicable Restricted Subsidiary enters into a binding agreement with respect to
such acquisition and, immediately after giving effect to such acquisition,
(i) any acquired or newly formed Restricted Subsidiary shall not be liable for
any Indebtedness except for Indebtedness otherwise permitted by Section 8.1;
(ii) to the extent required by the Collateral and Guarantee Requirement, (A) the
property, assets and businesses acquired in such purchase or other acquisition
shall constitute Collateral and (B) any such newly created or acquired Material
Domestic Subsidiary (other than an Excluded Subsidiary) shall become a
Guarantor, in each case, in accordance with Section 7.10; and (iii) the
aggregate amount of cash consideration paid by Note Parties pursuant to this
Section 8.3(i) in assets (other than Equity Interests) that are not (or do not
become at the time of such acquisition) directly owned by a Note Party or that
are not pledged under the Collateral Documents or in Equity Interests of Persons
that do not become Note Parties shall not exceed the sum of (A) (I) prior to the
Trigger Date, the greater of $25,000,000 and 20% of LTM EBITDA (valued at the
time of the making of such acquisition) and (II) on and after the Trigger Date,
the greater of $50,000,000 and 40.0% of LTM EBITDA (valued at the time of the
making of such acquisition) plus (B) the Cumulative Credit at such time (any
such acquisition, a “Permitted Acquisition”); provided that, if such Investment
is made pursuant to this clause (B) (other than (i) any Investment made using
the portion of the Cumulative Credit described in clause (a) of the definition
thereof, in which case no Event of Default pursuant to Section 10.1(a) or
(i) shall have occurred and be continuing, or (ii) any Investment made using the
portion of the Cumulative Credit described in clause (c)(i) of the definition
thereof), no Event of Default shall have occurred and be continuing;

(j) [Reserved];

(k) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

 

76



--------------------------------------------------------------------------------

(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(m) [Reserved];

(n) Investments (including Permitted Acquisitions) in an aggregate amount
pursuant to this Section 8.3(n) (valued at the time of the making thereof, and
without giving effect to any write downs or write offs thereof) not to exceed
(x) (A) prior to the Trigger Date, the greater of $10,000,000 and 10% of LTM
EBITDA and (B) on and after the Trigger Date, the greater of $37,500,000 and 30%
of LTM EBITDA plus (y) the Cumulative Credit at such time; provided that if such
Investment is made pursuant to this clause (y) (other than (i) any Investment
made using the portion of the Cumulative Credit described in clause (a) of the
definition thereof, in which case no Event of Default pursuant to
Section 10.1(a) or (i) shall have occurred and be continuing, or (ii) any
Investment made using the portion of the Cumulative Credit described in clause
(c)(i) of the definition thereof), no Event of Default shall have occurred and
be continuing;

(o) on and after the Trigger Date only, Investments made in respect of joint
ventures or other similar agreements or partnership not to exceed the greater of
$37,500,000 and 30% of LTM EBITDA (valued at the time of the making thereof);

(p) [Reserved];

(q) advances of payroll payments to employees in the ordinary course of
business;

(r) (i) Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client contracts and loans or advances made
to distributors and suppliers in the ordinary course of business and
(ii) Investments to the extent that payment for such Investments is made with or
exchanged for Equity Interests of Company permitted to be issued hereunder;

(s) Investments of a Restricted Subsidiary acquired after the Closing Date in
accordance with Section 8.3 or of a Person merged or amalgamated or consolidated
into the Company or merged, amalgamated or consolidated with a Restricted
Subsidiary in accordance with Section 8.4 after the Closing Date to the extent
that such Investments were not made in contemplation of or in connection with
such acquisition, merger, amalgamation or consolidation and were in existence on
the date of such acquisition, merger or consolidation;

(t) Investments made by a Restricted Subsidiary that is not a Note Party to the
extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary by a Note
Party permitted under this Section 8.3;

(u) intercompany receivables that arise solely from customary transfer pricing
arrangements among the Company and its Restricted Subsidiaries in each case in
the ordinary course of business;

 

77



--------------------------------------------------------------------------------

(v) Investments funded with Excluded Contributions;

(w) Investments in deposit accounts, securities accounts and commodities
accounts maintained by the Company or such Restricted Subsidiary, as the case
may be;

(x) Investments constituting any part of a reorganization and other activities
related to tax planning or tax reorganization that do not impair the security
interests granted to the Collateral Agent for the benefit of the holders of the
Notes in any material respect and are otherwise not materially adverse to the
Purchasers and after giving effect to such Investment, reorganization or other
activity, the Company and the Restricted Subsidiaries comply with Section 7.10;

(y) so long as no Event of Default has occurred and is continuing or would
result therefrom, the Company or any Restricted Subsidiary may make Investments
in an unlimited amount so long as the Consolidated Total Net Leverage Ratio
(calculated on a Pro Forma Basis) as of the end of the most recent Test Period
is no greater than 2.75:1.00; and

(z) the Specified Acquisition.

To the extent an Investment is permitted to be made by a Note Party directly in
any Restricted Subsidiary or any other Person who is not a Note Party (each such
person, a “Target Person”) under any provision of this Section 8.3, such
Investment may be made by advance, contribution or distribution by a Note Party
to a Restricted Subsidiary or the Company and further advanced or contributed to
a Restricted Subsidiary for purposes of making the relevant Investment in the
Target Person without constituting an Investment for purposes of Section 8.3 (it
being understood that such Investment must satisfy the requirements of, and
shall count towards any thresholds in, a provision of this Section 8.3 as if
made by the applicable Note Party directly to the Target Person).

8.4 Fundamental Changes. Without the consent of the Requisite Purchasers, the
Company shall not, and shall not permit any Restricted Subsidiary to, directly
or indirectly, merge, dissolve, liquidate, consolidate with or into another
Person, or Dispose of (whether in one transaction or in a series of related
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a) any Restricted Subsidiary may merge, amalgamate or consolidate with (i) the
Company (including a merger, the purpose of which is to reorganize the Company
into a new jurisdiction); provided that in any such merger, amalgamation or
consolidation involving the Company, the Company shall be the continuing or
surviving Person or (ii) one or more other Restricted Subsidiaries; provided
that when any Person that is a Note Party is merging with a Restricted
Subsidiary that is not a Note Party, the Note Party shall be the continuing or
surviving Person or the surviving entity shall substantially concurrently become
a Note Party; provided, further, that any security interests granted to the
Collateral Agent for the benefit of the holders of the Notes in the Collateral
pursuant to the Collateral Documents shall remain in full force and effect and
perfected (to at least the same extent as in effect immediately prior to such
merger, consolidation, dissolution or liquidation) and all actions required to
maintain said perfected status have been or will promptly be taken, in each
case, as required by Sections 7.10 or 7.12 to the extent required pursuant to
the Collateral and Guarantee Requirement;

 

78



--------------------------------------------------------------------------------

(b) (i) any Restricted Subsidiary that is not a Note Party may merge, amalgamate
or consolidate with or into any other Restricted Subsidiary that is not a Note
Party, (ii) any Restricted Subsidiary may liquidate or dissolve and (iii) any
Restricted Subsidiary may change its legal form if, with respect to clauses
(ii) and (iii), the Company determines in good faith that such action is in the
best interest of the Company and its Restricted Subsidiaries and is not
materially disadvantageous to the Purchasers (it being understood that in the
case of any change in legal form, a Subsidiary that is a Guarantor will remain a
Guarantor unless such Guarantor is otherwise permitted to cease being a
Guarantor hereunder);

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Company or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor, then (i) the transferee must be a Guarantor or the Company or
(ii) to the extent constituting an Investment, such Investment must be a
permitted Investment in or Indebtedness of a Restricted Subsidiary which is not
a Note Party in accordance with Sections 8.3 (other than Section 8.3(e) and
8.3(h)) and 8.1 (other than Sections 8.1(c) and (d)), respectively;

(d) so long as no Event of Default has occurred and is continuing or would
result therefrom, the Company may merge or consolidate with any other Person;
provided that (i) in any such merger or consolidation involving the Company, the
Company shall be the continuing or surviving Person; provided, further, that any
security interests granted to the Collateral Agent for the benefit of the
holders of the Notes in the Collateral pursuant to the Collateral Documents
shall remain in full force and effect and perfected (to at least the same extent
as in effect immediately prior to such merger, consolidation, dissolution or
liquidation), the Successor Company shall, to the extent subject to the terms
hereof, have complied with the requirements of Section 7.10 and all actions
required to maintain said perfected status have been or will promptly be taken
as required by Section 7.12 to the extent required pursuant to the Collateral
and Guarantee Requirement; or (ii) if the Person formed by or surviving any such
merger or consolidation is not the Company (any such Person, the “Successor
Company”), (A) the Successor Company shall be an entity organized or existing
under the Laws of the United States or any state thereof or the District of
Columbia, (B) the Successor Company shall expressly assume all the obligations
of the Company under this Agreement and the other Note Documents to which the
Company is a party pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Collateral Agent, (C) each Guarantor, unless it is the other
party to such merger or consolidation, shall have confirmed that its Guaranty
shall apply to the Successor Company’s obligations under the Note Documents,
(D) each Guarantor, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Security Agreement and other
applicable Collateral Documents confirmed that its obligations thereunder shall
apply to the Successor Company’s obligations under the Note Documents, (E) if
reasonably requested by the Collateral Agent, each mortgagor of a Mortgaged
Property, unless it is the other party to such merger or consolidation, shall
have by an amendment to or restatement of the applicable mortgage (or other
instrument reasonably satisfactory to the Collateral Agent) confirmed that its
obligations thereunder shall apply to the Successor Company’s obligations under
the Note Documents and (F) the Company shall have delivered to the Collateral
Agent an officer’s certificate stating that such merger or consolidation and
such supplement to this Agreement or any Collateral Document comply with this
Agreement; provided, further, that if the foregoing are satisfied, the Successor
Company will succeed to, and be substituted for, the Company under this
Agreement;

 

79



--------------------------------------------------------------------------------

(e) so long as no Event of Default has occurred and is continuing or would
result therefrom (in the case of a merger involving a Note Party), any
Restricted Subsidiary may merge or consolidate with any other Person in order to
effect an Investment permitted pursuant to Section 8.3; provided that the
continuing or surviving Person shall be a Restricted Subsidiary, which together
with each of such surviving Person’s Subsidiaries that are Restricted
Subsidiaries, shall have complied with the requirements of Section 7.10 or 7.13
to the extent required pursuant to the Collateral and Guarantee Requirement;

(f) [Reserved]; and

(g) so long as no Event of Default has occurred and is continuing or would
result therefrom, a merger, dissolution, liquidation, consolidation or
Disposition, the purpose of which is to effect a Disposition permitted pursuant
to Section 8.5 (other than Section 8.5(e)) or a Restricted Payment permitted
pursuant to Section 8.6 (other than Section 8.6(d)).

8.5 Dispositions. Without the consent of the Requisite Purchasers, the Company
shall not, and shall not permit any Restricted Subsidiary to, directly or
indirectly, make any Disposition, except:

(a) Dispositions of obsolete, worn out, used or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
Company or any of its Restricted Subsidiaries;

(b) Dispositions of inventory in the ordinary course of business or consistent
with past practice, goods held for sale in the ordinary course of business and
immaterial assets (including allowing any registrations or any applications for
registration of any immaterial IP Rights to lapse or go abandoned in the
ordinary course of business) and termination of leases and licenses in the
ordinary course of business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

(d) Dispositions of property (including Equity Interests in or Indebtedness of
Foreign Subsidiaries) to the Company or any Restricted Subsidiary; provided that
if the transferor of such property is a Note Party, (i) the transferee thereof
must be a Note Party or (ii) if such transaction constitutes an Investment, such
transaction is permitted under Section 8.3 (other than Section 8.3(e) or (h));

(e) to the extent constituting Dispositions, transactions permitted by
(i) Section 8.2 (other than Section 8.2(i) and (l)(ii)), (ii) Section 8.3 (other
than Section 8.3(e) or (h)), (iii) Section 8.4 (other than Section 8.4(g)) and
(iv) Section 8.6 (other than Section 8.6(d));

 

80



--------------------------------------------------------------------------------

(f) [Reserved];

(g) Dispositions of cash and Cash Equivalents;

(h) leases, subleases, licenses or sublicenses (including licenses and
sublicenses of software or other IP Rights) and terminations thereof, in each
case in the ordinary course of business, and which do not materially interfere
with the business of the Company and its Restricted Subsidiaries (taken as a
whole) and (ii) Dispositions of IP Rights (including inbound licenses) that are
no longer material to the business of the Company and its Restricted
Subsidiaries;

(i) transfers of property subject to Casualty Events;

(j) Dispositions of property in an aggregate amount not to exceed $10,000,000 in
any fiscal year; provided that (i) at the time of such Disposition (other than
any such Disposition made pursuant to a legally binding commitment entered into
at a time when no Default has occurred and is continuing), no Event of Default
shall have occurred and be continuing or would result from such Disposition and,
(ii) with respect to Dispositions pursuant to this Section 8.5(j) for an
aggregate purchase price for all such Dispositions in excess of $10,000,000 in
any fiscal year, the Company or any of its Restricted Subsidiaries shall receive
not less than 75% of such consideration in the form of cash or Cash Equivalents
(in each case, free and clear of all Liens at the time received, other than
non-consensual Liens permitted by Section 8.2 and Liens permitted by Sections
8.2(a), (f), (k), (l), (m), (n), (p), (q), (r)(i), (r)(ii), (s), (dd) (only to
the extent the Note Obligations are secured by such cash and Cash Equivalents)
and (kk) (only to the extent the Note Obligations are secured by such cash and
Cash Equivalents)); provided, however, that for the purposes of this clause
(ii), the following shall be deemed to be cash: (A) any liabilities (as shown on
the Company’s most recent balance sheet provided hereunder or in the footnotes
thereto) of the Company or such Restricted Subsidiary, other than liabilities
that are by their terms subordinated to the payment in cash of the Note
Obligations, that are assumed by the transferee with respect to the applicable
Disposition and for which the Company and all of its Restricted Subsidiaries
shall have been validly released by all applicable creditors in writing, (B) any
securities received by the Company or the applicable Restricted Subsidiary from
such transferee that are converted by the Company or such Restricted Subsidiary
into cash or Cash Equivalents (to the extent of the cash or Cash Equivalents
received) within 180 days following the closing of the applicable Disposition,
and (C) aggregate non-cash consideration received by the Company or the
applicable Restricted Subsidiary having an aggregate fair market value
(determined as of the closing of the applicable Disposition for which such
non-cash consideration is received) not to exceed the greater of $18,750,000 and
15% of LTM EBITDA;

(k) Dispositions of non-core assets acquired in connection with Permitted
Acquisitions or other Investments; provided that (i) the aggregate amount of
such sales shall not exceed 25% of the fair market value of the acquired entity
or business and (ii) each such sale is in an arm’s-length transaction and the
Company or the respective Restricted Subsidiary receives at least fair market
value in exchange therefor;

(l) Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business;

 

81



--------------------------------------------------------------------------------

(m) Dispositions of property pursuant to sale-leaseback transactions; provided
that to the extent the aggregate Net Proceeds from all such Dispositions since
the Closing Date exceeds $10,000,000, such excess shall be reinvested in
accordance with the definition of “Net Proceeds” or otherwise shall be applied
to repay Senior Indebtedness;

(n) any swap of assets in exchange for services or other assets in the ordinary
course of business of comparable or greater value or usefulness to the business
of the Company and its Subsidiaries as a whole, as determined in good faith by
the management of the Company;

(o) any sale of Equity Interests in, or Indebtedness or other securities of, an
Unrestricted Subsidiary;

(p) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to, customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(q) the unwinding or settlement of any Swap Contract;

(r) the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any immaterial IP Rights;

(s) Dispositions constituting any part of a reorganization and other activities
related to tax planning or tax reorganization that do not impair the security
interests granted to the Collateral Agent for the benefit of the holders of the
Notes and are otherwise not materially adverse to the Purchasers and after
giving effect to such Investment, reorganization or other activity, the Company
and the Restricted Subsidiaries comply with Section 7.11;

(t) [Reserved];

(u) Dispositions of non-Collateral assets in an aggregate amount not to exceed
$10,000,000; and

(v) Dispositions pursuant to agreements, instruments or arrangements in
existence on the Closing Date;

provided that any Disposition of any property pursuant to this Section 8.5
(except pursuant to Sections 8.5(a), (b), (d), (e), (f), (h), (i), (l), (p),
(q), (r) and (s), and except for Dispositions from a Note Party to any other
Note Party) shall be for no less than the fair market value of such property at
the time of such Disposition as determined by the Company in good faith. To the
extent any Collateral is Disposed of as permitted by this Section 8.5 to any
Person other than a Note Party, such Collateral shall be sold free and clear of
the Liens created by the Note Documents, and the Collateral Agent shall be
authorized to take any actions deemed appropriate in order to effect the
foregoing.

8.6 Restricted Payments. Without the consent of the Requisite Purchasers, the
Company shall not, and shall not permit any Restricted Subsidiary to, declare or
make, directly or indirectly, any Restricted Payment, except:

 

82



--------------------------------------------------------------------------------

(a) each Restricted Subsidiary may make Restricted Payments to the Company, and
other Restricted Subsidiaries of the Company (and, in the case of a Restricted
Payment by a non-wholly owned Restricted Subsidiary, to the Company and any
other Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);

(b) the Company and each Restricted Subsidiary may declare and make dividend
payments or other Restricted Payments payable solely in the Equity Interests of
such Person (and, in the case of such a Restricted Payment by a non-wholly owned
Restricted Subsidiary, to the Company and any other Restricted Subsidiary and to
each other owner of Equity Interests of such Restricted Subsidiary based on
their relative ownership interests of the relevant class of Equity Interests);

(c) Restricted Payments made in respect of working capital adjustments or
purchase price adjustments pursuant any Permitted Acquisition or other permitted
Investments;

(d) to the extent constituting Restricted Payments, the Company and its
Restricted Subsidiaries may enter into and consummate transactions permitted by
any provision of Section 8.3 (other than Section 8.3(e)), Section 8.4 (other
than Section 8.4(g)), Section 8.5 (other than Section 8.5(e)(iv) and 8.5(g)) or
Section 8.7 (other than Section 8.7(c), 8.7(d), and 8.7(e));

(e) repurchases of Equity Interests in the Company or any Restricted Subsidiary
deemed to occur upon exercise of stock options or warrants if such Equity
Interests represent a portion of the exercise price of such options or warrants;

(f) the Company and each Restricted Subsidiary may (i) pay for the repurchase,
retirement or other acquisition or retirement for value of Equity Interests of
such Restricted Subsidiary (or of the Company) held by any future, present or
former employee, officer, director, manager or consultant (or any spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees of any of the foregoing) of a Restricted Subsidiary or the Company
or (ii) make Restricted Payments in the form of distributions to allow the
Company to pay principal or interest on promissory notes that were issued to any
future, present or former employee, officer, director, manager or consultant (or
any spouses, former spouses, successors, executors, administrators, heirs,
legatees or distributees of any of the foregoing) of a Restricted Subsidiary or
the Company in lieu of cash payments for the repurchase, retirement or other
acquisition or retirement for value of such Equity Interests held by such
Persons, in each case, upon the death, disability, retirement or termination of
employment of any such Person or pursuant to any employee, manager or director
equity plan, employee, manager or director stock option plan or any other
employee, manager or director benefit plan or any agreement (including any stock
subscription or shareholder agreement) with any employee, director, officer or
consultant of such Restricted Subsidiary or the Company or any of its Restricted
Subsidiaries; provided that the aggregate amount of Restricted Payments made
pursuant to this Section 8.6(f) shall not exceed $6,000,000 in any calendar year
(with unused amounts in any calendar year being carried over to succeeding
calendar years subject to a maximum (without giving effect to the following
proviso) of $12,000,000 in any calendar year); provided further that such amount
in any calendar year may further be increased by an amount not to exceed:

 

83



--------------------------------------------------------------------------------

(A) amounts used to increase the Cumulative Credit pursuant to clauses (b) and
(c) of the definition of “Cumulative Credit”;

(B) Excluded Contributions;

(C) the Net Proceeds of key man life insurance policies received by the Company
or its Restricted Subsidiaries less the amount of Restricted Payments previously
made with the cash proceeds of such key man life insurance policies;

provided further that cancellation of Indebtedness owing to the Company from
members of management of the Company or any of the its Restricted Subsidiaries
in connection with a repurchase of Equity Interests of the Company will not be
deemed to constitute a Restricted Payment for purposes of this covenant or any
other provision of this Agreement;

(g) so long as no Event of Default has occurred and is continuing or would
result therefrom (other than (i) in the case of any Restricted Payment made
using the portion of the Cumulative Credit described in clause (a) of the
definition thereof, in which case no Event of Default pursuant to
Section 10.1(a) or (i) shall have occurred and be continuing or would result
therefrom, or (ii) in the case of any Restricted Payment made using the portion
of the Cumulative Credit described in clause (c)(i) of the definition thereof),
the Company may make Restricted Payments in an aggregate amount not to exceed
(x) (A) prior to the Trigger Date, $2,500,000, and (B) on and after the Trigger
Date, $25,000,000 plus (y) the Cumulative Credit at such time; provided that
with respect to any Restricted Payment made pursuant to clause (y) above, solely
to the extent such payments are made in reliance on clause (b) of the definition
of “Cumulative Credit”, the Consolidated Total Net Leverage Ratio (calculated on
a Pro Forma Basis) is less than or equal to 4.00:1.00;

(h) [Reserved];

(i) payments made or expected to be made by Company or any of the Restricted
Subsidiaries in respect of withholding or similar Taxes payable by or with
respect to any future, present or former employee, director, manager or
consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees of any of the foregoing) and any
repurchases of Equity Interests in consideration of such payments including
deemed repurchases, in each case, in connection with the exercise of stock
options;

(j) (i) any Restricted Payment by the Company to pay listing fees and other
costs and expenses attributable to being a publicly traded company which are
reasonable and customary and (ii) on and after the Trigger Date only, additional
Restricted Payments in an aggregate amount per annum not to exceed $10,750,000;

(k) the Company or any of the Restricted Subsidiaries may pay cash in lieu of
fractional Equity Interests in connection with (i) any dividend, split or
combination thereof or (ii) any Permitted Acquisition;

(l) Restricted Payments in the amount of any Excluded Contribution;

 

84



--------------------------------------------------------------------------------

(m) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Equity Interests (“Treasury Capital Stock”) or Junior Financing
made by exchange (including any such exchange pursuant to the exercise of a
conversion right or privilege in connection with which cash is paid in lieu of
the issuance of fractional shares) for, or out of the proceeds of the
substantially concurrent sale of, Equity Interests of the Company (other than
Disqualified Equity Interests) (“Refunding Capital Stock”) or a substantially
concurrent contribution to the equity (other than through the issuance of
Disqualified Equity Interests or through an Excluded Contribution) of the
Company; provided, however, that to the extent so applied, the Net Proceeds, or
fair market value of property or assets or of marketable securities, from such
sale of Equity Interests or such contribution will be excluded from clause
(c) of the Cumulative Amount;

(n) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Disqualified Equity Interests of the Company or a Restricted
Subsidiary made by exchange for or out of the proceeds of the substantially
concurrent sale of Disqualified Equity Interests of the Company or a Restricted
Subsidiary, as the case may be, that, in each case, is permitted to be incurred
pursuant to Section 8.1;

(o) the payment of any Restricted Payment within 60 days after the date of
declaration thereof, if at the date of declaration such Restricted Payment would
have complied with the provisions of this Agreement;

(p) so long as no Event of Default has occurred and is continuing or would
result therefrom, the Company or any Restricted Subsidiary may make Restricted
Payments in an unlimited amount so long as the Consolidated Total Net Leverage
Ratio (calculated on a Pro Forma Basis) as of the end of the most recent Test
Period is no greater than 2.50:1.00;

(q) [Reserved]; and

(r) dividends or other distributions of Equity Interests of Unrestricted
Subsidiaries (unless the Unrestricted Subsidiary’s principal asset is cash or
Cash Equivalents).

For purposes of determining compliance with this Section 8.6, in the event that
a Restricted Payment (or portion thereof) meets the criteria of more than one of
the categories of payments permitted by clauses (a) through (r) above, the
Company will be entitled to classify such Restricted Payment (or portion
thereof) on the date of its payment or later reclassify (based on circumstances
existing on the date of such reclassification) such Restricted Payment (or
portion thereof) in any manner that complies with this Section 8.6.

8.7 Transactions with Affiliates. Without the consent of the Requisite
Purchasers, the Company shall not, and shall not permit any Restricted
Subsidiary to, directly or indirectly, enter into any transaction of any kind
with any Affiliate of the Company, whether or not in the ordinary course of
business, in each case involving aggregate payments or consideration in excess
of $3,000,000, other than:

(a) transactions among the Company and its Restricted Subsidiaries or any entity
that becomes a Restricted Subsidiary as a result of such transaction;

 

85



--------------------------------------------------------------------------------

(b) on terms substantially as favorable to the Company or such Restricted
Subsidiary as would be obtainable by the Company or such Restricted Subsidiary
at the time in a comparable arm’s-length transaction with a Person other than an
Affiliate;

(c) Restricted Payments permitted under Section 8.6;

(d) loans and other Investments among the Company and its Subsidiaries and joint
ventures (to the extent any such Subsidiary that is not a Restricted Subsidiary
or any such joint venture is only an Affiliate as a result of Investments by the
Company and/or its Restricted Subsidiaries in such Subsidiary or joint venture)
to the extent otherwise permitted under Section 8.3;

(e) transactions by the Company and its Restricted Subsidiaries permitted under
an express provision (including any exceptions thereto) of this Article VIII;

(f) employment and severance arrangements between the Company and its Restricted
Subsidiaries and their respective officers and employees in the ordinary course
of business and transactions pursuant to stock option plans and employee benefit
plans and arrangements in the ordinary course of business;

(g) the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, officers, employees and
consultants of the Company and its Restricted Subsidiaries in the ordinary
course of business to the extent attributable to the ownership or operation of
the Company and its Restricted Subsidiaries;

(h) transactions pursuant to agreements, instruments or arrangements in
existence on the Closing Date, or any amendment thereto to the extent such an
amendment is not adverse to the Purchasers in any material respect;

(i) the issuance or transfer of Equity Interests (other than Disqualified Equity
Interests) of the Company, including to any former, current or future director,
manager, officer, employee or consultant (or any spouses, former spouses,
successors, executors, administrators, heirs, legatees, distributes or Affiliate
of any of the foregoing) of the Company or any of its Subsidiaries;

(j) transactions with customers, clients, joint venture partners, suppliers or
purchasers or sellers of goods or services, in each case in the ordinary course
of business and otherwise in compliance with the terms of this Agreement that
are fair to the Company and the Restricted Subsidiaries, in the reasonable
determination of the board of directors or the senior management of the Company,
or are on terms at least as favorable (as reasonably determined by the Company)
as might reasonably have been obtained at such time from an unaffiliated party;

(k) the payment of expenses and indemnities pursuant to this Agreement or any of
the other Securities Agreements;

(l) transactions in which the Company or any of the Restricted Subsidiaries, as
the case may be, deliver to the Collateral Agent a letter from an Independent
Financial Advisor stating that such transaction is fair to the Company or such
Restricted Subsidiary from a financial point of view or meets the requirements
of Section 8.7(b); and

 

86



--------------------------------------------------------------------------------

(m) payments to or from, and transactions with, joint ventures (to the extent
any such joint venture is only an Affiliate as a result of Investments by the
Company and the Restricted Subsidiaries in such joint venture) in the ordinary
course of business to the extent otherwise permitted under Section 8.3.

8.8 Burdensome Agreements. Without the consent of the Requisite Purchasers, the
Company shall not, and shall not permit any Restricted Subsidiary to, directly
or indirectly, enter into or permit to exist any Contractual Obligation (other
than this Agreement, any other Note Document or the Senior Credit Agreement)
that limits the ability of:

(a) any Restricted Subsidiary that is not a Guarantor to make Restricted
Payments to the Company; or

(b) any Note Party to create, incur, assume or suffer to exist Liens on property
of such Person for the benefit of the Purchasers with respect to the Notes and
the Note Obligations;

provided that the foregoing Sections 8.8(a) and (b) shall not apply to
Contractual Obligations which:

(i) (x) exist on the Closing Date and (y) to the extent Contractual Obligations
permitted by clause (x) are set forth in an agreement evidencing Indebtedness,
are set forth in any agreement evidencing any permitted modification,
replacement, renewal, extension or refinancing of such Indebtedness so long as
such modification, replacement, renewal, extension or refinancing (taken as a
whole) does not materially expand the scope of such Contractual Obligation (as
reasonably determined by the Company);

(ii) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such Contractual
Obligations were not entered into in contemplation of such Person becoming a
Restricted Subsidiary; provided, further, that this clause (ii) shall not apply
to Contractual Obligations that are binding on a Person that becomes a
Restricted Subsidiary pursuant to Section 7.13;

(iii) represent Indebtedness of a Restricted Subsidiary which is not a Note
Party which is permitted by Section 8.1 and which does not apply to any Note
Party;

(iv) are customary restrictions (as reasonably determined by the Company) that
arise in connection with (x) any Lien permitted by Sections 8.2(a), (b), (f),
(i), (j)(i), (k), (l), (p), (q), (r)(i), (r)(ii), (s), (u), (v), (w), (z), (aa),
(dd), (ee), (gg), (ii) and (kk) and relate to the property subject to such Lien
or (y) arise in connection with any Disposition permitted by Section 8.4 or 8.5
and relate solely to the assets or Person subject to such Disposition;

(v) are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 8.3 and
applicable solely to such joint venture and its equity;

 

87



--------------------------------------------------------------------------------

(vi) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 8.1 but solely to the extent any negative
pledge relates to (i) the property financed by such Indebtedness and the
proceeds, accessions and products thereof or (ii) the property secured by such
Indebtedness and the proceeds, accessions and products thereof so long as the
agreements governing such Indebtedness permit the Liens securing the Note
Obligations;

(vii) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
property interest, rights or the assets subject thereto;

(viii) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Sections 8.1(b), (e), (g), (n)(i), (u), (y)
and (bb) and to the extent that such restrictions apply only to the property or
assets securing such Indebtedness or, in the case of Section 8.1(g) or (u), to
the Restricted Subsidiaries incurring or guaranteeing such Indebtedness;

(ix) are customary provisions restricting subletting, transfer or assignment of
any lease governing a leasehold interest of the Company or any Restricted
Subsidiary;

(x) are customary provisions restricting assignment or transfer of any agreement
entered into in the ordinary course of business;

(xi) are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;

(xii) arise in connection with cash or other deposits permitted under Sections
8.2 and 8.3 and limited to such cash or deposit;

(xiii) comprise restrictions imposed by any agreement governing Indebtedness
entered into on or after the Closing Date and permitted under Section 8.1 that
are, taken as a whole, in the good faith judgment of the Company, either (a) no
more restrictive than the restrictions contained in this Agreement or (b) no
more restrictive with respect to the Company or any Restricted Subsidiary than
customary market terms for Indebtedness of such type, so long as the Company
shall have determined in good faith that such restrictions pursuant to this
clause (b) will not affect its obligation or ability to make any payments
required hereunder;

(xiv) are restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;

(xv) are restrictions regarding licensing or sublicensing by the Company and its
Restricted Subsidiaries of IP Rights (including customary restrictions on
assignment contained in license or sublicense agreements) entered into in the
ordinary course of business;

(xvi) [Reserved]; and

 

88



--------------------------------------------------------------------------------

(xvii) are restrictions on cash earnest money deposits in favor of sellers in
connection with acquisitions not prohibited hereunder.

8.9 Prepayments, Etc. of Subordinated Indebtedness. Without the consent of the
Requisite Purchasers, the Company shall not, and shall not permit any Restricted
Subsidiary to, directly or indirectly:

(a) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (each of the foregoing a “Junior
Financing Prepayment” (it being understood that payments of regularly scheduled
principal, interest and mandatory prepayments and “AHYDO” payments shall be
permitted) any Indebtedness for borrowed money of a Note Party (other than
intercompany indebtedness) that is (x) subordinated in right of payment to the
Note Obligations expressly by its terms or (y) is secured by a Lien on the
Collateral on a junior lien basis to the Liens securing the Note Obligations
(collectively, “Junior Financing”), except (i) the refinancing thereof with any
Indebtedness (to the extent such Indebtedness constitutes a Permitted
Refinancing and, if such Indebtedness was originally incurred under
Section 8.1(g), is permitted pursuant to Section 8.1(g)), (ii) the conversion or
exchange of any Junior Financing to Equity Interests (other than Disqualified
Equity Interests) of the Company, (iii) the prepayment of Indebtedness of the
Company or any Restricted Subsidiary to the Company or any Restricted
Subsidiary, subject to the subordination provisions applicable to any such
Indebtedness, (iv) [Reserved], (v) repayments of the seller financing permitted
by Section 8.1(v), (vi) so long as no Event of Default has occurred and is
continuing or would result therefrom (other than any Junior Financing Prepayment
or other payment made using (i) the portion of the Cumulative Credit described
in clause (a) of the definition thereof, in which case no Event of Default
pursuant to Section 10.1(a) or (i) shall have occurred and be continuing or
would result therefrom, or (ii) the portion of the Cumulative Credit described
in clause (c)(i) if the definition thereof), repayments, redemptions, purchases,
defeasances and other payments in respect of Junior Financings prior to their
scheduled maturity in an aggregate amount not to exceed (A) prior to the Trigger
Date, $0 and (B) on and after the Trigger Date, the greater of $10,000,000 and
8.0% LTM EBITDA plus the Cumulative Credit at such time; provided that solely to
the extent such payments are made in reliance on clause (b) of the definition of
“Cumulative Credit”, the Consolidated Total Net Leverage Ratio (calculated on a
Pro Forma Basis in accordance with Section 7.2) is less than or equal to
4.00:1.00, plus additional Junior Financing Prepayments so long as the
Consolidated Total Net Leverage Ratio (after giving Pro Forma Effect thereto)
does not exceed 2.50:1.00 and (vii) the redemption, repurchase or retirement of
Junior Financing if, at the date of the applicable redemption notice, such
payment would have complied with the provisions hereof as if it were and is
deemed at such time to be made at the time of such notice.

(b) Amend, modify or change any term or condition of any Junior Financing
Documentation in respect of any Specified Junior Financing Obligation in
violation of the definition of “Permitted Refinancing” or any applicable
subordination or intercreditor agreement.

Notwithstanding anything to the contrary in any Note Document, the Company and
any Restricted Subsidiary may make regularly scheduled payments of interest and
fees on any Junior Financing and may make any payments required by the terms of
such Indebtedness in order to avoid the application of Section 163(e)(5) of the
Code to such Indebtedness.

 

89



--------------------------------------------------------------------------------

8.10 Permitted JV Holdings Activities. Without the consent of the Requisite
Purchasers, the Company shall not, and shall not permit any Restricted
Subsidiary to, directly or indirectly, until such time as WMS shall be a
Guarantor (upon which time this Section 8.10 shall have no further force and
effect), with respect to JV Holdings, engage in any operating or business
activities; provided that the following and any activities incidental thereto
shall be permitted in any event: (i) its ownership of its rights in respect of
the Equity Interests of WMS and activities incidental thereto, including payment
of dividends and other amounts in respect of its Equity Interests permitted
under Section 8.6, (ii) the maintenance of its legal existence (including the
ability to incur fees, costs and expenses relating to such maintenance),
(iii) the performance of its obligations with respect to the Note Documents and
any other documents governing Indebtedness permitted to be incurred by the
Company or a Restricted Subsidiary pursuant to Section 8.1, (iv) guaranteed
obligations in respect of Indebtedness of the Company and the Restricted
Subsidiaries permitted under Section 8.1, including any Permitted Refinancing
thereof, (v) holding any cash or property (but not operating any property) and
(vi) any activities incidental or reasonably related to the foregoing. JV
Holdings shall not incur any Liens on its rights in respect of the Equity
Interests of the WMS, other than non-consensual Liens and JV Holdings shall not
own any Equity Interests other than those of WMS.

ARTICLE IX

TRANSFER OF NOTES

9.1 Note Register.

(a) The Company shall cause to be kept at their principal office a register for
the registration and transfer of the Notes (the “Note Register”). The names and
addresses of the holders of the Notes and the principal amounts (and stated
interest) of the Notes owing to each holder of Notes pursuant to the terms
hereof, the transfer of the Notes and the names and addresses of the transferees
of the Notes shall be registered in the Note Register.

(b) The Person in whose name any registered Note shall be registered shall be
deemed and treated as the owner and holder thereof for all purposes of this
Agreement and the Company shall not be affected by any notice to the contrary,
until due presentment of such Note for registration of transfer so provided in
this Section 9.1(b). Payment of or on account of the principal, interest and any
other amount paid on any registered Note shall be made to (or based upon the
written order of) such registered holder.

(c) Upon surrender of any Note for registration of transfer or exchange (and in
the case of a surrender for registration of transfer, duly endorsed or
accompanied by a written instrument of transfer duly executed by the registered
holder or his attorney duly authorized in writing and accompanied by the address
for notices of each transferee of such Note or part thereof), the Company shall
execute and deliver, at the Company’ expense (except as provided below), one or
more new Notes (as requested by the holder thereof) in exchange therefor, in an
aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be in the form of Exhibit A hereto. Each such new
Note shall be dated and bear interest from the date to which interest shall have
been paid on the surrendered Note or dated the date of the surrendered Note if
no interest shall have been paid thereon. The Company may require payment of a
sum sufficient to cover any stamp tax or governmental charge imposed in respect
of any such transfer of Notes.

 

90



--------------------------------------------------------------------------------

9.2 Lost, Destroyed or Mutilated Notes.

Upon receipt of evidence reasonably satisfactory to the Company (an affidavit of
a Purchaser being satisfactory) of the ownership and the loss, theft,
destruction or mutilation of any Note, and in the case of any such loss, theft
or destruction, upon receipt of an indemnity reasonably satisfactory to the
Company (if such Purchaser is a Purchaser as of the date hereof, a financial
institution or another institutional investor, its own agreement being
satisfactory) or, in the case of any such mutilation, upon surrender for
cancellation of such Note, the Company shall, without charge, issue, register
and deliver in lieu of such Note a new Note of like kind representing the same
rights represented by and dated the date of such lost, stolen, destroyed or
mutilated Note. Any such new Note shall constitute an original contractual
obligation of the Company, whether or not the allegedly lost, stolen, mutilated
or destroyed Note shall be at any time enforceable by any Person.

9.3 Restriction on Transfer.

Except pursuant to Section 7.15 hereof, no Note holder may transfer any Note or
any of the rights of such holder hereunder, prior to January 1, 2021 or without
the prior authorization of the Company, provided that a Note holder may transfer
all or any portion of such holder’s Notes (together with the related rights
hereunder) to a Permitted Transferee of such holder, subject to compliance with
the terms of this Agreement. Any attempted transfer that is not in compliance
with this Agreement shall be null and void ab initio, and the Company shall not
be required to recognize such transfer or the purported transferee(s) as a
holder.

9.4 Restrictive Legend.

Each certificate for the Notes, and each certificate for any such securities
issued to subsequent transferees of any such certificate shall be stamped or
otherwise imprinted with a legend in substantially the following form:

“THE HOLDER OF THIS NOTE (A) ACKNOWLEDGES THAT IT HAS RECEIVED A COPY OF THE
INTERCREDITOR AND SUBORDINATION AGREEMENT, (B) AGREES THAT IT WILL BE BOUND BY
AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF THE INTERCREDITOR AND
SUBORDINATION AGREEMENT, (C) AUTHORIZES AND INSTRUCTS THE COLLATERAL AGENT TO
ENTER INTO THE INTERCREDITOR AND SUBORDINATION AGREEMENT AS COLLATERAL AGENT AND
ON BEHALF OF SUCH HOLDER AND (D) HEREBY CONSENTS TO THE PAYMENT SUBORDINATION
AND THE SUBORDINATION OF THE LIENS SECURING THE NOTE OBLIGATIONS ON THE TERMS
SET FORTH IN THE INTERCREDITOR AND SUBORDINATION AGREEMENT. THE FOREGOING
PROVISIONS ARE INTENDED AS AN INDUCEMENT TO THE LENDERS AND/OR PURCHASERS UNDER
THE FIRST LIEN LOAN DOCUMENTS (AS

 

91



--------------------------------------------------------------------------------

DEFINED IN THE INTERCREDITOR AND SUBORDINATION AGREEMENT) AND THE OTHER SECOND
LIEN NOTE DOCUMENTS (AS DEFINED IN THE INTERCREDITOR AND SUBORDINATION
AGREEMENT) TO EXTEND CREDIT TO THE COMPANY AND THE GUARANTORS AND SUCH LENDERS
AND/OR PURCHASERS ARE INTENDED THIRD PARTY BENEFICIARIES OF SUCH PROVISIONS. IN
THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THE
INTERCREDITOR AND SUBORDINATION AGREEMENT AND THIS NOTE OR THE PURCHASE
AGREEMENT REFERRED TO ABOVE, THE PROVISIONS OF THE INTERCREDITOR AND
SUBORDINATION AGREEMENT SHALL CONTROL.

THE SECURITIES REPRESENTED BY THIS NOTE HAVE BEEN ACQUIRED FOR INVESTMENT AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
STATE SECURITIES OR BLUE SKY LAWS. THESE SECURITIES MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER
SAID ACT OR APPLICABLE STATE SECURITIES OR BLUE SKY LAWS.

ADDITIONALLY, THE TRANSFER OF THE SECURITIES REPRESENTED BY THIS NOTE IS SUBJECT
TO THE CONDITIONS SPECIFIED IN THE SECURITIES PURCHASE AGREEMENT DATED AS OF
MARCH 8, 2018, AMONG THE COMPANY AND CERTAIN OTHER SIGNATORIES THERETO, AS
AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME. COPIES OF SUCH
AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF
RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE ISSUER HEREOF.

THIS NOTE HAS BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (WITHIN THE MEANING OF
SECTION 1272 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED). UPON WRITTEN
REQUEST, THE COMPANY WILL PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF THIS NOTE THE
FOLLOWING INFORMATION: (1) THE ISSUE PRICE AND DATE OF THE NOTE, (2) THE AMOUNT
OF ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE YIELD TO MATURITY OF THE
NOTE. HOLDERS SHOULD CONTACT THE TREASURER OF THE COMPANY AT 6100 CENTER DRIVE,
SUITE 1050, LOS ANGELES, CA 90045.”

9.5 Notice of Transfer. Each holder shall, prior to any Transfer of any Notes
permitted hereunder, give three (3) Business Days’ prior written notice (or, if
such three Business Day notice period is not reasonably practicable, such notice
as is reasonably practicable), to the Company of such holder’s intention to
effect such Transfer and to comply in all other respects with the provisions of
this Section 9.5 in making such proposed Transfer. Each such notice shall
describe the manner and circumstances of the proposed Transfer. Upon the

 

92



--------------------------------------------------------------------------------

reasonable request by the Company, the holder delivering such notice shall
deliver a written opinion, addressed to the Company, of counsel for such holder
(which may be in-house counsel for such holder), stating that in the opinion of
such counsel (which opinion shall be reasonably satisfactory to the Company)
such proposed Transfer does not involve a transaction requiring registration of
such Notes under the Securities Act; provided, however, that (i) in the case of
a holder of Notes which is a partnership or a limited liability company, no such
opinion of counsel shall be necessary for a transfer by such holder of Notes to
a partner or member of such holder of Notes, or a retired partner or member of
such holder who retires after the date hereof, or the estate of any such partner
or member or retired partner or member, if in each case the transferee agrees in
writing to be subject to the terms of this Article IX to the same extent as if
such transferee were originally a signatory to this Agreement; and (ii) in the
case of a holder of Notes which is a corporation or a limited liability company,
no such opinion of counsel shall be necessary for a transfer by such holder of
Notes to an Affiliate, officer, director, member or manager of such entity.
Subject to compliance with Section 9.3, such holder shall be entitled to
Transfer the Notes in accordance with the terms of the notice delivered to the
Company, if the Company does not request such opinion, within three Business
Days after delivery of such notice or, if the Company does request such opinion,
upon its receipt thereof. Each certificate or other instrument evidencing the
securities issued upon the Transfer of any Notes (and each certificate or other
instrument evidencing any untransferred balance of such Notes) shall bear the
applicable legend set forth in Section 9.4 unless (i) such opinion of counsel is
to the effect that registration of any future Transfer is not required by the
applicable provisions of the Securities Act or (ii) the Company has waived the
requirement of such legend.

ARTICLE X

EVENTS OF DEFAULT

10.1 Defaults. The existence or occurrence of any one or more of the following
events shall constitute an “Event of Default”:

(a) Company fails to pay any principal on any of the Notes, or any portion
thereof on the date when due; or

(b) Company fails to pay any interest on any of the Notes, or any portion
thereof, within five (5) Business Days after the date when due; or

(c) any Note Party fails to comply with, or cause or permit any Subsidiary to
fail to comply with, Section 7.3, Section 7.5 (solely with respect to the
Company) or any of the covenants contained in Article VIII; or

(d) Any Note Party fails to perform or observe any other covenant or agreement
(not specified in clauses (a), (b) or (c) above) contained in any Note Document
on its part to be performed or observed within thirty (30) days after the giving
of notice by the Requisite Purchasers of such Default; or

 

93



--------------------------------------------------------------------------------

(e) Any representation or warranty of any Note Party made in any Note Document,
or in any certificate or other writing delivered by such Note Party pursuant to
any Note Document, proves to have been incorrect when made or reaffirmed in any
material respect (or, in the case of any representation and warranty qualified
by materiality, in all respects), which in the case of such representations or
warranties that are capable of being cured, shall not be cured within a period
of thirty (30) from receipt by the Company of written notice thereof from the
Requisite Purchasers; or

(f) default under any mortgage, indenture or instrument under which there is
issued or by which there is secured or evidenced any Indebtedness for money
borrowed by the Company or any of the Restricted Subsidiaries or the payment of
which is guaranteed by the Company or any of the Restricted Subsidiaries (other
than Indebtedness owed to the Company or a Restricted Subsidiary), whether such
Indebtedness or guarantee now exists or is created after the issuance of the
Notes, if both:

(a) such default either results from the failure to pay any principal of such
Indebtedness at its stated final maturity (after giving effect to any applicable
grace periods) or relates to an obligation other than the obligation to pay
principal of any such Indebtedness at its stated final maturity and results in
the holder or holders of such Indebtedness causing such Indebtedness to become
due prior to its stated final maturity; and

(b) the principal amount of such Indebtedness, together with the principal
amount of any other such Indebtedness in default for failure to pay principal at
its stated final maturity (after giving effect to any applicable grace periods),
or the maturity of which has been so accelerated, aggregates $20,000,000 or more
at any one time outstanding;

(g) (i) any material provision of any Note Document, at any time after its
execution and delivery and for any reason other than the agreement or action (or
omission to act) of the Collateral Agent or the Purchasers or satisfaction in
full of all the Note Obligations (other than contingent indemnity and expense
reimbursement obligations for which claims have not been made), ceases to be in
full force and effect or is declared by a court of competent jurisdiction to be
null and void, invalid or unenforceable; or any party thereto denies in writing
that it has any or further liability or obligation under any Note Document, or
purports to revoke, terminate or rescind any Note Document; or (ii) any
Collateral Document after delivery thereof shall for any reason (other than
pursuant to the terms thereof including as a result of a transaction not
prohibited under this Agreement) cease to create a valid and perfected Lien,
with the priority required by the Collateral Documents on and security interest
in any material portion of the Collateral purported to be covered thereby,
subject to Liens permitted under Section 8.2 or any Note Party contests in
writing the validity or priority of a Lien, (A) except to the extent that any
such perfection or priority is not required pursuant to the Collateral and
Guarantee Requirement or results from the failure of the Collateral Agent to
maintain possession of certificates actually delivered to it representing
securities or negotiable instruments pledged under the Collateral Documents
which does not arise from a breach by a Note Party of its obligations under the
Note Documents or take other required actions required to be taken by the
Collateral Agent under the Note Documents and (B) except as to Collateral
consisting of Real Property to the extent that such losses are covered by a
lender’s title insurance policy and such insurer has not denied coverage; or

 

94



--------------------------------------------------------------------------------

(h) A final judgment or order for the payment of money is entered against the
Company or any of its Restricted Subsidiaries in excess of $20,000,000 in the
aggregate (to the extent not covered by either (i) independent third-party
insurance as to which the insurer does not deny coverage or (ii) another
creditworthy (as reasonably determined by the Collateral Agent) indemnitor and
such judgment shall not have been satisfied, vacated, discharged or stayed or
bonded pending an appeal for a period of sixty (60) consecutive days; or

(i) Other than with respect to any dissolutions otherwise permitted under this
Agreement, any Note Party or any Material Subsidiary institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes a
general assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer is appointed without the application or consent of
such Person and the appointment continues undischarged or unstayed for
sixty (60) days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or substantially all of its property is instituted without
the consent of such Person and continues undismissed or unstayed for sixty (60)
consecutive days, or an order for relief is entered in any such proceeding; or

(j) (i) An ERISA Event occurs which has resulted or would reasonably be expected
to result in a Material Adverse Effect, (ii) a Note Party, any Restricted
Subsidiary or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any instalment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan and
a Material Adverse Effect would reasonably be expected to result or (iii) a
termination, withdrawal or noncompliance with applicable Law or plan terms or
other event similar to an ERISA Event occurs with respect to a Foreign Plan that
would reasonably be expected to result in a Material Adverse Effect, either
individually or in the aggregate with each other such event.

10.2 Acceleration.

If an Event of Default occurs (other than a Specified Event of Default), and at
any time thereafter during the continuance of such event, the Requisite
Purchasers may take any of the following actions and at the same or different
times: (i) declare the Notes (if outstanding) to be forthwith due and payable,
whereupon the entire unpaid principal of the Notes, together with accrued but
unpaid interest thereon and all other Note Obligations (including without
limitation, any fee), shall become forthwith due and payable in full in cash,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by each Note Party, anything contained herein
or in any other Note Document to the contrary notwithstanding or (ii) exercise
any and all other remedies provided under any Note Document upon the occurrence
and continuance of an Event of Default; provided, however, that with respect to
the occurrence of a Specified Event of Default, the principal of the Notes,
together with accrued but unpaid interest and fees thereon and any other
liabilities of the Note Parties accrued hereunder or

 

95



--------------------------------------------------------------------------------

in any other Note Document, shall automatically become due and payable in full
in cash, all without presentment, demand, protest or other notice of any kind,
all of which are hereby expressly waived by each Note Party, anything contained
in this Agreement or in any other Note Document to the contrary notwithstanding.
Without limiting the foregoing, any redemption, prepayment, repayment, or
payment of the Notes in or in connection with an insolvency proceeding shall
constitute an optional prepayment thereof under the terms of Section 3.5 and
require the immediate payment of the premium set forth in Section 3.5.

10.3 Waiver of Defaults.

The Requisite Purchasers by notice to the Parent may waive an existing Event of
Default and its consequences except (a) a Default in the payment of the
principal of or interest on a Note or (b) an Event of Default in respect of a
provision that under Section 13.8 cannot be amended without the consent of each
Purchaser affected. When an Event of Default is waived, it is deemed cured, but
no such waiver shall extend to any subsequent or other Event of Default or
impair any consequent right.

10.4 Control by Majority.

The Requisite Purchasers may direct the time, method and place of conducting any
proceeding for any remedy available to the Purchasers or the Collateral Agent or
of exercising any trust or power conferred on the holders of the Notes, in each
case in its capacity as such. No Purchaser may pursue any remedy with respect to
this Agreement, the Notes or the Collateral other than as provided in the
preceding sentence, except that the right of any Purchaser to receive payment of
principal of and interest on the Notes held by such Purchaser, on or after the
respective due dates expressed or provided for in the Notes, or to bring suit
for the enforcement of any such payment on or after such respective dates, shall
not be impaired or affected without the consent of such Purchaser.

10.5 Limitation on Suits.

A Purchaser may not use this Agreement to prejudice the rights of another
Purchaser or to obtain a preference or priority over another Purchaser.

ARTICLE XI

[RESERVED]

ARTICLE XII

THE COLLATERAL AGENT

12.1 Appointment.

As promptly as practicable after the date of this Agreement, and in no event
later than the Closing Date, the Purchasers agree to appoint a collateral agent
mutually agreeable to the Company and the Purchasers (in each case acting
reasonably and in good faith) as the Collateral Agent hereunder and under the
other Note Documents as a contractual representative of the Purchasers with
respect to the Collateral. Each Purchaser hereby authorizes the Collateral Agent
to act as its agent in accordance with the terms of this Agreement and the other
Note Documents,

 

96



--------------------------------------------------------------------------------

including entry into the Intercreditor and Subordination Agreement as the agent
of such Purchaser. The Collateral Agent agrees to act upon the express
conditions contained in this Agreement and the other Note Documents, as
applicable. The provisions of this Article XII are solely for the benefit of the
Collateral Agent and the Purchasers and no Note Party shall have rights as a
third party beneficiary of any of the provisions thereof. In performing its
functions and duties under this Agreement, the Collateral Agent shall act solely
as an agent of the Purchasers and does not assume and shall not be deemed to
have assumed any obligation towards or relationship of agency or trust with or
for any Note Party.

12.2 Powers and Duties; General Immunity.

(a) Each Purchaser irrevocably authorizes the Collateral Agent to take such
action on such Purchaser’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Note Documents as are specifically
delegated or granted to the Collateral Agent by the terms hereof and thereof,
together with such powers, rights and remedies as are reasonably incidental
thereto. The Collateral Agent shall have only those duties and responsibilities
that are expressly specified in this Agreement and the other Note Documents. The
Collateral Agent may exercise such powers, rights and remedies and perform such
duties by or through its agents or employees. The Collateral Agent shall not
have, by reason of this Agreement or any of the other Note Documents, a
fiduciary relationship in respect of any Purchaser or any Note Party; and
nothing in this Agreement or any of the other Note Documents, expressed or
implied, is intended to or shall be so construed as to impose upon the
Collateral Agent any obligations in respect of this Agreement or any of the
other Note Documents except as expressly set forth herein or therein.

(b) The Collateral Agent shall not be responsible to any Purchaser for the
execution, effectiveness, genuineness, validity, enforceability, collectability
or sufficiency of this Agreement or any other Note Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
the Collateral Agent to the Purchasers or by or on behalf of any Note Party to
the Collateral Agent or any Purchaser in connection with the Note Documents and
the transactions contemplated thereby or for the financial condition or business
affairs of any Note Party or any other Person liable for the payment of any Note
Obligations, nor shall the Collateral Agent be required to ascertain or inquire
as to the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained in any of the Note Documents or as to the use
of the proceeds of the sale of the Notes or as to the existence or possible
existence of any Default or Event of Default. Anything contained in this
Agreement to the contrary notwithstanding, the Collateral Agent shall not have
any liability arising from confirmations of the amount of outstanding principal
amount of the Notes or the component amounts thereof.

(c) Neither the Collateral Agent nor any of its officers, directors, employees
or agents shall be liable to the Purchasers for any action taken or omitted by
the Collateral Agent under or in connection with any of the Note Documents
except to the extent caused by the Collateral Agent’s gross negligence, bad
faith or willful misconduct as determined by a final and nonappealable judgment
of a court of competent jurisdiction. The Collateral Agent shall be entitled to
refrain from any act or the taking of any action (including the failure to take
an action)

 

97



--------------------------------------------------------------------------------

in connection with this Agreement or any of the other Note Documents or from the
exercise of any power, discretion or authority vested in it hereunder or
thereunder unless and until the Collateral Agent shall have received
instructions in respect thereof from the Requisite Purchasers (or such other
Purchasers as may be required to give such instructions hereunder) and, upon
receipt of such instructions from the Requisite Purchasers (or such other
Purchasers, as the case may be), the Collateral Agent shall be entitled to act
or (where so instructed) refrain from acting, or to exercise such power,
discretion or authority, in accordance with such instructions; provided that the
Collateral Agent shall not be required to take any action that, in its opinion
or the opinion of its counsel, may expose the Collateral Agent to liability or
that is contrary to any Note Document or applicable laws. Without prejudice to
the generality of the foregoing, (i) the Collateral Agent shall be entitled to
rely, and shall be fully protected in relying, upon any communication (including
any electronic message), instrument or document believed by it to be genuine and
correct and to have been signed or sent by the proper Person, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for the Note Parties), accountants, experts and
other professional advisors selected by it; and (ii) no Purchaser shall have any
right of action whatsoever against the Collateral Agent as a result of the
Collateral Agent acting or (where so instructed) refraining from acting under
this Agreement or any of the other Note Documents in accordance with the
instructions of the Requisite Purchasers (or such other Purchasers as may be
required to give such instructions hereunder).

12.3 Independent Investigation by the Purchasers; No Responsibility For
Appraisal of Creditworthiness.

Each Purchaser agrees that it has made its own independent investigation of the
financial condition and affairs of the Note Parties in connection with the
purchase of the Notes and that it has made and shall continue to make its own
appraisal of the creditworthiness of the Note Parties. The Collateral Agent
shall not have any duty or responsibility, either initially or on a continuing
basis, to make any such investigation or any such appraisal on behalf of the
Purchasers or to provide any Purchaser with any credit or other information with
respect thereto, whether coming into its possession before the Closing or at any
time or times thereafter, and the Collateral Agent shall not have any
responsibility with respect to the accuracy of or the completeness of any
information provided to the Purchasers.

12.4 Right to Indemnity.

Each Purchaser, in proportion to its pro rata share of the outstanding principal
amount of the Notes held by such Purchaser, severally agrees to indemnify the
Collateral Agent and its officers, directors, employees, agents, attorneys,
professional advisors and Affiliates to the extent that any such Person shall
not have been reimbursed by the Note Parties, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements and fees and
disbursements of any financial advisor engaged by the Collateral Agent) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against the Collateral Agent or such other Person in exercising
the powers, rights and remedies of the Collateral Agent or performing duties of
the Collateral Agent hereunder or under the other Note Documents or otherwise in
its capacity as the Collateral Agent in any way relating to or arising out of
this Agreement or the other Note

 

98



--------------------------------------------------------------------------------

Documents; provided that no Purchaser shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of the Collateral Agent resulting solely from
the Collateral Agent’s gross negligence, bad faith or willful misconduct as
determined by a final and nonappealable judgment of a court of competent
jurisdiction. If any indemnity furnished to the Collateral Agent or any other
such Person for any purpose shall, in the opinion of the Collateral Agent, be
insufficient or become impaired, the Collateral Agent may call for additional
indemnity and cease, or not commence, to do the acts indemnified against until
such additional indemnity is furnished.

12.5 Resignation of Collateral Agent; Successor Collateral Agent.

The Requisite Purchasers may replace the Collateral Agent at any time with or
without cause. The Collateral Agent may resign at any time by giving thirty
days’ prior written notice thereof to the Purchasers and the Company. Upon any
such notice of resignation by the Collateral Agent, the Requisite Purchasers
shall have the right, upon five (5) Business Days’ notice to the Company, to
appoint a successor Collateral Agent. If no such successor shall have been so
appointed by the Requisite Purchasers and shall have accepted such appointment
within thirty days after the retiring Collateral Agent gives notice of its
resignation, the retiring Collateral Agent may, on behalf of the Purchasers,
appoint a successor Collateral Agent. If the Collateral Agent shall notify the
Purchasers and the Company that no Person has accepted such appointment as
successor Collateral Agent, such resignation shall nonetheless become effective
in accordance with the Collateral Agent’s notice and the retiring Collateral
Agent shall be discharged from its duties and obligations under the Note
Documents, except that any Collateral held by the Collateral Agent will continue
to be held by it until a Person shall have accepted the appointment of successor
Collateral Agent. Upon the acceptance of any appointment as Collateral Agent
hereunder by a successor Collateral Agent, that successor Collateral Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring the Collateral Agent and the retiring Collateral
Agent shall be discharged from its duties and obligations under this Agreement
(if not already discharged as set forth above). After any retiring Collateral
Agent’s resignation hereunder, the provisions of this Article XII shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
the Collateral Agent under this Agreement.

12.6 Collateral Documents.

Each Purchaser hereby further authorizes the Collateral Agent, on behalf of and
for the benefit of the Purchasers, to enter into each Collateral Document as
secured party and to be the agent for and representative of the Purchasers under
the Guaranty Agreement, and each Purchaser agrees to be bound by the terms of
each Collateral Document and the Guaranty Agreement. The Collateral Agent shall
not (a) enter into or consent to any amendment, modification, termination or
waiver of any provision contained in any Collateral Document, the Guaranty
Agreement or (b) release any Collateral (except as otherwise expressly permitted
or required pursuant to the terms of this Agreement or the applicable Collateral
Document), in each case without the prior written consent of the Requisite
Purchasers; provided, further, however, that, without further written consent or
authorization from the Purchasers, the Collateral Agent may execute any
documents or instruments necessary to release any Lien encumbering any item of
Collateral that is the subject of a sale or other disposition of assets
permitted by this

 

99



--------------------------------------------------------------------------------

Agreement or to which the Requisite Purchasers have otherwise consented in
writing. Anything contained in any of the Note Documents to the contrary
notwithstanding, the Note Parties, the Collateral Agent and each Purchaser
hereby agree that (1) no Purchaser shall have any right individually to realize
upon any of the Collateral under the Collateral Documents or to enforce the
Guaranty Agreement, it being understood and agreed that all powers, rights and
remedies under the Collateral Documents and the Guaranty Agreement may be
exercised solely by the Collateral Agent for the benefit of the Purchasers in
accordance with the terms thereof, and (2) in the event of a foreclosure by the
Collateral Agent on any of the Collateral pursuant to a public or private sale,
the Collateral Agent or any Purchaser may be the purchaser of any or all of such
Collateral at any such sale and the Collateral Agent, as agent for and
representative of the Purchasers (but not any Purchaser or the Purchasers in its
or their respective individual capacities unless the Requisite Purchasers shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Note
Obligations as a credit on account of the purchase price for any Collateral
payable by the Collateral Agent at such sale.

ARTICLE XIII

MISCELLANEOUS

13.1 Notices.

All notices, demands and requests of any kind to be delivered to any party
hereto in connection with this Agreement shall be (a) delivered personally;
(b) sent by nationally- recognized overnight courier guarantying next Business
Day delivery; (c) sent by first class, registered or certified mail, postage
prepaid, return receipt requested; or (d) sent by email, in each case to such
party at its address as follows:

 

  (i) if to the Company, to:

Global Eagle Entertainment Inc.

6100 Center Drive, Suite 1020

Los Angeles, CA

Attention: Stephen Ballas

Email: stephen.ballas@globaleagle.com

and to:

Global Eagle Entertainment Inc.

6100 Center Drive, Suite 1020

Los Angeles, CA

Attention: Jeff Leddy

Email: jeff.leddy@globaleagle.com

with copies (which shall not constitute actual or constructive notice) to:

Simpson Thacher & Bartlett LLP

2475 Hanover Street

 

100



--------------------------------------------------------------------------------

Palo Alto, CA 94304

Attention: William Brentani

Email: wbrentani@stblaw.com

 

  (ii) if to the Collateral Agent, to the address referred to in its Joinder.

 

  (iii) if to any Purchaser, to such Purchaser’s address set forth on Schedule I
hereto.

Any notice, demand or request so delivered shall constitute valid notice under
this Agreement and shall be deemed to have been received (a) on the day of
actual delivery in the case of personal delivery; (b) on the next Business Day
after the date when sent in the case of delivery by nationally-recognized
overnight courier; (c) on the third Business Day after the date of deposit in
the U.S. mail in the case of mailing; or (d) upon receipt in the case of an
email transmission or the next Business Day if the date of receipt is not a
Business Day. Any party hereto may from time to time by notice in writing served
upon the other in accordance with this Section 13.1 specify a different mailing
address or a different person to which all such notices, demands or requests
thereafter are to be addressed.

13.2 Survival of Agreement.

(a) All agreements, covenants, representations and warranties contained herein
or made in writing by or on behalf of the Company in connection with the
transactions contemplated hereby shall survive the execution and delivery of
this Agreement and the Securities Documents without limit. No termination or
cancellation (regardless of cause or procedure) of this Agreement shall in any
way affect or impair the powers, obligations, duties, rights and liabilities of
the parties hereto in any way with respect to any transaction or event occurring
prior to such termination or cancellation, or any of the representations
contained in this Agreement and the other Securities Documents and all such
undertakings, agreements, covenants, warranties and representations shall
survive such termination or cancellation as provided above. The Purchasers shall
be entitled to rely upon, and shall be deemed to have relied upon, all
representations, warranties and covenants to be performed prior to the Closing
Date contained in this Agreement or any other Securities Document,
notwithstanding any knowledge of the Purchasers to the contrary, or any contrary
information delivered to the Purchasers by the Company or any other Person.

(b) The Company further agrees that to the extent it makes a payment or payments
to the Purchasers under this Agreement or any other Note Document, which payment
or payments or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any bankruptcy, insolvency or similar state or
United States Federal Law, then, to the extent of such payment or repayment, the
Note Obligation or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been received by
the Purchasers.

 

101



--------------------------------------------------------------------------------

13.3 Successors and Assigns; Participations.

(a) Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and permitted assigns of
such party, and all covenants, promises and agreements by or on behalf of the
Company or the Purchasers that are contained in this Agreement or any other
Securities Document shall bind and inure to the benefit of their respective
successors and permitted assigns except that no Note Party shall assign its
rights or obligations hereunder without the prior written consent of the
Requisite Purchasers. Each Purchaser shall have the right, subject to the
provisions of Article IX, to assign or otherwise transfer its rights under this
Agreement or any Notes held by it.

(b) Each Purchaser may from time to time on or after January 1, 2021 grant
participations to one or more Persons, banks or other financial institutions in
all or a portion of the Notes; provided, however, that (i) such Purchaser’s
obligations under this Agreement shall remain unchanged, (ii) such Purchaser
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) the participating Persons, banks or other financial
institutions shall not be a Purchaser hereunder for any purpose except, if the
participation agreement so provides, for the purposes of Section 13.5 but only
to the extent that the cost of such benefits to the Company does not exceed the
cost which the Company would have incurred in respect of such Purchaser absent
the participation, (iv) the Note Parties, the Collateral Agent and the other
Purchasers shall continue to deal solely and directly with such Purchaser in
connection with such Purchaser’s rights and obligations under this Agreement,
(v) the participation interest shall be expressed as a percentage of the
granting Purchaser’s Notes as it then exists and shall not restrict an increase
in the Notes, or in the granting Purchaser’s Notes, so long as the amount of the
participation interest is not affected thereby, (vi) the consent of the holder
of such participation interest shall not be required for amendments or waivers
of provisions of the Note Documents except as set forth in any agreement between
such Purchaser and the participant governing such participation and
(vii) written notice of such participation is given to the Company by the
participating Purchaser. Each Purchaser that grants a participation shall
maintain a register on which it records the names and address of each
participant and the amounts of each participant’s interest. The parties shall
treat each Person whose name is recorded in the register as the owner of a
participation for all purposes of this Agreement, notwithstanding any notice to
the contrary.

13.4 Expenses. Each of the Company and the Purchasers will be responsible for
their own expenses in connection with this Agreement and the other Securities
Documents. The Purchasers shall be solely responsible for the fees and expenses
of the Collateral Agent.

13.5 Indemnification.

(a) Indemnification by the Company. The Company shall indemnify the Collateral
Agent (and any sub-agent thereof), each Purchaser, and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses (other than
lost profits), claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by

 

102



--------------------------------------------------------------------------------

any Indemnitee or asserted against any Indemnitee by any Person (including the
Company, any other Note Party or any of their respective Subsidiaries) other
than such Indemnitee and its Related Parties arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Securities Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby or (ii) any actual or prospective claim, litigation,
investigation or proceeding relating to the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Securities, any other Note Party or any of their respective Subsidiaries, and
regardless of whether any Indemnitee is a party thereto; provided such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the bad faith, gross negligence or willful misconduct of such Indemnitee. This
Section 13.5(a) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, liabilities, etc., arising from any non-Tax
claim.

(b) Reimbursement by Purchasers. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under Section 13.5(a) to be paid
by it to the Collateral Agent (or any sub-agent thereof) or any Related Party of
any of the foregoing, each Purchaser severally agrees to pay to the Collateral
Agent (or any such sub-agent) or such Related Party, as the case may be, such
Purchaser’s pro rata share (determined as of the time that the applicable
unreimbursed indemnity payment is sought) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Purchaser); provided
that the unreimbursed indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Collateral
Agent (or any such sub-agent) or against any Related Party of any of the
foregoing acting for the Collateral Agent in connection with such capacity.

(c) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereto hereby
waives, any claim against any Indemnitee or any other party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any Securities Note Document or any agreement or
instrument contemplated hereby or the transactions contemplated hereby or
thereby. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Securities Documents or the
transactions contemplated hereby or thereby.

(d) Payments. All amounts due under Section 13.5 shall be payable promptly after
demand therefor.

(e) Survival. Each party’s obligations under Sections 13.4 and 13.5 shall
survive the termination of the Securities Documents and payment of the
obligations hereunder.

 

103



--------------------------------------------------------------------------------

13.6 GOVERNING LAW; JURISDICTION AND VENUE.

(a) ALL QUESTIONS CONCERNING THE CONSTRUCTION, INTERPRETATION AND VALIDITY OF
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

(b) THE PARTIES TO THIS AGREEMENT AGREE THAT JURISDICTION AND VENUE IN ANY
ACTION BROUGHT BY ANY PARTY HERETO PURSUANT TO THIS AGREEMENT SHALL EXCLUSIVELY
LIE IN ANY FEDERAL OR STATE COURT LOCATED IN THE COUNTY OF NEW YORK IN THE STATE
OF NEW YORK. BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE PARTIES HERETO
IRREVOCABLY SUBMIT TO THE JURISDICTION OF SUCH COURTS FOR THEMSELVES AND IN
RESPECT OF THEIR PROPERTY WITH RESPECT TO SUCH ACTION. THE PARTIES HERETO
IRREVOCABLY AGREE THAT VENUE WOULD BE PROPER IN SUCH COURT, AND HEREBY WAIVE ANY
OBJECTION THAT SUCH COURT IS AN IMPROPER OR INCONVENIENT FORUM FOR THE
RESOLUTION OF SUCH ACTION.

(c) THE COMPANY HEREBY AGREES THAT SERVICE UPON IT BY REGISTERED OR CERTIFIED
MAIL (RETURN RECEIPT REQUESTED) SHALL CONSTITUTE SUFFICIENT NOTICE. NOTHING
HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR SHALL LIMIT THE RIGHT OF THE PURCHASERS TO BRING PROCEEDINGS AGAINST THE
COMPANY IN THE COURTS OF ANY OTHER JURISDICTION.

13.7 WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION (a) ARISING UNDER THIS AGREEMENT OR ANY OTHER
SECURITIES DOCUMENT OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM IN RESPECT TO THIS AGREEMENT
OR ANY OTHER SECURITIES DOCUMENT, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE. EACH PARTY
HERETO HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE
OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY PARTY MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHTS TO TRIAL BY JURY.

 

104



--------------------------------------------------------------------------------

13.8 Waivers; Amendments.

(a) No failure or delay of the Purchasers in exercising any power or right in
this Agreement or in any other Securities Document shall operate as a waiver
hereof or thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such right or
power, preclude any other or further exercise of any other right or power. No
waiver of any provision of this Agreement or any other Note Document or consent
to any departure by the Securities Parties therefrom shall in any event be
effective unless the same shall be authorized as provided for in
Section 13.8(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
the Note Parties in any case shall entitle the Note Parties to any other or
further notice or demand in similar or other circumstances.

(b) Subject to Section 13.21, neither this Agreement nor any provision hereof
may be waived, amended or modified except pursuant to a written agreement
entered into by the Company and the Requisite Purchasers; provided that no such
amendment, waiver or modification shall (i) reduce the principal amount of any
Note or reduce the rate of interest thereon, or reduce any other amounts payable
hereunder; (ii) postpone the scheduled date of payment of the principal amount
of any Note, or any interest thereon; (iii) change Section 3.2(d) in a manner
that would alter the pro rata sharing of payments required thereby; (iv) change
any of the provisions of this Section 13.8 or the definition of “Requisite
Purchasers” or any other provision hereof specifying the number or percentage of
Purchasers required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder; or (v) increase the obligations of
any Purchaser under this Agreement, in each of the foregoing situations, unless
such amendment, waiver or modification is consented to by the Purchasers
affected thereby.

13.9 Public Announcements.

The Company agrees that it will consult with the Purchasers prior to issuing any
press release or make any other public announcement, statement or filing with
regard to the execution of this Agreement.

13.10 Independence of Covenants, Representations and Warranties.

All agreements and covenants hereunder shall be given independent effect so that
if a certain action or condition constitutes a default under a certain agreement
or covenant, the fact that such action or condition is permitted by another
agreement or covenant shall not affect the occurrence of such default, unless
expressly permitted under an exception to such initial covenant. In addition,
all representations and warranties hereunder shall be given independent effect
so that if a particular representation or warranty proves to be incorrect or is
breached, the fact that another representation or warranty concerning the same
or similar subject matter is correct or is not breached will not affect the
incorrectness or breach of a representation and warranty hereunder.

13.11 No Fiduciary Relationship.

No provision in this Agreement or in any other Securities Document and no course
of dealing among the parties hereto shall be deemed to create any fiduciary duty
by the Purchasers or any of their respective agents or Affiliates to any Note
Party or their respective directors, officers, employees, agents, stockholders
or Affiliates.

 

105



--------------------------------------------------------------------------------

13.12 No Duty.

All attorneys, accountants and other professional Persons and consultants
retained by the Purchasers shall have the right to act exclusively in the
interest of the Purchasers and shall have no duty of disclosure, duty of
loyalty, duty of care or other duty or obligation of any type or nature
whatsoever to any Note Party, their respective directors, officers, employees,
agents, stockholders or Affiliates or any other Person.

13.13 Construction.

The Company and the Purchasers acknowledge that each of them has had the benefit
of legal counsel of its own choice and has been afforded an opportunity to
review this Agreement and the other Securities Documents with its legal counsel
and that this Agreement and the other Securities Documents shall be construed as
if jointly drafted by the Purchasers and the Note Parties.

13.14 Severability.

Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable laws, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable laws in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
and such invalid, void or otherwise unenforceable provisions shall be null and
void. It is the intent of the parties, however, that any invalid, void or
otherwise unenforceable provisions be automatically replaced by other provisions
which are as similar as possible in terms to such invalid, void or otherwise
unenforceable provisions but are valid and enforceable to the fullest extent
permitted by applicable laws.

13.15 Counterparts; Facsimile Execution.

This Agreement may be executed in one or more counterparts, all of which shall
be considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the parties and delivered (by
facsimile, .pdf or otherwise) to the other party, it being understood that all
parties need not sign the same counterpart. Any counterpart or other signature
to this Agreement or any other Securities Document that is delivered by
facsimile, .pdf or otherwise shall be deemed for all purposes as constituting
good and valid execution and delivery by such party of this Agreement or such
Securities Document.

13.16 Headings.

Article and section headings and the table of contents used herein are for
convenience of reference only and are not to affect the construction of, or to
be taken into consideration in interpreting, this Agreement.

 

106



--------------------------------------------------------------------------------

13.17 Entire Agreement.

This Agreement (including the schedules and exhibits hereto) and the agreements
and documents referred to herein contain the entire agreement of the parties and
supersede any and all prior agreements among the parties with respect to the
subject matter hereof.

13.18 USA Patriot Act Notice.

Each Purchaser that is subject to the Patriot Act (as hereinafter defined) and
the Collateral Agent (for itself and not on behalf of any Purchaser) hereby
notifies the Company that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Company, which information includes the name and address of the Company and
other information that will allow such Purchaser or the Collateral Agent, as
applicable, to identify the Company in accordance with the Patriot Act.

13.19 Lien Termination, Subordination and Release; Guarantee Release.

(a) The Collateral Agent shall release any Lien on any property granted to or
held by the Collateral Agent under any Securities Document (i) upon payment in
full of all Note Obligations (other than contingent obligations for which no
claim has been made), (ii) at the time the property subject to such Lien is
Disposed or to be Disposed as part of or in connection with any Disposition
permitted hereunder or under any other Securities Document, (iii) subject to
Section 13.8, if the release of such Lien is approved, authorized or ratified in
writing by the Requisite Purchasers or (iv) if the property subject to such Lien
is owned by a Guarantor, upon release of such Guarantor from its obligations
under the Guaranty Agreement pursuant to Section 13.9(c);

(b) The Collateral Agent shall subordinate any Lien on any property granted to
or held by the Collateral Agent under any Securities Document to the holder of
any Lien on such property that is permitted to be senior to the Liens securing
the Note Obligations pursuant to Sections 8.1(b), (u), (w) (with respect to
assumed Indebtedness), (aa) (with respect to Section 8.2(b) and (u)) and (bb);
and

(c) The Collateral Agent shall release any Guarantor from its obligations under
the Guaranty Agreement if such Person ceases to be a Restricted Subsidiary or
becomes an Excluded Subsidiary as a result of a transaction or designation
permitted under this Agreement or any other Securities Document.

13.20 Pro Forma Calculations.

(a) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test contained in this Agreement, the Consolidated Total Net
Leverage Ratio, Total net Leverage Ratio, the Consolidated First Lien Net
Leverage Ratio, the Consolidated Senior Secured Net Leverage Ratio, Interest
Coverage Ratio, Consolidated EBITDA and Total Assets shall be calculated on a
pro forma basis to give effect to all Specified Transactions that have been made
during the applicable period of measurement or subsequent to such period and
prior to or simultaneously with the event for which the calculation is made in
the

 

107



--------------------------------------------------------------------------------

manner prescribed by this Section 13.20. In addition, whenever a financial ratio
or test is to be calculated on a pro forma basis, the reference to the “Test
Period” for purposes of calculating such financial ratio or test shall be deemed
to be a reference to, and shall be based on, the most recently ended Test Period
for which internal financial statements of the Company are available (as
determined in good faith by the Company).

(b) For purposes of calculating any financial ratio or test (including the
Consolidated Total Net Leverage Ratio, the Total Net Leverage Ratio, the
Consolidated First Lien Net Leverage Ratio, the Consolidated Senior Secured Net
Leverage Ratio, Interest Coverage Ratio, Consolidated EBITDA and Total Assets),
Specified Transactions (with any incurrence or repayment of any Indebtedness in
connection therewith to be subject to Section 13.20(d)) that have been made
(i) during the applicable Test Period and (ii) if applicable as described in
Section 13.20(a), subsequent to such Test Period and prior to or simultaneously
with the event for which the calculation of any such ratio or test is made shall
be calculated on a pro forma basis assuming that all such Specified Transactions
(and any increase or decrease in Consolidated EBITDA and the component financial
definitions used therein attributable to any Specified Transaction) had occurred
on the first day (or, in case of the determination of Total Assets, the last
day) of the applicable Test Period. If since the beginning of any applicable
Test Period any Person that subsequently became a Restricted Subsidiary or was
merged, amalgamated or consolidated with or into the Company or any of its
Restricted Subsidiaries since the beginning of such Test Period shall have made
any Specified Transaction that would have required adjustment pursuant to this
Section 13.20, then such financial ratio or test (and Consolidated EBITDA and
Total Assets) shall be calculated to give pro forma effect thereto in accordance
with this Section 13.20.

(c) Whenever pro forma effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Company and include, for the avoidance of doubt, the
amount of “run-rate” cost savings, operating expense reductions and synergies
projected by the Company in good faith to be realized as a result of specified
actions taken or expected to be taken (calculated on a pro forma basis as though
such cost savings, operating expense reductions and synergies had been realized
on the first day of such period and as if such cost savings, operating expense
reductions and synergies were realized during the entirety of such period) and
“run-rate” means the full recurring benefit for a period that is associated with
any action taken, committed to be taken or expected to be taken (including any
savings expected to result from the elimination of a public target’s compliance
costs with public company requirements) net of the amount of actual benefits
realized during such period from such actions, and any such adjustments shall be
included in the initial pro forma calculations of such financial ratios or tests
and during any subsequent Test Period in which the effects thereof are expected
to be realized relating to such Specified Transaction; provided that (i) such
amounts are (A) reasonably supportable and quantifiable in the good faith
judgment of the Company, (B) reasonably anticipated to be realized not later
than 18 months after the date of such Specified Transaction, and (C) no amounts
shall be added pursuant to this Section 13.20 to the extent duplicative of any
amounts that are otherwise added back in computing Consolidated EBITDA, whether
through a pro forma adjustment or otherwise, with respect to such period;
provided that any increase to Consolidated EBITDA as a result of cost savings,
operating expense reductions and synergies pursuant to this Section 13.20 shall
be subject to the limitations set forth in clause (vii) of the definition of
“Consolidated EBITDA.”

 

108



--------------------------------------------------------------------------------

(d) In the event that the Company or any Restricted Subsidiary incurs (including
by assumption or guarantees) or repays (including by redemption, repayment,
retirement or extinguishment) any Indebtedness included in the calculations of
any financial ratio or test, (i) during the applicable Test Period or
(ii) subject to Section 13.20(a) subsequent to the end of the applicable Test
Period and prior to or simultaneously with the event for which the calculation
of any such ratio is made, then such financial ratio or test shall be calculated
giving pro forma effect to such incurrence or repayment of Indebtedness, to the
extent required, as if the same had occurred on the last day of the applicable
Test Period.

[Signature page follows]

 

109



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the date first written above.

 

GLOBAL EAGLE ENTERTAINMENT INC. By:  

/s/ Jeffrey A. Leddy

  Name: Jeffrey A. Leddy   Title:   Chief Executive Officer

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASERS: SEARCHLIGHT II TBO, L.P. By: Searchlight II TBO, G.P., its general
partner By:  

/s/ Eric Sondag

  Name: Eric Sondag   Title:   Authorized Officer

 

SEARCHLIGHT II TBO-W, L.P. By: Searchlight II TBO, G.P., its general partner By:
 

/s/ Eric Sondag

  Name: Eric Sondag   Title:   Authorized Officer

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

Schedule I

Purchasers, Securities and Notice Information

 

Security

  

Purchaser

  

Principal Amount of

Notes/Number of

Warrants

Notes

   Searchlight II TBO, L.P.    $150,000,000

Market Warrants

   Searchlight II TBO-W, L.P.    18,065,775

Penny Warrants

   Searchlight II TBO-W, L.P.    13,000,000

Notice Information

c/o Searchlight Capital Partners, L.P.

745 5th Avenue

New York, NY 10151

 

Attention:   Eric Zinterhofer, Founding Partner   Eric Sondag, Partner

Telephone: (212) 293-3730

Email:  ezinterhofer@searchlightcap.com

esondag@searchlightcap.com

with a copy (which shall not constitute actual or constructive notice) to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019

Telephone: (212) 373-3353

Attention:   Taurie M. Zeitzer   Tracey A. Zaccone   David Beller Email:  
tzeitzer@paulweiss.com   tzaccone@paulweiss.com   dabeller@paulweiss.com




--------------------------------------------------------------------------------

Schedule 4.17

Capitalization

(a)

 

  1. Shares of common stock, $0.0001 par value per share: 375,000,000 shares
authorized, 90,773,888 outstanding (excluding 3,053,634 shares of common stock
held by a wholly-owned subsidiary of the Company)

 

  2. Shares of preferred stock, $0.0001 par value per share: 1,000,000 shares
authorized, no shares issued and outstanding

(b)

 

  1. Equity Plans

  a. Under the Global Eagle Entertainment Inc. Amended and Restated 2013 Equity
Incentive Plan (as amended, the “2013 Plan”) (11,000,000 shares reserved for
issuance), there was outstanding (as of March 6, 2018):

 

  i. 4,993,656 vested but unexercised options to purchase Common Stock (Options)

 

  ii. 1,531,270 unvested Options

 

  iii. 1,365,934 unvested restricted stock units (RSUs)

 

  iv. 337,823 unvested performance-based restricted stock units (PSUs)

 

  v. 103,997 vested Stock Appreciation Rights (SARs)

 

  b. Under the Global Eagle Entertainment Inc. 2016 Inducement and Retention
Stock Plan for EMC Employees (as amended) (867,650 shares reserved for
issuance), there was outstanding (as of March 6, 2018):

 

  i. 194,027 vested but unexercised Options

 

  ii. 23,511 unvested Options

 

  iii. 30,437 unvested restricted stock units (RSUs)

 

  c. Under the Global Eagle Entertainment Inc. 2017 Omnibus Long-Term Incentive
Plan, there was outstanding (as of March 6, 2018) (6,500,000 shares reserved for
issuance, plus rollover of unused or forfeited capacity under the 2013 Plan):

 

  i. 650,068 vested but unexercised Options

 

  ii. 728,242 unvested Options

 

  iii. 3,079,431 unvested restricted stock units (RSUs)

 

  iv. 345,497 unvested performance-based restricted stock units (PSUs)

 

  2. 2.75% Convertible Senior Notes due 2035

 

  3. 900,000 “UMG Contingent Shares”: Pursuant to a settlement agreement with
UMG Recordings, Inc., Capitol Records, Universal Music Corp. and entities
affiliated with the foregoing (collectively, “UMG”), the Company agreed to issue
to UMG 500,000 shares of its Common Stock when and if the closing price of its
Common Stock exceeds $10.00 per share and 400,000 additional shares of its
Common Stock when and if the closing price of its Common Stock exceeds $12.00
per share



--------------------------------------------------------------------------------

  4. As of the Capitalization Date, the Company had outstanding 6,173,228
“Public SPAC Warrants” (as defined in the Company’s Annual Report on Form 10-Q
for the fiscal quarter ended September 30, 2017). These Public SPAC Warrants
expired on January 31, 2018 and are no longer exercisable.

(d)

 

  1. Voting Rights Waiver Agreement between the Company and Putnam Investment
Management, LLC, dated October 21, 2013.



--------------------------------------------------------------------------------

EXHIBIT A

SECOND LIEN NOTES

THE HOLDER OF THIS NOTE (A) ACKNOWLEDGES THAT IT HAS RECEIVED A COPY OF THE
INTERCREDITOR AND SUBORDINATION AGREEMENT, (B) AGREES THAT IT WILL BE BOUND BY
AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF THE INTERCREDITOR AND
SUBORDINATION AGREEMENT, (C) AUTHORIZES AND INSTRUCTS THE COLLATERAL AGENT TO
ENTER INTO THE INTERCREDITOR AND SUBORDINATION AGREEMENT AS COLLATERAL AGENT AND
ON BEHALF OF SUCH HOLDER AND (D) HEREBY CONSENTS TO THE PAYMENT SUBORDINATION
AND THE SUBORDINATION OF THE LIENS SECURING THE NOTE OBLIGATIONS ON THE TERMS
SET FORTH IN THE INTERCREDITOR AND SUBORDINATION AGREEMENT. THE FOREGOING
PROVISIONS ARE INTENDED AS AN INDUCEMENT TO THE LENDERS AND/OR PURCHASERS UNDER
THE FIRST LIEN LOAN DOCUMENTS (AS DEFINED IN THE INTERCREDITOR AND SUBORDINATION
AGREEMENT) AND THE OTHER SECOND LIEN NOTE DOCUMENTS (AS DEFINED IN THE
INTERCREDITOR AND SUBORDINATION AGREEMENT) TO EXTEND CREDIT TO THE COMPANY AND
THE GUARANTORS AND SUCH LENDERS AND/OR PURCHASERS ARE INTENDED THIRD PARTY
BENEFICIARIES OF SUCH PROVISIONS. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY
BETWEEN THE PROVISIONS OF THE INTERCREDITOR AND SUBORDINATION AGREEMENT AND THIS
NOTE OR THE PURCHASE AGREEMENT REFERRED TO ABOVE, THE PROVISIONS OF THE
INTERCREDITOR AND SUBORDINATION AGREEMENT SHALL CONTROL.

THE SECURITIES REPRESENTED BY THIS NOTE HAVE BEEN ACQUIRED FOR INVESTMENT AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
STATE SECURITIES OR BLUE SKY LAWS. THESE SECURITIES MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER
SAID ACT OR APPLICABLE STATE SECURITIES OR BLUE SKY LAWS.

ADDITIONALLY, THE TRANSFER OF THE SECURITIES REPRESENTED BY THIS NOTE IS SUBJECT
TO THE CONDITIONS SPECIFIED IN THE SECURITIES PURCHASE AGREEMENT DATED AS OF
MARCH 8, 2018, AMONG THE COMPANY AND CERTAIN OTHER SIGNATORIES THERETO, AS
AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME. COPIES OF SUCH
AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF
RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE ISSUER HEREOF.

THIS NOTE HAS BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (WITHIN THE MEANING OF
SECTION 1272 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED). UPON WRITTEN
REQUEST, THE COMPANY WILL PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF THIS NOTE THE
FOLLOWING INFORMATION: (1) THE ISSUE PRICE AND DATE OF THE NOTE, (2) THE AMOUNT
OF ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE YIELD TO MATURITY OF THE
NOTE. HOLDERS SHOULD CONTACT THE TREASURER OF THE COMPANY AT 6100 CENTER DRIVE,
SUITE 1050, LOS ANGELES, CA 90045.



--------------------------------------------------------------------------------

$[        ]    [        ], 2018

FOR VALUE RECEIVED, intending to be legally bound hereby, Global Eagle
Entertainment Inc., a Delaware corporation (the “Company”), hereby promises to
pay to the order of [        ] (the “Purchaser”) at the office of [        ], as
Collateral Agent (the “Collateral Agent”) at [        ] (or such other address
as the Collateral Agent may specify in writing to the Company), the principal
sum of [        ] ($[        ]), or such greater or lesser principal amount of
this Note then outstanding, on June 30, 2023.

Interest on this Note shall be computed on the basis of a year of 360 days of
twelve 30-day months and shall include the first day of an applicable interest
period but excluding the last day of such interest period. Interest on the Notes
will initially be pay-in-kind at a rate of 12% per annum (“PIK Interest”), which
PIK Interest will be capitalized, compounded and added to the unpaid principal
amount of the Note Obligations on the applicable Interest Payment Date whereupon
from and after such date such additional amount shall be also accrue interest at
the interest rate then applicable to the principal amount of the Notes. Interest
on this Note shall automatically convert to cash pay at a rate of 10% per annum
(the “Cash Interest Rate”) on the terms set forth in the Purchase Agreement.
Except as otherwise provided in the Purchase Agreement, payments of principal
of, interest on and premium, if any, with respect to this Note are to be made in
lawful money of the United States of America, in immediately available funds, to
such account as the holder of this Note shall have specified by written notice
to the Company as provided in the Purchase Agreement.

As used in this Note, “Purchase Agreement” shall mean the Securities Purchase
Agreement, dated as of March 8, 2018, among the Company, the Collateral Agent
and the purchasers identified on Schedule I thereto, as amended, restated,
amended and restated, supplemented and/or modified from time to time. This Note
is one of the Notes (herein called the “Notes”) issued pursuant to the Purchase
Agreement. Capitalized terms that are used herein and not defined herein shall
have the meaning given to such terms in the Purchase Agreement. To the extent
any provision of this Note conflicts with the express provisions of the Purchase
Agreement, the provisions of the Purchase Agreement shall govern and be
controlling.

This Note may be voluntarily prepaid in accordance with the provisions
applicable to prepayments set forth in the Purchase Agreement.

The Note is a registered Note and, as provided in the Purchase Agreement, upon
surrender of this Note for registration of transfer or exchange (and in the case
of a surrender for registration of transfer, duly endorsed or accompanied by a
written instrument of transfer duly executed by the registered holder hereof or
such holder’s attorney duly authorized in writing and accompanied by the address
for notices of each transferee of the Note or part thereof), the Company shall
execute and deliver, at the Company’ expense (except as provided in the Purchase
Agreement), one or more new Notes (as requested by the holder thereof) in
exchange therefor, in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note. Prior to due presentment for
registration of transfer or exchange, the Company may treat the person in whose
name this Note is registered as the owner hereof for the purpose of receiving
payment and for all other purposed, and the Company will not be affected by any
notice to the contrary.

This Note shall be construed and interpreted in accordance with the laws of the
State of New York. If any of the terms of this Note, or any agreement or
instrument securing payment hereof, shall be declared invalid by any court of
competent jurisdiction, such invalidity shall not affect any of the other terms
hereof or such other instrument.



--------------------------------------------------------------------------------

This Note is one of the Notes referred to in the Purchase Agreement. The holder
of this Note is entitled to all of the benefits under the Purchase Agreement and
the other Note Documents including certain security provided thereunder. Upon
the occurrence and continuance of an Event of Default, at the election of the
Requisite Purchasers and upon written notice thereof to the Company by the
Requisite Purchasers, all PIK Interest shall be converted to cash interest at
the Cash Interest Rate and become immediately due and payable upon demand by the
Requisite Purchasers or otherwise due and payable in cash on the Maturity Date.

The Company hereby waives presentment for payment, demand, and, except for
notices specifically required by the Purchase Agreement or the other Note
Documents, notice of nonpayment, notice of protest, and protest of this Note,
and all other notices or demands in connection with the delivery, acceptance,
performance, default, dishonor, or enforcement of the payment of this Note.

*  *  *  *  *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the date first above written.

 

GLOBAL EAGLE ENTERTAINMENT INC.

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE OF CHANGES IN

PRINCIPAL AMOUNT OF NOTE

The initial outstanding principal amount of this Note is $[        ], as
adjusted to give effect to any repayments of such principal amount and any PIK
payments on the Note as set forth below.

 

Date

  

Outstanding

principal amount

  

Amount of

repayments of

principal amount

  

Amount of PIK
payment added
to principal
amount

  

Principal

amount

following

repayments and

PIK payments



--------------------------------------------------------------------------------

EXHIBIT B

 

 

GUARANTY

Dated as of [        ], 2018

in favor of

the Purchasers party to the Securities Purchase Agreement

made by

the Guarantors listed on the signature pages hereto

 

 

 



--------------------------------------------------------------------------------

Each of the Purchasers referred to below and each holder of the Notes
(a) acknowledges that it has received a copy of the Intercreditor and
Subordination Agreement (as defined in the Purchase Agreement), (b) agrees that
it will be bound by and will take no actions contrary to the provisions of the
Intercreditor and Subordination Agreement, (c) authorizes and instructs the
Collateral Agent (as defined below) to enter into the Intercreditor and
Subordination Agreement as Collateral Agent and on behalf of such Purchaser or
such holder, as applicable, and (d) hereby consents to the payment subordination
and the subordination of the Liens (as defined in the Purchase Agreement)
securing the Note Obligations (as defined in the Purchase Agreement) on the
terms set forth in the Intercreditor and Subordination Agreement. The foregoing
provisions are intended as an inducement to the lenders and/or purchasers under
the First Lien Loan Documents (as defined in the Intercreditor and Subordination
Agreement) and the other Second Lien Note Documents (as defined in the
Intercreditor and Subordination Agreement) to extend credit to the Company (as
defined below) and the Guarantors (as defined below) and such lenders and/or
purchasers are intended third party beneficiaries of such provisions. In the
event of any conflict or inconsistency between the provisions of the
Intercreditor and Subordination Agreement and this Agreement, the provisions of
the Intercreditor and Subordination Agreement shall control.

THIS GUARANTY (this “Guaranty”) dated as of [        ], 2018, is entered into by
the guarantors listed on the signature pages hereto (each a “Guarantor” and,
collectively, the “Guarantors”), each a subsidiary of Global Eagle Entertainment
Inc., a Delaware corporation (the “Company”), for the benefit of the purchasers
(each a “Purchaser” and collectively, the “Purchasers”) party to the Securities
Purchase Agreement, dated as of March 8, 2018 (as it may from time to time be
supplemented, modified, amended, restated or supplanted, the “Purchase
Agreement”), among the Company, the Purchasers and [        ], as Collateral
Agent (the “Collateral Agent”). Pursuant to the terms and subject to the
conditions of the Purchase Agreement, the Company will issue $150,000,000 in
aggregate principal amount of its Second Lien Notes (the “Notes”) on the date
hereof. In order to induce the Purchasers to enter into the Purchase Agreement
and purchase the Notes, and in consideration of the mutual covenants and
agreements contained in the Purchase Agreement, each Guarantor has agreed (to
the extent hereinafter provided) to guarantee the Guaranteed Obligations (as
hereinafter defined). Accordingly, the Guarantors agree as follows:

Section 1. Definitions. Capitalized terms not otherwise defined herein shall
have the meanings set forth in the Purchase Agreement.

Section 2. The Guarantee.

Section 2.01 The Guarantee. Subject to the limitations set forth in
Section 2.08, each Guarantor hereby jointly and severally with the other
Guarantors, irrevocably and unconditionally, guarantees, as a primary obligor
and not as a surety, to each Purchaser and their respective successors and
assigns (i) the prompt payment in full when due (whether at stated maturity, by
acceleration or otherwise) of the principal of and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of
Title 11 of the United States Code after any bankruptcy or insolvency petition
under Title 11 of the United States Code and any other Debtor Relief Laws) on
the Notes and (ii) the due and punctual performance of all Note Obligations,
including, without limitation, covenants, agreements, obligations and
liabilities



--------------------------------------------------------------------------------

from time to time owing to the Purchasers and to the Collateral Agent under the
Purchase Agreement and the other Note Documents, in each case strictly in
accordance with the terms thereof (such obligations described in clauses (i) and
(ii) being herein collectively called the “Guaranteed Obligations”). The
Guarantors hereby jointly and severally agree that if the Company or any other
Guarantor(s) shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, the Guarantors
will promptly pay the same in cash, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal. Each Guarantor understands, agrees and confirms
that each Purchaser may enforce this Guaranty up to the full amount guaranteed
by the Guarantors hereunder without proceeding against any other obligor,
against any security for the Guaranteed Obligations or against the Guarantors
under any other guarantee covering the Guaranteed Obligations. All payments made
by the Guarantors under this Guaranty shall be made without setoff, counterclaim
or other demand and shall be paid at the place and in the manner specified in
the Purchase Agreement.

Section 2.02 Waiver of Defenses. The obligations of the Guarantors hereunder
shall not be affected by and the Guarantors hereby expressly waive (to the
fullest extent permitted by applicable law) any act, omission, matter or thing
which, but for this provision, might operate to release or otherwise exonerate
the Guarantors from their obligations hereunder in whole or in part, including
without limitation, and whether or not known to any Guarantor or any Purchaser:

(a) any time, indulgence or waiver granted to the Company, the Guarantors or any
other Person, or any failure to enforce any rights, remedies or securities
against the Company, the Guarantors or any other Person;

(b) any taking, variation, renewal, exchange, compromise, release, refusal or
neglect to perfect or take up, or failure to realize the full value of any
collateral for any or all of the Guaranteed Obligations, or any non-presentment
or non-observance of any formality or other requirement in respect of any
instrument;

(c) any legal limitation, disability, incapacity or other similar circumstance
relating to the Company, any Guarantor or any other Person;

(d) any unenforceability, invalidity or frustration of any obligation of the
Company, any Guarantor or any other Person under any Note Document or any other
document or security, so that the Guarantors’ obligations hereunder shall remain
in full force and effect, and this Guaranty shall be construed accordingly, as
if there were no such unenforceability, invalidity or frustration;

(e) any amendment, modification, supplement, extension, or renewal of the
Purchase Agreement or any of the Guaranteed Obligations or other Note Documents
or any of the obligations arising thereunder, including without limitation,
modifications, extensions or renewals of payment dates or subordination of
security;



--------------------------------------------------------------------------------

(f) any other circumstance, condition or event that might constitute or give
rise to a defense to performance and/or payment by the Guarantors of their
obligations under this Guaranty (other than satisfaction in full and/or payment
in full in cash of the obligations in question by the Company or the
Guarantors); and

(g) any notice (including notice of the acceptance of this Guaranty),
promptness, diligence, presentment, protest and demand with respect to any of
the Guaranteed Obligations, and all other demands whatsoever, and, to the extent
a Guarantor may legally do so, the benefit of all provisions of any Laws which
are or might be in conflict with the terms of this Guaranty.

Section 2.03 Immediate Recourse. Each Guarantor waives any right it may have of
first requiring any Purchaser, the Collateral Agent or any other Person to
proceed or enforce any rights against the Company or any Collateral, or to claim
from the Company or any other Person, before making a claim against the
Guarantors under this Guaranty.

Section 2.04 Reinstatement. The obligations of the Guarantors under this
Section 2 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Company or any other Note Party in
respect of the Guaranteed Obligations is rescinded or must be otherwise restored
by any holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

Section 2.05 Preservation of Rights. Until all amounts which may be or become
payable by the Company in respect of the Guaranteed Obligations have been
irrevocably and unconditionally paid and discharged in full, the Purchasers and
the Collateral Agent may:

(a) refrain from applying or enforcing any other security or rights held or
received by the Collateral Agent or the Purchasers, or apply and enforce the
same in such manner and order as the Collateral Agent and the Purchasers see fit
(whether against such amounts or otherwise); and

(b) hold in a suspense account (with interest accruing thereon, which shall be
credited to such suspense account) any moneys received by them from the
Guarantors or on account of the Guarantors’ liabilities under this Guaranty.

Section 2.06 Remedies. Each Guarantor agrees that, as between such Guarantor and
the Purchasers, the obligations of the Company under the Purchase Agreement and
the Notes may be declared to be forthwith due and payable as provided in
Section 10.2 of the Purchase Agreement (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section 10.2
of the Purchase Agreement) for purposes of Section 2.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or such
obligations from becoming automatically due and payable) as against the Company
and that, in the event of such declaration (or such obligations being deemed to
have become automatically due and payable), such obligations (whether or not due
and payable by the Company) shall forthwith become due and payable by the
Guarantors for purposes of Section 2.01.



--------------------------------------------------------------------------------

Section 2.07 Continuing Guaranty. The guarantees in this Section 2 are
continuing guarantees, and shall apply to all Guaranteed Obligations whenever
arising.

Section 2.08 General Limitation on Guaranty Obligations. In any action or
proceeding involving any state corporate, limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Guarantor under Section 2.01 would
otherwise be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 2.01, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Guarantor, any Note Party, the Purchasers or any other Person, be
automatically limited and reduced to the highest amount (after giving effect to
the liability under this Guaranty) that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

Section 2.09 Additional Security. This Guarantee shall be in addition to, and
shall not in any way be prejudiced by, any other security now or hereafter held
by or on behalf of the Purchasers as security for the obligations of the Company
under the Purchase Agreement, it being acknowledged and agreed by the Guarantors
that payments by the Guarantors hereunder shall not constitute security for the
Notes.

Section 3. Miscellaneous.

Section 3.01 Notices. Except as expressly otherwise provided herein, all
notices, demands and requests of any kind to be delivered in connection with
this Guaranty shall be (a) delivered personally; (b) sent by nationally-
recognized overnight courier guarantying next Business Day delivery; (c) sent by
first class, registered or certified mail, postage prepaid, return receipt
requested; or (d) sent by email, in each case to the applicable party at its
address as follows:

 

The Guarantors:

  

c/o Global Eagle Entertainment Inc.

6100 Center Drive, Suite 1050

Los Angeles, CA 90045

Attention: Jeff Leddy and Stephen Ballas

Email: jeff.leddy@globaleagle.com and

stephen.ballas@globaleagle.com

with a copy to:

  

Simpson Thacher & Bartlett LLP

2475 Hanover Street

Palo Alto, CA 94304

Attention: William Brentani

Email: wbrentani@stblaw.com

The Purchasers:

   At the addresses specified in the Purchase Agreement



--------------------------------------------------------------------------------

with a coy to:   

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019

Telephone: (212) 373-3353

Attention: Taurie M. Zeitzer, Tracey A. Zaccone and David Beller

Email: tzeitzer@paulweiss.com,

tzaccone@paulweiss.com and

dabeller@paulweiss.com

Any notice, request or demand received on a day which is not a Business Day
shall be deemed to have been received on the next following Business Day.

Section 3.02 No Waiver. No failure to exercise and no delay in exercising, on
the part of any Purchaser, any right, remedy, power or privilege hereunder,
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided at law, in
equity or otherwise.

Section 3.03 Amendments. The terms of this Guaranty may be waived, altered or
amended only by an instrument in writing duly executed by the Guarantors and the
Requisite Purchasers. Notwithstanding the foregoing, the Collateral Agent and/or
the Requisite Purchasers may release a Guarantor from the Guaranty pursuant to
Section 13.19 of the Purchase Agreement.

Section 3.04 Successors and Assigns. This Guaranty shall be binding upon and
inure to the benefit of the successors and assigns of the Guarantors.

Section 3.05 Additional Guarantors. From time to time subsequent to the date
hereof, and pursuant to Section 7.10 of the Purchase Agreement, additional
Subsidiaries of the Company may also guarantee the Guaranteed Obligations by
executing a joinder substantially in the form of Annex A attached to this
Guaranty. The rights and obligations of a Guarantor hereunder shall remain in
full force and effect notwithstanding the execution of additional guarantees
pursuant to Section 7.10 of the Purchase Agreement. The obligations of a
Guarantor and all other Subsidiaries of the Company that execute a joinder to
this Guaranty shall be joint and several.

Section 3.06 Severability. Any term or provision of this Guaranty and the other
Note Documents that is held by a court of competent jurisdiction or other
authority to be invalid, void or unenforceable in any situation in any
jurisdiction shall not affect the validity or enforceability of the remaining
terms and provisions hereof and thereof or the validity or enforceability of the
offending term or provision in any other situation or in any other jurisdiction.
If the final judgment of a court of competent jurisdiction or other authority
declares that any term or provision hereof or thereof is invalid, void or
unenforceable, the Guarantors agree that the court making such determination
shall have the power to reduce the scope, duration, area or applicability of the
term or provision, to delete specific words or phrases, or to replace any
invalid, void or unenforceable term or provision with a term or provision that
is valid and enforceable and that comes closest to expressing the intention of
the invalid or unenforceable term or provision.



--------------------------------------------------------------------------------

Section 3.07 Governing Law. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
INTERPRETATION AND VALIDITY OF THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Section 3.08 Consent to Jurisdiction; Venue. THE GUARANTORS AGREE THAT
JURISDICTION AND VENUE IN ANY ACTION BROUGHT PURSUANT TO THIS GUARANTY SHALL
EXCLUSIVELY LIE IN ANY FEDERAL OR STATE COURT LOCATED IN THE COUNTY OF NEW YORK
IN THE STATE OF NEW YORK. BY EXECUTION AND DELIVERY OF THIS GUARANTY, THE
GUARANTORS IRREVOCABLY SUBMIT TO THE JURISDICTION OF SUCH COURTS FOR THEMSELVES
AND IN RESPECT OF THEIR PROPERTY WITH RESPECT TO SUCH ACTION. THE GUARANTORS
IRREVOCABLY AGREE THAT VENUE WOULD BE PROPER IN SUCH COURT, AND HEREBY WAIVE ANY
OBJECTION THAT SUCH COURT IS AN IMPROPER OR INCONVENIENT FORUM FOR THE
RESOLUTION OF SUCH ACTION.

Section 3.09 Waiver of Jury Trial. EACH GUARANTOR HEREBY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER
THIS GUARANTY OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE GUARANTORS OR ANY OF THEM IN RESPECT TO THIS GUARANTY, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT
OR TORT OR OTHERWISE. EACH GUARANTOR HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY AND THAT A PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
GUARANTY WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE GUARANTORS TO
THE WAIVER OF THEIR RIGHTS TO TRIAL BY JURY.

Section 3.10 Captions. The captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Guaranty.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantors have caused this Guaranty to be duly executed
and delivered as of the date first above written.

 

[GUARANTORS]

By:  

 

  Name:   Title:

[Signature Page to Guaranty]



--------------------------------------------------------------------------------

Annex A

Joinder to Guaranty

[date]

Reference is hereby made to the Securities Purchase Agreement, dated as of
March 8, 2018, among Global Eagle Entertainment Inc., a Delaware corporation
(the “Company”), the purchasers party thereto and [        ], as Collateral
Agent, pursuant to the terms and subject to the conditions of which the Company
issued $150,000,000 in aggregate principal amount of its Second Lien Notes on
[        ], 2018, and the Guaranty (the “Guaranty”) made as of [        ], 2018,
by the guarantors listed on the signature pages thereto (together with any
person that becomes a guarantor thereunder after the date and pursuant to the
terms thereof, the “Guarantors”), pursuant to which the Guarantors have agreed
to irrevocably and unconditionally guarantee the Guaranteed Obligations.
Capitalized terms used herein and not defined herein shall have the meanings
given to them in the Guaranty.

By executing this Joinder, the undersigned hereby irrevocably agrees to become,
and does hereby become, a Guarantor under the Guaranty and agrees to be bound by
such Guaranty as if originally a party thereto. The undersigned agrees to be
bound by all of the terms and provisions of the Guaranty, which are incorporated
herein by reference as fully as though set forth herein verbatim. Each reference
to a Guarantor in the Guaranty shall be deemed to include the undersigned.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder to be duly executed
and delivered as of the date first above written.

 

[GUARANTOR]

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT C

SECURITY AGREEMENT

dated as of

March [        ], 2018

among

THE GRANTORS IDENTIFIED HEREIN

and

[        ],

as Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

         PAGE    

ARTICLE 1

DEFINITIONS

  

Section 1.01.

 

Securities Purchase Agreement

     1  

Section 1.02.

 

Other Defined Terms

     1  

Section 1.03.

 

Intercreditor and Subordination Agreement

     4  

Section 1.04.

 

Senior Credit Agreement

     4    

ARTICLE 2

PLEDGE OF SECURITIES

  

Section 2.01.

 

Pledge

     5  

Section 2.02.

 

Delivery of the Pledged Securities

     6  

Section 2.03.

 

Representations, Warranties and Covenants

     6  

Section 2.04.

 

Certification of Limited Liability Company and Limited Partnership Interest

     8  

Section 2.05.

 

Registration in Nominee Name; Denominations

     9  

Section 2.06.

 

Voting Rights; Dividends and Interest

     9    

ARTICLE 3

SECURITY INTERESTS IN PERSONAL PROPERTY

  

Section 3.01.

 

Security Interest

     11  

Section 3.02.

 

Representations and Warranties

     13  

Section 3.03.

 

Covenants

     14    

ARTICLE 4

REMEDIES

  

Section 4.01.

 

Remedies Upon Default

     17  

Section 4.02.

 

Application of Proceeds

     18  

Section 4.03.

 

Grant of License to Use Intellectual Property

     19  

Section 4.04.

 

Effect of Securities Laws

     19  

Section 4.05.

 

Deficiency

     20  

Section 4.06.

 

FCC Authorizations; Related Collateral

     20    

ARTICLE 5

SUBORDINATION

  

Section 5.01.

 

Subordination

     20  

 

i



--------------------------------------------------------------------------------

 

ARTICLE 6

MISCELLANEOUS

  

Section 6.01.

 

Notices

     21  

Section 6.02.

 

Waivers; Amendment

     21  

Section 6.03.

 

Collateral Agent’s Fees and Expenses; Indemnification

     21  

Section 6.04.

 

Successors and Assigns

     22  

Section 6.05.

 

Survival of Agreement

     22  

Section 6.06.

 

Counterparts; Effectiveness; Several Agreement

     22  

Section 6.07.

 

Severability

     22  

Section 6.08.

 

Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent to Service of
Process

     22  

Section 6.09.

 

Headings

     23  

Section 6.10.

 

Security Interest Absolute

     23  

Section 6.11.

 

Termination, Release or Subordination.

     23  

Section 6.12.

 

Additional Grantors

     24  

Section 6.13.

 

Collateral Agent Appointed Attorney-in-Fact

     24  

Section 6.14.

 

General Authority of the Collateral Agent

     25  

Section 6.15.

 

Reasonable Care

     25  

Section 6.16.

 

Delegation; Limitation

     25  

Section 6.17.

 

Reinstatement

     25  

Schedules

Schedule I    Subsidiary Parties Schedule II    Pledged Equity and Pledged Debt
Schedule III    Commercial Tort Claims Exhibits    Exhibit I    Form of Security
Agreement Supplement Exhibit II    Form of Perfection Certificate Exhibit III   
Form of Patent Security Agreement Exhibit IV    Form of Trademark Security
Agreement Exhibit V    Form of Copyright Security Agreement

 

ii



--------------------------------------------------------------------------------

SECURITY AGREEMENT dated as of March [     ], 2018 (as amended, restated,
amended and restated, supplemented and otherwise modified from time to time, the
“Agreement”), by and among the Grantors (as defined below) and [     ], as
Collateral Agent for the Secured Parties (in such capacity and together with its
successors and permitted assigns in such capacity, the “Collateral Agent”).

Reference is made to the Securities Purchase Agreement dated as of March [    
], 2018 (as amended, restated, amended and restated, supplemented or otherwise
modified in writing from time to time, the “SPA”), among Global Eagle
Entertainment Inc., a Delaware corporation (the “Issuer”) and each purchaser
from time to time party thereto (collectively, the “Purchasers”). The Purchasers
have agreed to purchase certain Notes issued by the Company subject to the terms
and conditions set forth in the SPA. The obligations of the Purchasers to
purchase the Notes are conditioned upon, among other things, the execution and
delivery of this Agreement. The Subsidiary Parties (as defined below) are
affiliates of the Issuer, will derive substantial benefits from the purchase of
Notes by the Purchaser pursuant to the SPA, and are willing to execute and
deliver this Agreement in order to induce the Purchasers to purchase such Notes.
It is acknowledged and agreed by all parties hereto that this Agreement is
executed and effective on and from the Closing Date. Accordingly, the parties
hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Securities Purchase Agreement.

(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings specified in the SPA. All terms defined in the UCC (as defined
herein) and not defined in this Agreement have the meanings specified therein;
the term “instrument” shall have the meaning specified in Article 9 of the UCC.

(b) The rules of construction specified in Article 1 (including Sections 1.1
through 1.5) of the SPA also apply to this Agreement.

Section 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Accounts” has the meaning specified in Article 9 of the UCC.

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

“CFC Holding Company” means a Domestic Subsidiary of the Issuer that owns no
material assets (directly or through one or more disregarded entities) other
than the equity (including any debt instrument treated as equity for U.S.
federal income tax purposes) of one or more Foreign Subsidiaries that are
Controlled Foreign Corporations.

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

“Collateral Agent” has the meaning assigned to such term in the preliminary
statements to this Agreement.

 

1



--------------------------------------------------------------------------------

“Commercial Tort Claims” has the meaning specified in Article 9 of the UCC.

“Controlled Foreign Corporation” means a Subsidiary of the Issuer that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any use right to any third party under any Copyright now or hereafter
owned by any Grantor or that such Grantor otherwise has the right to license, or
granting any use right to any Grantor under any Copyright now or hereafter owned
by any third party, and all rights of such Grantor under any such agreement.

“Copyrights” means all of the following: (a) all copyright rights in any work
subject to the copyright Laws of the United States, whether as author, assignee,
transferee or otherwise, and (b) all registrations and applications for
registration of any such copyright in the United States, including
registrations, recordings, supplemental registrations and pending applications
for registration in the USCO.

“Enforcement Qualifications” has the meaning given to such term in the Senior
Credit Agreement (as in effect on the date hereof).

“Excluded Assets” has the meaning given to such term in the Senior Credit
Agreement (as in effect on the date hereof).

“Excluded Subsidiary” has the meaning given to such term in the Senior Credit
Agreement.

“First Lien Administrative Agent” means Citibank N.A., in its capacity as
“administrative agent” for the Senior Lenders under the Senior Credit Agreement
(together with any successor is such capacity).

“First Lien Security Agreement” means that certain security agreement, dated as
of January 6, 2017 among the Issuer, the other grantors party thereto from time
to time, Citibank, N.A., as Administrative Agent, as amended, restated, amended
and restated, supplemented and otherwise modified from time to time.

“General Intangibles” has the meaning specified in Article 9 of the UCC.

“Grantor” means the Issuer, each Guarantor that is a party hereto, and each
Guarantor that is a Domestic Subsidiary that becomes a party to this Agreement
after the Closing Date.

“Immaterial Subsidiary” has the meaning given to such term in the Senior Credit
Agreement (as in effect on the date hereof).

“Intellectual Property” means all intellectual property of every kind and nature
throughout the world, including: (a) Patents, Copyrights, Trademarks, trade
secrets, intellectual property rights in software and databases and related
documentation and all additions and improvements to the foregoing and
(b) renewals, extensions, supplements and continuations thereof.

 

2



--------------------------------------------------------------------------------

“Intellectual Property Security Agreements” means the short-form Patent Security
Agreement, short-form Trademark Security Agreement, and short-form Copyright
Security Agreement, each substantially in the form attached hereto as Exhibits
III, IV and V, respectively.

“Issuer” has the meaning assigned to such term in the preliminary statements to
this Agreement.

“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Grantor
is a party; provided, that Licenses shall not include any Excluded Assets.

“Mortgaged Property” has the meaning given to such term in the Senior Credit
Agreement (as in effect on the date hereof).

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, exists, or granting to any Grantor any right
to make, use or sell any invention on which a Patent, now or hereafter owned by
any third party, exists, and all rights of any Grantor under any such agreement.

“Patents” means all of the following: (a) all letters patent of the United
States, all registrations and recordings thereof, and all applications for
letters patent of the United States, including registrations, recordings and
pending applications in the USPTO; and (b) all reissues, continuations,
divisionals, continuations-in-part, improvements or extensions thereof,
including the right to make, use and/or sell the inventions disclosed or claimed
therein.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of each
Grantor.

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

“Pledged Securities” means the Pledged Equity and Pledged Debt.

“Proceeds” shall mean all “proceeds” as such term is defined in the UCC.

“Purchasers” has the meaning assigned to such term in the preliminary statements
to this Agreement.

“Registered Intellectual Property Collateral” means the Collateral consisting of
United States issued Patents, United States registered Trademarks and United
States registered Copyrights and, in each case, applications therefor.

“Security Agreement Supplement” means an instrument substantially in the form of
Exhibit I hereto.

“Secured Parties” means Collateral Agent and the Purchasers.

 

3



--------------------------------------------------------------------------------

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

“SPA” has the meaning assigned to such term in the preliminary statements to
this Agreement.

“Subsidiary Parties” means (a) the Restricted Subsidiaries identified on
Schedule I and (b) each other Restricted Subsidiary that becomes a party to this
Agreement as a Subsidiary Party after the Closing Date.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

“Trademarks” means all of the following: (a) all trademarks, service marks,
trade names, corporate names, fictitious business names, and other source or
business identifiers, now existing or hereafter adopted or acquired and whether
registered or unregistered, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the USPTO or any similar offices
in any State of the United States or any political subdivision thereof and all
extensions or renewals thereof; and (b) all goodwill connected with the use of
and symbolized thereby; provided, that “Trademarks” shall not include any
Excluded Assets.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

“USCO” means the United States Copyright Office.

“USPTO” means the United States Patent and Trademark Office.

Section 1.03. Intercreditor and Subordination Agreement. Notwithstanding
anything herein to the contrary, the priority of the Liens and the security
interest granted to the Collateral Agent pursuant to this Agreement and the
exercise of any right or remedy by the Collateral Agent hereunder are subject in
all respects to the provisions of the Intercreditor and Subordination Agreement.
In the event of any conflict between the terms of the Intercreditor and
Subordination Agreement and this Agreement with respect to the priority of the
Liens and the security Interest granted to the Collateral Agent pursuant to this
Agreement or with respect to the exercise of any right or remedy by the
Collateral Agent hereunder, the terms of the Intercreditor and Subordination
Agreement shall govern and control.

Section 1.04. Senior Credit Agreement. Capitalized terms used in this Agreement
and defined by reference to the Senior Credit Agreement have the meanings
specified in the Senior Credit Agreement as in effect on the date hereof,
provided that references in the Senior Credit Agreement to (i) the “Borrower”
shall be deemed to mean the Issuer, (ii) the “Loan Parties” shall be deemed to
mean the Note Parties and (iii) the “Loan Documents” shall be deemed to mean the
Note Documents.

 

4



--------------------------------------------------------------------------------

ARTICLE 2

PLEDGE OF SECURITIES

Section 2.01. Pledge. As security for the payment or performance in full of the
Note Obligations, including the obligations arising pursuant to the Guaranty
Agreement, each of the Grantors hereby pledges to the Collateral Agent, its
successors and permitted assigns, for the benefit of the Secured Parties, and
hereby grants to the Collateral Agent, its successors and permitted assigns, for
the benefit of the Secured Parties, a security interest in all of such Grantor’s
right, title and interest in, to and under any and all of the following assets
and properties now owned or at any time hereafter acquired by such Grantor or in
which such Grantor now has or at any time in the future may acquire right, title
or interest:

(i) all Equity Interests held by it, including without limitation, the Equity
Interests which are listed on Schedule II, and any other Equity Interests
obtained in the future by such Grantor and the certificates (if any)
representing all such Equity Interests (the “Pledged Equity”); provided that the
Pledged Equity shall not include (A) Excluded Assets or (B) for the avoidance of
doubt, Equity Interests in excess of 65% of the issued and outstanding Equity
Interests of (1) any Restricted Subsidiary that is a CFC Holding Company and
(2) any Restricted Subsidiary that is a wholly owned Foreign Subsidiary that is
directly owned by the Issuer or by any Subsidiary Guarantor;

(ii) (A) all debt securities owned by it, including without limitation, the debt
securities which are listed opposite the name of such Grantor on Schedule II,
(B) any debt securities obtained in the future by such Grantor and (C) the
promissory notes and any other instruments evidencing such debt securities (the
“Pledged Debt”);

(iii) all other property that may be delivered to and held by the Collateral
Agent pursuant to the terms of this Agreement;

(iv) subject to Section 2.06, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clauses (i) and (ii) above;

(v) subject to Section 2.06, all rights and privileges of such Grantor with
respect to the securities and other property referred to in clauses (i), (ii),
(iii) and (iv) above; and

(vi) all Proceeds of any of the foregoing

(the items referred to in clauses (i) through (vi) above being collectively
referred to as the “Pledged Collateral”). For the avoidance of doubt, neither
“Pledged Collateral” nor any defined term used therein shall include any
Excluded Assets.

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and permitted assigns, for the benefit
of the Secured Parties, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth.

 

5



--------------------------------------------------------------------------------

Section 2.02. Delivery of the Pledged Securities.

(a) As of the Closing Date, each Grantor has delivered or caused to be delivered
to the Collateral Agent (or to the First Lien Administrative Agent pursuant to
the First Lien Security Agreement), for the benefit of the Secured Parties, any
and all Pledged Equity evidenced by a certificate and, to the extent required to
be delivered pursuant to Section 2.02(b) below, any and all Pledged Debt;
provided that no Grantor shall be required to take any action to perfect the
interest of the Secured Parties in the Pledged Equity of Foreign Subsidiaries
that are Immaterial Subsidiaries, including but not limited to delivering any
pledges under the laws of any non-U.S. jurisdiction and delivering or causing to
be delivered any certificates evidencing such Pledged Equity. Each Grantor
agrees promptly (but in any event within 10 Business Days after receipt by such
Grantor or such longer period as the Collateral Agent may agree in its
reasonable discretion) to deliver or cause to be delivered to the Collateral
Agent (or to the First Lien Administrative Agent pursuant to the First Lien
Security Agreement), for the benefit of the Secured Parties, any and all Pledged
Equity acquired after the Closing Date that is evidenced by a certificate and,
to the extent required to be delivered pursuant to Section 2.02(b), any and all
Pledged Debt acquired after the Closing Date.

(b) Each Grantor will cause any Indebtedness for borrowed money having an
aggregate principal amount in excess of $5,000,000 owed to such Grantor by any
Person that is evidenced by a duly executed promissory note to be pledged and
delivered to the Collateral Agent (or to the First Lien Administrative Agent
pursuant to the First Lien Security Agreement), for the benefit of the Secured
Parties, pursuant to the terms hereof.

(c) Upon delivery to the Collateral Agent (or to the First Lien Administrative
Agent pursuant to the First Lien Security Agreement), any Pledged Securities
shall be accompanied by stock or security powers, endorsements or allonges duly
executed in blank or other instruments of transfer reasonably satisfactory to
the Collateral Agent (other than instruments or documents requiring actions in
any non-U.S. jurisdiction related to Equity Interests of Foreign Subsidiaries).
Each delivery of Pledged Securities shall be accompanied by a schedule
describing the Pledged Securities, which schedule shall be deemed to supplement
Schedule II and made a part hereof; provided that failure to supplement Schedule
II shall not affect the validity of such pledge of such Pledged Securities. Each
schedule so delivered shall supplement any prior schedules so delivered.

(d) No actions in any non-U.S. jurisdiction or required by the Laws of any
non-U.S. jurisdiction shall be required in order to create any security
interests in assets located, titled, registered or filed outside of the U.S. or
to perfect such security interests (it being understood that there shall be no
security agreements or pledge agreements governed under the Laws of any non-U.S.
jurisdiction).

Section 2.03. Representations, Warranties and Covenants. Each Grantor
represents, warrants and covenants to and with the Collateral Agent, for the
benefit of the Secured Parties, that:

(a) As of the date hereof, Schedule II includes all Equity Interests, debt
securities and promissory notes required to be pledged by such Grantor hereunder
in order to satisfy the Collateral and Guarantee Requirement;

(b) the Pledged Equity issued by the Issuer or a wholly-owned Restricted
Subsidiary have been duly and validly authorized and issued by the issuers
thereof and are fully paid and non-assessable (if applicable);

 

6



--------------------------------------------------------------------------------

(c) except for the security interests granted hereunder, such Grantor (i) is,
subject to any transfers made in compliance with the SPA, the direct owner,
beneficially and of record, of the Pledged Securities indicated on Schedule II
to be owned by such Grantor, (ii) holds the same free and clear of all Liens,
other than (A) Liens created by the Collateral Documents and (B) Liens permitted
pursuant to Section 8.2 of the SPA, and (iii) if reasonably requested by the
Collateral Agent, will defend its title or interest thereto or therein against
any and all Liens (other than the Liens permitted pursuant to this
Section 2.03(c)), however arising, of all Persons whomsoever;

(d) as of the Closing Date, except for restrictions and limitations (i) imposed
or permitted by the Note Documents, Contractual Obligations permitted pursuant
to Section 8.8 of the SPA, or securities laws generally, (ii) imposed by the
Communications Act with respect to any proposed transfer of control or
assignment of a FCC Authorization, and (iii) in the case of Pledged Equity of
Persons that are not Subsidiaries, transfer restrictions that exist at the time
of acquisition of Equity Interests in such Persons (but not entered into in
contemplation thereof), the Pledged Collateral is freely transferable and
assignable, and none of the Pledged Collateral is subject to any option, right
of first refusal, shareholders agreement, charter or bylaw provisions or
contractual restriction of any nature that could reasonably be expected to
prohibit, impair, delay or otherwise affect, in each case, in any manner
material and adverse to the Secured Parties the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;

(e) the execution and performance by the Grantors of this Agreement are within
each Grantor’s corporate or limited liability company powers and have been duly
authorized by all necessary corporate action or other organizational action;

(f) no approval, consent, exemption, authorization or other action, filing,
notice or registration is necessary to ensure the validity of the pledge
effected hereby, except for (i) approvals, consents, exemptions, authorizations,
or other actions by, or notices to, or filings and registrations necessary to
perfect the Liens on the Collateral granted by the Note Parties in favor of the
Secured Parties (or release existing Liens) under applicable U.S. law, (ii) the
approvals, consents, exemptions, authorizations, actions, notices and filings
which have been duly obtained, taken, given or made and are in full force and
effect (except to the extent not required to be obtained, taken, given or made
or in full force and effect pursuant to the Collateral and Guarantee
Requirement) and (iii) those approvals, consents, exemptions, authorizations or
other actions, notices or filings, the failure of which to obtain or make could
not reasonably be expected to have a Material Adverse Effect;

(g) by virtue of the execution and delivery by each Grantor of this Agreement,
and delivery of the Pledged Equity to and continued possession by the Collateral
Agent in the State of New York, the Collateral Agent (for the benefit of the
Secured Parties) has a legal, valid and perfected second-priority lien upon and
security interest in such Pledged Equity as security for the payment and
performance of the Note Obligations to the extent such perfection is governed by
the UCC, subject only to Liens permitted by Section 8.2 of the SPA and the
Enforcement Qualifications;

(h) by virtue of (i) the filing of UCC financing statements or other appropriate
filings, recordings or registrations prepared by the Collateral Agent based upon
the information provided to the Collateral Agent in the Perfection Certificate
for filing in the applicable filing office, in each case, as required by the
Collateral and Guarantee Requirement and Section 7.10 of the SPA and
(ii) delivery of the Pledged Debt to and continued possession of the Pledged
Debt by the

 

7



--------------------------------------------------------------------------------

Collateral Agent in the State of New York, the Collateral Agent (for the benefit
of the Secured Parties) has a legal, valid and perfected security interest in
respect of all Collateral in which the Security Interest in the Pledged Debt may
be perfected by filing or recording in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the UCC or
by possession of the Pledged Debt (subject, in each case, to the Enforcement
Qualifications); and

(i) the pledge effected hereby is effective to vest in the Collateral Agent, for
the benefit of the Secured Parties, the rights set forth herein of the
Collateral Agent in the Pledged Collateral.

Subject to the terms of this Agreement and the Intercreditor and Subordination
Agreement, each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default, it will comply with instructions of the
Collateral Agent with respect to the Equity Interests in such Grantor that
constitute Pledged Equity hereunder without further consent by the applicable
owner or holder of such Equity Interests.

Notwithstanding anything to the contrary in this Agreement, to the extent any
provision of this Agreement or the SPA excludes any assets from the scope of the
Pledged Collateral, or from any requirement to take any action to perfect any
security interest in favor of the Collateral Agent in the Pledged Collateral,
the representations, warranties and covenants made by any relevant Grantor in
this Agreement with respect to the creation, perfection or priority (as
applicable) of the security interest granted in favor of the Collateral Agent
(including, without limitation, this Section 2.03) shall be deemed not to apply
to such excluded assets.

Section 2.04. Certification of Limited Liability Company and Limited Partnership
Interest. No interest in any limited liability company or limited partnership
controlled by any Grantor that constitutes Pledged Equity is, or shall be,
represented by a certificate unless the limited liability company agreement or
partnership agreement expressly provides that such interests shall be a
“security” within the meaning of Article 8 of the UCC; provided that,
(x) regardless of whether such Pledged Equity is a “security” within the meaning
of Article 8 of the UCC, any and all certificates evidencing such Pledged Equity
shall be delivered to the Collateral Agent (or to the First Lien Administrative
Agent pursuant to the First Lien Security Agreement) in accordance with
Section 2.02 and (y) the certification of the Equity Interests of each of N44
HQ, LLC, Emerging Markets Communications, LLC and EMC Satcom Technologies, LLC
shall not be deemed to violate this Section 2.04 so long as any and all
certificates evidencing such Equity Interests are delivered to the Collateral
Agent (or to the First Lien Administrative Agent pursuant to the First Lien
Security Agreement) in accordance with Section 2.02(a) hereof and the applicable
Grantor shall have fulfilled all other requirements under Section 2.02 hereof
applicable in respect thereof. If any limited liability company or limited
partnership controlled by any Grantor, the interest of which is pledged under
Section 2.01, includes in its limited liability company agreement or partnership
agreement that any interests in such limited liability company or such limited
partnership be a “security” as defined under Article 8 of the UCC, the
applicable Grantor shall promptly certificate any Equity Interests in any such
limited liability company or such limited partnership. To the extent an interest
in any limited liability company or limited partnership controlled by any
Grantor and pledged under Section 2.01 is certificated or becomes certificated,
(i) each such certificate shall be delivered to the Collateral Agent, pursuant
to Section 2.02(a) and (ii) such Grantor shall fulfill all other requirements
under Section 2.02 applicable in respect thereof. To the extent an interest in
any limited liability company or limited partnership controlled by any Grantor
and pledged under Section 2.01 is an “uncertificated security” as defined under
Article 8 of the UCC, each Grantor shall not permit any issuer of such
uncertificated securities (other than (x) an uncertificated security credited on
the books of a

 

8



--------------------------------------------------------------------------------

Clearing Corporation or Securities Intermediary and (y) an uncertificated
security issued by a Person that is not a Restricted Subsidiary of the Issuer)
to (i) enter into any agreement with any Person, other than the Collateral
Agent, whereby such issuer effectively delivers “control” of such uncertificated
securities under the UCC to such Person, or (ii) allow such uncertificated
securities to become “certificated securities”, as defined under Article 8 of
the UCC, unless such Grantor complies with the procedures set forth in this
Section 2.04.

Section 2.05. Registration in Nominee Name; Denominations. If an Event of
Default shall have occurred and be continuing and the Collateral Agent shall
have given the Issuer two (2) Business Days prior written notice of its intent
to exercise such rights, subject to the provisions of the Intercreditor and
Subordination Agreement, (a) the Collateral Agent, on behalf of the Secured
Parties, shall have the right to hold the Pledged Equity in its own name as
pledgee, the name of its nominee (as pledgee or as subagent) or the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the Collateral
Agent and each Grantor will promptly give to the Collateral Agent copies of any
written notices or other written communications received by it with respect to
Pledged Equity registered in the name of such Grantor and (b) to the extent
permitted by the documentation governing such Pledged Equity, the Collateral
Agent shall have the right to exchange the certificates representing Pledged
Equity for certificates of smaller or larger denominations for any purpose
consistent with this Agreement.

Section 2.06. Voting Rights; Dividends and Interest.

(a) Subject to the provisions of the Intercreditor and Subordination Agreement,
unless and until an Event of Default shall have occurred and be continuing and
the Collateral Agent shall have provided two (2) Business Days prior written
notice to the Issuer that the rights of the Grantor under this Section 2.06 are
being suspended:

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof and each Grantor agrees that it shall not exercise such rights in
violation of this Agreement, the SPA and the other Note Documents.

(ii) The Collateral Agent shall promptly (after reasonable advance notice)
execute and deliver to each Grantor, or cause to be executed and delivered to
such Grantor, all such proxies, powers of attorney and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to subparagraph (i) above.

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the SPA, the other Note Documents and applicable Laws; provided that any noncash
dividends, interest, principal or other distributions that would constitute
Pledged Equity or Pledged Debt, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Grantor, shall not be commingled by such Grantor with
any of its other funds or property but shall be held separate and

 

9



--------------------------------------------------------------------------------

apart therefrom, for the benefit of the Secured Parties and shall be promptly
(and in any event within 10 Business Days or such longer period as the
Collateral Agent may agree in its reasonable discretion) delivered to the
Collateral Agent in the same form as so received (with any endorsement
reasonably requested by the Collateral Agent). So long as no Event of Default
has occurred and is continuing, the Collateral Agent shall promptly deliver to
each Grantor any Pledged Securities in its possession if requested to be
delivered to the issuer thereof in connection with any exchange or redemption of
such Pledged Securities permitted by the SPA in accordance with this
Section 2.06(a)(iii).

(b) Subject to the provisions of the Intercreditor and Subordination Agreement,
upon the occurrence and during the continuance of an Event of Default, after the
Collateral Agent shall have notified the Issuer of the suspension of the
Grantors’ rights under paragraph (a)(iii) of this Section 2.06, then all rights
of any Grantor to dividends, interest, principal or other distributions that
such Grantor is authorized to receive pursuant to paragraph (a)(iii) of this
Section 2.06 shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 2.06 shall
not be commingled by such Grantor with any of its other funds or property but
shall be held separate and apart therefrom, for the benefit of the Collateral
Agent and the Secured Parties and shall be promptly (and in any event within 10
Business Days or such longer period as the Collateral Agent may agree in its
reasonable discretion) delivered to the Collateral Agent upon demand in the same
form as so received (with any endorsement reasonably requested by the Collateral
Agent). Any and all money and other property paid over to or received by the
Collateral Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 4.02. After all Events of
Default have been cured or waived, the Collateral Agent shall promptly repay to
each Grantor (without interest) all dividends, interest, principal or other
distributions that such Grantor would otherwise be permitted to retain pursuant
to the terms of paragraph (a)(ii) of this Section 2.06 and that remain in such
account.

(c) Subject to the provisions of the Intercreditor and Subordination Agreement,
upon the occurrence and during the continuance of an Event of Default, after the
Collateral Agent shall have provided the Issuer with notice of the suspension of
its rights under paragraph (a)(i) of this Section 2.06, then all rights of any
Grantor to exercise the voting and consensual rights and powers it is entitled
to exercise pursuant to paragraph (a)(i) of this Section 2.06, and the
obligations of the Collateral Agent under paragraph (a)(ii) of this
Section 2.06, shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Requisite Purchasers, the Collateral
Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights. After all Events of Default have been cured or waived, each Grantor
shall have the exclusive right to exercise the voting and/or consensual rights
and powers that the Issuer would otherwise be entitled to exercise pursuant to
the terms of paragraph (a)(i) above, and the obligations of the Collateral Agent
under paragraph (a)(ii) of this Section 2.06 shall be reinstated.

(d) In order to permit the Collateral Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder, each Grantor shall promptly execute and deliver (or cause to
be executed and delivered) to the Collateral Agent all proxies, dividend

 

10



--------------------------------------------------------------------------------

payment orders and other instruments as the Collateral Agent may from time to
time reasonably request, but in any event solely after an Event of Default has
occurred and is continuing, and after having provided required notice to Issuer
of its desire to exercise its rights hereunder, and each Grantor acknowledges
that the Collateral Agent may utilize the power of attorney set forth in
Section 6.13 herein in accordance with the terms thereof.

(e) Any notice given by the Collateral Agent to the Issuer under Section 2.05 or
this Section 2.06 (i) shall be given in writing, (ii) may be given with respect
to one or more Grantors at the same or different times and (iii) may suspend the
rights of the Grantors under paragraph (a)(i) or paragraph (a)(iii) of this
Section 2.06 in part without suspending all such rights (as specified by the
Collateral Agent in its sole and absolute discretion) and without waiving or
otherwise affecting the Collateral Agent’s rights to give additional notices
from time to time suspending other rights so long as an Event of Default has
occurred and is continuing.

(f) Notwithstanding anything to the contrary herein or in any other Note
Document, the Collateral Agent shall not exercise voting rights under this
Section 2.06 with respect to any Pledged Securities unless and until it has
obtained FCC consent to any transfers of control or assignments that would
result from the assumption of voting rights for such Pledged Securities (if
applicable).

ARTICLE 3

SECURITY INTERESTS IN PERSONAL PROPERTY

Section 3.01. Security Interest.

(a) As security for the payment or performance in full of the Note Obligations,
including the obligations arising pursuant to the Guaranty Agreement, each
Grantor hereby pledges to the Collateral Agent, its successors and permitted
assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and permitted assigns, for the benefit of the
Secured Parties, a security interest (the “Security Interest”) in all right,
title or interest in or to any and all of the following assets and properties
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Documents;

(iv) all Equipment and Fixtures;

(v) all General Intangibles;

(vi) all Goods;

(vii) all Instruments;

(viii) all Inventory;

 

11



--------------------------------------------------------------------------------

(ix) all Investment Property;

(x) all Letter-of-Credit Rights to the extent constituting a Supporting
Obligation for other Article 9 Collateral as to which perfection of security
interests in such Article 9 Collateral is accomplished solely by the filing of a
UCC financing statement;

(xi) all books and records pertaining to the Article 9 Collateral;

(xii) all Intellectual Property and Licenses;

(xiii) all Commercial Tort Claims listed on Schedule III and on any supplement
thereto received by the Collateral Agent pursuant to Section 3.03(g); and

(xiv) to the extent not otherwise included, all Proceeds, products, accessions,
rents and profits of any and all of the foregoing and all Supporting
Obligations, collateral security and guarantees given by any Person with respect
to any of the foregoing;

provided that, notwithstanding anything to the contrary in this Agreement,
(i) this Agreement shall not constitute a grant of a security interest in any
Excluded Assets and (ii) the Article 9 Collateral (nor any defined term therein)
shall not include any Excluded Assets.

(b) Subject to Section 3.01(e), each Grantor hereby irrevocably authorizes the
Collateral Agent for the benefit of the Secured Parties at any time and from
time to time to file in any relevant jurisdiction any financing statements with
respect to the Collateral or any part thereof and amendments thereto and
continuations thereof that (i) indicate the Collateral as “all assets of the
debtor, whether now existing or hereafter arising” or words of similar effect as
being of an equal or lesser scope or with greater detail and (ii) contain the
information required by Article 9 of the UCC or the analogous legislation of
each applicable jurisdiction for the filing of any financing statement or
amendment, including whether such Grantor is an organization, the type of
organization and, if required, any organizational identification number issued
to such Grantor. Each Grantor agrees to provide such information to the
Collateral Agent promptly upon any reasonable request.

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Collateral; provided that the foregoing will not limit or otherwise affect the
obligations and liabilities of the Grantors to the extent set forth herein and
in the other Note Documents.

(d) Upon three (3) Business Days prior written notice (or, with respect to
filings as of the Closing Date, without any such notice) to the applicable
Grantor, the Collateral Agent is authorized to file with the USPTO or the USCO
(or any successor office) additional documents (including any Intellectual
Property Security Agreements and/or supplements thereto) as may be necessary for
the purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest in the Registered Intellectual Property Collateral of each
Grantor in which a security interest has been granted by each Grantor, and
naming any Grantor as debtor and the Collateral Agent as secured party.

 

12



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary in the Note Documents, none of the
Grantors shall be required, nor is the Collateral Agent authorized, (i) to
perfect the Security Interests granted by this Agreement (including Security
Interests in Investment Property and Fixtures) by any means other than by
(A) filings pursuant to the UCC in the office of the secretary of state (or
similar central filing office) of the relevant State(s), and filings in the
applicable real estate records with respect to any fixtures relating to
Mortgaged Property to the extent required by the Collateral and Guarantee
Requirement, (B) filings in United States government offices with respect to
Intellectual Property of Grantor as expressly required elsewhere herein,
(C) delivery to the Collateral Agent (or to the First Lien Administrative Agent
pursuant to the First Lien Security Agreement), to be held in its possession of
all Collateral consisting of Instruments or certificated Pledged Collateral as
expressly required elsewhere herein or (D) other methods expressly provided
herein, (ii) to enter into any deposit account control agreement, securities
account control agreement or any other control agreement with respect to any
deposit account, securities account or any other Collateral that requires
perfection by “control,” (iii) to take any action (other than the actions listed
in clauses (i)(A) and (C) above) with respect to any assets located outside of
the United States or any other assets, including any Intellectual Property
registered in any non-U.S. jurisdiction (and no security agreements or pledge
agreements governed under the laws of any non-U.S. jurisdiction shall be
required), (iv) to perfect in any assets subject to a certificate of title
statute or (v) to deliver any Equity Interests except as expressly provided in
Section 2.02.

Section 3.02. Representations and Warranties. Each Grantor, jointly and
severally, represents and warrants to the Collateral Agent and the Secured
Parties that:

(a) Each Grantor has good and valid rights in and title (except as otherwise
permitted by the Note Documents) to (or, with respect to Licenses, a license or
other permission to use) the Article 9 Collateral with respect to which it has
purported to grant a Security Interest hereunder and has full organizational
power and authority to grant to the Collateral Agent the Security Interest in
such Article 9 Collateral pursuant hereto and to execute, deliver and perform
its obligations in accordance with the terms of this Agreement, without the
consent or approval of any Governmental Authority other than (i) any consent or
approval that has been obtained or (ii) any consent or approval for which the
lack thereof could not reasonably be expected to cause a Material Adverse
Effect.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein is correct and complete in all material
respects (except the information therein with respect to the exact legal name of
each Grantor shall be correct and complete in all respects) as of the Closing
Date. The UCC financing statements or other appropriate filings, recordings or
registrations prepared by the Collateral Agent based upon the information
provided to the Collateral Agent in the Perfection Certificate for filing in the
applicable filing office (or specified by notice from the Issuer to the
Collateral Agent after the Closing Date in the case of filings, recordings or
registrations (other than filings required to be made in the USPTO and the USCO
in order to perfect the Security Interest in Article 9 Collateral consisting of
Registered Intellectual Property Collateral), in each case, as required by the
Collateral and Guarantee Requirement and Section 7.10 of the SPA), are all the
filings, recordings and registrations that are necessary to establish a legal,
valid and perfected security interest in favor of the Collateral Agent (for the
benefit of the Secured Parties) in respect of all Collateral in which the
Security Interest may be perfected by filing, recording or registration in the
United States (or any political subdivision thereof) and its territories and
possessions pursuant to the UCC; provided, however, that additional filings may
be necessary in the USPTO and USCO to perfect the Security Interest in any
Registered Intellectual Property Collateral acquired, owned, filed or developed
by or on behalf of any Grantor after the date hereof.

 

13



--------------------------------------------------------------------------------

(c) Each Grantor represents and warrants that the Intellectual Property Security
Agreements containing a description of all Registered Intellectual Property
Collateral (other than, in each case, any Excluded Assets), have been delivered
as of or prior to the date hereof to the Collateral Agent for recording with the
USPTO and the USCO pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. §
205 and the regulations thereunder, as applicable (for the benefit of the
Secured Parties) in respect of all Registered Intellectual Property Collateral
to the extent required by this Agreement or the SPA. To the extent a security
interest may be perfected by filing, recording or registration with the USPTO or
the USCO under the U.S. Federal intellectual property laws, then no further or
subsequent filing, re-filing, recording, rerecording, registration or
reregistration is necessary (other than (i) such filings and actions as are
necessary to perfect the Security Interest with respect to any Registered
Intellectual Property Collateral acquired, owned, filed or developed by or on
behalf of any Grantor after the date hereof and (ii) the UCC financing and
continuation statements contemplated in Section 3.02(b)).

(d) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Note
Obligations, (ii) subject to the filings described in Section 3.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) pursuant to the UCC, and (iii) subject to the filings
described in Section 3.02(c), a perfected security interest in all Intellectual
Property included in the Article 9 Collateral in which a security interest may
be perfected by filing, recording or registering a security agreement or
analogous document with the USPTO or the USCO, as applicable. Subject to the
Intercreditor and Subordination Agreement, the Security Interest is and shall be
prior to any other Lien on any of the Article 9 Collateral, other than any Liens
permitted pursuant to Section 8.2 of the SPA.

(e) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens permitted pursuant to Section 8.2 of the SPA. None of the
Grantors has filed or consented to the filing of (i) any assignment in which any
Grantor assigns any Article 9 Collateral or any security agreement or similar
instrument covering any Article 9 Collateral with the USPTO or the USCO or
(ii) any assignment in which any Grantor assigns any Collateral or any security
agreement or similar instrument covering any Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Liens expressly permitted pursuant to
Section 8.2 of the SPA and assignments expressly permitted by the SPA.

(f) As of the date hereof, no Grantor has any Commercial Tort Claim in respect
of which a complaint or a counterclaim has been filed by such Grantor, seeking
damages in an amount reasonably estimated to exceed $5,000,000, other than the
Commercial Tort Claims listed on Schedule III.

Section 3.03. Covenants.

(a) The Issuer agrees to notify the Collateral Agent in writing (x) promptly,
but in any event within five (5) Business Days following (or such longer period
as the Collateral Agent may agree in its reasonable discretion), any change in
(i) the legal name of any Grantor, (ii) the identity or type of organization or
corporate structure of any Grantor, or (iii) the jurisdiction of organization of
any Grantor and (y) promptly, but at any event within twenty (20) Business Days
(or such longer period as the Collateral Agent may agree in its reasonable
discretion) after any change in (i) the chief executive office of any Grantor or
(ii) the organizational identification number of such Grantor, if any.

 

14



--------------------------------------------------------------------------------

(b) Subject to Section 3.01(e), each Grantor shall, at its own expense, upon the
reasonable request of the Collateral Agent, take any and all commercially
reasonable actions necessary to defend title to the Collateral against all
Persons and to defend the Security Interest of the Collateral Agent in the
Article 9 Collateral and the priority thereof against any Lien not permitted
pursuant to Section 8.2 of the SPA; provided that, nothing in this Agreement
shall prevent any Grantor from discontinuing the operation or maintenance of any
of its assets or properties if such discontinuance is permitted by the SPA.

(c) Subject to Section 3.01(e), each Grantor agrees, at its own expense, to
promptly execute, acknowledge, deliver and cause to be filed all such further
instruments and documents and take all such actions as the Collateral Agent may
from time to time reasonably request to better assure, preserve, protect and
perfect the Security Interest and the rights and remedies created hereby,
including the payment of any fees and taxes reasonably required in connection
with the execution and delivery of this Agreement, the granting of the Security
Interest and the filing of any financing statements or other documents in
connection herewith or therewith. Notwithstanding the foregoing, nothing in this
Agreement or in any other Note Document shall require any Grantor to make any
filings or take any other actions in any jurisdiction outside of the United
States to record or perfect the Collateral Agent’s security interest in any
Intellectual Property of any Grantor.

(d) Subject to the provisions of the Intercreditor and Subordination Agreement,
at its option after the occurrence and during the continuance of an Event of
Default, upon five (5) Business Days’ prior written notice to the Grantors, the
Collateral Agent may discharge past due taxes, assessments, charges, fees,
Liens, security interests or other encumbrances at any time levied or placed on
the Collateral and not permitted pursuant to Section 8.2 of the SPA, and may pay
for the maintenance and preservation of the Collateral to the extent any Grantor
fails to do so as required by the SPA or any other Note Document and within a
reasonable period of time after the Collateral Agent has required that it do so,
and each Grantor jointly and severally agrees to reimburse the Collateral Agent
pursuant to the terms of the SPA; provided, however, the Grantors shall not be
obligated to reimburse the Collateral Agent with respect to any Intellectual
Property that any Grantor has failed to maintain or pursue, or otherwise allowed
to lapse, terminate or be put into the public domain in accordance with
Section 3.03(f)(iv). Nothing in this paragraph shall be interpreted as excusing
any Grantor from the performance of, or imposing any obligation on the
Collateral Agent or any Secured Party to cure or perform, any covenants or other
promises of any Grantor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Note Documents.

(e) If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other Person the value of which is in excess of
$2,500,000 to secure payment and performance of an Account, such Grantor shall
promptly grant a security interest to the Collateral Agent for the benefit of
the Secured Parties; provided that, notwithstanding anything to the contrary in
this Agreement, such grant shall not constitute a grant of a security interest
in any Excluded Assets. Such grant need not be filed of public record unless
necessary to continue the perfected status of the security interest against
creditors of and transferees from the Account Debtor or other Person granting
the security interest.

(f) Intellectual Property Covenants.

(i) Other than to the extent not prohibited herein or in the SPA, or with
respect to registrations and applications no longer used by or useful to
Grantors in the applicable Grantor’s business operations, or except to the
extent failure to act would not,

 

15



--------------------------------------------------------------------------------

as deemed by the applicable Grantor in its reasonable business judgment,
reasonably be expected to have a Material Adverse Effect, with respect to each
registration or pending application of each item of its Intellectual Property
for which such Grantor has standing to do so, each Grantor agrees to take, at
its expense, all reasonable steps, including, without limitation, in the USPTO,
the USCO and any other governmental authority located in the United States, to
pursue the registration and maintenance of each Patent, Trademark, or Copyright
registration or application now or hereafter included in the Collateral owned by
such Grantor that are not Excluded Assets.

(ii) Other than to the extent not prohibited herein or in the SPA, or with
respect to registrations and applications no longer used by or useful to
Grantors in the applicable Grantor’s business operations, or except as would
not, as deemed by the applicable Grantor in its reasonable business judgment,
reasonably be expected to have a Material Adverse Effect, no Grantor shall do or
permit any act or knowingly omit to do any act whereby any Intellectual Property
owned by such Grantor, excluding Excluded Assets, may lapse, be terminated,
become invalid or unenforceable or placed in the public domain (or in the case
of a trade secret, become publicly known).

(iii) Other than as excluded or as not prohibited herein or in the SPA, or with
respect to Patents, Copyrights or Trademarks which are no longer used by or
useful to Grantors in the applicable Grantor’s business operations, or except
where failure to do so would not, as deemed by the applicable Grantor in its
reasonable business judgment, reasonably be expected to have a Material Adverse
Effect, each Grantor shall take all reasonable steps to preserve and protect
each item of Intellectual Property owned by such Grantor, including, without
limitation, maintaining the quality of any and all products or services used or
provided in connection with any of the Trademarks owned by such Grantor,
consistent with the quality of the products and services as of the Closing Date,
and taking reasonable steps necessary to ensure that all licensed users of any
of the Trademarks abide by the applicable license’s terms with respect to
standards of quality.

(iv) Notwithstanding any other provision of this Agreement, nothing in this
Agreement or any other Note Document prevents or shall be deemed to prevent any
Grantor from disposing of, discontinuing the use or maintenance of, failing to
pursue, or otherwise allowing to lapse, terminate or be put into the public
domain, any of its Intellectual Property to the extent permitted by the SPA if
such Grantor determines in its reasonable business judgment that such
disposition of, discontinuance, failure to pursue, or other allowance to lapse,
termination, or placement in the public domain is desirable in the conduct of
its business.

(v) Within the same delivery period as required for the delivery of the
financial statements required to be delivered under Section 7.1(a) and (b) of
the SPA, the Issuer shall provide a list of any Registered Intellectual Property
Collateral owned by all Grantors not listed in any Intellectual Property
Security Agreement previously delivered to the Collateral Agent, together with
supplemental Intellectual Property Security Agreements covering all such
Registered Intellectual Property Collateral duly executed by such Grantors and
in proper form for recording, and shall promptly file and record such
supplemental Intellectual Property Security Agreements with the USPTO or the
USCO, as applicable.

 

16



--------------------------------------------------------------------------------

(g) Commercial Tort Claims. If the Grantors shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated by such Grantor to
exceed $5,000,000 for which this clause has not been satisfied and for which a
complaint in a court of competent jurisdiction has been filed, such Grantor
shall, on the date on which financial statements are delivered to the Collateral
Agent pursuant to Section 7.1(a) or (b) of the SPA for the fiscal quarter in
which such complaint was filed, notify the Collateral Agent thereof in a writing
signed by such Grantor including a summary description of such claim and grant
to the Collateral Agent, for the benefit of the Secured Parties, in such writing
a security interest therein and in the proceeds thereof, all upon the terms of
this Agreement.

ARTICLE 4

REMEDIES

Section 4.01. Remedies Upon Default. Subject to the provisions of the
Intercreditor and Subordination Agreement, upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Collateral Agent shall
have the right to exercise any and all rights afforded to a secured party with
respect to the Note Obligations, including the obligations arising pursuant to
the Guaranty Agreement, under the UCC or other applicable Law or in equity and
also may (i) require each Grantor to, and each Grantor agrees that it will at
its expense and upon request of the Collateral Agent, promptly assemble all or
part of the Collateral as directed by the Collateral Agent and make it available
to the Collateral Agent at a place and time to be designated by the Collateral
Agent that is reasonably convenient to both parties; (ii) occupy any premises
owned or, to the extent lawful and permitted, leased by any of the Grantors
where the Collateral or any part thereof is assembled or located for a
reasonable period in order to effectuate its rights and remedies hereunder or
under Law, without obligation to such Grantor in respect of such occupation;
provided that the Collateral Agent shall provide the applicable Grantor with
written notice thereof prior to such occupancy; (iii) exercise any and all
rights and remedies of any of the Grantors under or in connection with the
Collateral, or otherwise in respect of the Collateral; provided that the
Collateral Agent shall provide the applicable Grantor with written notice
thereof prior to such exercise; and (iv) subject to the mandatory requirements
of applicable Law and the notice requirements described below, sell or otherwise
dispose of all or any part of the Collateral securing the Note Obligations at a
public or private sale or at any broker’s board or on any securities exchange,
for cash, upon credit or for future delivery as the Collateral Agent shall deem
appropriate. The Collateral Agent shall be authorized at any such sale of
securities (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers to Persons who will represent and agree that they are
purchasing the Collateral for their own account for investment and not with a
view to the distribution or sale thereof, and upon consummation of any such sale
the Collateral Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold. Each such purchaser at
any sale of Collateral shall hold the property sold absolutely free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by Law) all rights of redemption, stay and appraisal which
such Grantor now has or may at any time in the future have under any Law now
existing or hereafter enacted.

The Collateral Agent shall give the applicable Grantors 10 days’ written notice
(which each Grantor agrees is commercially reasonable notice within the meaning
of Section 9-611 of the UCC or its equivalent in other jurisdictions) of the
Collateral Agent’s intention to make any sale of Collateral. Such notice, in the
case of a public sale, shall state the time and place for such sale and, in the
case of a sale at a broker’s board or on a securities exchange, shall state the
board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral

 

17



--------------------------------------------------------------------------------

Agent may fix and state in the notice (if any) of such sale. At any such sale,
the Collateral, or portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Collateral Agent may (in its sole and
absolute discretion) determine. The Collateral Agent shall not be obligated to
make any sale of any Collateral if it shall determine not to do so, regardless
of the fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by applicable Law, private) sale made
pursuant to this Agreement, any Secured Party may bid for or purchase, free (to
the extent permitted by applicable Law) from any right of redemption, stay,
valuation or appraisal on the part of any Grantor (all said rights being also
hereby waived and released to the extent permitted by applicable Law), the
Collateral or any part thereof offered for sale and may make payment on account
thereof by using any claim then due and payable to such Secured Party from any
Grantor as a credit against the purchase price, and such Secured Party may, upon
compliance with the terms of sale, hold, retain and dispose of such property
without further accountability to any Grantor therefor. For purposes hereof, a
written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof; the Collateral Agent shall be free to carry out such
sale pursuant to such agreement and no Grantor shall be entitled to the return
of the Collateral or any portion thereof subject thereto, notwithstanding the
fact that after the Collateral Agent shall have entered into such an agreement
all Events of Default shall have been remedied and the Note Obligations paid in
full. As an alternative to exercising the power of sale herein conferred upon
it, the Collateral Agent may proceed by a suit or suits at Law or in equity to
foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 4.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the UCC
or its equivalent in other jurisdictions.

Section 4.02. Application of Proceeds. The Collateral Agent shall apply the
proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash, first, to the payment of the Note Obligations then due and
owing, and second, the balance, if any, to the Issuer or as otherwise required
by applicable law.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

The Collateral Agent shall have no liability to any of the Secured Parties for
actions taken in reliance on information supplied to it as to the amounts of
unpaid principal and interest and other amounts outstanding with respect to the
Note Obligations, provided that nothing in this sentence shall prevent any
Grantor from contesting any amounts claimed by any Secured Party in any
information so supplied. All distributions made by the Collateral Agent pursuant
to this Section 4.02 shall be final (absent manifest error).

 

18



--------------------------------------------------------------------------------

Section 4.03. Grant of License to Use Intellectual Property. Subject to the
provisions of the Intercreditor and Subordination Agreement, for the exclusive
purpose of enabling the Collateral Agent to exercise rights and remedies under
this Agreement at and during the continuance of such time as the Collateral
Agent shall be lawfully entitled to exercise such rights and remedies at any
time after and during the continuance of an Event of Default, each Grantor
hereby grants to the Collateral Agent a nonexclusive, royalty-free, limited
license (exercisable until the termination or cure of the Event of Default) to
use, license or sublicense any of the Intellectual Property now owned or
hereafter acquired by such Grantor or for which such Grantor has the ability to
grant sublicenses, and wherever the same may be located, and including in such
license reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software used for the compilation or
printout thereof; provided, however, that all of the foregoing rights of the
Collateral Agent to use such licenses, sublicenses and other rights, and (to the
extent permitted by the terms of such licenses and sublicenses) all licenses and
sublicenses granted thereunder, shall expire immediately upon the termination or
cure of all Events of Default (together with the Issuer’s written notice to the
Collateral Agent of such termination or cure) and shall be exercised by the
Collateral Agent solely in connection with the Collateral Agent’s exercise of
remedies pursuant to Section 4.01 and, to the extent reasonably practicable,
upon prior written notice to the Issuer, and nothing in this Section 4.03 shall
require Grantors to grant any license that is prohibited by any rule of law,
statute or regulation, or is prohibited by, or constitutes a breach or default
under or results in the termination of any contract, license, agreement,
instrument or other document evidencing, giving rise to or theretofore granted,
to the extent permitted by the SPA, with respect to such property or otherwise
unreasonably prejudices the value thereof to the relevant Grantor; provided,
further, that any such license and any such license granted by the Collateral
Agent to a third party shall include reasonable and customary terms and
conditions necessary to preserve the existence, validity and enforceability of
the affected Intellectual Property, including provisions requiring the
continuing confidential handling of trade secrets, requiring the use of
appropriate notices and prohibiting the use of false notices, quality control
and inurement provisions with regard to Trademarks, patent designation
provisions with regard to Patents, copyright notices and restrictions on
decompilation and reverse engineering of copyrighted software (it being
understood and agreed that, without limiting any other rights and remedies of
the Collateral Agent under this Agreement, any other Note Document or applicable
Law, nothing in the foregoing license grant shall be construed as granting the
Collateral Agent rights in and to such Intellectual Property above and beyond
(x) the rights to such Intellectual Property that each Grantor has reserved for
itself and (y) in the case of Intellectual Property that is licensed to any such
Grantor by a third party, the extent to which such Grantor has the right to
grant a sublicense under such Intellectual Property hereunder). For the
avoidance of doubt, the use of such license by the Collateral Agent may be
exercised, at the option of the Collateral Agent, only during the continuance of
an Event of Default. Upon the occurrence and during the continuance of an Event
of Default, the Collateral Agent may also exercise the rights afforded under
Section 4.01 of this Agreement with respect to Intellectual Property contained
in the Article 9 Collateral.

Section 4.04. Effect of Securities Laws. Each Grantor recognizes that the
Collateral Agent may be unable to effect a public sale of any or all of the
Pledged Collateral by reason of certain prohibitions contained in the Securities
Act and applicable state securities laws or otherwise, and may be compelled to
resort to one or more private sales thereof to a restricted group of purchasers
which will be obliged to agree, among other things, to acquire such securities
for their own account for investment and not with a view to the distribution or
resale thereof.

 

19



--------------------------------------------------------------------------------

Each Grantor acknowledges and agrees that any such private sale may result in
prices and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Collateral
Agent shall be under no obligation to delay a sale of any of the Pledged
Collateral for the period of time necessary to permit the applicable issuer
thereof to register such securities for public sale under the Securities Act, or
under applicable state securities laws, even if such issuer would agree to do
so.

Section 4.05. Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay its Note Obligations and, to the extent set forth herein and in the other
Note Documents, the fees and disbursements of any attorneys employed by any
Secured Party to collect such deficiency.

Section 4.06. FCC Authorizations; Related Collateral.

(a) The Collateral Agent’s rights hereunder (and the rights of any receiver
appointed by reason of the exercise of remedies hereunder) with respect to the
FCC Authorizations and any Collateral subject to such FCC Authorizations, as
applicable, are expressly subject to, and limited by any obligations and/or
restrictions imposed by, the Communications Act.

(b) Notwithstanding anything to the contrary contained in this Agreement, but
without waiving or limiting any obligations of any Grantor hereunder, neither
the Collateral Agent nor any receiver appointed by reason of the exercise of
remedies hereunder shall control, supervise, direct, or manage, or attempt to
control, supervise, direct, or manage, the business of any Grantor, in any case
that would constitute or result in any assignment of any FCC Authorization or a
direct or indirect transfer of control of any Grantor, or any FCC Authorization,
whether de jure or de facto, if such assignment or such direct or indirect
transfer of control would require, under the Communications Act, the prior
approval of the FCC or any other Governmental Authority without first obtaining
such approval.

(c) Subject to the terms and conditions herein, each Grantor agrees to take any
lawful action with respect to requesting and obtaining any approvals from any
Governmental Authority that may be required by Law which the Collateral Agent
may reasonably request in order to obtain and enjoy the full rights and benefits
granted to the Collateral Agent and the Secured Parties by this Agreement,
including, specifically, after the occurrence and during the continuance of any
Event of Default and an exercise of the Collateral Agent’s remedies hereunder,
such Grantor’s full cooperation in lawfully obtaining any approval of the FCC
and of any other Governmental Authority that is then required under the
Communications Act or any other Law for the exercise of the Collateral Agent’s
remedies under this Agreement.

ARTICLE 5

SUBORDINATION

Section 5.01. Subordination.

(a) Notwithstanding any provision of this Agreement to the contrary, all rights
of the Grantors to indemnity, contribution or subrogation under applicable Law
or otherwise shall be fully subordinated to the payment in full of the Note
Obligations (other than contingent indemnification obligations as to which no
claim has been asserted). No failure on the part of the Issuer or any other
Grantor to make the payments required under applicable Law or otherwise shall in
any respect limit the obligations and liabilities of any Grantor with respect to
its obligations hereunder, and each Grantor shall remain liable for the full
amount of the Obligations of such Grantor hereunder.

 

20



--------------------------------------------------------------------------------

(b) Each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after written notice from the Collateral
Agent, all Indebtedness owed to it by any other Grantor shall be fully
subordinated to the payment in full of the Note Obligations (other than
contingent indemnification obligations as to which no claim has been asserted).

ARTICLE 6

MISCELLANEOUS

Section 6.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 13.1 of the SPA. All communications and notices hereunder to the Issuer
or any other Grantor shall be given to it in care of the Issuer as provided in
Section 13.1 of the SPA.

Section 6.02. Waivers; Amendment.

(a) No failure or delay by any Secured Party in exercising any right, remedy,
power or privilege hereunder or under any other Note Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
remedy, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. The
rights, remedies, powers and privileges of the Secured Parties herein provided,
and provided under each other Note Document, are cumulative and are not
exclusive of any rights, remedies, powers and privileges provided by Law. No
waiver of any provision of this Agreement or consent to any departure by any
Grantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 6.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the issuance of a Note
to a Purchaser shall not be construed as a waiver of any Default or Event of
Default, regardless of whether any Secured Party may have had notice or
knowledge of such Default or Event of Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification is to apply, subject to the Collateral and
Guarantee Requirement and any consent required in accordance with Section 13.8
of the SPA.

Section 6.03. Collateral Agent’s Fees and Expenses; Indemnification.

(a) The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its reasonable and documented out-of-pocket expenses incurred
hereunder and indemnity for its actions in connection herewith as provided in
Sections 13.4 and 13.5 of the SPA.

(b) Any such amounts payable as provided hereunder shall be additional Note
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 6.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Note Document, the
consummation of the transactions contemplated

 

21



--------------------------------------------------------------------------------

hereby, the repayment of any of the Note Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Note
Document, or any investigation made by or on behalf of the Collateral Agent or
any other Secured Party. All amounts due under this Section 6.03 shall be
payable within 30 days of written demand therefor (including documentation
reasonably supporting such request).

Section 6.04. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties here to and their
respective successors and assigns.

Section 6.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Grantors hereunder and in the other Note Documents
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement shall be considered to have been relied upon
by the Secured Parties and shall survive the execution and delivery of the Note
Documents, the issuance of any Notes to a Purchaser, regardless of any
investigation made by any Secured Party or on its behalf and notwithstanding
that any Secured Party may have had notice or knowledge of any Default or Event
of Default at the time any Note was purchased under the SPA, and shall continue
in full force and effect as long as this Agreement has not been terminated or
released pursuant to Section 6.11 below.

Section 6.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic communication of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement. This Agreement
shall become effective as to any Grantor when a counterpart hereof executed on
behalf of such Grantor shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such Grantor and the Collateral Agent and
their respective permitted successors and assigns, and shall inure to the
benefit of such Grantor, the Collateral Agent and the other Secured Parties and
their respective permitted successors and assigns, except that no Grantor shall
have the right to assign or transfer its rights or obligations hereunder or any
interest herein (and any such assignment or transfer shall be void) without the
prior written consent of the Collateral Agent, except to the extent permitted by
the SPA. This Agreement shall be construed as a separate agreement with respect
to each Grantor and may be amended, restated, modified, supplemented, waived or
released with respect to any Grantor without the approval of any other Grantor
and without affecting the obligations of any other Grantor hereunder.

Section 6.07. Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

Section 6.08. Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent
to Service of Process.

(a) The terms of Sections 13.6 and 13.7 of the SPA with respect to governing
law, submission of jurisdiction, venue and waiver of jury trial are incorporated
herein by reference, mutatis mutandis, and the parties hereto agree to such
terms.

 

22



--------------------------------------------------------------------------------

(b) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 6.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by Law.

Section 6.09. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 6.10. Security Interest Absolute. To the extent permitted by Law, all
rights of the Collateral Agent hereunder, the Security Interest, the grant of a
security interest in the Collateral and all obligations of each Grantor
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the SPA, any other Note Document, any agreement
with respect to any of the Note Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Note Obligations, or any
other amendment or waiver of or any consent to any departure from the SPA, any
other Note Document or any other agreement or instrument, (c) any exchange,
release or non-perfection of any Lien on other collateral, or any release or
amendment or waiver of or consent under or departure from any guarantee,
securing or guaranteeing all or any of the Note Obligations or (d) any other
circumstance that might otherwise constitute a defense (other than defense of
payment or performance) available to, or a discharge of, any Grantor in respect
of the Note Obligations or this Agreement.

Section 6.11. Termination, Release or Subordination.

(a) This Agreement (other than with respect to provisions hereof that expressly
survive termination), the Security Interest and all other security interests
granted hereby shall terminate with respect to all Note Obligations and any
Liens arising therefrom shall be automatically released upon termination of and
payment in full of all Note Obligations and the expiration or termination of all
Notes issued thereunder (other than, in each case, contingent indemnification
obligations as to which no claim has been asserted).

(b) A Subsidiary Party shall automatically be released from its obligations
hereunder and the Security Interest and any Liens granted herein to the
Collateral Agent in the Collateral of such Subsidiary Party shall be
automatically released upon the consummation of any transaction permitted by and
in accordance with the terms of the SPA as a result of which such Subsidiary
Party ceases to be a Restricted Subsidiary of the Issuer or becomes an Excluded
Subsidiary.

(c) Upon any Disposition by any Grantor of any Collateral that is permitted
under and in accordance with the terms of the SPA (other than a sale or transfer
to another Note Party), or upon the effectiveness of any written consent to the
release of the security interest granted hereby in any Collateral pursuant to
Section 13.8 of the SPA, the security interest in such Collateral shall be
automatically released.

(d) The security interest granted hereby in any Collateral shall be subordinated
to another Lien permitted by Section 8.2 of the SPA (other than the Liens
permitted by Section 8.2(jj) of the SPA) to be senior to the Liens securing the
Note Obligations, in accordance with the terms of Section 13.19(b) of SPA,
either (i) upon an election by the Collateral Agent to subordinate such security
interest or (ii) in respect of Liens permitted by Sections 8.2(u), (w) (with
respect to assumed Indebtedness incurred in accordance with clause (iii) of the
proviso thereto), (aa) (with respect to Section 8.2(u) of the SPA) and (bb)
(incurred in accordance with the proviso thereto) of the SPA, upon Issuer’s
reasonable request (with Collateral Agent’s consent, not to be unreasonably
withheld, delayed or conditioned).

 

23



--------------------------------------------------------------------------------

(e) In connection with any termination or release pursuant to paragraph (a),
(b), (c) or (d) of this Section 6.11, the Collateral Agent shall execute and
deliver to any Grantor, at such Grantor’s expense, all documents that such
Grantor shall reasonably request to evidence such termination or release and
shall perform such other actions reasonably requested by such Grantor to effect
such release, including delivery of certificates, securities and instruments.
Any execution and delivery of documents pursuant to this Section 6.11 shall be
without recourse to or warranty by the Collateral Agent.

Section 6.12. Additional Grantors. Pursuant to Section 7.10 of the SPA, certain
additional Restricted Subsidiaries of the Grantors may be required to enter in
this Agreement as Grantors. Upon execution and delivery by the Collateral Agent
and a Restricted Subsidiary of a Security Agreement Supplement, such Restricted
Subsidiary shall become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein. The execution and delivery of any such
instrument shall not require the consent of any other Grantor hereunder, except
to the extent obtained on or prior to such date and in full force and effect on
such date. The rights and obligations of each Grantor hereunder shall remain in
full force and effect notwithstanding the addition of any new Grantor as a party
to this Agreement.

Section 6.13. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, in each case, at any time after the
occurrence and during the continuance of an Event of Default, which appointment
is irrevocable and coupled with an interest. Without limiting the generality of
the foregoing, the Collateral Agent shall have the right, after the occurrence
and during the continuance of an Event of Default and, to the extent reasonably
practicable, notice by the Collateral Agent to the applicable Grantor of the
Collateral Agent’s intent to exercise such rights, with full power of
substitution either in the Collateral Agent’s name or in the name of such
Grantor (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to sign the name of any Grantor on any invoice or bill of lading
relating to any of the Collateral; (d) upon prior written notice to the Issuer,
to send verifications of accounts receivable to any Account Debtor; (e) to
commence and prosecute any and all suits, actions or proceedings at Law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral; (f) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral; (g) upon prior
written notice to the Issuer, to notify, or to require the Issuer or any Grantor
to notify, Account Debtors to make payment directly to the Collateral Agent;
(h) upon prior written notice to the Issuer, to otherwise communicate with any
Account Debtor; (i) to make, settle and adjust claims in respect of Collateral
under policies of insurance, endorse the name of such Grantor on any check,
draft, instrument or other item of payment for the proceeds of such policies of
insurance; (j) to make all determinations and decisions with respect to policies
of insurance; (k) to obtain or maintain the policies of insurance required by
Section 7.7 of the SPA or to pay any premium in whole or in part relating
thereto; and (l) except as prohibited by the Communications Act as an
unauthorized transfer of control, to use, sell, assign, transfer, pledge, make
any agreement with respect to or otherwise deal with all or any of the
Collateral, and to do all other acts and things necessary to carry out the
purposes of this

 

24



--------------------------------------------------------------------------------

Agreement, as fully and completely as though the Collateral Agent were the
absolute owner of the Collateral for all purposes; provided that nothing herein
contained shall be construed as requiring or obligating the Collateral Agent to
make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Collateral Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to become due in respect thereof or any property covered
thereby. The Collateral Agent and the other Secured Parties shall be accountable
only for amounts actually received as a result of the exercise of the powers
granted to them herein, and neither they nor their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence, bad faith, willful
misconduct, or material breach of this Agreement or that of any of their
Affiliates, directors, officers, employees, partners, advisors, counsel, agents,
attorneys-in-fact or other representatives, in each case, as determined by a
final non-appealable judgment of a court of competent jurisdiction. All sums
disbursed by the Collateral Agent in connection with this paragraph shall be
payable pursuant to the terms of Section 13.4 of the SPA.

Section 6.14. General Authority of the Collateral Agent. By acceptance of the
benefits of this Agreement and any other Collateral Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably (a) to
consent to the appointment of the Collateral Agent as its agent hereunder and
under such other Collateral Documents, (b) to confirm that the Collateral Agent
shall have the authority to act as the exclusive agent of such Secured Party for
the enforcement of any provisions of this Agreement and such other Collateral
Documents against any Grantor, the exercise of remedies hereunder or thereunder
and the giving or withholding of any consent or approval hereunder or thereunder
relating to any Collateral or any Grantor’s obligations with respect thereto,
(c) to agree that it shall not take any action to enforce any provisions of this
Agreement or any other Collateral Document against any Grantor, to exercise any
remedy hereunder or thereunder or to give any consents or approvals hereunder or
thereunder except as expressly provided in this Agreement or any other
Collateral Document and (d) to agree to be bound by the terms of this Agreement
and any other Collateral Documents.

Section 6.15. Reasonable Care. The Collateral Agent is required to use
reasonable care in the custody and preservation of any of the Collateral in its
possession; provided, that the Collateral Agent shall be deemed to have used
reasonable care in the custody and preservation of any of the Collateral, if
such Collateral is accorded treatment substantially similar to that which the
Collateral Agent accords its own property.

Section 6.16. Delegation; Limitation. The Collateral Agent may execute any of
the powers granted under this Agreement and perform any duty hereunder either
directly or by or through agents or attorneys-in-fact, and shall not be
responsible for the gross negligence or willful misconduct of any agents or
attorneys-in-fact selected by it with reasonable care and without gross
negligence or willful misconduct.

Section 6.17. Reinstatement. The obligations of the Grantors under this
Agreement shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Issuer or other Note Party in respect
of the Note Obligations is rescinded or must be otherwise restored by any holder
of any of the Note Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise.

[Signature Pages Follow]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

GLOBAL EAGLE ENTERTAINMENT INC.

GLOBAL EAGLE SERVICES, LLC

AIRLINE MEDIA PRODUCTIONS, INC. ENTERTAINMENT IN MOTION, INC. GLOBAL EAGLE
ENTERTAINMENT OPERATIONS SOLUTIONS, INC. EMC INTERMEDIATE, LLC INFLIGHT
PRODUCTIONS USA INC. POST MODERN EDIT, INC. THE LAB AERO, INC. ROW 44, INC.
N44HQ, LLC EMERGING MARKETS COMMUNICATIONS, LLC EMC ACQUISITION, LLC SCISCO
PARENT, INC. SEAMOBILE, INC. MARITEL HOLDINGS, INC. MARITIME TELECOMMUNICATIONS
NETWORK, INC. MTN GOVERNMENT SERVICES, INC. MTN LICENSE CORP.

EMC-JV HOLDCO LLC, each as a Grantor

By:  

 

  Name: Paul Rainey   Title:   Chief Financial Officer

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

[                ], as Collateral Agent By:  

 

  Name:   Title:

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT I TO

SECURITY AGREEMENT

SECURITY AGREEMENT SUPPLEMENT, dated as of [                ], 201[        ]
(this “Security Agreement Supplement”), made by [                ], a
[                ] (the “Additional Grantor”), in favor of [            ], as
Collateral Agent for the Secured Parties (in such capacity and together with its
successors and permitted assigns, the “Collateral Agent”). Capitalized terms not
defined herein shall have the meaning assigned to such terms in the Security
Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, Global Eagle Entertainment Inc., a Delaware corporation, and each
purchaser from time to time party thereto (collectively, the “Purchasers” and,
individually, a “Purchaser”), have entered into that certain Securities Purchase
Agreement, dated as of March [        ], 2018 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “SPA”);

WHEREAS, in connection with the SPA, the Issuer, certain Subsidiaries of the
Issuer and the Collateral Agent have entered into that certain Security
Agreement, dated as of March [        ], 2018 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”);

WHEREAS, the SPA requires the Additional Grantor to become a party to the
Security Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this Security
Agreement Supplement in order to become a party to the Security Agreement;

NOW, THEREFORE, IT IS AGREED:

1. SECURITY AGREEMENT. By executing and delivering this Security Agreement
Supplement, the Additional Grantor, as provided in Section 6.12 of the Security
Agreement, hereby (i) becomes a party to the Security Agreement as a Grantor
thereunder with the same force and effect as if originally named therein as a
Grantor and, without limiting the generality of the foregoing, hereby expressly
assumes all obligations and liabilities of a Grantor thereunder and (ii) grants
to the Collateral Agent for the benefit of the Secured Parties, a security
interest in all of such Additional Grantor’s right, title and interest in, to
and under all Collateral, as security for the Note Obligations. The information
set forth in Annex 1-A is hereby added to the information set forth in Schedules
[        ]1 to the Security Agreement. The Additional Grantor hereby represents
and warrants that each of the representations and warranties contained in
Section 3.02 of the Security Agreement is true and correct on and as the date
hereof (after giving effect to this Security Agreement Supplement) as if made on
and as of such date, provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
as of such earlier date.

 

  1 

Refer to each Schedule which needs to be supplemented.

 

Exhibit I-1



--------------------------------------------------------------------------------

2. Subject to Section 3.01(e) of the Security Agreement, each Grantor hereby
irrevocably authorizes the Collateral Agent for the benefit of the Secured
Parties at any time and from time to time to file in any relevant jurisdiction
any financing statements with respect to the Collateral or any part thereof and
amendments thereto and continuations thereof that (i) indicate the Collateral as
“all assets of the debtor, whether now existing or hereafter arising” or words
of similar effect as being of an equal or lesser scope or with greater detail
and (ii) contain the information required by Article 9 of the UCC or the
analogous legislation of each applicable jurisdiction for the filing of any
financing statement or amendment, including whether such Grantor is an
organization, the type of organization and, if required, any organizational
identification number issued to such Grantor. Each Grantor agrees to provide
such information to the Collateral Agent promptly upon any reasonable request.

3. GOVERNING LAW. THIS SECURITY AGREEMENT SUPPLEMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON OR ARISING OUT OF THIS SECURITY AGREEMENT SUPPLEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

4. Intercreditor and Subordination Agreement. Notwithstanding anything herein to
the contrary, the priority of the Liens and the security interest granted to the
Collateral Agent pursuant to this Security Agreement Supplement and the exercise
of any right or remedy by the Collateral Agent hereunder are subject in all
respects to the provisions of the Intercreditor and Subordination Agreement. In
the event of any conflict between the terms of the Intercreditor and
Subordination Agreement and this Security Agreement Supplement with respect to
the priority of the Liens and the security Interest granted to the Collateral
Agent pursuant to this Security Agreement Supplement or with respect to the
exercise of any right or remedy by the Collateral Agent hereunder, the terms of
the Intercreditor and Subordination Agreement shall govern and control.

[Remainder of page intentionally left blank]

 

Exhibit I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Security Agreement
Supplement to be duly executed and delivered by its authorized officer as of the
date first above written.

 

[NAME OF ADDITIONAL GRANTOR] By:  

 

  Name:   Title:

 

 

Exhibit I-3



--------------------------------------------------------------------------------

ANNEX 1-A

 

 

Annex 1-A to

Exhibit I



--------------------------------------------------------------------------------

EXHIBIT II TO

SECURITY AGREEMENT

PERFECTION CERTIFICATE

(See attached)

 

 

Exhibit II



--------------------------------------------------------------------------------

EXHIBIT III

TO SECURITY AGREEMENT

FORM OF PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT, dated as of [                ], 201[    ] (as
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), is made by the entities identified as grantors on the signature
pages hereto (collectively, the “Grantors”) in favor of [        ], as
Collateral Agent for the Secured Parties (in such capacity and together with its
successors and permitted assigns, the “Collateral Agent”).

WHEREAS, the Grantors are party to a Security Agreement, dated as of March
[        ], 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”), between each of
the Grantors and the other grantors party thereto and the Collateral Agent
pursuant to which the Grantors granted a security interest to the Collateral
Agent in the Patent Collateral (as defined below) and are required to execute
and deliver this Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1. DEFINED TERMS

Unless otherwise defined herein, terms defined in the Security Agreement and
used herein have the meaning given to them in the Security Agreement.

SECTION 2. GRANT OF SECURITY INTEREST

As security for the payment or performance in full of the Note Obligations,
including the obligations arising pursuant to the Guaranty Agreement, each
Grantor hereby pledges to the Collateral Agent, its successors and permitted
assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and permitted assigns, for the benefit of the
Secured Parties, a security interest in all of such Grantor’s right, title and
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Patent Collateral”); provided, that the Patent Collateral
shall not include any Excluded Assets:

1. all Patents, including those listed on Schedule A hereto,

2. renewals, extensions and continuations thereof,

3. income, fees, royalties, damages, claims and payments now and hereafter due
and/or payable thereunder or with respect thereto including damages and payments
for past, present or future infringements or violations thereof, and

4. rights to sue for past, present or future infringements or violations
thereof, in each case whether such Patent is owned or licensed.

 

Exhibit III-1



--------------------------------------------------------------------------------

SECTION 3. SECURITY AGREEMENT

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Secured Parties pursuant to the Security Agreement, and the Grantors hereby
acknowledge and affirm that the rights and remedies of the Collateral Agent with
respect to the security interest in the Patent Collateral made and granted
hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In the event that any provision of this Agreement is deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
control.

SECTION 4. RECORDATION

EACH GRANTOR HEREBY AUTHORIZES AND REQUESTS THAT THE UNITED STATES PATENT AND
TRADEMARK OFFICE RECORD THIS PATENT SECURITY AGREEMENT.

SECTION 5. TERMINATION

This Agreement shall terminate and the lien on and security interest in the
Patent Collateral shall be released upon the payment and performance of the Note
Obligations (other than any outstanding indemnification obligations). Upon the
termination of this Agreement, the Collateral Agent shall execute all documents,
make all filings, take all other actions reasonably requested by the Grantors to
evidence and record the release of the lien on and security interests in the
Patent Collateral granted herein.

SECTION 6. GOVERNING LAW

THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON OR ARISING OUT OF THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

SECTION 7. COUNTERPARTS

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

SECTION 8. INTERCREDITOR AND SUBORDINATION AGREEMENT

Notwithstanding anything herein to the contrary, the priority of the Liens and
the security interest granted to the Collateral Agent pursuant to this Agreement
and the exercise of any right or remedy by the Collateral Agent hereunder are
subject in all respects to the provisions of the Intercreditor and Subordination
Agreement. In the event of any conflict between the terms of the Intercreditor
and Subordination Agreement and this Agreement with respect to the priority of
the Liens and the security Interest granted to the Collateral Agent pursuant to
this Agreement or with respect to the exercise of any right or remedy by the
Collateral Agent hereunder, the terms of the Intercreditor and Subordination
Agreement shall govern and control.

[Remainder of page intentionally left blank]

 

 

Exhibit III-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[NAME OF GRANTOR], as Grantor By:  

 

  Name:   Title:

[Signature Page to Patent Security Agreement]



--------------------------------------------------------------------------------

[        ], as the Collateral Agent By:  

 

  Name:   Title:

[Signature Page to Patent Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

to

PATENT SECURITY AGREEMENT

PATENTS AND PATENT APPLICATIONS

 

Title

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

                                               

 

 

Schedule A to

Exhibit III



--------------------------------------------------------------------------------

EXHIBIT IV

TO SECURITY AGREEMENT

FORM OF TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT, dated as of [                        ],
201[        ] (as amended, restated, supplemented or otherwise modified from
time to time, this “Agreement”), is made by the entities identified as grantors
on the signature pages hereto (collectively, the “Grantors”) in favor of
[            ], as Collateral Agent for the Secured Parties (in such capacity
and together with its successors and permitted assigns, the “Collateral Agent”).

WHEREAS, the Grantors are party to a Security Agreement, dated as of March
[        ], 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”) between each of
the Grantors and the other grantors party thereto and the Collateral Agent
pursuant to which the Grantors granted a security interest to the Collateral
Agent in the Trademark Collateral (as defined below) and are required to execute
and deliver this Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1. DEFINED TERMS

Unless otherwise defined herein, terms defined in the Security Agreement and
used herein have the meaning given to them in the Security Agreement.

SECTION 2. GRANT OF SECURITY INTEREST

As security for the payment or performance in full of the Note Obligations,
including the obligations arising pursuant to the Guaranty Agreement, each
Grantor hereby pledges to the Collateral Agent, its successors and permitted
assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and permitted assigns, for the benefit of the
Secured Parties, a security interest in all of such Grantor’s right, title and
interest in, to and under any and all of the following assets and properties now
owned or at any time hereafter acquired by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest
(collectively, the “Trademark Collateral”); provided, that the Trademark
Collateral shall not include any Excluded Assets (including any Trademark
applications excluded pursuant to Section 2.1 hereof):

1. all Trademarks, including those listed on Schedule A hereto,

2. renewals and extensions thereof,

3. income, fees, royalties, damages, claims and payments now and hereafter due
and/or payable thereunder or with respect thereto including damages and payments
for past, present or future infringements or violations thereof, and

4. rights to sue for past, present or future infringements or violations
thereof, in each case whether such Trademark is owned or licensed.

 

 

Exhibit IV-1



--------------------------------------------------------------------------------

SECTION 2.1 Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the Trademark Collateral include any “intent-to-use”
application for registration of a Trademark filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a “Statement of Use”
pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege Use”
pursuant to Section 1(c) of the Lanham Act with respect thereto, solely to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
any such application (or registration that issues therefrom) under applicable
federal law.

SECTION 3. SECURITY AGREEMENT

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Secured Parties pursuant to the Security Agreement, and the Grantors hereby
acknowledge and affirm that the rights and remedies of the Collateral Agent with
respect to the security interest in the Trademark Collateral made and granted
hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In the event that any provision of this Agreement is deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
control.

SECTION 4. RECORDATION

EACH GRANTOR HEREBY AUTHORIZES AND REQUESTS THAT THE UNITED STATES PATENT AND
TRADEMARK OFFICE RECORD THIS TRADEMARK SECURITY AGREEMENT.

SECTION 5. TERMINATION

This Agreement shall terminate and the lien on and security interest in the
Trademark Collateral shall be released upon the payment and performance of the
Note Obligations (other than any outstanding indemnification obligations). Upon
the termination of this Agreement, the Collateral Agent shall execute all
documents, make all filings, take all other actions reasonably requested by the
Grantors to evidence and record the release of the lien on and security
interests in the Trademark Collateral granted herein.

SECTION 6. GOVERNING LAW

THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON OR ARISING OUT OF THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

SECTION 7. COUNTERPARTS

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

 

Exhibit IV-2



--------------------------------------------------------------------------------

SECTION 8. INTERCREDITOR AND SUBORDINATION AGREEMENT

Notwithstanding anything herein to the contrary, the priority of the Liens and
the security interest granted to the Collateral Agent pursuant to this Agreement
and the exercise of any right or remedy by the Collateral Agent hereunder are
subject in all respects to the provisions of the Intercreditor and Subordination
Agreement. In the event of any conflict between the terms of the Intercreditor
and Subordination Agreement and this Agreement with respect to the priority of
the Liens and the security Interest granted to the Collateral Agent pursuant to
this Agreement or with respect to the exercise of any right or remedy by the
Collateral Agent hereunder, the terms of the Intercreditor and Subordination
Agreement shall govern and control.

[Remainder of page intentionally left blank]

 

Exhibit IV-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[NAME OF GRANTOR],

as Grantor

By:  

 

  Name:   Title:

[Signature Page to Trademark Security Agreement]



--------------------------------------------------------------------------------

[            ],

as the Collateral Agent

By:  

 

  Name:   Title:

[Signature Page to Trademark Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

to

TRADEMARK SECURITY AGREEMENT

TRADEMARK REGISTRATIONS AND APPLICATIONS

 

Mark

 

Serial No.

 

Filing Date

 

Registration No.

 

Registration Date

                                       

 

 

Schedule A to

Exhibit IV



--------------------------------------------------------------------------------

EXHIBIT V

TO SECURITY AGREEMENT

FORM OF COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT, dated as of [                ], 201[        ]
(as amended, restated, supplemented or otherwise modified from time to time,
this “Agreement”), is made by the entities identified as grantors on the
signature pages hereto (collectively, the “Grantors”) in favor of [        ], as
Collateral Agent for the Secured Parties (in such capacity and together with its
successors and permitted assigns, the “Collateral Agent”).

WHEREAS, the Grantors are party to a Security Agreement, dated as of March
[        ], 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”), between each of
the Grantors and the other grantors party thereto and the Collateral Agent
pursuant to which the Grantors granted a security interest to the Collateral
Agent in the Copyright Collateral (as defined below) and are required to execute
and deliver this Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1. DEFINED TERMS

Unless otherwise defined herein, terms defined in the Security Agreement and
used herein have the meaning given to them in the Security Agreement.

SECTION 2. GRANT OF SECURITY INTEREST

As security for the payment or performance in full of the Note Obligations,
including the obligations arising pursuant to the Guaranty Agreement, each
Grantor hereby pledges to the Collateral Agent, its successors and permitted
assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and permitted assigns, for the benefit of the
Secured Parties, a security interest in all of such Grantor’s right, title and
interest in, to and under any and all of the following assets and properties now
owned or at any time hereafter acquired by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest
(collectively, the “Copyright Collateral”); provided, that the Copyright
Collateral shall not include any Excluded Assets:

1. all Copyrights, including those listed on Schedule A hereto,

2. renewals and extensions thereof,

3. income, fees, royalties, damages, claims and payments now and hereafter due
and/or payable thereunder or with respect thereto including damages and payments
for past, present or future infringements or violations thereof, and

4. rights to sue for past, present or future infringements or violations
thereof, in each case whether such Copyright is owned or licensed.

 

Exhibit V-1



--------------------------------------------------------------------------------

SECTION 3. SECURITY AGREEMENT

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Secured Parties pursuant to the Security Agreement, and the Grantors hereby
acknowledge and affirm that the rights and remedies of the Collateral Agent with
respect to the security interest in the Copyright Collateral made and granted
hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In the event that any provision of this Agreement is deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
control.

SECTION 4. RECORDATION

EACH GRANTOR HEREBY AUTHORIZES AND REQUESTS THAT THE UNITED STATES COPYRIGHT
OFFICE RECORD THIS COPYRIGHT SECURITY AGREEMENT.

SECTION 5. TERMINATION

This Agreement shall terminate and the lien on and security interest in the
Copyright Collateral shall be released upon the payment and performance of the
Note Obligations (other than any outstanding indemnification obligations). Upon
the termination of this Agreement, the Collateral Agent shall execute all
documents, make all filings, take all other actions reasonably requested by the
Grantors to evidence and record the release of the lien on and security
interests in the Copyright Collateral granted herein.

SECTION 6. GOVERNING LAW

THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON OR ARISING OUT OF THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

SECTION 7. COUNTERPARTS

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

SECTION 8. INTERCREDITOR AND SUBORDINATION AGREEMENT

Notwithstanding anything herein to the contrary, the priority of the Liens and
the security interest granted to the Collateral Agent pursuant to this Agreement
and the exercise of any right or remedy by the Collateral Agent hereunder are
subject in all respects to the provisions of the Intercreditor and Subordination
Agreement. In the event of any conflict between the terms of the Intercreditor
and Subordination Agreement and this Agreement with respect to the priority of
the Liens and the security Interest granted to the Collateral Agent pursuant to
this Agreement or with respect to the exercise of any right or remedy by the
Collateral Agent hereunder, the terms of the Intercreditor and Subordination
Agreement shall govern and control.

[Remainder of page intentionally left blank]

 

Exhibit V-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[NAME OF GRANTOR],

as Grantor

By:  

 

  Name:   Title:

[Signature Page to Copyright Security Agreement]



--------------------------------------------------------------------------------

[        ],

as the Collateral Agent

By:  

 

  Name:   Title:

[Signature Page to Copyright Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

to

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT REGISTRATIONS AND APPLICATIONS

 

Title

 

Application No.

 

Filing Date

 

Registration No.

 

Registration Date

                                       

 

 

Schedule A to

Exhibit V



--------------------------------------------------------------------------------

EXHIBIT D

THE SECURITIES (INCLUDING THE COMMON STOCK WHICH MAY BE PURCHASED HEREUNDER)
REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES OR BLUE SKY LAWS. THESE SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER SAID ACT OR
APPLICABLE STATE SECURITIES OR BLUE SKY LAWS.

ADDITIONALLY, THE TRANSFER OF THESE SECURITIES (INCLUDING THE COMMON STOCK WHICH
MAY BE PURCHASED HEREUNDER) IS SUBJECT TO THE CONDITIONS SPECIFIED IN THE
WARRANTHOLDERS AGREEMENT DATED AS OF [•], 2018, BETWEEN THE COMPANY AND
SEARCHLIGHT II TBO-W, L.P., AS AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM
TIME TO TIME. UPON THE FULFILLMENT OF CERTAIN CONDITIONS, THE COMPANY HAS AGREED
TO DELIVER TO THE HOLDER HEREOF A NEW CERTIFICATE, NOT BEARING THIS LEGEND, FOR
THE SECURITIES REPRESENTED HEREBY REGISTERED IN THE NAME OF THE HOLDER HEREOF.
COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY
THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE COMPANY.

Issue Date: [•], 2018

CERTIFICATE NO. PW-1

GLOBAL EAGLE ENTERTAINMENT INC.

Common Stock Purchase Warrant (Penny Warrant)

Global Eagle Entertainment Inc., a Delaware corporation (the “Company”), for
value received, hereby certifies that Searchlight II TRO-W, L.P., a Delaware
limited partnership (the “Holder”), subject to the terms and conditions hereof
(including, without limitation, Sections 1.6 and 1.7), shall be entitled to
purchase from the Company, at any time and from time to time after the Issue
Date and on or prior to the close of business on [•], 2028 (the “Expiration
Date”), 18,065,775 fully paid and nonassessable shares (individually, a “Warrant
Share” and collectively, the “Warrant Shares”) of common stock, par value
$0.0001 per share, of the Company (the “Common Stock”), at a price per share
equal to the Exercise Price. The number of Warrant Shares and the Exercise Price
are subject to adjustment as provided herein, and all references to “Common
Stock” and “Exercise Price” herein shall be deemed to include any such
adjustment or series of adjustments.

This warrant (this “Warrant”) is being issued by the Company to the Holder in
connection with the transactions contemplated by that certain Securities
Purchase Agreement, dated as of March 8, 2018, among the Company, the Holder and
the other parties thereto (the “Securities Purchase Agreement”). The following
terms used herein shall have the meanings set forth below when used in this
Warrant:

“Adjustment Event” has the meaning set forth in Section 6.3.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling, controlled by, or under common control with,
such specified Person. The term “control” (including, with correlative meanings,
the terms “controlling”, “controlled by” and “under common control with”), when
used with respect to a specified Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such specified Person, whether through the ownership of voting
securities, by contract, or otherwise. Notwithstanding the foregoing, (i) the
Company, its Subsidiaries and its other Affiliates shall not be considered
Affiliates of any of the Holders or any of their respective Affiliates (other
than the Company, its Subsidiaries and its other Affiliates) and (ii) none of
the Holders shall be considered Affiliates of any Portfolio Company in which
Searchlight Capital Partners, L.P. or any of its investment fund Affiliates has
a minority equity investment.

“beneficially own” and similar terms have the meaning set forth in Rule 13d-3
under the Securities Exchange Act of 1934, as amended from time to time, and the
rules and regulations promulgated pursuant thereto; provided that any Person
shall be deemed to beneficially own any securities that such Person has the
right to acquire, whether or not such right is exercisable immediately
(including assuming exercise of all Warrants, if any, owned by such Person to
Common Stock).

“Bloomberg” means Bloomberg Financial Markets.

“Board” means the board of directors of the Company.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by law or
executive order to close or be closed.

“Cash Exercise” has the meaning set forth in Section 1.2.

“Convertible Securities” means any securities (directly or indirectly)
convertible into or exchangeable for Common Stock, but excluding Options.

“Daily VWAP” means, as of any date of determination, the average per share
volume-weighted average price as displayed under the heading “Bloomberg VWAP” on
Bloomberg page “ENT <equity> AQR” (or its equivalent successor if such Bloomberg
page is not available) for the period of 45 consecutive Trading Days ending on
the most recently completed Trading Day prior to such determination date from
the scheduled open of trading until the scheduled close of trading of the
primary trading session on each Trading Day of such period (or if such
volume-weighted average price is unavailable, the market value of one share of
Common Stock on such Trading Day reasonably determined, using a volume-weighted
average method, by an Independent Financial Expert appointed for such purpose).
The Daily VWAP will be determined without regard to after-hours trading or any
other trading outside of the regular trading session trading hours.

“Exercise by Net Share Settlement” has the meaning set forth in Section 1.3.

“Exercise Price” means $0.01 per share, subject to all adjustments from time to
time pursuant to the provisions of Section 6.

“HSR Act” has the meaning set forth in Section 1.1.

“HSR Threshold” has the meaning set forth in Section 1.1.

“Independent Financial Expert” means a nationally recognized accounting,
investment banking or consultant firm, which firm does not have a material
financial interest or other material economic relationship with either the
Company or any of its Affiliates or the Holder or any of its Affiliates that is,
in the good faith judgment of the Board, qualified to perform the task for which
it has been engaged.

 

2



--------------------------------------------------------------------------------

“Liquidity Event” has the meaning set forth in Section 7.

“Market Price” means, as of any date, (i) so long as the Common Stock continues
to be traded on NASDAQ on such date, the last reported sale price of the Common
Stock on the Trading Day immediately prior to such date on NASDAQ and (ii) if
the Common Stock is not traded on NASDAQ on such date, the closing sale price of
the Common Stock on the Trading Day immediately prior to such date as reported
in the composite transactions for the principal U.S. national securities
exchange or market on which the Common Stock is so listed or traded, or, if no
closing sale price is reported, the last reported sale price on the principal
U.S. national securities exchange on which the Common Stock is so listed or
traded on the Trading Day immediately prior to such date, or if the Common Stock
is not so listed or traded on a U.S. national securities exchange or market, the
last closing bid price of the Common Stock in the over-the-counter market on the
electronic bulletin board for such security as reported by Bloomberg, or, if
that bid price is not available, the market price of the Common Stock on the
Trading Day immediately prior to such date as determined by an Independent
Financial Expert appointed for such purpose, using one or more valuation methods
that the Independent Financial Expert in its best professional judgment
determines to be most appropriate, assuming such securities are fully
distributed and are to be sold in an arm’s-length transaction and there was no
compulsion on the part of any party to such sale to buy or sell and taking into
account all relevant factors.

All references herein to the “closing sale price” and “last reported sale price”
of the Common Stock on NASDAQ shall be such closing sale price and last reported
sale price as reflected on the website of NASDAQ (www.nasdaq.com).

“Maximum Voting Power” means, at the time of determination, the total number of
votes which may be cast by all capital stock on the applicable subject matter
subject to the vote of the Common Stock and any other securities that constitute
voting stock voting together as a single class and after giving effect to any
limitation on voting power set forth in the document governing such voting
stock.

“NASDAQ” means any national stock exchanges now or hereafter maintained by
NASDAQ, including, without limitation, the NASDAQ Global Select Market, the
NASDAQ Global Market and the NASDAQ Capital Market.

“Options” means any warrants (including this Warrant) or other rights or options
to subscribe for or purchase Common Stock or Convertible Securities.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Portfolio Company” means any corporation, limited liability company, trust,
joint venture, association, company, partnership, collective investment scheme
or other entity in which a Person has invested, directly or indirectly.

“Public Sale” shall mean (i) an underwritten public offering pursuant to an
effective registration statement (other than a registration statement on Form
S-4, Form S-8 or any successor or other forms promulgated for similar purposes)
filed under the Securities Act or (ii) a “brokers’ transaction” (as defined in
Rule 144).

 

3



--------------------------------------------------------------------------------

“Senior Credit Agreement” means that certain credit agreement, dated as of
January 6, 2017, among the Company, as borrower, the guarantors party thereto
from time to time, Citibank, N.A., as Administrative Agent, L/C Issuer and Swing
Line Lender, and the other lenders party thereto from time to time, as amended
through the date hereof.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

“Trading Day” means a day on which trading in the Common Stock (or other
applicable security) generally occurs on the principal exchange or market on
which the Common Stock (or other applicable security) is then listed or traded;
provided that if the Common Stock (or other applicable security) is not so
listed or traded, “Trading Day” means a Business Day.

“Vesting Date” has the meaning set forth in Section 1.6.

“Warrantholders Agreement” means the Warrantholders Agreement, dated as of [•],
2018, between the Company and the Holder.

1. Exercise of Warrants.

1.1 General Exercise. This Warrant may be exercised in whole or in part by the
Holder at any time and from time to time after the Vesting Date and on or prior
to the close of business on the Expiration Date, subject to Section 1.6 and
Section 1.7; provided, however, that if such exercise would result in the Holder
acquiring beneficial ownership of Common Stock (together with all other Common
Stock owned by the Holder at such time) with a value of or in excess of the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”), notification threshold applicable to the Holder (the “HSR Threshold”), or
with a value of or in excess of the notification thresholds of applicable
competition or merger control laws of other jurisdictions applicable to the
Holder (“Foreign Thresholds”), and no exemption to filing a notice and report
form under the HSR Act or applicable competition or merger control laws of other
jurisdictions, as the case may be, are applicable, then only the exercise of
such portion of this Warrant, which when exercised does not exceed the HSR
Threshold or Foreign Thresholds, shall be exercised and the Purchase Form and/or
Notice of Exercise by Share Settlement shall be deemed to relate only to such
portion of this Warrant, in which case the exercise of the remaining portion of
this Warrant in excess of the HSR Threshold or Foreign Thresholds shall not
occur until the expiration or early termination of the applicable waiting
periods. Any exercise of this Warrant may be conditioned upon the occurrence of
(a) a Public Sale of the Warrant Shares or (b) any event described in
Section 8.3(iii). Such conditional exercise shall be deemed revoked if such
event or transaction does not occur on the date, or within the dates, specified
in the applicable notice provided by or on behalf of the Company pursuant to
Section 8 (if such a notice was provided).

1.2 Exercise for Cash. This Warrant may be exercised (a “Cash Exercise”) by
delivering this Warrant to the Company at its principal executive office, or at
the office of its stock transfer agent, if any, accompanied by (i) the “Purchase
Form” attached as Exhibit A hereto duly completed and executed on behalf of the
Holder and (ii) a payment to the Company in the amount equal to the Exercise
Price multiplied by the number of Warrant Shares in respect of which this
Warrant is then exercised, plus all taxes required to be paid by the Holder, if
any, pursuant to Section 2.

1.3 Exercise by Net Share Settlement. This Warrant may be exercised, in whole or
in part (an “Exercise by Net Share Settlement”), into the number of Warrant
Shares determined in accordance with this Section 1.3 by delivering this Warrant
to the Company at its principal executive office, or at the office of its stock
transfer agent, if any, accompanied by (i) the “Notice of Exercise by Net Share
Settlement” attached hereto as Exhibit B duly completed and executed on behalf
of the Holder and (ii) a payment to the Company for any taxes required to be
paid by the Holder, if any, pursuant to Section 2. In the event of an exercise
by Net Share Settlement, the Company shall issue to the Holder a number of
Warrant Shares (rounded to the nearest whole number) computed using the
following formula:

 

4



--------------------------------------------------------------------------------

               Y (A - B)       X =            A         

Where:

     

X = The net number of shares of Common Stock to be issued to the Holder pursuant
to the Exercise by Net Share Settlement;

Y = The gross number of shares of Common Stock in respect of which the Exercise
by Net Share Settlement is made;

A = The Market Price as of the Exercise Date; and

B = The Exercise Price.

1.4 Issuance of Certificate(s); Authorization. Subject to Section 9.1, upon
surrender of this Warrant and full compliance with each of the other
requirements in Section 1.2, in the case of a Cash Exercise, and Section 1.3, in
the case of an Exercise by Net Share Settlement, the Company shall, promptly,
and in any event, within 2 Trading Days, either (i) issue and cause to be
delivered a certificate or certificates or (ii) instruct its transfer agent to
register in book entry form, in either case to the Holder, or upon the written
request of the Holder, in and to such name or names as the Holder may designate,
a certificate or certificates (or book entry shares) for the number of Warrant
Shares issuable upon the Cash Exercise or the Exercise by Net Share Settlement,
as the case may be. Such certificate or certificates (or book entry shares)
shall not be deemed to have been issued, and any person so designated to be
named therein shall not be deemed to have become or have any rights of a holder
of record of such Warrant Shares, until all requirements set forth in
Section 1.2, in the case of a Cash Exercise, and Section 1.3, in the case of an
Exercise by Net Share Settlement, have been fully met by the Holder. The
certificate(s) (or book entry shares) representing the Warrant Shares acquired
upon the exercise of this Warrant shall bear the restrictive legend
substantially in the form set forth on Exhibit C hereto; provided, that, upon
the reasonable request of the Holder, at any time, and from time to time, when
such legend is no longer required under the Securities Act or applicable state
laws, the Company shall promptly remove such legend from any certificate
representing the Warrant Shares (or issue one or more new certificates
representing such Warrant Shares, which certificate(s) shall not contain a
legend). The Company hereby represents and warrants that any Common Stock issued
upon the exercise of this Warrant in accordance with the provisions of
Sections 1.2 and/or 1.3 will be duly and validly authorized and issued, fully
paid and nonassessable and free from all taxes, liens and charges (other than
liens or charges created by the Holder or taxes in respect of any transfer
occurring contemporaneously therewith). The Company agrees that the Warrant
Shares so issued will be deemed to have been issued to the Holder (and the
Holder shall be the beneficial owner thereof) as of the close of business on the
date on which this Warrant and payment of the Exercise Price are delivered to
the Company in accordance with the terms of this Warrant, notwithstanding that
the stock transfer books of the Company may then be closed or certificates
representing such Shares may not be actually delivered on such date.

1.5 Full or Partial Exercise. This Warrant shall be exercisable, at the election
of the Holder, either in full or in part and, in the event that this Warrant is
exercised in respect of fewer than all of the Warrant Shares issuable on such
exercise at any time prior to the Expiration Date, the Company shall promptly
issue a new certificate evidencing the remaining Warrant or Warrants, in a form
substantially identical hereto, in the name of the Holder, and delivered to the
Holder or to another person that the Holder has designated for delivery as soon
as practicable, and in any event not exceeding three business days from such
exercise.

 

5



--------------------------------------------------------------------------------

1.6 Vesting Period. This Warrant shall vest and become exercisable on January 1,
2021 (the “Vesting Date”); provided, however, that this Warrant shall only
become exercisable on or after the Vesting Date if at any time following the
Issue Date the Daily VWAP is at or above $4.00 per share of Common Stock.
Notwithstanding any provision herein, this Warrant automatically shall vest upon
the occurrence of a Change of Control (as defined in the Senior Credit
Agreement) or a Liquidity Event and, as applicable, become subject to Section 7.

1.7 Restrictions on Exercise. The Holder will not be permitted to exercise the
right to purchase Warrant Shares if and to the extent, as a result of such
exercise, either (i) such Holder’s, together with such Holder’s Affiliates,
aggregate voting power on any matter that could be voted on by holders of the
Common Stock would exceed 19.9% of the Maximum Voting Power or (ii) such Holder,
together with such Holder’s Affiliates, would beneficially own more than 19.9%
of the then outstanding Common Stock; provided, however, that such exercise
restriction shall not apply in connection with and subject to completion of
(i) a Public Sale of the Warrant Shares to be issued upon such exercise, (ii) a
bona fide third party tender offer for the Common Stock issuable thereupon, or
(iii) a Liquidity Event if, in the case of each of clauses (i), (ii) and (iii),
such Holder and its Affiliates will not beneficially own in excess of 19.9% of
the then outstanding Common Stock following the consummation of such event. For
purposes of the foregoing sentence, the number of shares of Common Stock
beneficially owned by the Holder and its Affiliates shall include the number of
Warrant Shares to be issued with respect to which a Notice of Exercise by Net
Share Settlement or Purchase Form has been given and the shares of Common Stock
to be issued in connection with the exercise of any other outstanding warrants
beneficially owned by such Holder or any of its Affiliates. Upon the written
request of the Holder, the Company shall within two Business Days confirm in
writing to the Holder the number of shares of Common Stock then outstanding. The
restrictions contained in this paragraph shall automatically terminate upon the
consummation of a Liquidity Event with respect to the surviving Person (if other
than the Company).

2. Payment of Taxes. Issuance of certificates for Warrant Shares shall be made
without charge to the Holder for any issue or transfer tax or other incidental
expense in respect of the issuance of such certificate, all of which taxes and
expenses shall be paid by the Company, and such certificates shall be issued in
the name of the Holder or in such name or names (provided that the Holder has
complied with the restrictions on transfer set forth herein and in the
Warrantholders Agreement) as may be directed by the Holder; provided, however,
that in the event certificates for Warrant Shares are to be issued in a name
other than the name of the Holder, this Warrant when surrendered for exercise
shall be accompanied by a properly executed assignment in form attached as
Exhibit D hereto; and the Company may require, as a condition thereto, the
payment of a sum sufficient to reimburse it for any transfer tax incidental
thereto.

3. Mutilated, Missing or Lost Warrant. In the event that this Warrant shall be
mutilated, lost, stolen or destroyed, the Company shall issue and countersign,
in exchange and substitution for and upon cancellation of the mutilated Warrant,
or in lieu of and substitution for its loss, theft or destruction, a new Warrant
with identical terms, representing an equivalent number of Warrant Shares and
dated the same date as this Warrant that was mutilated, lost, stolen or
destroyed, but only upon receipt of evidence and indemnity or other security
reasonably satisfactory to the Company of the loss, theft or destruction of this
Warrant.

 

6



--------------------------------------------------------------------------------

4. Reservation of Warrant Shares.

4.1 At all times prior to the Expiration Date, the Company shall at all times
reserve and keep available out of its authorized but unissued shares of Common
Stock solely for the purpose of issuance upon the exercise of this Warrant, a
number of shares of Common Stock equal to the aggregate Warrant Shares issuable
upon the exercise of this Warrant. The Company shall use commercially reasonable
efforts to take all such actions as may be necessary to assure that all such
shares of Common Stock may be so issued without violating the Company’s
governing documents, any agreements to which the Company is a party on the date
hereof, any requirements of any national securities exchange upon which shares
of Common Stock may be listed or any applicable laws. The Company shall not take
any action which would cause the number of authorized but unissued shares of
Common Stock to be less than the number of such shares required to be reserved
hereunder for issuance upon exercise of the Warrants.

4.2 The Company covenants that it will take such actions as may be necessary or
appropriate in order that all Warrant Shares issued upon exercise of this
Warrant will, upon issuance in accordance with the terms of this Warrant, be
fully paid and non-assessable, and free from any and all (i) security interests
created by or imposed upon the Company and (ii) taxes, liens and charges with
respect to the issuance thereof. If at any time prior to the Expiration Date the
number and kind of authorized but unissued shares of the Company’s capital stock
shall not be sufficient to permit exercise in full of this Warrant, the Company
will as promptly as practicable take such corporate action as may, in the
opinion of its counsel, be reasonably necessary to increase its authorized but
unissued shares to such number of shares as shall be sufficient for such
purposes. Without limiting the generality of the foregoing, the Company will not
increase the stated or par value per share, if any, of the Common Stock above
the Exercise Price per share in effect immediately prior to such increase in
stated or par value.

4.3 The Company represents and warrants to the Holders that the issuance of this
Warrant and the issuance of shares of Common Stock upon exercise thereof in
accordance with the terms hereof will not constitute a breach of, or a default
under, any other material agreements to which the Company is a party on the date
hereof.

5. Fractional Shares. No fractional Warrant Shares, or scrip for any such
fractional Warrant Shares, shall be issued upon the exercise of this Warrant. If
any fraction of a share of Common Stock would, except for the provisions of this
Section 5, be issuable on the exercise of any Warrant, the Holder shall be
entitled to receive a cash payment equal to the Market Price of the Common Stock
less the Exercise Price for such fractional share.

6. Anti-dilution Adjustments and Other Rights. The Exercise Price and number of
Warrant Shares issuable upon exercise of this Warrant shall be subject to
adjustment from time to time as follows:

6.1 Adjustment to Exercise Price. Upon any adjustment to the number of Warrant
Shares for which this Warrant is exercisable pursuant to Sections 6.2. 6.3, 6.4
and 6.5, the Exercise Price shall immediately be adjusted to equal the quotient
obtained by dividing (i) the aggregate Exercise Price of the maximum number of
Warrant Shares for which this Warrant was exercisable immediately prior to such
adjustment by (ii) the number of Warrant Shares for which this Warrant is
exercisable immediately after such adjustment; provided, however, that the
Exercise Price with respect to the new number of Warrant Shares for which this
Warrant is exercisable resulting from any such adjustment shall not be less than
$0.01 per share.

6.2 Stock Dividend or Split. If the Company issues shares of Common Stock as a
dividend or distribution on shares of the Common Stock, or effects a subdivision
or share split or share combination or reverse splitting, or shall increase or
decrease the number of shares of Common Stock outstanding by reclassification of
its Common Stock, then in each case, the number of Warrant Shares for which this
Warrant is exercisable will be adjusted based on the following formula:

 

7



--------------------------------------------------------------------------------

NS’ = NS0 x

  

OS’

      OS0          where,      

 

NS’   =    the number of Warrant Shares for which this Warrant is exercisable in
effect immediately after such event NS0   =    the number of Warrant Shares for
which this Warrant is exercisable in effect immediately prior to such event OS’
  =    the number of shares of Common Stock outstanding immediately after such
event OS0   =    the number of shares of Common Stock outstanding immediately
prior to such event.

Such adjustment shall become effective immediately after 9:00 a.m., New York
City time, on the Business Day following the date fixed for such determination.
The Company will not pay any dividend or make any distribution on shares of
Common Stock held in treasury by the Company. If any dividend or distribution of
the type described in this Section 6.2 is declared but not so paid or made, the
number of Shares for which this Warrant is exercisable shall again be adjusted
to the number of Shares for which this Warrant is exercisable that would then be
in effect if such dividend or distribution had not been declared.

6.3 Rights or Warrants. If the Company issues to all or substantially all
holders of its Common Stock any rights or warrants entitling them to subscribe
for or purchase shares of Common Stock, subject to the last paragraph of this
Section 6.3, at a price per share less than the Market Price per share of Common
Stock on the Business Day immediately preceding the date of announcement of such
issuance, the number of Warrant Shares for which this Warrant is exercisable
will be adjusted based on the following formula:

 

NS’ = NS0 x

  

OS0 + X

      OS0 + Y   

 

where,

 

   NS’   =    the number of Warrant Shares for which this Warrant is exercisable
in effect immediately after such event NS0   =    the number of Warrant Shares
for which this Warrant is exercisable in effect immediately prior to such event
OS0   =    the number of shares of Common Stock outstanding immediately prior to
such event X   =    the total number of shares of Common Stock issuable pursuant
to such rights (or warrants) Y   =    the number of shares of Common Stock equal
to the aggregate price payable to exercise such rights (or warrants) divided by
the Market Price per share of Common Stock as of the record date.

 

8



--------------------------------------------------------------------------------

Such adjustment shall be successively made whenever any such rights or warrants
are issued and shall become effective immediately after 9:00 a.m., New York City
time, on the Business Day following the date fixed for such determination. The
Company shall not issue any such rights, options or warrants in respect of
shares of Common Stock held in treasury by the Company. To the extent that
shares of Common Stock are not delivered after the expiration of such rights or
warrants, the number of Warrant Shares for which this Warrant is exercisable
shall be readjusted to the number of Shares for which this Warrant is
exercisable that would then be in effect had the adjustments made upon the
issuance of such rights or warrants been made on the basis of delivery of only
the number of shares of Common Stock actually delivered. If such rights or
warrants are not so issued, the number of Warrant Shares for which this Warrant
is exercisable shall again be adjusted to be the number of Warrant Shares for
which this Warrant is exercisable that would then be in effect if such date
fixed for the determination of stockholders entitled to receive such rights or
warrants had not been fixed. No adjustment shall be made pursuant to this
Section 6.3 which shall have the effect of decreasing the number of Warrant
Shares issuable upon exercise of this Warrant.

In determining whether any rights or warrants entitle the Holders to subscribe
for or purchase shares of Common Stock at less than such Market Price, and in
determining the aggregate price payable to exercise such rights or warrants,
there shall be taken into account any consideration received by the Company for
such rights or warrants and any amount payable on exercise thereof, the value of
such consideration, if other than cash, to be determined in good faith by the
Board of Directors.

In the event the Company adopts or implements a shareholder rights agreement (a
“Shareholder Rights Plan”) pursuant to which rights (“Rights”) are distributed
to the holders of Common Stock of the Company and such Shareholder Rights Plan
provides that each Warrant Share issued upon exercise of this Warrant at any
time prior to the distribution of separate certificates representing such Rights
will be entitled to receive such Rights, then there shall not be any adjustment
to the exercise right or Exercise Price at any time prior to the distribution of
separate certificates representing such Rights. If, however, prior to any
exercise, the Rights have separated from the Common Stock, the Exercise Price
shall be adjusted at the time of separation as described in this Section 6.3
(unless the Warrantholder or any of its Affiliates (as defined in the
Shareholder Rights Plan) or Associates (as defined in the Shareholder Rights
Plan) is an Acquiring Person (as defined in the Shareholder Rights Plan), in
which case no adjustment shall be made pursuant to this Section 6 in respect of
such Rights).

6.4 Other Distributions. If the Company fixes a record date for the making of
any distribution of shares of its capital stock, other securities, evidences of
indebtedness or other assets or property of the Company to all or substantially
all holders of the Common Stock, excluding:

(i) dividends or distributions and rights or warrants referred to in Sections
6.2 or 6.3; and

(ii) dividends or distributions paid exclusively in cash referred to in
Section 6.5;

then the number of Warrant Shares for which this Warrant is exercisable will be
adjusted based on the following formula:

 

NS’ = NS0 x

  

SP0

      SP0 - FMV   

 

9



--------------------------------------------------------------------------------

where,    NS’   =    the number of Warrant Shares for which this Warrant is
exercisable in effect immediately after such distribution NS0   =    the number
of Warrant Shares for which this Warrant is exercisable in effect immediately
prior to such distribution SP0   =    the Market Price per share of Common Stock
on the last Trading Day immediately preceding the first date on which the Common
Stock trades regular way without the right to receive such distribution FMV   =
   the fair market value (as determined in good faith by the Board) of the
shares of capital stock, other securities, evidences of indebtedness, assets or
property distributed with respect to each outstanding share of Common Stock on
the record date for such distribution.

Such adjustment shall become effective immediately prior to 9:00 a.m., New York
City time, on the Business Day following the date fixed for the determination of
stockholders entitled to receive such distribution. Such adjustment shall be
made successively whenever such a record date is fixed with respect to a
subsequent event.

With respect to an adjustment pursuant to this Section 6.4 where there has been
a payment of a dividend or other distribution on the Common Stock or shares of
capital stock of any class or series, or similar equity interest, of or relating
to a subsidiary or other business unit (a “Spin-Off”), the number of Warrant
Shares for which this Warrant is exercisable in effect immediately before 5:00
p.m., New York City time, on the record date fixed for determination of
stockholders entitled to receive the distribution will be increased based on the
following formula:

 

NS’ = NS0 x

  

FMV0 + MP0

      MP0   

 

where,    NS’   =    the number of Warrant Shares for which this Warrant is
exercisable in effect immediately after such distribution NS0   =    the number
of Warrant Shares for which this Warrant is exercisable in effect immediately
prior to such distribution FMV0   =    the average of the Market Prices of the
capital stock or similar equity interest distributed to holders of Common Stock
applicable to one share of such stock or equity interest over the first ten
consecutive Trading Day period after the effective date of the Spin-Off MP0   =
   the average of the Market Prices of Common Stock over the first ten
consecutive Trading Day period after the effective date of the Spin-Off.

Such adjustment shall occur on the tenth consecutive Trading Day from, and
including, the effective date of the Spin-Off. No adjustment shall be made
pursuant to this Section 6.4 which shall have the effect of decreasing the
number of Warrant Shares issuable upon exercise of this Warrant.

 

10



--------------------------------------------------------------------------------

6.5 Cash Dividend. If the Company makes any cash dividend (excluding any cash
distributions in connection with the Company’s liquidation, dissolution or
winding up) or distribution during any quarterly fiscal period to all or
substantially all holders of Common Stock, the number of Shares for which this
Warrant is exercisable will be adjusted based on the following formula:

 

NS’ = NS0 x    SP0   

 

   SP0 - C

where,

 

NS’    =   

the number of Warrant Shares for which this Warrant is exercisable in effect
immediately after the record date for such distribution

 

NS0    =   

the number of Warrant Shares for which this Warrant is exercisable in effect
immediately prior to the record date for such distribution

 

SP0    =   

the Market Price per share of the Common Stock on the last Trading Day
immediately preceding the first date on which the Common Stock trades regular
way without the right to receive such distribution

 

C    =    the amount in cash per share the Company distributes to holders of
Common Stock.

Such adjustment shall become effective immediately after 5:00 p.m., New York
City time, on the date for such determination. No adjustment shall be made
pursuant to this Section 6.4 which shall have the effect of decreasing the
number of Warrant Shares issuable upon exercise of this Warrant.

6.6 No Adjustment if Participating. Notwithstanding the foregoing provisions of
this Section 6, no adjustment shall be made thereunder, nor shall an adjustment
be made to the ability of a Warrantholder to exercise, for any distribution
described therein if the Warrantholder will otherwise participate in the
distribution with respect to its Warrant Shares without exercise of this Warrant
(without giving effect to any separate exercise of preemptive rights).

6.7 Income Tax Adjustment. The Company may (but is not required to) make such
decreases in the Exercise Price and increases in the number of Warrant Shares
for which this Warrant is exercisable, in addition to those required by Sections
6.1 through 6.5, as the Board determines is consistent with the principles of
Treasury Regulations Section 1.305-3 and considers to be advisable to avoid or
diminish any income tax to holders of Common Stock or rights to purchase Common
Stock in connection with a dividend or distribution of shares (or rights to
acquire shares) or any similar event treated as such for income tax purposes.

6.8 No Adjustment. No adjustment to the Exercise Price or the number of Warrant
Shares for which this Warrant is exercisable need be made:

6.8.1 upon the issuance of any shares of Common Stock pursuant to any present or
future plan providing for the reinvestment of dividends or interest payable on
securities of the Company and the investment of additional optional amounts in
shares of Common Stock under any plan;

 

11



--------------------------------------------------------------------------------

6.8.2 upon the issuance of any shares of Common Stock or options or rights to
purchase shares of Common Stock pursuant to any present or future employee,
director or consultant benefit plan or program of or assumed by the Company or
any of its Subsidiaries;

6.8.3 upon the issuance of any shares of Common Stock pursuant to any option,
warrant, right, or exercisable, exchangeable or convertible security not
described in Section 6.2 and outstanding as of the date this Warrant was first
issued; or

6.8.4 for a change in the par value of the Common Stock.

6.9 Calculations. All adjustments made to the Exercise Price pursuant to this
Section 6 shall be calculated to the nearest one-ten thousandth of a cent
($0.000001), and all adjustments made to the Warrant Shares issuable upon
exercise of each Warrant pursuant to this Section 6 shall be calculated to the
nearest one-ten thousandth of a Warrant Share (0.000001). Except as described in
this Section 6, the Company will not adjust the Exercise Price and the number of
Warrant Shares for which this Warrant is exercisable.

No adjustments of the Exercise Price or the number of Warrant Shares issuable
upon the exercise of this Warrant that would otherwise be required shall be made
unless and until such adjustment either by itself or with other adjustments not
previously made increases or decreases by at least 0.1% the Exercise Price or
the number of Warrant Shares issuable upon the exercise of this Warrant
immediately prior to the making of such adjustment. Any adjustment representing
a change of less than such minimum amount shall be carried forward and made as
soon as such adjustment, together with other adjustments required by this
Section 6 and not previously made, would result in a minimum adjustment.

6.10 Adjustment Event. In any case in which this Section 6 provides that an
adjustment shall become effective immediately after (i) a record date or record
date for an event, (ii) the date fixed for the determination of stockholders
entitled to receive a dividend or distribution pursuant to this Section 6 or
(iii) a date fixed for the determination of stockholders entitled to receive
rights or warrants pursuant to this Section 6 (each a “Determination Date”), the
Company may elect to defer until the occurrence of the applicable Adjustment
Event (x) issuing to the Warrantholder of any Warrant exercised after such
Determination Date and before the occurrence of such Adjustment Event, the
additional shares of Common Stock or other securities issuable upon such
exercise by reason of the adjustment required by such Adjustment Event over and
above the Common Stock issuable upon such conversion before giving effect to
such adjustment and (y) paying to such holder any amount in cash in lieu of any
fraction pursuant to Section 5. For purposes of this Section 6, the term
“Adjustment Event” shall mean:

(A) in any case referred to in clause (i) hereof, the occurrence of such event,

(B) in any case referred to in clause (ii) hereof, the date any such dividend or
distribution is paid or made, and

(C) in any case referred to in clause (iii) hereof, the date of expiration of
such rights or warrants.

6.11 Number of Shares Outstanding. For purposes of this Section 6, the number of
shares of Common Stock at any time outstanding shall not include shares held in
the treasury of the Company but shall include shares issuable in respect of
scrip certificates issued in lieu of fractions of shares of Common Stock. The
Company will not pay any dividend or make any distribution on shares of Common
Stock held in the treasury of the Company.

 

12



--------------------------------------------------------------------------------

6.12 Successive Adjustments. Successive adjustments in the Exercise Price and
the number of Shares for which this Warrant is exercisable shall be made,
without duplication, whenever any event specified in this Section 6 shall occur.

6.13 Adjustment for Unspecified Actions. If the Company takes any action
affecting the Common Stock, other than action described in this Section 6, which
in the opinion of the Board would materially adversely affect the exercise
rights of the Warrantholder, the Exercise Price for this Warrant and/or the
number of Warrant Shares received upon exercise of this Warrant may be adjusted,
to the extent permitted by law, in such manner, if any, and at such time, as the
Board may determine in good faith to be equitable in the circumstances;
provided, however, that in no event shall any adjustment have the effect of
increasing the Exercise Price or decreasing the number of Warrant Shares for
which this Warrant may be exercised.

6.14 Voluntary Adjustment by the Company. In addition to any adjustments
required pursuant to this Section 6, the Company may at its option, at any time
during the term of this Warrant, reduce the then current Exercise Price or
increase the number of Warrant Shares for which this Warrant may be exercised to
any amount deemed appropriate by the Board; provided, however, that if the
Company elects to make such adjustment, such adjustment will remain in effect
for at least a 7-day period, after which time the Company may, at its option,
reinstate the Exercise Price or number of Warrant Shares in effect prior to such
reduction, subject to any interim adjustments pursuant to this Section 6.

7. Liquidity Event. Any Change of Control (as defined in the Senior Credit
Agreement) or any other recapitalization, reorganization, reclassification,
consolidation, merger, sale of all or substantially all of the Company’s assets
or other transaction, which, in each case, is effected in such a way that all of
the holders of Common Stock are entitled to receive (either directly or upon
subsequent related dividend, distribution or liquidation) cash, stock,
securities or assets (or a combination of the foregoing) with respect to or in
exchange for Common Stock (other than a transaction that triggers an adjustment
pursuant to Sections 6.1, 6.2, 6.3 or 6.4) is referred to herein (together with
any such Change of Control) as a “Liquidity Event.” In connection with any
Liquidity Event, each Holder shall have the right to acquire and receive, upon
exercise of such Warrants, such cash, stock, securities or other assets or
property as would have been issued or payable in such Liquidity Event (if such
Holder had exercised such Warrant immediately prior to such Liquidity Event)
with respect to or in exchange, as applicable, for the number of Warrant Shares
that would have been issued upon exercise of such Warrants, if such Warrants had
been exercised immediately prior to the occurrence of such Liquidity Event. The
Company shall not effect any Liquidity Event unless simultaneously with the
consummation thereof, the surviving or resulting Person (if other than the
Company), or the acquiror, in the case of a sale of all or substantially all of
the Company’s assets, resulting from such Liquidity Event shall assume in all
material respects (including with respect to the provisions of Section 6 and
this Section 7), the obligation to deliver to the Holder such cash, stock,
securities or other assets or property which, in accordance with the foregoing
provision, the Holder shall be entitled to receive upon exercise of the
Warrants. The provisions of this Section 7 shall similarly apply to successive
Liquidity Events.

8. Notices.

8.1 Notices Generally. Except as otherwise expressly provided hereunder, all
notices referred to herein shall be in writing and shall be delivered by
registered or certified mail, return receipt requested and postage prepaid, or
by reputable overnight courier service, charges prepaid, and shall be deemed to
have been given when so mailed or sent (i) to the Company, at its principal
executive offices and (ii) to the Holder, at the Holder’s address as it appears
in the stock records of the Company (unless otherwise indicated by the Holder in
writing) and to such other persons identified in Exhibit E hereto (as may be
revised by the Holder in writing).

 

13



--------------------------------------------------------------------------------

8.2 Notice of Adjustment. Whenever the Exercise Price or the number of Warrant
Shares and other property, if any, issuable upon the exercise of the Warrants is
adjusted, as herein provided, the Company shall deliver to the Holders a
certificate of its Chief Financial Officer setting forth, in reasonable detail,
the event requiring the adjustment and the method by which such adjustment was
calculated and specifying the Exercise Price and the number of Warrant Shares
issuable upon exercise of the Warrants after giving effect to such adjustment.
Notwithstanding the foregoing, if the Holder objects to the Exercise Price and
the number of Warrant Shares issuable upon exercise of the Warrants (after
giving effect to the proposed adjustment) set forth in the certificate provided
by the Company’s Chief Financial Officer, the Company shall promptly obtain a
certificate of an Independent Financial Expert appointed for such purpose
setting forth the same information and detail as required in the immediately
preceding sentence, and such certificate shall be used for the basis to effect
the applicable adjustment to the Exercise Price and the number of Warrant Shares
issuable upon exercise of the Warrants.

8.3 Notice of Certain Transactions. In the event the Company shall propose to
(i) distribute any dividend or other distribution to all holders of its Common
Stock or options, warrants or other rights to receive such dividend or
distribution, (ii) offer to all holders of its Common Stock rights to subscribe
for or to purchase any securities convertible into shares of Common Stock or
shares of stock of any class or any other securities, rights or options,
(iii) effect any capital reorganization, reclassification, consolidation or
merger, (iv) effect the voluntary or involuntary dissolution, liquidation or
winding-up of the Company or (v) make a tender offer or exchange offer with
respect to the Common Stock, the Company shall promptly send to the Holders a
notice of such proposed action or offer at their addresses as they appear on the
register of the Company, which shall specify the record date for the purposes of
such dividend, distribution or rights, or the date such issuance or event is to
take place and the date of participation therein by the holders of Common Stock,
if any such date is to be fixed, and shall briefly indicate the effect, if any,
of such action on the Common Stock and on the number and kind of any other
shares of stock and on property, if any, and the number of shares of Common
Stock and other property, if any, issuable upon exercise of each Warrant and the
Exercise Price after giving effect to any such adjustment pursuant to Section 6
which will be required as a result of such action. Such notice shall be given as
promptly as possible and, in any case, at least fourteen (14) days prior to the
date of the taking of such action, or participation therein, by the holders of
Common Stock.

9. Redemption.

9.1 General. This Warrant may be redeemed, at the option of the Company, at any
time on or after January 1, 2021 while it is exercisable and prior to its
expiration, at its principal executive office, or at the office of its stock
transfer agent, if any, upon notice to the Holder, as described in Section 9.3,
for cash at the price per Warrant Share for which this Warrant is then
exercisable equal to the greater of (i) $10.00 and (ii) a 20% discount to the
Daily VWAP (the “Warrant Redemption Price”). Such Daily VWAP shall be determined
as of the date such notice of redemption is given. Notwithstanding any provision
to the contrary contained herein, after receiving notice of any exercise of all
or a portion of this Warrant, the Company may elect to deliver the Warrant
Redemption Price in respect of the Warrant Shares subject to such exercise in
lieu of delivering such Warrant Shares. The payment of the Warrant Redemption
Price shall fully satisfy the obligations of the Company in respect of such
exercise of this Warrant.

9.2 Warrant Shares. Any Warrant Shares held by a Holder may be repurchased from
such Holder, at the option of the Company, at any time after December 31, 2020
at its principal executive office, or at the office of its stock transfer agent,
if any, upon notice to the Holder, as described in Section 9.3, for cash in an
amount equal to the greater of (i) $10.00 and (ii) a 20% discount to the Daily
VWAP. Such Daily VWAP shall be determined as of the date such notice of
redemption is given.

 

14



--------------------------------------------------------------------------------

9.3 Date Fixed for, and Notice of, Redemption. In the event that the Company
elects to redeem this Warrant or any Warrant Shares, the Company shall fix a
date for the redemption (the “Redemption Date”). Notice of redemption shall be
sent by email or mailed by first class mail, postage prepaid, by the Company not
less than ten days prior to the Redemption Date (the “Redemption Period”) to the
Holder to be redeemed at its last address as it shall appear on the registration
books. Any notice emailed or mailed in the manner herein provided shall be
conclusively presumed to have been duly given whether or not the Holder received
such notice.

9.4 No Exercise After Notice of Redemption. Notwithstanding any provision to the
contrary in this Warrant, the Warrant may not be exercised at any time after
notice of redemption shall have been given by the Company pursuant to
Section 9.3 and prior to the Redemption Date unless the Company defaults on
payment of the Redemption Price on the Redemption Date. On and after the time
such notice has been given, the Holder shall have no further rights except to
receive, upon surrender of the Warrant, the Redemption Price on or after the
Redemption Date.

10. Registration Rights. The Holder of this Warrant shall have such registration
rights for the Warrant Shares as provided in the Warrantholders Agreement.

11. No Rights as Stockholder until Exercise. This Warrant does not entitle the
Holder to any of the rights as a stockholder of the Company prior to the
exercise hereof, including, without limitation, the right to receive dividends
or other distributions, exercise any rights to vote or to consent or to receive
notice as stockholders in respect of the meetings of stockholders or the
election of directors of the Company or any other matter. No provision thereof
and no mere enumeration therein of the rights or privileges of any Holder shall
give rise to any liability of such Holder for the Exercise Price hereunder or as
a stockholder of the Company, whether such liability is asserted by the Company
or by creditors of the Company.

12. Successors and Assigns. The terms and provisions of this Warrant shall inure
to the benefit of, and be binding upon, the Company and the Holder and their
respective successors and permitted assigns.

13. Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of Delaware, without giving effect to conflict of law
principles.

14. Severability. In the event that one or more of the provisions of this
Warrant shall for any reason be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Warrant, but this Warrant shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.

15. Change or Waiver. Any term of this Warrant may be changed or waived only by
an instrument in writing signed by the party against which enforcement is
sought.

16. Headings. The headings in this Warrant are for purposes of reference only
and shall not limit or otherwise affect the meaning of any provision of this
Warrant.

17. Counterparts. This Warrant may be executed in any number of original or
facsimile counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

 

15



--------------------------------------------------------------------------------

18. No Inconsistent Agreements. The Company shall not, on or after the date
hereof, enter into any agreement with respect to its securities which conflicts
with the rights granted to the Holders in this Warrant. The Company represents
and warrants to the Holders that the rights granted hereunder do not in any way
conflict with the rights granted to holders of the Company’s securities under
any other agreements.

[Signature Page Follows]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have each caused this common stock purchase
warrant to be duly executed as of the date first written above.

 

GLOBAL EAGLE ENTERTAINMENT INC. By:  

 

  Name:   Title:

[Signature Page to Common Stock Purchase Warrant of Global Eagle]



--------------------------------------------------------------------------------

SEARCHLIGHT II TBO-W, L.P. By:   Searchlight II TBO GP, LLC, its general partner
By:  

 

Name: Title:

[Signature Page to Common Stock Purchase Warrant of Global Eagle]



--------------------------------------------------------------------------------

EXHIBIT A TO

WARRANT      

PURCHASE FORM

 

To:                                    Dated:                                 

The undersigned hereby irrevocably elects to purchase                     
shares of Common Stock of Global Eagle Entertainment Inc., a Delaware
corporation, pursuant to the purchase provisions of Section 1.2 of the attached
Warrant and herewith makes payment of $                    , representing the
full purchase price for such shares at the price per share provided for in the
Warrant.

 

Signature:  

 

Address:  

 

 



--------------------------------------------------------------------------------

EXHIBIT B TO

WARRANT      

NOTICE OF EXERCISE BY NET SHARE SETTLEMENT FORM

 

To: Global Eagle Entertainment Inc., a Delaware corporation    Dated:
            , 20    

The undersigned hereby irrevocably elects to exchange the Warrant for a total of
             shares of Common Stock of Global Eagle Entertainment Inc., a
Delaware corporation, pursuant to the Exercise by Net Share Settlement
provisions of Section 1.3 of the attached Warrant.

 

Signature:  

 

Address:  

 

 



--------------------------------------------------------------------------------

EXHIBIT C TO

WARRANT      

FORM OF RESTRICTIVE LEGEND

THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY STATE OR BLUE SKY SECURITIES LAWS. THESE SHARES OF COMMON STOCK MAY NOT
BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SAID ACT OR APPLICABLE STATE SECURITIES OR BLUE SKY LAWS.

ADDITIONALLY, THE TRANSFER OF THE COMMON STOCK REPRESENTED BY THIS CERTIFICATE
IS SUBJECT TO THE CONDITIONS SPECIFIED IN THE WARRANTHOLDERS AGREEMENT DATED AS
OF [•], 2018, BETWEEN THE COMPANY AND SEARCHLIGHT II TBO-W, L.P., AS AMENDED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME. UPON THE FULFILLMENT OF
CERTAIN CONDITIONS, THE COMPANY HAS AGREED TO DELIVER TO THE HOLDER HEREOF A NEW
CERTIFICATE, NOT BEARING THIS LEGEND, FOR THE COMMON STOCK REPRESENTED HEREBY
REGISTERED IN THE NAME OF THE HOLDER HEREOF. COPIES OF SUCH AGREEMENT MAY BE
OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS
CERTIFICATE TO THE SECRETARY OF THE COMPANY.



--------------------------------------------------------------------------------

EXHIBIT D TO

WARRANT      

ASSIGNMENT FORM

FOR VALUE RECEIVED,                                          (the “Holder”)
hereby sells, assigns and transfers all of the rights of the undersigned under
the attached Warrant with respect to the number of shares of stock covered
thereby set forth below, unto:

 

Name of Assignee

  

Address

  

No. of Shares

__________ (the “Assignee”)

     

 

HOLDER Dated:                                                 Signature:
                                         Dated:
                                                Witness:
                                           

By signing below, the Assignee acknowledges that it qualifies as an “accredited
investor” as defined in Rule 501(a) promulgated under the Securities Act of
1933, as amended.

 

ASSIGNEE Dated:                                                 Signature:
                                         Dated:
                                                Witness:
                                           



--------------------------------------------------------------------------------

EXHIBIT E TO

WARRANT      

NOTICE

A copy of all notices provided to the Holder in accordance with the Warrant
shall also be provided to the following (provided that delivery of such copy
shall not constitute notice):

 

 

Searchlight II TBO-W, L.P.

c/o Searchlight Capital Partners, L.P.

745 5th Avenue

New York, NY 10151

  Attention:  

Eric Zinterhofer, Founding Partner

Eric Sondag, Partner

  Email:  

ezinterhofer@searchlightcap.com

esondag@searchlightcap.com



--------------------------------------------------------------------------------

EXHIBIT E

THE SECURITIES (INCLUDING THE COMMON STOCK WHICH MAY BE PURCHASED HEREUNDER)
REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES OR BLUE SKY LAWS. THESE SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER SAID ACT OR
APPLICABLE STATE SECURITIES OR BLUE SKY LAWS.

ADDITIONALLY, THE TRANSFER OF THESE SECURITIES (INCLUDING THE COMMON STOCK WHICH
MAY BE PURCHASED HEREUNDER) IS SUBJECT TO THE CONDITIONS SPECIFIED IN THE
WARRANTHOLDERS AGREEMENT DATED AS OF [•], 2018, BETWEEN THE COMPANY AND
SEARCHLIGHT II TBO-W, L.P., AS AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM
TIME TO TIME. UPON THE FULFILLMENT OF CERTAIN CONDITIONS, THE COMPANY HAS AGREED
TO DELIVER TO THE HOLDER HEREOF A NEW CERTIFICATE, NOT BEARING THIS LEGEND, FOR
THE SECURITIES REPRESENTED HEREBY REGISTERED IN THE NAME OF THE HOLDER HEREOF.
COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY
THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE COMPANY.

Issue Date: [•], 2018

CERTIFICATE NO. MW - 1

GLOBAL EAGLE ENTERTAINMENT INC.

Common Stock Purchase Warrant (Market Warrant)

Global Eagle Entertainment Inc., a Delaware corporation (the “Company”), for
value received, hereby certifies that Searchlight II TRO-W, L.P., a Delaware
limited partnership (the “Holder”), subject to the terms and conditions hereof
(including, without limitation, Sections 1.6 and 1.7), shall be entitled to
purchase from the Company, at any time and from time to time after the Issue
Date and on or prior to the close of business on [•], 2028 (the “Expiration
Date”), 13,000,000 fully paid and nonassessable shares (individually, a “Warrant
Share” and collectively, the “Warrant Shares”) of common stock, par value
$0.0001 per share, of the Company (the “Common Stock”), at a price per share
equal to the Exercise Price. The number of Warrant Shares and the Exercise Price
are subject to adjustment as provided herein, and all references to “Common
Stock” and “Exercise Price” herein shall be deemed to include any such
adjustment or series of adjustments.

This warrant (this “Warrant”) is being issued by the Company to the Holder in
connection with the transactions contemplated by that certain Securities
Purchase Agreement, dated as of March 8, 2018, among the Company, the Holder and
the other parties thereto (the “Securities Purchase Agreement”). The following
terms used herein shall have the meanings set forth below when used in this
Warrant:

“Adjustment Event” has the meaning set forth in Section 6.3.

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling, controlled by, or under common control with,
such specified Person. The term “control” (including, with correlative meanings,
the terms “controlling”, “controlled by” and “under



--------------------------------------------------------------------------------

common control with”), when used with respect to a specified Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such specified Person, whether
through the ownership of voting securities, by contract, or otherwise.
Notwithstanding the foregoing, (i) the Company, its Subsidiaries and its other
Affiliates shall not be considered Affiliates of any of the Holders or any of
their respective Affiliates (other than the Company, its Subsidiaries and its
other Affiliates) and (ii) none of the Holders shall be considered Affiliates of
any Portfolio Company in which Searchlight Capital Partners, L.P. or any of its
investment fund Affiliates has a minority equity investment.

“beneficially own” and similar terms have the meaning set forth in Rule 13d-3
under the Securities Exchange Act of 1934, as amended from time to time, and the
rules and regulations promulgated pursuant thereto; provided that any Person
shall be deemed to beneficially own any securities that such Person has the
right to acquire, whether or not such right is exercisable immediately
(including assuming exercise of all Warrants, if any, owned by such Person to
Common Stock).

“Bloomberg” means Bloomberg Financial Markets.

“Board” means the board of directors of the Company.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by law or
executive order to close or be closed.

“Cash Exercise” has the meaning set forth in Section 1.2.

“Convertible Securities” means any securities (directly or indirectly)
convertible into or exchangeable for Common Stock, but excluding Options.

“Daily VWAP” means, as of any date of determination, the average per share
volume-weighted average price as displayed under the heading “Bloomberg VWAP” on
Bloomberg page “ENT <equity> AQR” (or its equivalent successor if such Bloomberg
page is not available) for the period of 45 consecutive Trading Days ending on
the most recently completed Trading Day prior to such determination date from
the scheduled open of trading until the scheduled close of trading of the
primary trading session on each Trading Day of such period (or if such
volume-weighted average price is unavailable, the market value of one share of
Common Stock on such Trading Day reasonably determined, using a volume-weighted
average method, by an Independent Financial Expert appointed for such purpose).
The Daily VWAP will be determined without regard to after-hours trading or any
other trading outside of the regular trading session trading hours.

“Exercise by Net Share Settlement” has the meaning set forth in Section 1.3.

“Exercise Price” means $1.57 per share, subject to all adjustments from time to
time pursuant to the provisions of Section 6.

“HSR Act” has the meaning set forth in Section 1.1.

“HSR Threshold” has the meaning set forth in Section 1.1.

“Independent Financial Expert” means a nationally recognized accounting,
investment banking or consultant firm, which firm does not have a material
financial interest or other material economic relationship with either the
Company or any of its Affiliates or the Holder or any of its Affiliates that is,
in the good faith judgment of the Board, qualified to perform the task for which
it has been engaged.

 

2



--------------------------------------------------------------------------------

“Liquidity Event” has the meaning set forth in Section 7.

“Market Price” means, as of any date, (i) so long as the Common Stock continues
to be traded on NASDAQ on such date, the last reported sale price of the Common
Stock on the Trading Day immediately prior to such date on NASDAQ and (ii) if
the Common Stock is not traded on NASDAQ on such date, the closing sale price of
the Common Stock on the Trading Day immediately prior to such date as reported
in the composite transactions for the principal U.S. national securities
exchange or market on which the Common Stock is so listed or traded, or, if no
closing sale price is reported, the last reported sale price on the principal
U.S. national securities exchange on which the Common Stock is so listed or
traded on the Trading Day immediately prior to such date, or if the Common Stock
is not so listed or traded on a U.S. national securities exchange or market, the
last closing bid price of the Common Stock in the over-the-counter market on the
electronic bulletin board for such security as reported by Bloomberg, or, if
that bid price is not available, the market price of the Common Stock on the
Trading Day immediately prior to such date as determined by an Independent
Financial Expert appointed for such purpose, using one or more valuation methods
that the Independent Financial Expert in its best professional judgment
determines to be most appropriate, assuming such securities are fully
distributed and are to be sold in an arm’s-length transaction and there was no
compulsion on the part of any party to such sale to buy or sell and taking into
account all relevant factors.

All references herein to the “closing sale price” and “last reported sale price”
of the Common Stock on NASDAQ shall be such closing sale price and last reported
sale price as reflected on the website of NASDAQ (www.nasdaq.com).

“Maximum Voting Power” means, at the time of determination, the total number of
votes which may be cast by all capital stock on the applicable subject matter
subject to the vote of the Common Stock and any other securities that constitute
voting stock voting together as a single class and after giving effect to any
limitation on voting power set forth in the document governing such voting
stock.

“NASDAQ” means any national stock exchanges now or hereafter maintained by
NASDAQ, including, without limitation, the NASDAQ Global Select Market, the
NASDAQ Global Market and the NASDAQ Capital Market.

“Options” means any warrants (including this Warrant) or other rights or options
to subscribe for or purchase Common Stock or Convertible Securities.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Portfolio Company” means any corporation, limited liability company, trust,
joint venture, association, company, partnership, collective investment scheme
or other entity in which a Person has invested, directly or indirectly.

“Public Sale” shall mean (i) an underwritten public offering pursuant to an
effective registration statement (other than a registration statement on Form
S-4, Form S-8 or any successor or other forms promulgated for similar purposes)
filed under the Securities Act or (ii) a “brokers’ transaction” (as defined in
Rule 144).

 

3



--------------------------------------------------------------------------------

“Senior Credit Agreement” means that certain credit agreement, dated as of
January 6, 2017, among the Company, as borrower, the guarantors party thereto
from time to time, Citibank, N.A., as Administrative Agent, L/C Issuer and Swing
Line Lender, and the other lenders party thereto from time to time, as amended
through the date hereof.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

“Trading Day” means a day on which trading in the Common Stock (or other
applicable security) generally occurs on the principal exchange or market on
which the Common Stock (or other applicable security) is then listed or traded;
provided that if the Common Stock (or other applicable security) is not so
listed or traded, “Trading Day” means a Business Day.

“Vesting Date” has the meaning set forth in Section 1.6.

“Warrantholders Agreement” means the Warrantholders Agreement, dated as of [•],
2018, between the Company and the Holder.

1. Exercise of Warrants.

1.1 General Exercise. This Warrant may be exercised in whole or in part by the
Holder at any time and from time to time after the Vesting Date and on or prior
to the close of business on the Expiration Date, subject to Section 1.6 and
Section 1.7; provided, however, that if such exercise would result in the Holder
acquiring beneficial ownership of Common Stock (together with all other Common
Stock owned by the Holder at such time) with a value of or in excess of the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”), notification threshold applicable to the Holder (the “HSR Threshold”), or
with a value of or in excess of the notification thresholds of applicable
competition or merger control laws of other jurisdictions applicable to the
Holder (“Foreign Thresholds”), and no exemption to filing a notice and report
form under the HSR Act or applicable competition or merger control laws of other
jurisdictions, as the case may be, are applicable, then only the exercise of
such portion of this Warrant, which when exercised does not exceed the HSR
Threshold or Foreign Thresholds, shall be exercised and the Purchase Form and/or
Notice of Exercise by Share Settlement shall be deemed to relate only to such
portion of this Warrant, in which case the exercise of the remaining portion of
this Warrant in excess of the HSR Threshold or Foreign Thresholds shall not
occur until the expiration or early termination of the applicable waiting
periods. Any exercise of this Warrant may be conditioned upon the occurrence of
(a) a Public Sale of the Warrant Shares or (b) any event described in
Section 8.3(iii). Such conditional exercise shall be deemed revoked if such
event or transaction does not occur on the date, or within the dates, specified
in the applicable notice provided by or on behalf of the Company pursuant to
Section 8 (if such a notice was provided).

1.2 Exercise for Cash. This Warrant may be exercised (a “Cash Exercise”) by
delivering this Warrant to the Company at its principal executive office, or at
the office of its stock transfer agent, if any, accompanied by (i) the “Purchase
Form” attached as Exhibit A hereto duly completed and executed on behalf of the
Holder and (ii) a payment to the Company in the amount equal to the Exercise
Price multiplied by the number of Warrant Shares in respect of which this
Warrant is then exercised, plus all taxes required to be paid by the Holder, if
any, pursuant to Section 2.

1.3 Exercise by Net Share Settlement. This Warrant may be exercised, in whole or
in part (an “Exercise by Net Share Settlement”), into the number of Warrant
Shares determined in accordance with this Section 1.3 by delivering this Warrant
to the Company at its principal executive office, or at the office of its stock
transfer agent, if any, accompanied by (i) the “Notice of Exercise by Net Share
Settlement” attached hereto as Exhibit B duly completed and executed on behalf
of the Holder

 

4



--------------------------------------------------------------------------------

and (ii) a payment to the Company for any taxes required to be paid by the
Holder, if any, pursuant to Section 2. In the event of an exercise by Net Share
Settlement, the Company shall issue to the Holder a number of Warrant Shares
(rounded to the nearest whole number) computed using the following formula:

 

   Y (A - B)    X =          A   

Where:

X = The net number of shares of Common Stock to be issued to the Holder pursuant
to the Exercise by Net Share Settlement;

Y = The gross number of shares of Common Stock in respect of which the Exercise
by Net Share Settlement is made;

A = The Market Price as of the Exercise Date; and

B = The Exercise Price.

1.4 Issuance of Certificate(s); Authorization. Upon surrender of this Warrant
and full compliance with each of the other requirements in Section 1.2, in the
case of a Cash Exercise, and Section 1.3, in the case of an Exercise by Net
Share Settlement, the Company shall, promptly, and in any event, within 2
Trading Days, either (i) issue and cause to be delivered a certificate or
certificates or (ii) instruct its transfer agent to register in book entry form,
in either case to the Holder, or upon the written request of the Holder, in and
to such name or names as the Holder may designate, a certificate or certificates
(or book entry shares) for the number of Warrant Shares issuable upon the Cash
Exercise or the Exercise by Net Share Settlement, as the case may be. Such
certificate or certificates (or book entry shares) shall not be deemed to have
been issued, and any person so designated to be named therein shall not be
deemed to have become or have any rights of a holder of record of such Warrant
Shares, until all requirements set forth in Section 1.2, in the case of a Cash
Exercise, and Section 1.3, in the case of an Exercise by Net Share Settlement,
have been fully met by the Holder. The certificate(s) (or book entry shares)
representing the Warrant Shares acquired upon the exercise of this Warrant shall
bear the restrictive legend substantially in the form set forth on Exhibit C
hereto; provided, that, upon the reasonable request of the Holder, at any time,
and from time to time, when such legend is no longer required under the
Securities Act or applicable state laws, the Company shall promptly remove such
legend from any certificate representing the Warrant Shares (or issue one or
more new certificates representing such Warrant Shares, which certificate(s)
shall not contain a legend). The Company hereby represents and warrants that any
Common Stock issued upon the exercise of this Warrant in accordance with the
provisions of Sections 1.2 and/or 1.3 will be duly and validly authorized and
issued, fully paid and nonassessable and free from all taxes, liens and charges
(other than liens or charges created by the Holder or taxes in respect of any
transfer occurring contemporaneously therewith). The Company agrees that the
Warrant Shares so issued will be deemed to have been issued to the Holder (and
the Holder shall be the beneficial owner thereof) as of the close of business on
the date on which this Warrant and payment of the Exercise Price are delivered
to the Company in accordance with the terms of this Warrant, notwithstanding
that the stock transfer books of the Company may then be closed or certificates
representing such Shares may not be actually delivered on such date.

1.5 Full or Partial Exercise. This Warrant shall be exercisable, at the election
of the Holder, either in full or in part and, in the event that this Warrant is
exercised in respect of fewer than all of the Warrant Shares issuable on such
exercise at any time prior to the Expiration Date, the Company shall promptly
issue a new certificate evidencing the remaining Warrant or Warrants, in a form
substantially identical hereto, in the name of the Holder, and delivered to the
Holder or to another person that the Holder has designated for delivery as soon
as practicable, and in any event not exceeding three business days from such
exercise.

 

5



--------------------------------------------------------------------------------

1.6 Vesting Period. This Warrant shall vest and become exercisable on January 1,
2021 (the “Vesting Date”); provided, however, that this Warrant shall only
become exercisable on or after the Vesting Date if at any time following the
Issue Date the Daily VWAP is at or above $2.40 per share of Common Stock.
Notwithstanding any provision herein, this Warrant automatically shall vest upon
the occurrence of a Change of Control (as defined in the Senior Credit
Agreement) or a Liquidity Event and, as applicable, become subject to Section 7.

1.7 Restrictions on Exercise. The Holder will not be permitted to exercise the
right to purchase Warrant Shares if and to the extent, as a result of such
exercise, either (i) such Holder’s, together with such Holder’s Affiliates,
aggregate voting power on any matter that could be voted on by holders of the
Common Stock would exceed 19.9% of the Maximum Voting Power or (ii) such Holder,
together with such Holder’s Affiliates, would beneficially own more than 19.9%
of the then outstanding Common Stock; provided, however, that such exercise
restriction shall not apply in connection with and subject to completion of
(i) a Public Sale of the Warrant Shares to be issued upon such exercise, (ii) a
bona fide third party tender offer for the Common Stock issuable thereupon, or
(iii) a Liquidity Event if, in the case of each of clauses (i), (ii) and (iii),
such Holder and its Affiliates will not beneficially own in excess of 19.9% of
the then outstanding Common Stock following the consummation of such event. For
purposes of the foregoing sentence, the number of shares of Common Stock
beneficially owned by the Holder and its Affiliates shall include the number of
Warrant Shares to be issued with respect to which a Notice of Exercise by Net
Share Settlement or Purchase Form has been given and the shares of Common Stock
to be issued in connection with the exercise of any other outstanding warrants
beneficially owned by such Holder or any of its Affiliates. Upon the written
request of the Holder, the Company shall within two Business Days confirm in
writing to the Holder the number of shares of Common Stock then outstanding. The
restrictions contained in this paragraph shall automatically terminate upon the
consummation of a Liquidity Event with respect to the surviving Person (if other
than the Company).

2. Payment of Taxes. Issuance of certificates for Warrant Shares shall be made
without charge to the Holder for any issue or transfer tax or other incidental
expense in respect of the issuance of such certificate, all of which taxes and
expenses shall be paid by the Company, and such certificates shall be issued in
the name of the Holder or in such name or names (provided that the Holder has
complied with the restrictions on transfer set forth herein and in the
Warrantholders Agreement) as may be directed by the Holder; provided, however,
that in the event certificates for Warrant Shares are to be issued in a name
other than the name of the Holder, this Warrant when surrendered for exercise
shall be accompanied by a properly executed assignment in form attached as
Exhibit D hereto; and the Company may require, as a condition thereto, the
payment of a sum sufficient to reimburse it for any transfer tax incidental
thereto.

3. Mutilated, Missing or Lost Warrant. In the event that this Warrant shall be
mutilated, lost, stolen or destroyed, the Company shall issue and countersign,
in exchange and substitution for and upon cancellation of the mutilated Warrant,
or in lieu of and substitution for its loss, theft or destruction, a new Warrant
with identical terms, representing an equivalent number of Warrant Shares and
dated the same date as this Warrant that was mutilated, lost, stolen or
destroyed, but only upon receipt of evidence and indemnity or other security
reasonably satisfactory to the Company of the loss, theft or destruction of this
Warrant.

 

6



--------------------------------------------------------------------------------

4. Reservation of Warrant Shares.

4.1 At all times prior to the Expiration Date, the Company shall at all times
reserve and keep available out of its authorized but unissued shares of Common
Stock solely for the purpose of issuance upon the exercise of this Warrant, a
number of shares of Common Stock equal to the aggregate Warrant Shares issuable
upon the exercise of this Warrant. The Company shall use commercially reasonable
efforts to take all such actions as may be necessary to assure that all such
shares of Common Stock may be so issued without violating the Company’s
governing documents, any agreements to which the Company is a party on the date
hereof, any requirements of any national securities exchange upon which shares
of Common Stock may be listed or any applicable laws. The Company shall not take
any action which would cause the number of authorized but unissued shares of
Common Stock to be less than the number of such shares required to be reserved
hereunder for issuance upon exercise of the Warrants.

4.2 The Company covenants that it will take such actions as may be necessary or
appropriate in order that all Warrant Shares issued upon exercise of this
Warrant will, upon issuance in accordance with the terms of this Warrant, be
fully paid and non-assessable, and free from any and all (i) security interests
created by or imposed upon the Company and (ii) taxes, liens and charges with
respect to the issuance thereof. If at any time prior to the Expiration Date the
number and kind of authorized but unissued shares of the Company’s capital stock
shall not be sufficient to permit exercise in full of this Warrant, the Company
will as promptly as practicable take such corporate action as may, in the
opinion of its counsel, be reasonably necessary to increase its authorized but
unissued shares to such number of shares as shall be sufficient for such
purposes. Without limiting the generality of the foregoing, the Company will not
increase the stated or par value per share, if any, of the Common Stock above
the Exercise Price per share in effect immediately prior to such increase in
stated or par value.

4.3 The Company represents and warrants to the Holders that the issuance of this
Warrant and the issuance of shares of Common Stock upon exercise thereof in
accordance with the terms hereof will not constitute a breach of, or a default
under, any other material agreements to which the Company is a party on the date
hereof.

5. Fractional Shares. No fractional Warrant Shares, or scrip for any such
fractional Warrant Shares, shall be issued upon the exercise of this Warrant. If
any fraction of a share of Common Stock would, except for the provisions of this
Section 5, be issuable on the exercise of any Warrant, the Holder shall be
entitled to receive a cash payment equal to the Market Price of the Common Stock
less the Exercise Price for such fractional share.

6. Anti-dilution Adjustments and Other Rights. The Exercise Price and number of
Warrant Shares issuable upon exercise of this Warrant shall be subject to
adjustment from time to time as follows:

6.1 Adjustment to Exercise Price. Upon any adjustment to the number of Warrant
Shares for which this Warrant is exercisable pursuant to Sections 6.2. 6.3, 6.4
and 6.5, the Exercise Price shall immediately be adjusted to equal the quotient
obtained by dividing (i) the aggregate Exercise Price of the maximum number of
Warrant Shares for which this Warrant was exercisable immediately prior to such
adjustment by (ii) the number of Warrant Shares for which this Warrant is
exercisable immediately after such adjustment; provided, however, that the
Exercise Price with respect to the new number of Warrant Shares for which this
Warrant is exercisable resulting from any such adjustment shall not be less than
$0.01 per share.

6.2 Stock Dividend or Split. If the Company issues shares of Common Stock as a
dividend or distribution on shares of the Common Stock, or effects a subdivision
or share split or share combination or reverse splitting, or shall increase or
decrease the number of shares of Common Stock outstanding by reclassification of
its Common Stock, then in each case, the number of Warrant Shares for which this
Warrant is exercisable will be adjusted based on the following formula:

 

7



--------------------------------------------------------------------------------

NS’ = NS0 x    OS’    OS0

where,

 

        NS’    =    the number of Warrant Shares for which this Warrant is
exercisable in effect immediately after such event NS0    =    the number of
Warrant Shares for which this Warrant is exercisable in effect immediately prior
to such event OS’    =    the number of shares of Common Stock outstanding
immediately after such event OS0    =    the number of shares of Common Stock
outstanding immediately prior to such event.

Such adjustment shall become effective immediately after 9:00 a.m., New York
City time, on the Business Day following the date fixed for such determination.
The Company will not pay any dividend or make any distribution on shares of
Common Stock held in treasury by the Company. If any dividend or distribution of
the type described in this Section 6.2 is declared but not so paid or made, the
number of Shares for which this Warrant is exercisable shall again be adjusted
to the number of Shares for which this Warrant is exercisable that would then be
in effect if such dividend or distribution had not been declared.

6.3 Rights or Warrants. If the Company issues to all or substantially all
holders of its Common Stock any rights or warrants entitling them to subscribe
for or purchase shares of Common Stock, subject to the last paragraph of this
Section 6.3, at a price per share less than the Market Price per share of Common
Stock on the Business Day immediately preceding the date of announcement of such
issuance, the number of Warrant Shares for which this Warrant is exercisable
will be adjusted based on the following formula:

 

NS’ = NS0 x    OS0 + X    OS0 + Y

where,

 

        NS’    =    the number of Warrant Shares for which this Warrant is
exercisable in effect immediately after such event         NS0    =    the
number of Warrant Shares for which this Warrant is exercisable in effect
immediately prior to such event         OS0    =    the number of shares of
Common Stock outstanding immediately prior to such event         X    =    the
total number of shares of Common Stock issuable pursuant to such rights (or
warrants)         Y    =    the number of shares of Common Stock equal to the
aggregate price payable to exercise such rights (or warrants) divided by the
Market Price per share of Common Stock as of the record date.

 

8



--------------------------------------------------------------------------------

Such adjustment shall be successively made whenever any such rights or warrants
are issued and shall become effective immediately after 9:00 a.m., New York City
time, on the Business Day following the date fixed for such determination. The
Company shall not issue any such rights, options or warrants in respect of
shares of Common Stock held in treasury by the Company. To the extent that
shares of Common Stock are not delivered after the expiration of such rights or
warrants, the number of Warrant Shares for which this Warrant is exercisable
shall be readjusted to the number of Shares for which this Warrant is
exercisable that would then be in effect had the adjustments made upon the
issuance of such rights or warrants been made on the basis of delivery of only
the number of shares of Common Stock actually delivered. If such rights or
warrants are not so issued, the number of Warrant Shares for which this Warrant
is exercisable shall again be adjusted to be the number of Warrant Shares for
which this Warrant is exercisable that would then be in effect if such date
fixed for the determination of stockholders entitled to receive such rights or
warrants had not been fixed. No adjustment shall be made pursuant to this
Section 6.3 which shall have the effect of decreasing the number of Warrant
Shares issuable upon exercise of this Warrant.

In determining whether any rights or warrants entitle the Holders to subscribe
for or purchase shares of Common Stock at less than such Market Price, and in
determining the aggregate price payable to exercise such rights or warrants,
there shall be taken into account any consideration received by the Company for
such rights or warrants and any amount payable on exercise thereof, the value of
such consideration, if other than cash, to be determined in good faith by the
Board of Directors.

In the event the Company adopts or implements a shareholder rights agreement (a
“Shareholder Rights Plan”) pursuant to which rights (“Rights”) are distributed
to the holders of Common Stock of the Company and such Shareholder Rights Plan
provides that each Warrant Share issued upon exercise of this Warrant at any
time prior to the distribution of separate certificates representing such Rights
will be entitled to receive such Rights, then there shall not be any adjustment
to the exercise right or Exercise Price at any time prior to the distribution of
separate certificates representing such Rights. If, however, prior to any
exercise, the Rights have separated from the Common Stock, the Exercise Price
shall be adjusted at the time of separation as described in this Section 6.3
(unless the Warrantholder or any of its Affiliates (as defined in the
Shareholder Rights Plan) or Associates (as defined in the Shareholder Rights
Plan) is an Acquiring Person (as defined in the Shareholder Rights Plan), in
which case no adjustment shall be made pursuant to this Section 6 in respect of
such Rights).

6.4 Other Distributions. If the Company fixes a record date for the making of
any distribution of shares of its capital stock, other securities, evidences of
indebtedness or other assets or property of the Company to all or substantially
all holders of the Common Stock, excluding:

(i) dividends or distributions and rights or warrants referred to in Sections
6.2 or 6.3; and

(ii) dividends or distributions paid exclusively in cash referred to in
Section 6.5;

then the number of Warrant Shares for which this Warrant is exercisable will be
adjusted based on the following formula:

 

NS’ = NS0 x          SP0          SP0 - FMV

 

9



--------------------------------------------------------------------------------

where,

 

  NS’    =    the number of Warrant Shares for which this Warrant is exercisable
in effect immediately after such distribution   NS0    =    the number of
Warrant Shares for which this Warrant is exercisable in effect immediately prior
to such distribution   SP0    =    the Market Price per share of Common Stock on
the last Trading Day immediately preceding the first date on which the Common
Stock trades regular way without the right to receive such distribution   FMV   
=    the fair market value (as determined in good faith by the Board) of the
shares of capital stock, other securities, evidences of indebtedness, assets or
property distributed with respect to each outstanding share of Common Stock on
the record date for such distribution.

Such adjustment shall become effective immediately prior to 9:00 a.m., New York
City time, on the Business Day following the date fixed for the determination of
stockholders entitled to receive such distribution. Such adjustment shall be
made successively whenever such a record date is fixed with respect to a
subsequent event.

With respect to an adjustment pursuant to this Section 6.4 where there has been
a payment of a dividend or other distribution on the Common Stock or shares of
capital stock of any class or series, or similar equity interest, of or relating
to a subsidiary or other business unit (a “Spin-Off”), the number of Warrant
Shares for which this Warrant is exercisable in effect immediately before 5:00
p.m., New York City time, on the record date fixed for determination of
stockholders entitled to receive the distribution will be increased based on the
following formula:

 

NS’ = NS0 x    FMV0 + MP0            MP0

where,

 

  NS’    =   

the number of Warrant Shares for which this Warrant is exercisable in effect
immediately after such distribution

 

  NS0    =   

the number of Warrant Shares for which this Warrant is exercisable in effect
immediately prior to such distribution

 

  FMV0    =   

the average of the Market Prices of the capital stock or similar equity interest
distributed to holders of Common Stock applicable to one share of such stock or
equity interest over the first ten consecutive Trading Day period after the
effective date of the Spin-Off

 

  MP0    =    the average of the Market Prices of Common Stock over the first
ten consecutive Trading Day period after the effective date of the Spin-Off.

Such adjustment shall occur on the tenth consecutive Trading Day from, and
including, the effective date of the Spin-Off. No adjustment shall be made
pursuant to this Section 6.4 which shall have the effect of decreasing the
number of Warrant Shares issuable upon exercise of this Warrant.

 

10



--------------------------------------------------------------------------------

6.5 Cash Dividend. If the Company makes any cash dividend (excluding any cash
distributions in connection with the Company’s liquidation, dissolution or
winding up) or distribution during any quarterly fiscal period to all or
substantially all holders of Common Stock, the number of Shares for which this
Warrant is exercisable will be adjusted based on the following formula:

 

NS’ = NS0 x        SP0        SP0 - C

where,

 

   NS’    =   

the number of Warrant Shares for which this Warrant is exercisable in effect
immediately after the record date for such distribution

 

   NS0    =   

the number of Warrant Shares for which this Warrant is exercisable in effect
immediately prior to the record date for such distribution

 

   SP0    =   

the Market Price per share of the Common Stock on the last Trading Day
immediately preceding the first date on which the Common Stock trades regular
way without the right to receive such distribution

 

   C    =    the amount in cash per share the Company distributes to holders of
Common Stock.

Such adjustment shall become effective immediately after 5:00 p.m., New York
City time, on the date for such determination. No adjustment shall be made
pursuant to this Section 6.4 which shall have the effect of decreasing the
number of Warrant Shares issuable upon exercise of this Warrant.

6.6 No Adjustment if Participating. Notwithstanding the foregoing provisions of
this Section 6, no adjustment shall be made thereunder, nor shall an adjustment
be made to the ability of a Warrantholder to exercise, for any distribution
described therein if the Warrantholder will otherwise participate in the
distribution with respect to its Warrant Shares without exercise of this Warrant
(without giving effect to any separate exercise of preemptive rights).

6.7 Income Tax Adjustment. The Company may (but is not required to) make such
decreases in the Exercise Price and increases in the number of Warrant Shares
for which this Warrant is exercisable, in addition to those required by Sections
6.1 through 6.5, as the Board determines is consistent with the principles of
Treasury Regulations Section 1.305-3 and considers to be advisable to avoid or
diminish any income tax to holders of Common Stock or rights to purchase Common
Stock in connection with a dividend or distribution of shares (or rights to
acquire shares) or any similar event treated as such for income tax purposes.

6.8 No Adjustment. No adjustment to the Exercise Price or the number of Warrant
Shares for which this Warrant is exercisable need be made:

6.8.1 upon the issuance of any shares of Common Stock pursuant to any present or
future plan providing for the reinvestment of dividends or interest payable on
securities of the Company and the investment of additional optional amounts in
shares of Common Stock under any plan;

 

11



--------------------------------------------------------------------------------

6.8.2 upon the issuance of any shares of Common Stock or options or rights to
purchase shares of Common Stock pursuant to any present or future employee,
director or consultant benefit plan or program of or assumed by the Company or
any of its Subsidiaries;

6.8.3 upon the issuance of any shares of Common Stock pursuant to any option,
warrant, right, or exercisable, exchangeable or convertible security not
described in Section 6.2 and outstanding as of the date this Warrant was first
issued; or

6.8.4 for a change in the par value of the Common Stock.

6.9 Calculations. All adjustments made to the Exercise Price pursuant to this
Section 6 shall be calculated to the nearest one-ten thousandth of a cent
($0.000001), and all adjustments made to the Warrant Shares issuable upon
exercise of each Warrant pursuant to this Section 6 shall be calculated to the
nearest one-ten thousandth of a Warrant Share (0.000001). Except as described in
this Section 6, the Company will not adjust the Exercise Price and the number of
Warrant Shares for which this Warrant is exercisable.

No adjustments of the Exercise Price or the number of Warrant Shares issuable
upon the exercise of this Warrant that would otherwise be required shall be made
unless and until such adjustment either by itself or with other adjustments not
previously made increases or decreases by at least 0.1% the Exercise Price or
the number of Warrant Shares issuable upon the exercise of this Warrant
immediately prior to the making of such adjustment. Any adjustment representing
a change of less than such minimum amount shall be carried forward and made as
soon as such adjustment, together with other adjustments required by this
Section 6 and not previously made, would result in a minimum adjustment.

6.10 Adjustment Event. In any case in which this Section 6 provides that an
adjustment shall become effective immediately after (i) a record date or record
date for an event, (ii) the date fixed for the determination of stockholders
entitled to receive a dividend or distribution pursuant to this Section 6 or
(iii) a date fixed for the determination of stockholders entitled to receive
rights or warrants pursuant to this Section 6 (each a “Determination Date”), the
Company may elect to defer until the occurrence of the applicable Adjustment
Event (x) issuing to the Warrantholder of any Warrant exercised after such
Determination Date and before the occurrence of such Adjustment Event, the
additional shares of Common Stock or other securities issuable upon such
exercise by reason of the adjustment required by such Adjustment Event over and
above the Common Stock issuable upon such conversion before giving effect to
such adjustment and (y) paying to such holder any amount in cash in lieu of any
fraction pursuant to Section 5. For purposes of this Section 6, the term
“Adjustment Event” shall mean:

(A) in any case referred to in clause (i) hereof, the occurrence of such event,

(B) in any case referred to in clause (ii) hereof, the date any such dividend or
distribution is paid or made, and

(C) in any case referred to in clause (iii) hereof, the date of expiration of
such rights or warrants.

6.11 Number of Shares Outstanding. For purposes of this Section 6, the number of
shares of Common Stock at any time outstanding shall not include shares held in
the treasury of the Company but shall include shares issuable in respect of
scrip certificates issued in lieu of fractions of shares of Common Stock. The
Company will not pay any dividend or make any distribution on shares of Common
Stock held in the treasury of the Company.

 

12



--------------------------------------------------------------------------------

6.12 Successive Adjustments. Successive adjustments in the Exercise Price and
the number of Shares for which this Warrant is exercisable shall be made,
without duplication, whenever any event specified in this Section 6 shall occur.

6.13 Adjustment for Unspecified Actions. If the Company takes any action
affecting the Common Stock, other than action described in this Section 6, which
in the opinion of the Board would materially adversely affect the exercise
rights of the Warrantholder, the Exercise Price for this Warrant and/or the
number of Warrant Shares received upon exercise of this Warrant may be adjusted,
to the extent permitted by law, in such manner, if any, and at such time, as the
Board may determine in good faith to be equitable in the circumstances;
provided, however, that in no event shall any adjustment have the effect of
increasing the Exercise Price or decreasing the number of Warrant Shares for
which this Warrant may be exercised.

6.14 Voluntary Adjustment by the Company. In addition to any adjustments
required pursuant to this Section 6, the Company may at its option, at any time
during the term of this Warrant, reduce the then current Exercise Price or
increase the number of Warrant Shares for which this Warrant may be exercised to
any amount deemed appropriate by the Board; provided, however, that if the
Company elects to make such adjustment, such adjustment will remain in effect
for at least a 7-day period, after which time the Company may, at its option,
reinstate the Exercise Price or number of Warrant Shares in effect prior to such
reduction, subject to any interim adjustments pursuant to this Section 6.

7. Liquidity Event. Any Change of Control (as defined in the Senior Credit
Agreement) or any other recapitalization, reorganization, reclassification,
consolidation, merger, sale of all or substantially all of the Company’s assets
or other transaction, which, in each case, is effected in such a way that all of
the holders of Common Stock are entitled to receive (either directly or upon
subsequent related dividend, distribution or liquidation) cash, stock,
securities or assets (or a combination of the foregoing) with respect to or in
exchange for Common Stock (other than a transaction that triggers an adjustment
pursuant to Sections 6.1, 6.2, 6.3 or 6.4) is referred to herein (together with
any such Change of Control) as a “Liquidity Event.” In connection with any
Liquidity Event, each Holder shall have the right to acquire and receive, upon
exercise of such Warrants, such cash, stock, securities or other assets or
property as would have been issued or payable in such Liquidity Event (if such
Holder had exercised such Warrant immediately prior to such Liquidity Event)
with respect to or in exchange, as applicable, for the number of Warrant Shares
that would have been issued upon exercise of such Warrants, if such Warrants had
been exercised immediately prior to the occurrence of such Liquidity Event. The
Company shall not effect any Liquidity Event unless simultaneously with the
consummation thereof, the surviving or resulting Person (if other than the
Company), or the acquiror, in the case of a sale of all or substantially all of
the Company’s assets, resulting from such Liquidity Event shall assume in all
material respects (including with respect to the provisions of Section 6 and
this Section 7), the obligation to deliver to the Holder such cash, stock,
securities or other assets or property which, in accordance with the foregoing
provision, the Holder shall be entitled to receive upon exercise of the
Warrants. The provisions of this Section 7 shall similarly apply to successive
Liquidity Events.

8. Notices.

8.1 Notices Generally. Except as otherwise expressly provided hereunder, all
notices referred to herein shall be in writing and shall be delivered by
registered or certified mail, return receipt requested and postage prepaid, or
by reputable overnight courier service, charges prepaid, and shall be deemed to
have been given when so mailed or sent (i) to the Company, at its principal
executive offices and (ii) to the Holder, at the Holder’s address as it appears
in the stock records of the Company (unless otherwise indicated by the Holder in
writing) and to such other persons identified in Exhibit E hereto (as may be
revised by the Holder in writing).

 

13



--------------------------------------------------------------------------------

8.2 Notice of Adjustment. Whenever the Exercise Price or the number of Warrant
Shares and other property, if any, issuable upon the exercise of the Warrants is
adjusted, as herein provided, the Company shall deliver to the Holders a
certificate of its Chief Financial Officer setting forth, in reasonable detail,
the event requiring the adjustment and the method by which such adjustment was
calculated and specifying the Exercise Price and the number of Warrant Shares
issuable upon exercise of the Warrants after giving effect to such adjustment.
Notwithstanding the foregoing, if the Holder objects to the Exercise Price and
the number of Warrant Shares issuable upon exercise of the Warrants (after
giving effect to the proposed adjustment) set forth in the certificate provided
by the Company’s Chief Financial Officer, the Company shall promptly obtain a
certificate of an Independent Financial Expert appointed for such purpose
setting forth the same information and detail as required in the immediately
preceding sentence, and such certificate shall be used for the basis to effect
the applicable adjustment to the Exercise Price and the number of Warrant Shares
issuable upon exercise of the Warrants.

8.3 Notice of Certain Transactions. In the event the Company shall propose to
(i) distribute any dividend or other distribution to all holders of its Common
Stock or options, warrants or other rights to receive such dividend or
distribution, (ii) offer to all holders of its Common Stock rights to subscribe
for or to purchase any securities convertible into shares of Common Stock or
shares of stock of any class or any other securities, rights or options,
(iii) effect any capital reorganization, reclassification, consolidation or
merger, (iv) effect the voluntary or involuntary dissolution, liquidation or
winding-up of the Company or (v) make a tender offer or exchange offer with
respect to the Common Stock, the Company shall promptly send to the Holders a
notice of such proposed action or offer at their addresses as they appear on the
register of the Company, which shall specify the record date for the purposes of
such dividend, distribution or rights, or the date such issuance or event is to
take place and the date of participation therein by the holders of Common Stock,
if any such date is to be fixed, and shall briefly indicate the effect, if any,
of such action on the Common Stock and on the number and kind of any other
shares of stock and on property, if any, and the number of shares of Common
Stock and other property, if any, issuable upon exercise of each Warrant and the
Exercise Price after giving effect to any such adjustment pursuant to Section 6
which will be required as a result of such action. Such notice shall be given as
promptly as possible and, in any case, at least fourteen (14) days prior to the
date of the taking of such action, or participation therein, by the holders of
Common Stock.

9. [Reserved].

10. Registration Rights. The Holder of this Warrant shall have such registration
rights for the Warrant Shares as provided in the Warrantholders Agreement.

11. No Rights as Stockholder until Exercise. This Warrant does not entitle the
Holder to any of the rights as a stockholder of the Company prior to the
exercise hereof, including, without limitation, the right to receive dividends
or other distributions, exercise any rights to vote or to consent or to receive
notice as stockholders in respect of the meetings of stockholders or the
election of directors of the Company or any other matter. No provision thereof
and no mere enumeration therein of the rights or privileges of any Holder shall
give rise to any liability of such Holder for the Exercise Price hereunder or as
a stockholder of the Company, whether such liability is asserted by the Company
or by creditors of the Company.

12. Successors and Assigns. The terms and provisions of this Warrant shall inure
to the benefit of, and be binding upon, the Company and the Holder and their
respective successors and permitted assigns.

13. Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of Delaware, without giving effect to conflict of law
principles.

 

14



--------------------------------------------------------------------------------

14. Severability. In the event that one or more of the provisions of this
Warrant shall for any reason be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Warrant, but this Warrant shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.

15. Change or Waiver. Any term of this Warrant may be changed or waived only by
an instrument in writing signed by the party against which enforcement is
sought.

16. Headings. The headings in this Warrant are for purposes of reference only
and shall not limit or otherwise affect the meaning of any provision of this
Warrant.

17. Counterparts. This Warrant may be executed in any number of original or
facsimile counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

18. No Inconsistent Agreements. The Company shall not, on or after the date
hereof, enter into any agreement with respect to its securities which conflicts
with the rights granted to the Holders in this Warrant. The Company represents
and warrants to the Holders that the rights granted hereunder do not in any way
conflict with the rights granted to holders of the Company’s securities under
any other agreements.

[Signature Page Follows]

 

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have each caused this common stock purchase
warrant to be duly executed as of the date first written above.

 

GLOBAL EAGLE ENTERTAINMENT INC. By:  

                

  Name:   Title:

[Signature Page to Common Stock Purchase Warrant of Global Eagle]



--------------------------------------------------------------------------------

SEARCHLIGHT II TBO-W, L.P. By:   Searchlight II TBO GP, LLC, its general partner
By:  

 

Name: Title:

[Signature Page to Common Stock Purchase Warrant of Global Eagle]



--------------------------------------------------------------------------------

  EXHIBIT A TO   WARRANT

PURCHASE FORM

 

To:                        Dated:                    

The undersigned hereby irrevocably elects to purchase                     shares
of Common Stock of Global Eagle Entertainment Inc., a Delaware corporation,
pursuant to the purchase provisions of Section 1.2 of the attached Warrant and
herewith makes payment of $                    , representing the full purchase
price for such shares at the price per share provided for in the Warrant.

 

Signature:  

 

Address:  

 

 



--------------------------------------------------------------------------------

EXHIBIT B TO

WARRANT      

NOTICE OF EXERCISE BY NET SHARE SETTLEMENT FORM

 

To: Global Eagle Entertainment Inc., a Delaware corporation    Dated:
                    , 20        

The undersigned hereby irrevocably elects to exchange the Warrant for a total of
                     shares of Common Stock of Global Eagle Entertainment Inc.,
a Delaware corporation, pursuant to the Exercise by Net Share Settlement
provisions of Section 1.3 of the attached Warrant.

 

Signature:  

 

Address:  

 

 



--------------------------------------------------------------------------------

EXHIBIT C TO

WARRANT      

FORM OF RESTRICTIVE LEGEND

THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY STATE OR BLUE SKY SECURITIES LAWS. THESE SHARES OF COMMON STOCK MAY NOT
BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SAID ACT OR APPLICABLE STATE SECURITIES OR BLUE SKY LAWS.

ADDITIONALLY, THE TRANSFER OF THE COMMON STOCK REPRESENTED BY THIS CERTIFICATE
IS SUBJECT TO THE CONDITIONS SPECIFIED IN THE WARRANTHOLDERS AGREEMENT DATED AS
OF [•], 2018, BETWEEN THE COMPANY AND SEARCHLIGHT II TBO-W, L.P., AS AMENDED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME. UPON THE FULFILLMENT OF
CERTAIN CONDITIONS, THE COMPANY HAS AGREED TO DELIVER TO THE HOLDER HEREOF A NEW
CERTIFICATE, NOT BEARING THIS LEGEND, FOR THE COMMON STOCK REPRESENTED HEREBY
REGISTERED IN THE NAME OF THE HOLDER HEREOF. COPIES OF SUCH AGREEMENT MAY BE
OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS
CERTIFICATE TO THE SECRETARY OF THE COMPANY.



--------------------------------------------------------------------------------

EXHIBIT D TO

WARRANT      

ASSIGNMENT FORM

FOR VALUE RECEIVED,                                          (the “Holder”)
hereby sells, assigns and transfers all of the rights of the undersigned under
the attached Warrant with respect to the number of shares of stock covered
thereby set forth below, unto:

 

Name of Assignee    Address    No. of Shares                     (the
“Assignee”)      

 

HOLDER

Dated:  

 

Signature:  

 

Dated:  

 

Witness:  

 

By signing below, the Assignee acknowledges that it qualifies as an “accredited
investor” as defined in Rule 501(a) promulgated under the Securities Act of
1933, as amended.

 

ASSIGNEE

Dated:  

 

Signature:  

 

Dated:  

 

Witness:  

 



--------------------------------------------------------------------------------

EXHIBIT E TO

WARRANT   

NOTICE

A copy of all notices provided to the Holder in accordance with the Warrant
shall also be provided to the following (provided that delivery of such copy
shall not constitute notice):

Searchlight II TBO-W, L.P.

c/o Searchlight Capital Partners, L.P.

745 5th Avenue

New York, NY 10151

Attention: Eric Zinterhofer, Founding Partner

                 Eric Sondag, Partner

Email:      ezinterhofer@searchlightcap.com

                 esondag@searchlightcap.com



--------------------------------------------------------------------------------

EXHIBIT F

 

 

GLOBAL EAGLE ENTERTAINMENT INC.

WARRANTHOLDERS AGREEMENT

Dated as of [•], 2018

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I   CERTAIN DEFINITIONS  

Section 1.1.

  Certain Definitions      1  

Section 1.2.

  General Interpretive Principles      8   ARTICLE II   REPRESENTATIONS AND
WARRANTIES  

Section 2.1.

  Representations and Warranties of the Parties      9   ARTICLE III  
GOVERNANCE; OTHER COVENANTS  

Section 3.1.

  Board of Directors      10  

Section 3.2.

  Corporate Opportunities      13  

Section 3.3.

  NASDAQ Listing of Warrant Shares      13  

Section 3.4.

  Public Disclosure      13  

Section 3.5.

  Acquisition of Common Stock      14   ARTICLE IV   TRANSFER RESTRICTIONS  

Section 4.1.

  General Restrictions on Transfers      14  

Section 4.2.

  Certain Permitted Transfers      14   ARTICLE V   REGISTRATION RIGHTS  

Section 5.1.

  Piggyback Registrations      15  

Section 5.2.

  Demand Registration      16  

Section 5.3.

  Exceptions to the Company’s Obligations.      20  

Section 5.4.

  Registration Procedures      22  

Section 5.5.

  Information Supplied      25  

Section 5.6.

  Expenses      26  

Section 5.7.

  Restrictions on Disposition      26  

Section 5.8.

  Indemnification      26  

Section 5.9.

  Selection of Counsel      29  

Section 5.10.

  Market Standoff Agreement      29  

 

i



--------------------------------------------------------------------------------

Section 5.11.

  No Inconsistent Agreements      29  

Section 5.12.

  Termination of Registration Rights      30   ARTICLE VI   PARTICIPATION RIGHTS
 

Section 6.1.

  General      30   ARTICLE VII   STANDSTILL  

Section 7.1.

  General      33  

Section 7.2.

  Exceptions      34   ARTICLE VIII   INFORMATION RIGHTS  

Section 8.1.

  Information Rights      35   ARTICLE IX   MISCELLANEOUS  

Section 9.1.

  Entire Agreement      35  

Section 9.2.

  Specific Performance      35  

Section 9.3.

  Governing Law      36  

Section 9.4.

  Amendment and Waiver      36  

Section 9.5.

  Binding Effect      36  

Section 9.6.

  Termination      36  

Section 9.7.

  Notices      37  

Section 9.8.

  Severability      38  

Section 9.9.

  Counterparts      38  

Section 9.10.

  Effectiveness      38  

Section 9.11.

  No Third Party Beneficiaries; Non-Recourse      38  

Section 9.12.

  WAIVER OF JURY TRIAL      39  

Section 9.13.

  Assignment      39  

 

ii



--------------------------------------------------------------------------------

WARRANTHOLDERS AGREEMENT

This WARRANTHOLDERS AGREEMENT is dated as of [•], 2018, and effective as
provided in Section 9.10, by and among Global Eagle Entertainment Inc., a
Delaware corporation (together with its successors and assigns, the “Company”),
Searchlight II TBO-W, L.P., a Delaware limited partnership (together with its
Permitted Warrant Transferees, the “Holders”), and any other Person who becomes
a party hereto pursuant to Article IX.

WHEREAS, the Company, Searchlight II TBO-W, L.P. and Searchlight II TBO, L.P.,
have entered into a Securities Purchase Agreement, dated as of the date hereof
(as amended from time to time, the “Securities Purchase Agreement”), pursuant to
which Searchlight II TBO-W, L.P. and Searchlight II TBO, L.P. have agreed to
purchase (i) Notes (as defined below), (ii) Penny Warrants (as defined below)
initially exercisable for an aggregate of 18,065,775 Warrant Shares (as defined
below) and (iii) Market Warrants (as defined below) initially exercisable for an
aggregate of 13,000,000 Warrant Shares; and

WHEREAS, the parties hereto desire to enter into certain arrangements relating
to the Company and the Warrant Shares.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties mutually agree as follows:

ARTICLE I

CERTAIN DEFINITIONS

Section 1.1. Certain Definitions. As used in this Agreement, the following terms
shall have the meanings set forth below:

“Acquisition” shall have the meaning set forth in Section 3.5.

“Actions” shall have the meaning set forth in Section 9.3.

“Affiliate” means, with respect to any Person, any other Person that controls,
is controlled by, or is under common control with such Person. The term
“control,” as used in this definition, means the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.
The terms “controlled” and “controlling” have meanings correlative to the
foregoing. Notwithstanding the foregoing, (i) the Company, its Subsidiaries and
its other Affiliates shall not be considered Affiliates of any of the Holders or
any of their respective Affiliates and (ii) except with respect to the
definition of “Permitted Warrant Transferee,” Section 3.2, Section 5.8,
Section 7.1, Section 7.2 and Section 9.11, none of the Holders shall be
considered Affiliates of any Portfolio Company in which any of the Holders or
any of their investment fund Affiliates have made any debt or equity investment.

“Agreement” means this Warrantholders Agreement as the same may be amended,
supplemented, restated or otherwise modified.

 

1



--------------------------------------------------------------------------------

“Approved Stock Plan” means any stock option plan or other equity-based
compensation plan of the Company that has been approved by the Board, which
provides for the issuance of Common Securities to the directors, officers,
employees, agents or consultants of the Company or its Subsidiaries.

“as exercised basis” means, with respect to the outstanding shares of Common
Stock as of any date, all outstanding shares of Common Stock calculated on a
basis in which all the Warrants are assumed to be exercised for cash and all
shares of Common Stock issuable upon such exercise are assumed to be outstanding
as of such date.

“beneficially own” and similar terms have the meaning set forth in Rule 13d-3
under the Securities Exchange Act of 1934, as amended from time to time, and the
rules and regulations promulgated pursuant thereto; provided that any Person
shall be deemed to beneficially own any securities that such Person has the
right to acquire, whether or not such right is exercisable immediately
(including assuming exercise of all Warrants, if any, owned by such Person to
Common Stock).

“Board” means the Board of Directors of the Company.

“Business Day” means a day other than a Saturday, Sunday or other day on which
the commercial banks in the State of New York are authorized or required by law
or executive order to close or be closed.

“Business of the Company” means any business with the primary purpose of which
is to be a provider of media, content, connectivity and data analytics to
markets across air, sea or land.

“Capital Stock” means any and all shares of capital stock of the Company,
including, without limitation, any and all shares of Common Stock.

“Certificate of Incorporation” means the Second Amended and Restated Certificate
of Incorporation of the Company, as amended and restated on January 31, 2013 and
as may be further amended from time to time.

“Claims” shall have the meaning set forth in Section 5.8(a).

“Closing” shall have the meaning set forth in the Securities Purchase Agreement.

“Common Securities” means Shares and any other security of the Company which is
convertible into or exercisable for Shares.

“Common Stock” means the common stock of the Company, par value $0.0001 per
share.

“Company Indemnified Parties” shall have the meaning set forth in
Section 5.8(b).

 

2



--------------------------------------------------------------------------------

“Competitor” means the entities listed on an officer’s certificate delivered by
the Company to the Holders on the date hereof, which certificate may be updated
after the date hereof, from time to time, upon the mutual agreement of the
Company and the Holders acting reasonably and in good faith.

“Competitor Director” shall have the meaning set forth in Section 3.1(b)(v).

“Controlling Person” shall have the meaning set forth in Section 5.8(a).

“Corporate Opportunity” shall have the meaning set forth in Section 3.2.

“Demand Notice” shall have the meaning set forth in Section 5.2(a).

“Demand Party” shall have the meaning set forth in Section 5.2(a).

“DGCL” means General Corporation Law of the State of Delaware, as amended.

“Equity Securities” means any and all shares of Common Stock of the Company,
securities of the Company convertible into, or exchangeable or exercisable for,
such shares, and options, warrants or other rights to acquire such shares
(including the Warrants and the Warrant Shares).

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated pursuant thereto.

“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as reasonably determined in
good faith by a majority of the Board, or an authorized committee thereof.

“FINRA” means the Financial Industry Regulatory Authority.

“Form S-1” means a registration statement on Form S-1 under the Securities Act,
or any successor form thereto.

“Form S-3” means a registration statement on Form S-3 (other than on Form
S-3ASR) under the Securities Act, or any successor form thereto.

“Form S-3ASR” means an “automatic shelf” registration statement on Form S-3
filed by a Well-Known Seasoned Issuer (as defined in the Securities Act).

“Form S-4” means a registration statement on Form S-4 under the Securities Act,
or any successor form thereto.

“Form S-8” means a registration statement on Form S-8 under the Securities Act,
or any successor form thereto.

“Fundamental Change Event” shall have the meaning set forth in Section 7.1.

“Indemnified Party” shall have the meaning set forth in Section 5.8(c).

 

3



--------------------------------------------------------------------------------

“Information Rights Period” shall mean the period beginning with the Issue Date
and ending when the Searchlight Holder and its Affiliates beneficially owns less
than 50% of the Penny Warrants (and/or the Warrant Shares issued upon exercise
of such Penny Warrants) issued on the Issue Date.

“Issue Date” means [•], 2018.

“Issuer Free Writing Prospectus” shall have the meaning set forth in Rule 433 of
the Securities Act.

“Lock-Up Period End Date” shall have the meaning set forth in Section 4.1(a).

“Marketed Underwritten Offering” shall have the meaning set forth in
Section 5.4(q).

“Market Warrant” shall have the meaning set forth in the Securities Purchase
Agreement.

“Material Pending Event” shall have the meaning set forth in Section 5.3(b)(iv).

“Maximum Offering Size” shall have the meaning set forth in Section 5.2(e).

“NASDAQ” means any national stock exchanges now or hereafter maintained by
NASDAQ, including, without limitation, the NASDAQ Global Select Market, the
NASDAQ Global Market and the NASDAQ Capital Market.

“Non-Recourse Party” shall have the meaning set forth in Section 9.11.

“Options” shall mean any option to purchase or otherwise acquire Shares granted
pursuant to any employment or consulting agreement with the Company or its
Subsidiaries or pursuant to any equity compensation plan or program of the
Company.

“PAR Agreement” shall have the meaning set forth in Section 5.11.

“Participation Amount” shall have the meaning set forth in Section 6.1(c).

“Participation Right” shall have the meaning set forth in Section 6.1(a).

“Participation Rights Closing” shall have the meaning set forth in
Section 6.1(b).

“Participation Rights Notice” shall have the meaning set forth in
Section 6.1(b).

“Penny Warrant” shall have the meaning set forth in the Securities Purchase
Agreement.

“Permitted Warrant Transferee” means, with respect to a Holder, any Person who
is both (i) an Affiliate of such Holder and (ii) a controlled Affiliate of
Searchlight Capital Partners, L.P. and who has executed and delivered a Warrant
Assignment Form in substantially in the form of Exhibit D attached to the
applicable Warrant.

 

4



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Piggyback Offering Notice” shall have the meaning set forth in Section 5.1(a).

“Portfolio Company” means any corporation, limited liability company, trust,
joint venture, association, company, partnership, collective investment scheme
or other entity in which a Person has invested, directly or indirectly.

“Prospectus” means the prospectus included in any registration statement,
including any preliminary prospectus, any final prospectus and any such
prospectus as amended or supplemented by any prospectus supplement, including
any such prospectus supplement with respect to the terms of the offering of any
portion of the Registrable Securities covered by a registration statement, and
by all other amendments and supplements to a prospectus, including
post-effective amendments, and, in each case, including all materials
incorporated by reference therein.

“Public Sale” shall mean (i) an underwritten public offering pursuant to an
effective registration statement (other than a registration statement on Form
S-4, Form S-8 or any successor or other forms promulgated for similar purposes)
filed under the Securities Act or (ii) a “brokers’ transaction” (as defined in
Rule 144).

“Registrable Securities” means (i) the Warrant Shares held by any Holder or
issuable upon the exercise of Warrants held by the Holders, (ii) any shares of
Common Stock held by any Holder at any time, however acquired; provided that
such shares of Common Stock shall only be Registrable Securities if such Holder
also owns at such time Warrant Shares, and (iii) any other Securities with
respect to the Registrable Securities described in clauses (i) and (ii). As to
any particular Registrable Securities, once issued, such Registrable Securities
shall cease to be Registrable Securities when a registration statement with
respect to the sale by the Holder of such securities shall have become effective
under the Securities Act and such securities shall have been disposed of in
accordance with such registration statement, such securities shall have been
distributed to the public pursuant to Rule 144, or such securities shall have
ceased to be outstanding; provided that Registrable Securities will cease to be
Registrable Securities at such time as a Holder and its Affiliates beneficially
own Warrant Shares and Warrants that could be exercised into Warrant Shares that
together represent less than 2.5% of the outstanding Common Stock and neither
such Holder nor any of its Affiliates is or has in the prior six months been an
Affiliate of the Company (as reasonably determined in good faith by such
Holder). For purposes of this Agreement, any required calculation of the amount
of, or percentage of, Registrable Securities shall be based on the number of
shares of Common Stock which are Registrable Securities, including shares
issuable upon the conversion, exchange or exercise of any security exercisable
into Common Stock (including the Warrants).

“Registration Expenses” means any and all reasonable, documented expenses
incident to performance of or compliance with Article V, including (i) all SEC
and securities exchange, FINRA registration and filing fees (including, if
applicable, the fees and expenses of any “qualified independent underwriter,” as
such term is defined in FINRA rule 5121(f), and of its counsel), other than SEC
filing fees relating to Registrable Securities referred to in clause (ii)

 

5



--------------------------------------------------------------------------------

of the definition of Registrable Securities (which fees shall be for the account
of the Holders), (ii) all reasonable, documented fees and expenses of complying
with securities or blue sky laws (including fees and disbursements of counsel
for the underwriters in connection with blue sky qualifications of the
Registrable Securities and any escrow fees), (iii) all printing, messenger and
delivery expenses, (iv) all reasonable, documented fees and expenses incurred in
connection with the listing of the Registrable Securities on any securities
exchange, (v) the fees and disbursements of counsel for the Company and of its
independent public accountants, including the expenses of any special audits
and/or “cold comfort” letters required by or incident to such performance and
compliance, (vi) the reasonable expenses incurred by the Company or any
underwriters in connection with any “road show” undertaken pursuant to
Section 5.1 or Section 5.4(q) and (vii) all reasonable fees and disbursements of
one lead counsel (and any local counsel, if necessary) to the Holders to
represent such Holders, with such counsel selected by such Holders.

“Representative” means directors, officers, employees, principals, partners,
managers, members, agents, advisors (including, without limitation, attorneys,
accountants, consultants, bankers and financial advisors) and other
representatives of a Person.

“Restricted Issuance Notice” shall have the meaning set forth in Section 6.1(c).

“Restricted Period” shall mean the period of time from the Issue Date to and
including December 31, 2020.

“Restricted Period Termination Date” shall have the meaning set forth in
Section 5.1(a).

“Searchlight” means Searchlight Capital Partners, L.P. and its controlled
Affiliates.

“Searchlight Board Right Period” shall have the meaning set forth in
Section 3.1(b)(iv).

“Searchlight Director” means a member of the Board who was appointed or elected
to the Board as a Searchlight Nominee.

“Searchlight Director Replacement” shall have the meaning set forth in
Section 3.1(b)(iii).

“Searchlight Group Member” shall have the meaning set forth in Section 3.2.

“Searchlight Holder” means Searchlight II TBO-W, L.P.

“Searchlight Nominees” shall have the meaning set forth in Section 3.1(b)(iv).

“SEC” means the U. S. Securities and Exchange Commission or any successor
agency.

 

6



--------------------------------------------------------------------------------

“Securities” means any Warrant Shares or other securities which may be issued,
converted, exchanged or distributed in respect of such Warrant Shares, or in
substitution of such Warrant Shares, in connection with any stock split,
dividend or combination, or any recapitalization, reclassification, merger,
consolidation, exchange or other similar reorganization with respect to such
Warrant Shares.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated pursuant thereto.

“Seller Indemnified Parties” shall have the meaning set forth in Section 5.8(a).

“Shares” means any shares of Common Stock.

“Shelf Registration” shall have the meaning set forth in Section 5.2(a).

“Shelf Take-Down” shall have the meaning set forth in Section 5.2(b).

“Standstill Period” shall have the meaning set forth in Section 7.1.

“Subsequent Notice” shall have the meaning set forth in Section 6.1(d).

“Subsidiary” when used with respect to any Person, means any corporation,
limited liability company, partnership, association, trust or other entity of
which (i) securities or other ownership interests representing more than 50% of
the ordinary voting power (or, in the case of a partnership or a limited
liability company, more than 50% of the general partnership or managing member
interests, respectively) or (ii) sufficient voting rights to elect at least a
majority of the board of directors or other governing body are, as of such date,
owned by such Person or one or more Subsidiaries of such Person or by such
Person and one or more Subsidiaries of such Person.

“Transfer” includes any sale, assignment, exchange, gift, bequest, pledge,
participation, hypothecation or other disposition or encumbrance, whether
directly, indirectly, voluntarily, involuntarily, synthetically, in whole or in
part, by operation of law or merger, pursuant to judicial process or otherwise;
provided, however, that, notwithstanding anything to the contrary in this
Agreement, a Transfer shall not include (i) the exercise of one or more Warrants
or other Securities convertible or exercisable into Common Stock, (ii) the
redemption or other acquisition of Common Stock or Warrants by the Company or
(iii) the transfer of any limited partnership interests or other equity
interests in a Holder (or any direct or indirect parent entity of such Holder);
provided that such transfer does not result in the transfer of control of such
Holder to a third party who is not a controlled Affiliate of Searchlight Capital
Partners, L.P. The terms “Transferor,” “Transferee” and “Transferable” have
meanings correlative to the foregoing.

“Underwritten Shelf Take-Down” shall have the meaning set forth in
Section 5.2(b).

“Voting Securities” means, at any time, shares of any class of Equity Securities
which are then entitled to vote generally in the election of directors to the
Board.

 

7



--------------------------------------------------------------------------------

“Warrants” means the collective reference to the Penny Warrants and the Market
Warrants.

“Warrant Shares” means the shares of Common Stock that may be issued upon the
exercise of the Warrants, as may be adjusted from time to time in accordance
with the terms of the Warrants.

Section 1.2. General Interpretive Principles. The name assigned to this
Agreement and the section captions used herein are for convenience of reference
only and shall not be construed to affect the meaning, construction or effect
hereof. Unless otherwise specified, the terms “hereof,” “herein” and similar
terms refer to this Agreement as a whole, and references herein to Articles or
Sections refer to Articles or Sections of this Agreement. For purposes of this
Agreement, the words, “include,” “includes” and “including,” when used herein,
shall be deemed in each case to be followed by the words “without limitation.”
The words “date hereof” when used in this Agreement shall refer to the date of
this Agreement. The terms “or”, “any” and “either” are not exclusive. The word
“extent” in the phrase “to the extent” shall mean the degree to which a subject
or other thing extends, and such phrase shall not mean simply “if”. The word
“will” shall be construed to have the same meaning and effect as the word
“shall”. The terms “dollars” and “$” shall mean United States dollars. Except as
otherwise set forth herein, Shares underlying unexercised Options or warrants
that have been issued by the Company shall not be deemed “outstanding” for any
purposes in this Agreement. The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such term. Any
agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein. The
parties hereto have participated jointly in the negotiation and drafting of this
Agreement. If an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the parties and no
presumption or burden of proof will arise favoring or disfavoring any party
because of the authorship of any provision of this Agreement. Any time this
Agreement states that the “consent” of Searchlight or any of its Affiliates is
required for any action to be taken pursuant to the terms of this Agreement or
otherwise, such “consent” shall deemed to mean the prior written consent of the
beneficial owners of a majority of the Warrant Shares then beneficially owned by
Searchlight. References to a Person are also to its permitted assigns and
successors. When calculating the period of time between which, within which or
following which any act is to be done or step taken pursuant to this Agreement,
the date that is the reference date in calculating such period shall be excluded
(unless, otherwise required by applicable law, if the last day of such period is
not a Business Day, the period in question shall end on the next succeeding
Business Day).

 

8



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1. Representations and Warranties of the Parties. Each of the parties
hereto hereby represents and warrants to each of the other parties on the date
hereof and as of the Closing as follows:

(a) Such party is duly organized or incorporated, validly existing and in good
standing under the laws of the jurisdiction of its organization or incorporation
and has all requisite power and authority to conduct its business as it is now
being conducted and is proposed to be conducted.

(b) Such party has the full power, authority and legal right to execute, deliver
and perform this Agreement and to consummate the transactions contemplated
herein. The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated herein have been duly authorized
by all necessary action, corporate or otherwise, of such party. This Agreement
has been duly executed and delivered by such party and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally.

(c) The execution and delivery by such party of this Agreement, the performance
by such party of its obligations hereunder and the consummation of the
transactions contemplated herein by such party does not and will not violate
(i) any provision of its by-laws, charter, articles of association, partnership
agreement or other similar governing or organizational document, (ii) any
provision of any material agreement to which it is a party or by which it is
bound or (iii) any law, rule, regulation, judgment, order or decree to which it
is subject.

(d) Except to the extent provided in the Securities Purchase Agreement, no
consent, waiver, approval, authorization, exemption, registration, license or
declaration is required to be made or obtained by such party in connection with
the execution, delivery or enforceability of this Agreement or the consummation
of any of the transactions contemplated herein.

(e) Such party is not currently in violation of any law, rule, regulation,
judgment, order or decree, which violation could reasonably be expected at any
time to have a material adverse effect upon such party’s ability to enter into
this Agreement or to perform its obligations hereunder.

(f) There is no pending legal action, suit or proceeding that would materially
and adversely affect the ability of such party to enter into this Agreement or
to perform its obligations hereunder.

 

9



--------------------------------------------------------------------------------

ARTICLE III

GOVERNANCE; OTHER COVENANTS

Section 3.1. Board of Directors.

(a) Board Size. The size of the Board shall be determined in the manner set
forth from time to time in the Company’s Certificate of Incorporation or bylaws
and as further set forth below.

(b) Board Representation.

(i) Initial Director Designees. Effective as of the Closing, the Board will take
all corporate and other actions necessary to (A) increase the size of the Board
to ten members, and (B) appoint Eric Zinterhofer and Eric Sondag as Class III
directors (as such term is used in the Certificate of Incorporation) of the
Company with a term expiring at the 2020 annual meeting of the stockholders of
the Company and until their respective successors are duly elected and qualified
to stand for reelection at the 2020 annual meeting of the stockholders of the
Company and until their respective successors are duly elected and qualified,
(which individuals shall meet the conditions set forth in Section 3.1(b)(vi)).
Messrs. Zinterhofer and Sondag (and each of their successors) shall be deemed
Searchlight Directors and Searchlight Nominees.

(ii) For so long as the Searchlight Holder has the right to nominate members to
the Board pursuant to Section 3.1(b)(iv), the Company shall (i) cause the Board
to have sufficient vacancies to permit the Searchlight Nominees to be added as
members of the Board, (ii) nominate the Searchlight Nominees for election to the
Board and include such Searchlight Nominees in the Company’s preliminary and
definitive proxy statements filed with the SEC for any applicable annual meeting
of stockholders at which stockholders of the Company will vote on the election
of directors to the Board, (iii) recommend that the Company’s stockholders vote
in favor of the Searchlight Nominees or Searchlight Directors, as applicable, in
all subsequent stockholder meetings at which such Searchlight Nominees or
Searchlight Directors, as applicable, stand for election or reelection to the
Board, and (iv) support the Searchlight Nominees or Searchlight Directors, as
applicable, in a manner no less favorably than the manner in which the Company
supports its other director nominees.

(iii) For so long as the Searchlight Holder has the right to nominate members of
the Board pursuant to Section 3.1(b)(iv), if a vacancy on the Board is created
as a result of a Searchlight Director’s death, disability, resignation (other
than pursuant to Section 3.1(b)(v)) or removal, then the Searchlight Holder and
the Company shall discuss together in good faith the recommendation by the
Searchlight Holder of an individual (a “Searchlight Director Replacement”) to
fill such vacancy, which individual shall meet the conditions set forth in
Section 3.1(b)(vi); provided that the Company’s consent to such Searchlight
Director Replacement shall not be required. The Company shall take all actions
that are reasonable or appropriate to cause the Searchlight Director Replacement
to fill such resulting vacancy and such individual shall be deemed a Searchlight
Director and a Searchlight Nominee. Each Searchlight Director on the Board shall
be entitled to serve on, and the Board shall appoint such Searchlight Director
to, any committee or committees of the Board upon which such Searchlight
Director

 

10



--------------------------------------------------------------------------------

may wish to serve (or any committee or committees established by the board of
directors or board of managers maintained by any Subsidiary of the Company),
subject, solely with respect to a committee appointment, to such Searchlight
Director satisfying qualification and independence rules and regulations of the
applicable stock exchange on which the Common Stock is listed or the SEC as in
effect at the time of determination with respect to any such committees; and,
provided, further, that no more than one Searchlight Director may serve on any
particular committee. Further, each Searchlight Director shall be entitled to
receive compensation in his or her capacity as a director consistent with the
compensation received in such capacity by other non-employee members of the
Board, including any fees and equity awards, and reimbursement for reasonable
out-of-pocket expenses incurred in attending meetings of the Board and its
committees.

(iv) Director Nomination Rights. To the extent permitted by applicable law and
the rules of the principal stock exchange or market on which the Shares are then
traded or listed, for so long as Searchlight beneficially owns at least 25% of
the number of Penny Warrants issued on the Issue Date (and/or the respective
Warrant Shares issued in connection with the exercise of the Penny Warrants)
(the “Searchlight Board Right Period”), Searchlight Holder shall have the right
to nominate a number (rounded up to the nearest whole number) of individuals for
election to the Board equal to the product of the following and the Company
shall include such directors in its recommended Board slate (such individuals,
the “Searchlight Nominees”): (i) the number of directors then serving on the
Board multiplied by (ii) a fraction, the numerator of which is the total number
of outstanding Warrant Shares underlying the Penny Warrants beneficially owned
by Searchlight (after giving effect to the exercise of the Penny Warrants) and
the denominator of which is the sum of (A) the total number of outstanding
shares of Common Stock plus (B) the number of Warrant Shares underlying the
Penny Warrants that have not yet been exercised; provided, however, that, in any
event, the number of individuals that Searchlight Holder may be entitled to
nominate under this Section 3.1(b) shall not exceed one if Searchlight
beneficially owns less than 50% of the Penny Warrants (or the Warrant Shares
issued in connection with the exercise of the Penny Warrants) issued or issuable
on the Issue Date; provided, further, that in the event that Searchlight
beneficially owns at least 50% of the Penny Warrants (or the Warrant Shares
issued in connection with the exercise of the Penny Warrants) issued or issuable
on the Issue Date, the number of individuals that Searchlight Holder may be
entitled to nominate under this Section 3.1(b) shall not exceed two.

(v) Exceptions. Notwithstanding anything herein to the contrary, Searchlight
Holder shall not have any rights to nominate an individual for election to the
Board pursuant to this Section 3.1(b), and shall cause any such individuals
previously so nominated by Searchlight Holder, including Messrs. Zinterhofer and
Sondag, to resign as a member of the Board within five (5) Business Days after
receiving a written request from the Company if Searchlight has, at any time
after the date of this Agreement, (a) an employee, member or partner (other than
any third party limited partner who is an investor in Searchlight) of
Searchlight that is a director or executive officer of a Competitor of the
Company (each such person, a “Competitor Director”), (b) a Portfolio Company
that is a Competitor of the Company or (c) if the Searchlight Board Right Period
has ended; provided, however, that Searchlight’s right to nominate individuals
to the Board pursuant to this Section 3.1 shall not be impaired, restricted or
rescinded in any manner, if prior to the appointment of any Competitor Director
or any investment in a Portfolio Company that would constitute a Competitor
hereunder, Searchlight has first obtained

 

11



--------------------------------------------------------------------------------

the prior written consent of the Board (with the Searchlight Directors
abstaining) (such consent not to be unreasonably withheld, conditioned or
delayed) to such Searchlight employee, member or partner (other than any third
party limited partner who is an investor in Searchlight) serving as a Competitor
Director or to such investment in such Portfolio Company.

(vi) Searchlight Nominee Qualifications. As a condition to any Searchlight
Nominee’s appointment or nomination to the Board pursuant to this Agreement,
such Searchlight Nominee shall agree to provide to the Company information
required to be or customarily disclosed for directors, candidates for directors
and their Affiliates and Representatives in a proxy statement or other filings
under applicable law or stock exchange rules or listing standards, information
in connection with assessing eligibility, independence and other criteria
applicable to directors or satisfying compliance and legal obligations and such
other information as reasonably requested by the Company from time to time with
respect to such Searchlight Nominee; provided that in no event shall such
Searchlight Director’s relationship with Searchlight or its Affiliates (or any
other actual or potential lack of independence resulting therefrom), in and of
itself, be considered to disqualify such Searchlight Director from being a
member of the Board pursuant to this Section 3.1. Each Searchlight Nominee
shall, prior to being appointed or nominated, submit to the Company a fully
completed, true and accurate copy of Company’s standard director questionnaire
and other reasonable and customary director onboarding documentation (including
an authorization form to conduct a background check) required by the Company in
connection with the appointment or nomination of any new Board member. Each
Searchlight Nominee shall ensure, that, at all times while serving as a member
of the Board, he or she will (i) meet all director independence and other
standards of the Company, NASDAQ and the SEC and applicable provisions of the
Exchange Act, including Rule 10A-3, and (ii) be qualified to serve as a director
under applicable law and comply with requirements applicable to directors
thereunder. In addition, while serving as a member of the Board, each
Searchlight Nominee shall comply with all policies, procedures, processes,
codes, rules, standards and guidelines of the Company that have been adopted by
the Board and which are applicable to all non-employee Board members, and shall
preserve the confidentiality of Company business and information, including
discussions or matters considered in meetings of the Board or Board committees
to the extent not disclosed publicly by the Company; provided that, subject to
the Company, such Searchlight Director and Searchlight entering into a customary
and reasonable mutually acceptable confidentiality agreement, such Searchlight
Director shall be entitled to discuss Company business and matters discussed at
meetings of the Board with other Representatives of Searchlight and its
Affiliates so long as such interaction is covered by such confidentiality
agreement and does not jeopardize any attorney-client privilege.

(vii) Director Indemnification. The Company shall indemnify the Searchlight
Directors in accordance with the indemnity agreement entered into by the Company
and the Searchlight Nominees on the date hereof.

(viii) Board Size. Prior to the expiration of the Searchlight Board Right
Period, (i) the Company shall not increase the size of the Board to more than a
total of 12 director seats; provided that the Company may temporarily increase
the size of the Board to facilitate the retirement or resignation of any
incumbent director and the replacement thereof with a new director and (ii) the
Company shall not decrease the size of the Board if such decrease would require
the resignation of any Searchlight Director, in each case, without the prior
written consent of Searchlight.

 

12



--------------------------------------------------------------------------------

Section 3.2. Corporate Opportunities. (a) No Holder, nor any stockholder,
member, manager, partner or Affiliate of any Holder or their respective
officers, directors, employees or agents, and no Searchlight Director serving as
a member of the Board in accordance with Section 3.1 (any of the foregoing, a
“Searchlight Group Member”) shall have any duty to communicate or present an
investment or business opportunity or prospective economic advantage to the
Company or any of its Subsidiaries in which the Company or one of its
Subsidiaries may, but for the provisions of this Section 3.2, have an interest
or expectancy (“Corporate Opportunity”) and (b) no Holder nor any Searchlight
Group Member (even if such Person is also an officer or director of the Company
or any of its Subsidiaries) will be deemed to have breached any fiduciary or
other duty or obligation to the Company or any of its Subsidiaries by reason of
the fact that any such Person pursues or acquires a Corporate Opportunity for
itself or its Affiliates or directs, sells, assigns or transfers such Corporate
Opportunity to another Person or does not communicate information regarding such
Corporate Opportunity to the Company. The Company, on behalf of itself and its
Subsidiaries, renounces any interest in any Corporate Opportunity and any
expectancy that a Corporate Opportunity will be offered to the Company or any of
its Subsidiaries by Searchlight or its Affiliates.

Section 3.3. NASDAQ Listing of Warrant Shares. To the extent the Company has not
done so prior to the date of this Agreement, the Company shall promptly apply to
cause the aggregate number of shares of Common Stock issuable upon the exercise
of the Warrants to be approved for listing on the NASDAQ, subject to official
notice of issuance. If required as a result of anti-dilution adjustments
contained in the Warrants, from time to time following the Issue Date, the
Company shall cause the number of shares of Common Stock issuable upon exercise
of the then outstanding Warrants to be approved for listing on the NASDAQ,
subject to official notice of issuance.

Section 3.4. Public Disclosure. The Holders and the Company shall consult with
each other before issuing, and give each other the opportunity to review and
comment upon, any press release or other public statements with respect to the
transactions contemplated by this Agreement, the Securities Purchase Agreement,
the Warrants and each other document or agreement executed in connection with
any of the foregoing, and shall not issue any such press release or make any
such public statement prior to such consultation, except as may be required by
applicable law, judgment, court process or the rules and regulations of any
national securities exchange or national securities quotation system; provided,
however, that without the Company’s prior consent, Searchlight may provide
general information about the subject matter of this Agreement (but not any
material non-public information regarding the Company or its Subsidiares) to any
of its current or prospective investors or limited partners to the extent such
disclosure is made in the ordinary course of the Searchlight’s reporting or
review procedures or in connection with Searchlight’s ordinary course
fundraising, marketing, information or reporting activities, in each case,
subject to such communication being covered by a customary non-disclosure
agreement between Searchlight and such investors and/or limited partners.

 

13



--------------------------------------------------------------------------------

Section 3.5. Acquisition of Common Stock. Following the date of this Agreement
and until the earlier of (i) Searchlight no longer beneficially owning at least
25% of the number of Market Warrants issued on the Issue Date (and/or the
respective Warrant Shares issued in connection with the exercise of the Market
Warrants) and (ii) the Lock-Up Period End Date, wihtout the prior consent of
Searchlight, the Company shall not, and shall not permit any Restricted
Subsidiary (as defined in the Securities Purchase Agreement) to, at any time or
from time to time directly or indirectly, redeem, purchase or otherwise acquire
(any such event, an “Acquisitions”) any Equity Securities of the Company for a
consideration per share (plus, in the case of any options, rights, or
securities, the additional consideration required to be paid to the Company upon
exercise, conversion or exchange) greater than the Market Price (as defined in
the Warrants) per share of Common Stock immediately prior to the earlier of
(x) the announcement of such Acquisition or (y) such Acquisition.

ARTICLE IV

TRANSFER RESTRICTIONS

Section 4.1. General Restrictions on Transfers.

(a) Except as expressly permitted by this Agreement or the Warrants, a Holder
may not Transfer all or any portion of the Warrants, the Warrant Shares or any
right or economic interest pertaining thereto prior to January 1, 2021 (the
“Lock-Up Period End Date”). For the avoidance of doubt and notwithstanding
anything set forth in this Agreement to the contrary, following the Lock-Up
Period End Date, the Holder and its Permitted Warrant Transferees shall be
entitled to Transfer all or a portion of the Warrants and Warrant Shares without
restriction or limitations (including any restrictions or limitations set forth
in Section 4.2 or elsewhere in this Agreement or the Warrant), subject to the
restrictions set forth in the first paragraph of the legends included on the
Warrants. Any Transfer that is not in compliance with the provisions of this
Article IV (other than a Transfer permitted pursuant to the other terms of this
Agreement and the Warrant) shall be deemed a Transfer by such Holder in
violation of this Agreement and the Warrants (and a breach of this Agreement and
the Warrants by such Holder) and shall be null and void ab initio.

Section 4.2. Certain Permitted Transfers.

(a) Notwithstanding anything to the contrary contained in this Article IV, but
subject to compliance with this Section 4.2, the Holder shall be permitted at
any time prior to the Lock-Up Period End Date to Transfer all or a portion of
the Warrant or the Warrant Shares under the following circumstances:

(i) Transfers by a Holder to any Permitted Warrant Transferee;

(ii) Transfers to the Company or any of its Subsidiaries;

(iii) Transfers pursuant to any tender offer, exchange offer, merger,
consolidation, reclassification, reorganization, recapitalization or other
similar transaction involving the Company or any of its Subsidiaries in which
stockholders of the Company are offered, permitted or required to participate as
holders of the Company’s Capital Stock; and

 

14



--------------------------------------------------------------------------------

(iv) Transfers that have been approved in writing by the Board.

(b) If at any time prior to the Lock-Up Period End Date, a Permitted Warrant
Transferee ceases to qualify as a Permitted Warrant Transferee, then any portion
of the Warrant or Warrant Shares issued upon exercise hereof then held by such
Permitted Warrant Transferee (and all interest and rights related thereto) will,
without any further action required by such Permitted Warrant Transferee, be
automatically Transferred back to the original Holder of the Warrant, and such
former Permitted Warrant Transferee and the original Holder of the Warrant shall
take such action as the Company deems reasonably appropriate to document and
effect such Transfer. Upon surrender and delivery of the Warrants by the Holder
or a Permitted Warrant Transferee thereof, together with a written assignment of
the Warrant substantially in the form attached as Exhibit B to the Warrants duly
executed by the Holder and the Permitted Warrant Transferee and funds sufficient
to pay any applicable transfer taxes (if any) payable upon the making of such
Transfer, the Company shall (i) execute and deliver a new Warrant or Warrants in
the name of the original Holder and in the denominations specified in such
instrument of Transfer, (ii) issue to the Transferor a new Warrant evidencing
the portion of the Warrant, if any, not so Transferred, (iii) promptly cancel
the original Warrant and (iv) take such other ministerial actions as reasonably
necessary to accomplish and evidence such Transfer. Upon the transfer of any
Warrant Shares by the Holder or a Permitted Warrant Transferee, the Company
shall promptly issue or cause to be delivered a certificate or certificates (or
book entry shares) for such Warrant Shares in accordance with Section 1.4 of the
Warrant.

ARTICLE V

REGISTRATION RIGHTS

Section 5.1. Piggyback Registrations.

(a) General. If the Company proposes to register Common Securities under the
Securities Act (other than a registration on Form S-4 or Form S-8, or any
successor or other forms promulgated for similar purposes, and other than demand
registrations pursuant to Section 5.2) involving the offering of such Common
Securities at any time after the last day of the Restricted Period (the
“Restricted Period Termination Date”), whether or not for sale for its own
account, in a manner which would permit registration of Registrable Securities
that are the same class of such Common Securities for sale to the public under
the Securities Act, it will, at each such time, give prompt written or
telephonic notice (a “Piggyback Offering Notice”) to the Holders of its
intention to do so, the form on which the Company expects to effect such
registration (e.g., Form S-1, Form S-3 or Form S-3ASR), the anticipated filing
date with the SEC of such registration statement, the anticipated date that the
registration statement will be declared or otherwise become effective, whether
the offering is to be underwritten, in the case of Form S-3 or Form S-3ASR, the
anticipated date and time that the offering will be made. The registration
rights provided for in this Section 5.1 are in addition to, and not in lieu of,
registrations made upon the demand of any Holder in accordance with
Section 5.2(a).

 

15



--------------------------------------------------------------------------------

(b) Form S-1. If the Company indicates in the Piggyback Offering Notice that it
intends to effect a registration pursuant to Form S-1, upon the written request
of any Holder (which request shall specify the Registrable Securities intended
to be registered by such Holder), made within ten days after the receipt of any
such notice but in no event later than two (2) Business Days prior to the date
the Form S-1 is filed with the SEC, the Company will, subject to the conditions
set forth in Section 5.3 and the provision of the information specified in
Section 5.5, use commercially reasonable efforts to effect the registration
under the Securities Act of all Registrable Securities which the Company has
been so requested to register by the Holders thereof.

(c) Form S-3. If the Company indicates in the Piggyback Offering Notice that it
intends to effect a registration pursuant to Form S-3, upon the written request
of any Holder (which request shall specify the Registrable Securities intended
to be registered by such Holder), made within ten days after the receipt of any
such notice, notifying the Company whether any Holders intend to include within
the Form S-3 or any Prospectus included therein Registrable Securities, the
Company will, subject to the conditions set forth in Section 5.3 and the
provision of the information specified in Section 5.5, use commercially
reasonable efforts to effect the registration under the Securities Act of all
Registrable Securities which the Company has been so requested to register by
the Holders thereof.

(d) Form S-3ASR. If the Company indicates in the Piggyback Offering Notice that
it intends to effect a registration pursuant to Form S-3ASR, upon the written
request of any Holder (which request shall specify the Registrable Securities
intended to be registered by such Holder), made within ten days after the
receipt of any such notice, prior to the date and time of the offering as
specified in the Company’s notice, notifying the Company whether any Holders
intend to include within such Form S-3ASR or any Prospectus included therein
Registrable Securities, the Company will, subject to the conditions set forth in
Section 5.3 and the provision of the information specified in Section 5.5, use
commercially reasonable efforts to effect the registration under the Securities
Act of all Registrable Securities which the Company has been so requested to
register by the Holders thereof.

(e) Exercise into Registrable Securities. Nothing in this Section 5.1 shall
limit the right of any Holder to request the registration of the Registrable
Securities issuable upon exercise of the Warrants by such Holder (subject to
such exercise occurring prior to the completion of the sale of the underlying
Registrable Securities prior to such registration), notwithstanding the fact
that at the time of the request such Holder holds Warrants and not the
underlying Common Stock.

(f) Right to Withdraw. If a registration pursuant to this Section 5.1 involves
an underwritten offering, any Holder requesting to be included in such
registration may elect, in writing prior to the effective date of the
registration statement (or the date of any prospectus supplement filed in
connection therewith, in the case of a shelf registration) filed in connection
with such registration, not to register all or any part of such Holder’s
Registrable Securities in connection with such registration.

Section 5.2. Demand Registration.

(a) Subject to the provisions of this Section 5.2(a), upon the written request
(a “Demand Notice”) of a Holder (the “Demand Party”) requesting that the Company
effect the registration under the Securities Act of all or part of such Demand
Party’s Registrable Securities,

 

16



--------------------------------------------------------------------------------

which Registrable Securities will be offered for sale after the Restricted
Period Termination Date, and specifying the amount and intended methods of
disposition thereof, including pursuant to a shelf registration statement
utilizing Rule 415 of the Securities Act (or its successor provision) (a “Shelf
Registration”), which Shelf Registration shall only be permitted hereunder if
the Company is then eligible to use Form S-3, thereupon the Company will
promptly give written notice of such requested registration to each of the other
Holders and thereupon will, as expeditiously as reasonably practicable (and in
any event no later than 45 days after the date of the Demand Notice), file and
use its commercially reasonable efforts to cause to be declared effective under
the Securities Act as promptly as practical a registration statement to effect
the registration under the Securities Act of the following; provided that,
notwithstanding the foregoing: (x) to the extent a Demand Notice is delivered
not less than 45 days prior to the Restricted Period Termination Date requesting
a Shelf Registration, the Company shall use its commercially reasonable efforts
to cause such registration statement to become effective no later than the first
(1st) Business Day after the Restricted Period Termination Date, and (y) under
no circumstances under this Section 5.2(a) (including the foregoing clause (x))
shall the Company be required to file any registration statement prior to the
date that is 45 days prior to the Restricted Period Termination Date:

(i) such Registrable Securities which the Company has been so requested to
register by the Demand Party under the Demand Notice; and

(ii) the Registrable Securities of Holders which the Company has been requested
to register by written request to the Company by the Holders within ten days
after the giving of such written notice by the Company to the Holders (which
request shall specify the amount and intended methods of disposition of such
securities);

all to the extent necessary to permit the disposition (in accordance with the
intended method thereof as aforesaid) of the Registrable Securities and such
other securities so to be registered.

(b) Shelf Take-Downs. Any of the Holders whose Registrable Securities have been
registered pursuant to a Shelf Registration may initiate an offering or sale of
Registrable Securities pursuant to such Shelf Registration (each, a “Shelf
Take-Down”) and, except as set forth in this Section 5.2(b) with respect to
Marketed Underwritten Offerings (as defined below), such Holder shall not be
required to permit the offer and sale of Registrable Securities by other Holders
in connection with such Shelf Take-Down. If the initiating Holders so elect by
written request to the Company, a Shelf Take-Down may be in the form of an
underwritten offering (an “Underwritten Shelf Take-Down”), and the Company
shall, if so requested, file and effect an amendment or supplement of the Shelf
Registration for such purpose as soon as practicable. Only the Demand Party
shall have the right to initiate an Underwritten Shelf Take-Down, and the
Company shall provide notice to the other Holders of such registration in
accordance with the provisions of Section 5.2(a), if required with respect to
Marketed Underwritten Offering.

(c) Effective Registration Statement. A registration requested pursuant to this
Section 5.2 will not be deemed to have been effected unless: (i) it has been
declared effective by the SEC or has otherwise become effective under the
Securities Act, or (ii) it has been filed with the SEC but abandoned or
withdrawn at the request of the Demand Party prior to effectiveness, other than
an abandonment or withdrawal requested because of: (A) the stock price of the

 

17



--------------------------------------------------------------------------------

Common Stock falling 10% or more since the delivery of a request for
registration pursuant to this Section 5.2 (provided that such registration shall
be deemed to have been effected, unless (x) the Holders participating in the
registration reimburse the Company for Registration Expenses incurred or payable
by the Company up until the receipt of notice of an abandonment or withdrawal
pursuant to this clause (A) and for the withdrawal of the registration
statement, and (y) a Demand Party has not previously requested abandonment or
withdrawal of a registration pursuant to this clause (A) more than twice in any
12 month period, (B) the delivery of a postponement notice pursuant to
Section 5.3(b)(iv), (C) a material adverse change in the Company’s and its
Subsidiaries’ prospects, business, operations, properties, assets, liabilities,
financial condition or results of operations, taken as a whole, which became
known to the Holders or the public after the delivery of a request for
registration pursuant to this Section 5.2 or (D) the discovery of materially
adverse, non-public information concerning the Company and its Subsidiaries,
taken as a whole.

(d) Selection of Underwriters. If a requested registration pursuant to this
Section 5.2 involves an underwritten offering, the investment bankers,
underwriters and managers for such registration shall be selected by the Demand
Party, subject to the reasonable agreement by the Company, which shall not be
withheld or delayed.

(e) Priority in Demand Registrations; Right to Abandon or Withdraw. If a
requested registration pursuant to this Section 5.2 involves an underwritten
offering and the managing underwriter advises the Company in writing that, in
its opinion, the number of Common Securities (including Registrable Securities)
to be included in such registration as contemplated by the Holders and the
Company would be likely to exceed the largest number of Common Securities that
can be sold without having an adverse effect on the success of such offering,
including any impact on the selling price or the number of Common Securities
that can be sold (the “Maximum Offering Size”), then the Company shall include
in such registration (i) first, 100% of the Registrable Securities requested to
be included in such registration by the Demand Party and other Holders of
Registrable Securities who have requested that their Registrable Securities be
included up to the Maximum Offering Size (such Registrable Securities allocated,
if necessary for the offering not to exceed the Maximum Offering Size, pro rata
among the Demand Party and the other Holders of Registrable Securities so
requested to be included in such registration by each) and (ii) second, to the
extent the managing underwriter believes additional securities can be sold in
the offering without exceeding the Maximum Offering Size, the securities the
Company proposes to sell up to the number of securities that, in the opinion of
such managing underwriter, can be sold without exceeding the Maximum Offering
Size. Notwithstanding the foregoing, if the managing underwriter of any
underwritten offering shall advise the Holders participating in a registration
pursuant to this Section 5.2 that the Registrable Securities covered by the
registration statement cannot be sold in such offering within a price range
acceptable to the Demand Party or that all of the Registrable Securities
requested to be included in a registration by a Demand Party pursuant to this
Section 5.2 cannot be sold in the manner requested, then the Demand Party shall
have the right to notify the Company that it has determined that the
registration statement be abandoned or withdrawn, in which event the Company
shall abandon or withdraw such registration statement; it being understood that
in the event the Demand Party exercises its right set forth in this sentence,
the Company shall remain liable for any Registration Expenses pursuant to
Section 5.6 and that the abandonment or withdrawal of the registration statement
shall nevertheless constitute a registration for purposes of Section 5.3(b)(i)
unless the Demand Party elects to pay (or reimburse the Company for) such
Registration Expenses, in which case such registration statement shall not
constitute a registration for purposes of Section 5.3(b)(i).

 

18



--------------------------------------------------------------------------------

(f) Minimum Offering Size. Any underwritten sale pursuant to a Shelf
Registration pursuant to this Section 5.2 must be for a number of Registrable
Securities which, based on the good-faith determination of the Holders, will
result in gross proceeds of at least $10 million.

(g) Method of Disposition. Subject to Section 5.7, each Holder of Registrable
Securities may, pursuant to the registration statement covering such Registrable
Securities, from time to time, sell, transfer or otherwise dispose of any or all
of such Holder’s shares of Registrable Securities on any stock exchange, market
or trading facility on which the Registrable Securities are traded or in private
transactions. Each Holder of Registrable Securities may use any method, or
combination of methods, of disposing of such Registrable Securities or interests
therein by any method, or combination of methods, permitted pursuant to
applicable law, including, without limitation, short sales entered into after
the effective date of the registration statement covering such Registrable
Securities and through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise. For the
avoidance of doubt, to the extent permitted by applicable law, each Holder may,
in connection with the sale of Registrable Securities or interests in
Registrable Securities, enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn, to the extent so permitted,
engage in short sales of the Common Stock in the course of hedging the positions
they assume, and each Holder may also sell shares of Common Stock short and
deliver these securities to close out such Holder’s short positions, or loan or
pledge the Common Stock to broker-dealers that in turn may sell these
securities. Each Holder may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of Registrable Securities offered by the applicable
registration statement, which Registrable Securities, to the extent they may be
included on such registration statement and the required information has been
timely provided to the Company in accordance herewith and is appropriately
reflected therein, such broker-dealer or other financial institution may resell
pursuant to the applicable registration statement. Subject to Article IV, each
Holder may, to the extent permitted by applicable law, enter into derivative
transactions with third parties, or sell securities not covered by an applicable
registration statement to third parties in privately negotiated transactions. To
the extent they may be included on such registration statement and the required
information has been timely provided to the Company in accordance herewith and
is appropriately reflected therein, in connection with those derivatives, such
third parties may sell securities covered by the applicable registration
statement, including in short sale transactions. If the foregoing applies, the
third party may use securities pledged by the Holder or borrowed from the Holder
or others to settle those sales or to close out any related open borrowings of
securities, and may use securities received from the Holders in settlement of
those derivatives to close out any related open borrowings of securities. In
each of the foregoing cases, the third party in the transactions described in
this Section 5.2(g) will be an underwriter subject to the provisions of
Section 5.2(d), and the Holders seeking to include such transactions in the
applicable registration statement and the Company will comply with the same
procedures as are applicable to a Shelf Take-Down in preparing the necessary
amendment or supplement to such registration statement. In addition, for
avoidance of doubt, the Holders of hedging Common Stock will be subject to the
provisions of Section 5.10.

 

19



--------------------------------------------------------------------------------

Section 5.3. Exceptions to the Company’s Obligations.

(a) Notwithstanding anything in Section 5.1 to the contrary:

(i) if, at any time after giving a Piggyback Offering Notice, the Company shall
determine for any reason not to proceed with the proposed registration of the
securities to be sold by it, the Company may, at its election, give written
notice of such determination to the Holders and, thereupon, shall be relieved of
its obligation to register any Registrable Securities in connection with such
registration; and

(ii) if a registration pursuant to Section 5.1 involves an underwritten offering
and the managing underwriter advises the Company in writing that, in its
opinion, the number of Common Securities (including Registrable Securities
requested to be included in such registration) to be included in such
registration as contemplated by the Company and the Holders would be likely to
exceed the Maximum Offering Size, then the Company shall include in such
registration (a) first, 100% of the securities the Company proposes to sell, and
(b) second, to the extent of the amount of Registrable Securities requested to
be included in such registration which, in the opinion of such managing
underwriter can be sold without exceeding the Maximum Offering Size, the amount
of Registrable Securities which the Holders have requested to be included in
such registration, such amount to be allocated pro rata among all requesting
Holders and all other Persons entitled to registration rights, on the basis of
the relative amount of Registrable Securities then held by each such Person
(provided that any such amount thereby allocated to any such Person that exceeds
such Person’s request shall be reallocated among the remaining requesting
Persons in a like manner to the extent practicable).

(b) Notwithstanding anything in Section 5.2 to the contrary:

(i) in no event shall the Company be required to effect more than (A) three
demand registrations pursuant to Section 5.2(a) and (B) four Underwritten Shelf
Take-Downs, in the case of this clause (B), during any 12 month period; provided
that the addition of Registrable Securities as a result of a stock split or
dividend to an effective Shelf Registration Statement shall not constitute a
demand for purposes of clause (A);

(ii) in no event shall the Company be obligated to prepare and file (x) any such
registration statement or (y) any prospectus supplement thereto relating to an
Underwritten Shelf Take-Down, in each case with respect to Registrable
Securities with a market value (based on then-current trading prices) of less
than $10 million;

(iii) the Company shall not be obligated to (x) file a registration statement
under Section 5.2(a) within a period of 90 days after the effective date of any
other registration statement, (1) for which the Holders exercised their rights
pursuant Section 5.1 to include Registrable Securities, provided that the
Company and the underwriters did not limit the number of Registrable Securities
that such Holder was permitted to include in such registration statement or
(2) which the Company filed or effected pursuant to Section 5.2(a) or (y) effect
more than one Underwritten Shelf Take-Down pursuant to Section 5.2 in any 90-day
period;

 

20



--------------------------------------------------------------------------------

(iv) if the Company receives a request for registration pursuant to Section 5.2,
at a time when (A) the Company has commenced, or has a bona fide intention to
commence, a public securities offering transaction, (B) registration of the
Registrable Securities would, in the good faith judgment of the Board (after
consultation with outside counsel), impede, delay or otherwise interfere with
any pending or contemplated material acquisition, corporate reorganization or
similar material transaction, or (C) non-public material information not
otherwise then required by law to be publicly disclosed regarding the Company
exists, the immediate disclosure of which would in the good faith judgment of
the Board be disadvantageous in any material respect to the Company (clauses
(A), (B) and (C), a “Material Pending Event”), then the Company may postpone the
filing (but not the preparation) of a registration statement requested pursuant
to Section 5.2 for a period not to exceed 90 consecutive calendar days from the
date of a Demand Notice upon providing the Demand Party with written notice of
such postponement (which notice shall not include a statement of the reason for
such postponement); provided that the Company shall at all times in good faith
use commercially reasonable efforts to cause any registration statement required
by Section 5.2 to be filed as soon as reasonably practicable thereafter;
provided, further, that the Company shall postpone the filing of a registration
statement pursuant to this Section 5.3(b)(iv) for no more than 120 days and no
more than two (2) times, in each case, in the aggregate in any 12 month period
in respect of all requested registrations; provided, however, that the Company
shall make prompt and adequate disclosure of any material information required
to be disclosed from time to time in accordance with law and NASDAQ rules. Each
Holder shall keep confidential any communications received by it from the
Company regarding the postponement pursuant to this Section 5.3(b)(iv)
(including the fact of the postponement), except as required by law. In the
event that the Company gives the Holders the notice specified in this
Section 5.3(b)(iv), the Demand Party shall have the right, within 15 days after
receipt thereof, to withdraw its request under Section 5.2, in which case such
request shall not be counted as a demand for purposes of Section 5.2 or for
purposes of the limitations set forth in Section 5.3(b)(i);

(v) if the Company receives a request for registration pursuant to Section 5.2,
at a time when there is a Material Pending Event, then the Company may suspend
sales under a shelf registration statement, or a registration statement pursuant
to which Registrable Securities are not immediately sold after the effectiveness
thereof, for a period not to exceed 90 days in any 180-day period upon providing
the Holders with written notice of such suspension (which notice shall not
include a statement of the reason for such suspension); provided, that the
Company shall suspend the filing of a registration statement pursuant to this
Section 5.3(b)(v) for no more than 120 days in the aggregate in any 12 month
period and two (2) times in any 12 month period respect of all requested
registrations; provided, however, that the Company shall make prompt and
adequate disclosure of any material information required to be disclosed from
time to time in accordance with law and NASDAQ rules. Upon receipt of a notice
from the Company in accordance with the terms of this Section 5.3(b)(v), each
Holder agrees not to sell or offer to sell any Registrable Securities pursuant
to such shelf registration statement until the Company notifies such Holder that
the shelf registration statement may be used (which notice the Company shall
promptly provide following the termination of the event or circumstance giving
rise to such suspension). Each Holder shall keep confidential any communications
received by it from the Company regarding the suspension of sales pursuant to
this Section 5.3(b)(v) (including the fact of the suspension), except as
required by law; and

 

21



--------------------------------------------------------------------------------

(c) Notwithstanding anything in Section 5.1 or Section 5.2 to the contrary:

(i) At such time as all of the Warrant Shares and Warrants that could be
exercised into Warrant Shares together beneficially owned by a Holder (together
with those of its Affiliates) constitute less than 2.5% of the outstanding
Common Stock, the Company shall not be required to effect any registrations,
Shelf Take-Downs or Underwritten Shelf Take-Downs of any kind for such Holder
pursuant to Section 5.1 or Section 5.2 (but the Company shall be required to
maintain the effectiveness of any shelf registration statement that is in effect
at such time as required by Section 5.4(b) for six additional months following
such date); and

(ii) if any registration involves an underwritten offering, all Holders
requesting to participate in any registration in connection with an underwritten
offering hereunder must sell its Registrable Securities on the basis provided in
any underwriting arrangements approved by the Persons entitled to approve such
arrangements (with such differences, including any with respect to
indemnification and liability insurance, as may be customary or appropriate in
combined primary and secondary offerings) and must complete and execute all
reasonable questionnaires, powers of attorney, underwriting agreements,
hold-back agreement letters (also customarily referred to as lock-up letters)
and other documents customarily required under the terms of such underwriting
arrangements; provided, however, that to the extent such Holder is obligated
under the terms of the underwriting arrangements to (i) make representations and
warranties other than generally as to his, her or its respective (A) execution,
delivery and performance of such underwriting agreement and the agreements
contemplated thereby, (B) individual ownership of the Registrable Securities
being sold pursuant to such underwriting agreement and (C) information provided
by such Holder in writing specifically for inclusion in the Prospectus and
(ii) agree to provide indemnification for any liability arising out of a breach
of any such representations or warranties of such Holder that would exceed the
total proceeds received by such Holder for the sale of such Registrable
Securities pursuant to such underwriting agreement, then such Holder, to the
extent he, she or it determined not to enter into such underwriting agreement,
shall not be obligated to enter into a lock-up agreement contemplated by
Section 5.10.

Section 5.4. Registration Procedures. If and whenever the Company is required to
effect a registration of any Registrable Securities as provided in this
Agreement, subject to the limitations set forth in Section 5.3, the Company
will:

(a) promptly prepare and file with the SEC a registration statement with respect
to such Registrable Securities and use commercially reasonable efforts to cause
a registration statement with respect to a demand registration pursuant to
Section 5.2 to be filed (in the case of a registration pursuant to Form S-3ASR),
or become effective (in the case of any registration other than pursuant to Form
S-3ASR) as promptly as practicable;

(b) prepare and file with the SEC such amendments and supplements to such
registration statement (including Exchange Act documents incorporated by
reference into the registration statement) and the Prospectus used in connection
therewith as may be necessary to keep such registration statement effective for
a period not in excess of 90 days (or such longer period as may be requested by
the Holders in the event of a shelf registration statement) and to comply with
the provisions of the Securities Act and the Exchange Act with respect to the
disposition of all securities covered by such registration statement during such
period in

 

22



--------------------------------------------------------------------------------

accordance with the intended methods of disposition by the seller or sellers
thereof set forth in such registration statement; provided that before filing a
registration statement or prospectus or any amendments or supplements thereto in
accordance with Section 5.4(a) or this Section 5.4(b) to the extent that doing
so will not materially interfere with the timing of the offering: (i) the
Company will furnish to counsel selected pursuant to Section 5.9 copies of all
documents proposed to be filed, and (ii) such documents will be subject to the
review of such counsel reasonably in advance of any filing to permit a
reasonable opportunity to review and comment in light of the circumstances;

(c) use commercially reasonable efforts to comply with all applicable securities
laws in the United States and register or qualify such Registrable Securities
covered by such registration in such jurisdictions in the United States as each
seller shall reasonably request, and do any and all other acts and things which
may be reasonably necessary to enable such seller to consummate the disposition
in such jurisdictions of the Registrable Securities owned by such seller, except
that the Company shall not for any such purpose be required to qualify generally
to do business as a foreign corporation in any jurisdiction where, but for the
requirements of this Section 5.4(c), it would not be obligated to, subject
itself to taxation in any such jurisdiction or to consent to general service of
process in any such jurisdiction;

(d) promptly furnish to each seller of such Registrable Securities such number
of copies of such registration statement and of each amendment and supplement
thereto (in each case including all exhibits filed therewith, including any
documents incorporated by reference), such number of copies of the Prospectus
included in such registration statement (including each preliminary prospectus
and summary prospectus), in conformity with the requirements of the Securities
Act, and such other similar documents as such seller may reasonably request
necessary to facilitate the disposition of the Registrable Securities by such
seller;

(e) notify each seller of any such Registrable Securities covered by such
registration statement promptly if the Company becomes aware that the Prospectus
included in such registration statement, as then in effect, or the registration
statement includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing and,
prepare and furnish to such seller a reasonable number of copies of an amended
or supplemental prospectus as may be necessary so that, as thereafter delivered
to the purchasers of such Registrable Securities, such Prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing;

(f) otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the SEC, and make available to its security holders, as
soon as reasonably practicable (but not more than 18 months) after the effective
date of the registration statement, an earnings statement which shall satisfy
the provisions of Section 11(a) of the Securities Act;

 

23



--------------------------------------------------------------------------------

(g) (i) use commercially reasonable efforts to list such Registrable Securities
on the U.S. national securities exchange or market on which the Common Stock is
then listed or traded (if such Registrable Securities are not already then
listed and if such listing is then permitted under the rules of such exchange or
market) to the extent required; and (ii) use commercially reasonable efforts to
provide for a transfer agent and registrar for such Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement;

(h) in connection with an underwritten offering pursuant to a demand
registration pursuant to Section 5.2, promptly enter into an underwriting
agreement in customary form, which may include indemnification provisions in
favor of underwriters and other Persons in addition to, or in substitution for,
the provisions of Section 5.8, and take such other actions as the managing
underwriters reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities;

(i) in connection with an underwritten offering pursuant to a demand
registration pursuant to Section 5.2, promptly obtain a “cold comfort” letter or
letters from the Company’s independent public accounts in customary form and
covering matters of the type customarily covered by “cold comfort” letters
provided to sellers of securities as the seller or sellers of a majority of
shares of such Registrable Securities shall reasonably request;

(j) promptly make available for inspection by any seller of such Registrable
Securities covered by such registration statement, by any underwriter
participating in any disposition to be effected pursuant to such registration
statement and by any attorney, accountant or other agent retained by any such
seller or any such underwriter, all pertinent financial and other records,
pertinent corporate documents and properties of the Company, and cause all of
the Company’s officers, directors and employees to supply all information
reasonably requested by any such seller, underwriter, attorney, accountant or
agent in connection with the “due diligence” of such seller or such underwriter
with respect to such registration statement, subject to the execution of a
mutually acceptable confidentiality agreement;

(k) promptly notify counsel (selected pursuant to Section 5.9) for the Holders
of Registrable Securities included in such registration statement and the
managing underwriter or agent and confirm such notice in writing (i) when the
registration statement, or any post-effective amendment to the registration
statement, shall have become effective, or any supplement to the Prospectus and
any amendments to the Prospectus shall have been filed (other than in the case
of a registration pursuant to Form S-3ASR), (ii) of the receipt of any comments
from the SEC, (iii) of any request by the SEC to amend the registration
statement or amend or supplement the Prospectus or for additional information,
and (iv) of the issuance by the SEC of any stop order suspending the
effectiveness of the registration statement or of any order preventing or
suspending the use of any Prospectus, or of the suspension of the qualification
of the registration statement for offering or sale in any jurisdiction, or of
the institution or threatening of any proceedings for any of such purposes;

(l) use commercially reasonable efforts to prevent the issuance of any stop
order suspending the effectiveness of the registration statement or of any order
preventing or suspending the use of any Prospectus and, if any such order is
issued, to obtain the withdrawal of any such order as soon as practicable;

 

24



--------------------------------------------------------------------------------

(m) (i) if requested by the managing underwriter or agent or any Holder of
Registrable Securities covered by the registration statement, promptly
incorporate in a prospectus supplement or post-effective amendment such
information as the managing underwriter or agent or such Holder reasonably
requests to be included therein, including, with respect to the number of
Registrable Securities being sold by such Holder to such underwriter or agent,
the purchase price being paid therefor by such underwriter or agent; and
(ii) make all required filings of such prospectus supplement or post-effective
amendment as soon as practicable after being notified of the matters
incorporated in such prospectus supplement or post-effective amendment;

(n) cooperate with the Holders of Registrable Securities covered by the
registration statement and the managing underwriter or agent, if any, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legends) representing securities to be sold under the registration
statement, and enable such securities to be in such denominations and registered
in such names as the managing underwriter or agent, if any, or such Holders may
reasonably request;

(o) in connection with an underwritten offering pursuant to a demand
registration pursuant to Section 5.2, promptly obtain for delivery to the
Holders of Registrable Securities being registered and to the underwriter or
agent an opinion or opinions from counsel for the Company in customary form and
scope for sellers of securities;

(p) cooperate with each seller of Registrable Securities and each underwriter or
agent participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with
FINRA;

(q) use commercially reasonable efforts to make available certain of the
executive officers of the Company (which in any event shall include the
Company’s chief executive officer) to participate and to cooperate with the
Holders of Registrable Securities and any underwriters in any “road shows” or
other selling efforts that may be reasonably be requested upon reasonable notice
thereof by the Holders in connection with a firm commitment underwritten
offering for the Registrable Securities (an underwritten offering contemplated
by this Section 5.4(q), a “Marketed Underwritten Offering”); provided that the
Company and its executive officers shall not be obligated to participate and
cooperate in connection with more than one Marketed Underwritten Offering per
calendar year.

Section 5.5. Information Supplied. It shall be a condition precedent to the
obligations of the Company to take any action to register the Registrable
Securities held by any Holder as to which any registration is being effected
that such Holder shall furnish the Company with such information regarding such
Holder that is pertinent to the disclosure requirements relating to the
registration and the distribution of such securities as the Company may from
time to time reasonably request. Each Holder agrees to promptly furnish to the
Company all information required to be disclosed in order to make the
information previously furnished to the Company by such Holder not misleading.

 

25



--------------------------------------------------------------------------------

Section 5.6. Expenses. Except as provided herein, the Company will pay all
Registration Expenses in connection with registrations of Registrable Securities
requested pursuant to Section 5.1 or Section 5.2. Each Holder shall pay all
underwriting discounts and commissions, broker fees and commissions, and
transfer taxes, if any, relating to the sale or disposition of such Holder’s
Registrable Securities pursuant to any registration statement, as well as any
SEC filing fees related to Registrable Securities referred to in clause (ii) of
the definition thereof.

Section 5.7. Restrictions on Disposition. Each Holder agrees that, upon receipt
of any notice from the Company of the happening of any event of the kind
described in Section 5.4(e), Section 5.4(k)(iii) or Section 5.4(k)(iv), such
Holder will forthwith discontinue disposition of Registrable Securities pursuant
to the registration statement covering such Registrable Securities until such
Holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 5.4(e) or written notice from the Company that the
registration statement is again effective and no amendment or supplement is
needed. In the event that the Company shall give any such notice, the period
referred to in Section 5.4(b) shall be extended by the number of days during the
period from and including the date of the giving of such notice pursuant to
Section 5.4(e) and to and including the date when each seller of Registrable
Securities covered by such registration statement shall have receive the copies
of the supplemented and amended Prospectus contemplated by Section 5.4(e).

Section 5.8. Indemnification.

(a) Indemnification by the Company. In the event of any registration of any
securities of the Company under the Securities Act pursuant to Section 5.1 or
Section 5.2, to the fullest extent permitted by law, the Company will indemnify
and hold harmless each Holder, each Affiliate of such Holder and their
respective directors and officers, members or general and limited partners (and
the directors, officers, employees, affiliates and each Person who controls such
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) (hereinafter referred to as a “Controlling Person”) of any of
the foregoing), and each underwriter, if any, and each Person who controls
within the meaning of Section 15 of the Securities Act any underwriter
(collectively, the “Seller Indemnified Parties”), against all claims, losses,
damages and liabilities, joint or several, actions or proceedings (whether
commenced or threatened in writing) in respect thereof (“Claims”) and expenses
arising out of or based on: (i) any untrue statement or alleged untrue statement
of a material fact contained in a registration statement (or any amendment or
supplement thereto), including all documents incorporated therein by reference,
or any omission or alleged omission therefrom of a material fact, in each case,
necessary in order to make the statements therein not misleading, in light of
the circumstances under which they were made, (ii) any untrue statement or
alleged untrue statement of a material fact contained in a Prospectus (or any
amendment or supplement thereto), including all documents incorporated therein
by reference, or any omission or alleged omission therefrom of a material fact,
in each case, necessary in order to make the statements therein not misleading,
in light of the circumstances under which they were made, or (iii) any untrue
statement or alleged untrue statement of a material fact contained in any Issuer
Free Writing Prospectus prepared by it or authorized by it in writing for use by
such Holder (or any amendment or supplement thereto), including all documents
incorporated therein by reference, or any omission or alleged omission therefrom
of a material fact, in each case, necessary in order to make the statements
therein not misleading, in light of the circumstances under which they were
made, and the Company will reimburse each such Seller Indemnified Party for any
reasonable fees and disbursements of counsel and any other reasonable
out-of-pocket expenses incurred in

 

26



--------------------------------------------------------------------------------

connection with investigating and defending or settling any such Claim; provided
that the Company will not be liable in any such case to the extent that any such
claim, loss, damage, liability, or action arises out of or is based on any
untrue statement or alleged untrue statement or omission or alleged omission by
such Holder or underwriter but only to the extent that such untrue statement or
alleged untrue statement or omission or alleged omission is made in such
registration statement, Prospectus, or Issuer Free Writing Prospectus in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of such Holder and stated to be specifically for use
therein; and provided, further, that the indemnity agreement contained in this
Section 5.8(a) shall not apply to amounts paid in settlement of any such Claim
if such settlement is effected without the consent of the Company (which consent
shall not be unreasonably withheld or delayed); and provided, further, that the
Company will not be liable to any Seller Indemnified Parties pursuant to this
Section 5.8(a) to the extent that any Claims for which such Seller Indemnified
Party seeking indemnification relates to a sale of Registrable Securities in
violation of Section 5.3(b)(v).

(b) Indemnification by the Holders. To the fullest extent permitted by law, each
Holder will, if Registrable Securities held by such Holder are included in the
registration statement or Prospectus, indemnify and hold harmless the Company,
all other Holders or any prospective underwriter, as the case may be, and any of
their respective Affiliates, directors, officers and Controlling Persons
(collectively, the “Company Indemnified Parties”), against all Claims and
expenses arising out of or based on: (i) any untrue statement or alleged untrue
statement of a material fact contained in a registration statement (or any
amendment or supplement thereto), including all documents incorporated therein
by reference, or any omission or alleged omission therefrom of a material fact,
in each case, necessary in order to make the statements therein not misleading,
in light of the circumstances under which they were made, (ii) any untrue
statement or alleged untrue statement of a material fact contained in a
Prospectus (or any amendment or supplement thereto), including all documents
incorporated therein by reference, or any omission or alleged omission therefrom
of a material fact, in each case, necessary in order to make the statements
therein not misleading, in light of the circumstances under which they were
made, or (iii) any untrue statement or alleged untrue statement of a material
fact contained in any Issuer Free Writing Prospectus (or any amendment or
supplement thereto), including all documents incorporated therein by reference,
or any omission or alleged omission therefrom of a material fact, in each case,
necessary in order to make the statements therein not misleading, in light of
the circumstances under which they were made, and the Holder will reimburse each
such Company Indemnified Party for any reasonable fees and disbursements of
counsel and any other reasonable expenses incurred in connection with
investigating and defending or settling any such Claim, in each case to the
extent, but only to the extent that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) is made in such registration
statement, Prospectus, or Issuer Free Writing Prospectus in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such Holder and stated to be specifically for use therein; and provided that the
indemnity agreement contained in this Section 5.8(b) shall not apply to amounts
paid in settlement of any such Claim if such settlement is effected without the
consent of the applicable selling Holder (which consent shall not be
unreasonably withheld or delayed); and provided, further, that in the absence of
fraud (as determined in a final and non-appealable judgement by a court of
competent jurisdiction) by such Holder, the liability of each selling Holder of
Registrable Securities hereunder shall be limited to the net proceeds received
by such selling Holder from the sale of Registrable Securities covered by such
registration statement.

 

27



--------------------------------------------------------------------------------

(c) Notification of Claims. Promptly after receipt by a Person entitled to
indemnification pursuant to Section 5.8 (an “Indemnified Party”) hereunder of
written notice of the commencement of any action or proceeding with respect to
which a claim for indemnification may be made pursuant to this Section 5.8, such
Indemnified Party will, if a claim in respect thereof is to be made against an
indemnifying party, give written notice to the latter of the commencement of
such action or proceeding; provided that the failure of the Indemnified Party to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under this Section 5.8, except to the extent that the indemnifying
party is prejudiced in any material respect by such failure to give notice. In
case any such action or proceeding is brought against an Indemnified Party,
unless in such Indemnified Party’s reasonable judgment, based upon advice of
counsel, a conflict of interest between such indemnified and indemnifying
parties may exist in respect of such action or proceeding (in which case the
Indemnified Party shall have the right to assume or continue its own defense and
the indemnifying party shall be liable for any reasonable expenses therefor (but
in no event will bear the expenses for more than one firm of counsel for all
Indemnified Parties in each jurisdiction who shall, with respect to Seller
Indemnified Parties, be approved by the majority of the participating Holders in
the registration in respect of which such indemnification is sought), the
indemnifying party will be entitled to participate in and to assume the defense
thereof (at its expense), jointly with any other indemnifying party similarly
notified to the extent that it may wish, with counsel reasonably satisfactory to
such Indemnified Party, and after notice from the indemnifying party to such
Indemnified Party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such Indemnified Party for any legal or
other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation and shall have no
liability for any settlement made by the Indemnified Party without the consent
of the indemnifying party, such consent not to be unreasonably withheld. No
indemnifying party will settle any action or proceeding or consent to the entry
of any judgment without the prior written consent of the Indemnified Party,
unless such settlement or judgment (i) includes as an unconditional term thereof
the giving by the claimant or plaintiff of a release to such Indemnified Party
from all liability in respect of such action or proceeding and (ii) does not
involve the imposition of equitable remedies or the imposition of any
obligations on such Indemnified Party and does not otherwise adversely affect
such Indemnified Party, other than as a result of the imposition of financial
obligations for which such Indemnified Party will be indemnified hereunder. An
Indemnified Party may not settle any action or proceeding or the entry of any
judgment without the prior written consent of the indemnifying party.

(d) Contribution. (i) If the indemnification provided for in this Section 5.8
from the indemnifying party is unavailable to an Indemnified Party hereunder in
respect of any Claim or expenses referred to herein, then the indemnifying
party, in lieu of indemnifying such indemnified party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such Claim or
expenses in such proportion as is appropriate to reflect the relative fault of
the indemnifying party and Indemnified Party in connection with the actions
which resulted in such Claim or expenses, as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
Indemnified Party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of

 

28



--------------------------------------------------------------------------------

a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party under this Section 5.8(d) as a result of the Claim and
expenses referred to above shall be deemed to include any legal or other fees or
expenses reasonably incurred by such party in connection with any action or
proceeding; and (ii) the parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 5.8(d) were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to in Section 5.8(d)(i). No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

(e) Non-Exclusive Remedy. The obligations of the parties under this Section 5.8
shall be in addition to any liability which any party may otherwise have to any
other party.

Section 5.9. Selection of Counsel. In connection with any registration of
Registrable Securities pursuant to Section 5.1 and Section 5.2, the Holders of a
majority of the Registrable Securities covered by any such registration may
select one counsel to represent all Holders of Registrable Securities covered by
such registration; provided, however, that in the event that the counsel
selected as provided above is also acting as counsel to the Company in
connection with such registration, a majority of the remaining Holders shall be
entitled to select one additional counsel to represent all such remaining
Holders.

Section 5.10. Market Standoff Agreement. Subject to the proviso in
Section 5.3(c)(ii), in connection with any underwritten public offering, each
Holder who holds Registrable Securities and who was offered or waived the
opportunity to include Registrable Securities in such offering pursuant to
Section 5.1 or Section 5.2 will agree upon the request of the managing
underwriter with respect to such offering not to effect any Public Sale or
distribution, including any sale pursuant to Rule 144 under the Securities Act,
of any Equity Security of the Company during the 14-day period prior to, and for
the 90 days after, the effective date of the registration statement for such
offering (or such lesser period as the managing underwriters may require or
permit), except for such Common Securities to be included in such offering;
provided that all of the Company’s stockholders that own more than 5% of the
outstanding Common Stock and have registration rights (other than PAR Investment
Partners, L.P.), executive officers and all of the members of the Company’s
Board are restricted in the same manner and for the same duration (and if any
such person is released from such restrictions, in whole or in part, the Holders
shall be so released to the same extent); provided, further, that the
obligations set forth in this Section 5.10 shall not apply to any Holder who was
limited in the number of Registrable Securities that such Holder could sell in
the offering pursuant to Section 5.2(e) or Section 5.3(a)(ii) and did not
otherwise sell Registrable Securities in such offering.

Section 5.11. No Inconsistent Agreements. The Company represents and warrants
that, except for the Amended and Restated Registration Rights Agreement, dated
as of January 31, 2013 (the “PAR Agreement”), among the Company, PAR Investment
Partners, L.P. and the other parties thereto, it is not a party to a contract
which conflicts with the exercise of the rights granted to the Holders of
Registrable Securities in this Article V. Notwithstanding any provision

 

29



--------------------------------------------------------------------------------

contained in Article V to the contrary, the provisions of this Article V shall
be deemed to be automatically modified solely to the extent any specific
provision or term of this Article V breaches or is otherwise inconsistent with
any applicable term of the PAR Agreement and the Company shall promptly take all
actions necessary and use its best efforts, including good faith negotiations
with the Holders and their Affiliates, to promptly (i) compensate, reimburse or
otherwise make-whole the Holders and their Affiliates for any damages, losses,
costs or expenses (in each case, economic or otherwise) incurred by the Holders
or their Affiliates in connection with any such automatic modification or any
challenge by PAR to the validity or enforceability of this Agreement or to any
of the terms hereof and (ii) restore in full any rights of the Holders or their
Affiliates under this Article V or elsewhere in this Agreement, which are
forfeited, impaired or otherwise modified or changed in any way as a result of
such automatic modification.

Section 5.12. Termination of Registration Rights. The rights and obligations of
any Holder under this Article V shall terminate (other than Section 5.6,
Section 5.8 and Section 5.12) at such time as such Holder ceases to hold any
Registrable Securities.

ARTICLE VI

PARTICIPATION RIGHTS

Section 6.1. General.

(a) Offer. From Closing until the earlier of (x) the five-year anniversary of
the Issue Date and (y) the date on which the Holders no longer beneficially owns
50% or more of the number of Penny Warrants issued on the Issue Date (or the
respective Warrant Shares issued in connection with the exercise of the Penny
Warrants), the Company shall not issue any Common Securities to any Person,
unless the Company offers the right (the “Participation Right”) to each Holder
to purchase its Participation Amount (as defined below) of such Common
Securities at the same price per security (payable in cash) and otherwise upon
the same terms and conditions as those offered to such Person in accordance with
the procedures set forth in this Section 6.1; provided that Participation Rights
shall not be applicable to the issuance of Common Securities: (i) issued as
consideration pursuant to bona fide acquisitions of securities or material
assets or business of another Person, including any Subsidiary, division or
business line thereof (in each case, other than any Affiliates of the Company),
by the Company or any of its Subsidiaries, (ii) issued to directors, officers,
employees or consultants pursuant to any Approved Stock Plan, (iii) pursuant to
a stock split, stock dividend or similar transaction in which all holders of
Common Stock (or Common Securities convertible for shares of Common Stock) are
treated equally on a pro rata basis, and (iv) pursuant to the payment of paid in
kind interest on convertible indebtedness incurred by the Company or any of its
Subsidiaries, (v) pursuant to the conversion, exchange or exercise of a Common
Security that is either (A) outstanding on the Issue Date in accordance with the
terms in effect on the Issue Date, including the Warrants, or (B) outstanding
after the Issue Date as long as, in the case of clause (B), the Holders have had
an opportunity to exercise their Participation Rights with respect to the
underlying Common Security or such Common Security was issued pursuant to clause
(i), (ii) or (iv) of this sentence and (vi) pursuant to an offering of the type
described in clause (i) of the definition of “Public Sale” of Common Securities.
In connection with any Public Sale of Common Securities by the Company during
any period when the Holders are entitled to Participation Rights under this
Section 6.1, the Company shall use its reasonable best efforts to facilitate
such Holders’ participation in such Public Sale to the extent such Holders would
have had Participation Rights in such Public Sale but for the provision of
clause (vi) in the preceding sentence.

 

30



--------------------------------------------------------------------------------

(b) No less than fifteen (15) Business Days prior to the closing of the issuance
of Common Securities pursuant to this Section 6.1 (the “Participation Rights
Closing”), the Company shall send a written notice (the “Participation Rights
Notice”) to the Holders stating, in reasonable detail, (i) the number of Common
Securities to be offered, (ii) the designation and all of the terms and
provisions of the Common Securities proposed to be issued, including, to the
extent applicable, the voting powers, preferences and relative participating,
optional or other special rights, and the qualification, limitations or
restrictions thereof and interest rate and maturity; (iii) the price and other
terms of the proposed sale of such Common Securities; (iv), a description of any
non-cash consideration, if any, and the Fair Market Value of such non-cash
consideration, and (v) reference to the Holders’ Participation Rights hereunder.
In addition, the Company shall promptly deliver to each Holder any such
information the Holder may reasonably request in order to evaluate the proposed
issuance.

(c) Within ten (10) Business Days after the delivery of the Participation Rights
Notice, each Holder may elect by written notice to the Company, to purchase such
Common Securities, at the price and on the terms specified in the Participation
Rights Notice (or, if such price includes non-cash consideration, an amount of
cash equal to the Fair Market Value of such non-cash consideration), up to an
amount (such amount, the “Participation Amount”) equal to the product of (i) the
number of Common Securities of each class offered for sale by the Company
multiplied by (ii) the quotient obtained by dividing (x) the number of shares of
Warrant Shares beneficially owned by the Holder (on an as-exercised basis), by
(y) the total number of shares of Common Stock then outstanding (on an
as-exercised basis). Such exercise notice will set forth the number of Common
Securities of each class being purchased by each Holder; provided, however, that
subject to compliance with the terms and conditions set forth in Section 6.1(f),
the Holder shall not be permitted to purchase any Common Securities pursuant to
this Section 6.1 if, and to the extent that, such acquisition by such Holder
would require the consent of the Company’s stockholders pursuant to the
applicable NASDAQ rules and the Company is not otherwise seeking the consent of
its stockholders in connection with the issuance of such Common Securities;
provided, further, however, that the Company shall still be obligated to provide
written notice of such proposed issuance to the Holders pursuant to
Section 6.1(b) (the “Restricted Issuance Notice”) even if such acquisition by
such Holder would require the consent of the Company’s stockholders pursuant to
the applicable NASDAQ rules.

(d) Subject to the next two sentences of this Section 6.1(d), the Company may
offer the Common Securities specified in the Participation Rights Notice in
excess of the Participation Amount, if any, to any Person or Persons at a price
not less than, and on terms no more favorable to such offerees than, those set
forth in such Participation Rights Notice, at any time after the Participation
Rights Notice is sent but on or before the 90th day after the Participation
Rights Notice was sent. In addition, during the period beginning twenty
(20) Business Days after the Participation Rights Notice was sent and ending on
the 90th day after the Participation Rights Notice was sent, if the Holders have
elected not to exercise their Participation Rights pursuant to this Section 6.1,
the Company may offer any Common Securities of the Participation Amount that are
not elected to be purchased by the Holders to any

 

31



--------------------------------------------------------------------------------

Person or Persons, provided that if such Common Securities are to be offered at
a price less than, or on terms materially more favorable to such offerees than,
those specified in the Participation Rights Notice, the Company shall promptly
notify the Holders in writing of such modified terms (a “Subsequent Notice”) and
the Holders shall have ten (10) Business Days after the receipt of such notice
in which to elect to purchase the Participation Amount of such Common Securities
at the price and on the terms specified in such Subsequent Notice. Following the
90th day after the Participation Rights Notice was sent, if the Company has not
closed the issuance of the Common Securities pursuant to the first two sentences
of this Section 6.1(d), then such Common Securities must be reoffered to issue
or sell to the Holders pursuant to the terms and conditions of this Section 6.1.

(e) The Participation Rights Closing shall occur as promptly as practicable
following the notice to the Company by the Holders to exercise their
Participation Rights; provided that such closing shall be subject to and shall
occur not earlier than the later of (x) concurrently with the closing of the
purchase of Common Securities by such offeree and (y) ten (10) Business Days
after delivery of written notice by the Holders of their election to purchase
such Common Securities (provided that the closing of the purchase of Common
Securities shall be delayed with respect to the purchase by the Holders (i) in
order to obtain any required regulatory approval for the purchase by any Holders
that is not required for purchasers which are not Holders, in which case the
closing of the purchase by such Holders shall occur promptly after receipt of
such regulatory approval, and (ii) for a period not to exceed ten (10) calendar
days, to permit the Holder to receive proceeds from calling capital pursuant to
commitments made by its (or its affiliated investment funds’) limited partners).
The closing of the purchase of Common Securities by the Holders pursuant to this
Section 6.1 shall also be subject to the receipt of any necessary regulatory
approvals, the expiration of any required waiting periods and applicable law.
Unless otherwise set forth in writing by the Company, the Company shall have no
obligation to consummate the issuance to such third-party offerees giving rise
to the Participation Rights and the Company shall have no obligation to
negotiate the price or other terms of the offering of Common Securities with any
Holders.

(f) In the event that the Company is not required to offer or reoffer to the
Holders any Equity Securities because such issuance would require the Company to
obtain stockholder approval in respect of the issuance of any Equity Securities
under the listing rules of NASDAQ, the Company shall, upon the Holder’s
reasonable request delivered to the Company in writing within no later than
seven (7) Business Days following its receipt of the written notice of such
issuance to the Holders pursuant to Section 6.1(b) (together with the Restricted
Issuance Notice), at the Holders’ election:

(i) consider and discuss in good faith modifications proposed by the Holders to
the terms and conditions only of such portion of the Equity Securities which
would otherwise be issued to the Holders pursuant to this Section 6.1such that
the Company would not be required to obtain stockholder approval in respect of
the issuance of such Equity Securities as so modified; and/or

(ii) solely to the extent that stockholder approval is required in connection
with the issuance of Equity Securities to Persons other than the Holders, take
such actions as may be reasonably necessary to seek stockholder approval in
respect of the issuance of any Equity Securities to the Holders.

 

32



--------------------------------------------------------------------------------

(g) The election by any Holder not to exercise its Participation Right under
this Section 6.1 in any one instance shall not affect its right as to any
subsequent proposed issuance.

ARTICLE VII

STANDSTILL

Section 7.1. General. Each Holder agrees that, until the earlier of (a) the 18
month-anniversary of the Issue Date and (b) the date such Holder (together with
its controlled Affiliates) owns less than 10% of the outstanding Common Stock
either directly or after giving effect to the exercise of the Warrants held by
such Holder (the “Standstill Period”), neither such Holder nor any of its
controlled Affiliates nor any Person acting on behalf of, or in concert with it
will, directly or indirectly, unless invited by the Board in writing:
(i) acquire, offer or propose to acquire, or agree or seek to acquire by
purchase or otherwise, any Voting Securities, or direct or indirect rights or
options to acquire any Voting Securities, of the Company or any Subsidiary
thereof or any material assets of the Company or any Subsidiary or division
thereof (other than pursuant to the penultimate sentence of this Section 7.1)
(provided that the foregoing shall not prohibit such Holder or its Affiliates
from acquiring at any time (subject to compliance with applicable law) up to (x)
9.9% of the aggregate principal amount of the Company’s outstanding 2.75%
convertible senior notes due 2035, or (y) 9.9% of the Company’s outstanding
Common Stock; (ii) enter into or agree, offer, propose or seek to enter into,
directly or indirectly, any acquisition transaction or other business
combination relating to all or a material part of the Company or its
Subsidiaries Voting Securities or any acquisition transaction for all or a
material part of the assets of the Company or any Subsidiary of the Company or
any of their respective businesses (other than pursuant to the penultimate
sentence of this Section 7.1); (iii) make, or in any way participate in,
directly or indirectly, any “solicitation” of “proxies” (as such terms are used
in the rules of the Securities and Exchange Commission) to vote, or seek to
advise or influence any Person or entity with respect to the voting of, any
voting securities of the Company; (iv) form, join or in any way participate in a
“group” (within the meaning of Section 13(d)(3) of the Exchange Act) with
respect to any Voting Securities of the Company or any of its Subsidiaries;
(v) seek or propose, alone or in concert with others, to influence or control
the Company’s management or policies (provided that the foregoing shall not in
any way limit or restrict the actions of the Searchlight Directors in their
capacities as such, provided, further that such Searchlight Directors shall at
all times act in accordance with their applicable fiduciary duties to the
Company and its stockholders); (vi) directly or indirectly enter into any
discussions, negotiations, arrangements or understandings with any other Person
with respect to any of the foregoing activities or propose any of such
activities to any other Person (excluding, for the avoidance of doubt, in each
case, any controlled Affiliates of Searchlight Capital Partners, L.P.); (vii)
advise, assist, encourage, act as a financing source for or otherwise invest in
any other Person in connection any of the foregoing activities; or
(viii) publicly disclose any intention, plan or arrangement inconsistent with
any of the foregoing; provided, however, that notwithstanding the foregoing
restrictions in this Section 7.1, the Holders and their respective Affiliates
shall be entitled to make any disclosure required by law other than the filing
or amending of a statement

 

33



--------------------------------------------------------------------------------

on Schedule 13D pursuant to Rule 13d-1(a) of the rules and regulations
promulgated under the Exchange Act in respect of any of the events described in
clauses (i) through (vii) above. Each Holder also agrees that, during the
Standstill Period, neither such Holder nor any of its controlled Affiliates will
take any action with respect to the Company or any of its Subsidiaries that
would be reasonably expected to require the Company to make a public
announcement regarding any of the activities referred to in clauses (i) through
(v) above. Notwithstanding the foregoing, the Holder, its Affiliates and its
Representatives shall be permitted to purchase the Company’s products and
services from the Company and its Subsidiaries in the ordinary course of
business. Notwithstanding anything in this Article VII to the contrary, each
Holder and their respective Affiliates may make proposals or offers (but only
privately to the Board and not publicly) regarding the transactions contemplated
by clause (i) or clause (ii) of this Section 7.1, including in connection with
any Fundamental Change Event (as defined below) proposed by any Holder or its
Affiliates. A “Fundamental Change Event” means (I) any acquisition of a majority
of the voting securities of the Company by any Person or group, (II) any
acquisition of a majority of the consolidated assets of the Company and its
Subsidiaries by any Person or group, or (III) any tender or exchange offer,
merger or other business combination (provided that, in the case of any
transaction covered by the foregoing clause (III), immediately following such
transaction, any Person (or the direct or indirect stockholders of such Person)
will beneficially own a majority of the outstanding voting power of the Company
or the surviving parent entity in such transaction).

Section 7.2. Exceptions. For clarity, nothing in this Article VII shall be
deemed to, in any way to prohibit, condition, restrict or limit, directly or
indirectly, (i) the ability of any Holder or its Affiliates to Transfer the
Warrant or any Warrant Shares as specifically allowed pursuant to this Agreement
or the Warrant; (ii) any rights of any Holder pursuant to Section 6.1, (iii) the
exercise of the Warrants pursuant to their terms; (iv) any rights the Holders or
any of their respective Affiliates might have to receive any Common Securities
in connection with any stock split, stock dividend, distribution, spin-off,
combination, reclassification or recapitalization of the Company and its Common
Securities or other similar corporate action initiated by the Company); (v) the
ability of any Holder or their respective Affiliates from tendering or
exchanging any Common Securities of the Company in any tender offer or exchange
offer initiated by any unaffiliated third party; (vi) the right of any Holder or
its Affiliates to vote (including by proxy) its Warrant Shares, Shares or other
Common Securities or consent with respect to any matter properly brought before
stockholders of the Company for a vote or consent, (vii) any actions or rights
that any Searchlight Director may have in his or her capacity as such, including
any right such Searchlight Directors’ may have to receive issuances of Common
Securities or any other Securities from the Company as compensation for their
membership on the Board, or (viii) the Holders’ or their Affiliates’ acquisition
of shares of Common Stock or any other Company securities in the event that
bankruptcy or insolvency proceedings are commenced by the Company, including
through the (A) acquisition of shares of Common Stock or any other Company
securities through an exchange offer or through a plan of reorganization for the
Company which is confirmed by order of the United States Bankruptcy Court or
(B) participation in or consummation of any transaction relating to the Company
effected in connection with any proposed Company auction sale process under the
jurisdiction of a United States Bankruptcy Court.

 

34



--------------------------------------------------------------------------------

ARTICLE VIII

INFORMATION RIGHTS

Section 8.1. Information Rights.

(b) During the Information Rights Period, the Company will deliver to the
Holders and their designated Affiliates the following information if reasonably
requested in writing by the Holders and only if no Searchlight Nominee is then
serving as a director of the Board, subject, in each case, to the execution of a
customary and mutually acceptable confidentiality agreement, if deemed
reasonably necessary by the Company:

(i) on an annual basis and promptly after it has been made available to the
Board, (A) an annual budget of the Company, (B) a business plan of the Company,
and (C) financial forecasts for the next fiscal year of the Company, in each
case, to the extent and in such manner and form prepared by or for the Board;
and

(ii) on an annual, quarterly and monthly basis and promptly after it has been
made available to the Board, annual, quarterly and monthly unaudited financial
and operating reports of the Company, to the extent and in such manner and form
prepared by or for the Board.

(c) During the Information Rights Period, upon reasonable notice as the Holders
may reasonably request, the Company shall (and shall cause its Subsidiaries) to
make available to the Holders and their Affiliates and Representatives, during
normal business hours (i) the appropriate individuals of the Company’s
management team to discuss its and their affairs, finances and accounts and
(ii) access to the books and records of the Company and its Subsidiaries.

ARTICLE IX

MISCELLANEOUS

Section 9.1. Entire Agreement. This Agreement, together with the Warrants,
constitutes the entire understanding and agreement between the parties as to
restrictions on the transferability of the Warrants and Securities for which
such Warrants are exercisable and the other matters covered herein and
supersedes and replaces any prior or contemporaneous understanding, term sheet,
agreement or statement of intent, in each case, written or oral, of any and
every nature with respect thereto.

Section 9.2. Specific Performance. The parties hereto agree that the obligations
imposed on them in this Agreement are special, unique and of an extraordinary
character, and that, in the event of breach by any party, damages would not be
an adequate remedy and each of the other parties shall be entitled to specific
performance and injunctive and other equitable relief in addition to any other
remedy to which it may be entitled, at law or in equity to prevent breaches of
this Agreement and to enforce specifically the terms and provisions hereof in
the courts described in Section 9.3 without proof of damages or otherwise (in
each case, subject to

 

35



--------------------------------------------------------------------------------

the terms and conditions of this Section 9.2), this being in addition to any
other remedy to which they are entitled under this Agreement and (b) the right
of specific enforcement is an integral part of the transactions contemplated by
this Agreement and without that right, neither the Company nor the Holders would
have entered into this Agreement. The parties hereto further agree (i) to waive
any requirement for the securing or posting of any bond in connection with the
obtaining of any such injunctive or other equitable relief, (ii) not to assert
that a remedy of specific enforcement is unenforceable, invalid, contrary to
applicable law or inequitable for any reason, and (iii) not to assert that a
remedy of monetary damages would provide an adequate remedy or that the parties
otherwise have an adequate remedy at law.

Section 9.3. Governing Law; Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware applicable to
contracts entered into and performed entirely within such State. All
proceedings, suits, investigations, arbitrations or actions (collectively,
“Actions”) arising out of or relating to this Agreement shall be heard and
determined in the Chancery Court of the State of Delaware (or, if the Chancery
Court of the State of Delaware declines to accept jurisdiction over any Action,
any state or federal court within the State of Delaware) and the parties hereto
hereby irrevocably submit to the exclusive jurisdiction and venue of such courts
in any such Action and irrevocably waive the defense of an inconvenient forum or
lack of jurisdiction to the maintenance of any such Action. The consents to
jurisdiction and venue set forth in this Section 9.3 shall not constitute
general consents to service of process in the State of Delaware and shall have
no effect for any purpose except as provided in this paragraph and shall not be
deemed to confer rights on any Person other than the parties hereto. Each party
hereto agrees that service of process upon such party in any Action arising out
of or relating to this Agreement shall be effective if notice is given by in the
manner set forth in Section 9.7 of this Agreement. The parties hereto agree that
a final judgment in any such Action shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
applicable law; provided, however, that nothing in the foregoing shall restrict
any party’s rights to seek any post-judgment relief regarding, or any appeal
from, a final trial court judgment.

Section 9.4. Amendment and Waiver.

(b) This Agreement may be amended, modified or waived, in whole or in part, at
any time pursuant to an agreement in writing executed by the Company and
Searchlight.

(c) Any failure by any party at any time to enforce any of the provisions of
this Agreement shall not be construed a waiver of such provision or any other
provisions hereof.

Section 9.5. Binding Effect. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
parties’ successors and permitted assigns.

Section 9.6. Termination. This Agreement shall terminate only by written consent
of Searchlight and the Company; provided that, except for the provisions of
Section 3.1(b)(vii), Section 3.2, Article V and Article IX, this Agreement shall
terminate automatically upon the consummation of a Fundamental Change Event.

 

36



--------------------------------------------------------------------------------

Section 9.7. Notices. Any and all notices, designations, offers, acceptances or
other communications provided for herein shall be given in writing by registered
or certified mail, or my electronic mail, which shall be addressed, in the case
of any Holder, to such party’s address appearing below or to such other address
as may be designated by such party in writing to the Company and, in the case of
each of the Company and the Holders at the following addresses and e-mail
addresses (or to such other address or e-mail address as a party may have
specified by notice given to the other party pursuant to this provision):

If to the Company, to:

Global Eagle Entertainment Inc.

6100 Center Drive, Suite 1020

Los Angeles, California

Attention: Stephen Ballas

Email: stephen.ballas@globaleagle.com

and to:

Global Eagle Entertainment Inc.

6100 Center Drive, Suite 1020

Los Angeles, California

Attention: Jeff Leddy

Email: jeff.leddy@globaleagle.com

with copies (which shall not constitute actual or constructive notice) to:

Simpson Thacher & Bartlett LLP

2475 Hanover Street

Palo Alto, CA 94304

Attention: William Brentani

Email: wbrentani@stblaw.com

If to the Holders, to:

Searchlight II TBO-W, L.P.

c/o Searchlight Capital Partners, L.P.

745 5th Avenue

New York, NY 10151

Attention: Eric Zinterhofer, Founding Partner

                 Eric Sondag, Partner

Email:      ezinterhofer@searchlightcap.com

                 esondag@searchlightcap.com

with a copy (which shall not constitute actual or constructive notice) to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

 

37



--------------------------------------------------------------------------------

1285 Avenue of the Americas

New York, NY 10019

Attention: Taurie M. Zeitzer

                 Tracey A. Zaccone

                 David Beller

Email:      tzeitzer@paulweiss.com

                 tzaccone@paulweiss.com

                 dabeller@paulweiss.com

Any demand, notice or other communication given by personal delivery shall be
conclusively deemed to have been given on the day of actual delivery thereof
and, if given by e-mail, upon delivery with non-automated receipt confirmed.

Section 9.8. Severability. If any term, condition or other portion of this
Agreement shall be declared void or unenforceable by any court or administrative
body of competent jurisdiction, such term, condition or other portion shall be
deemed severable from the remainder of this Agreement, which shall continue in
all respects valid and enforceable. Upon such determination that any term,
condition or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible to the
fullest extent permitted by applicable law.

Section 9.9. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute a single instrument.

Section 9.10. Effectiveness. Notwithstanding anything herein to the contrary but
subject to the immediately succeeding sentence, this Agreement shall only become
effective upon the occurrence of each of the following:

(b) the Closing having occurred; and

(c) the due execution and delivery of this Agreement by each of the Company and
the Holders.

Notwithstanding anything herein to the contrary, if the Closing does not occur
and the Securities Purchase Agreement is terminated in accordance with its
terms, this Agreement shall not become effective and shall be null and void with
no force or effect.

Section 9.11. No Third Party Beneficiaries; Non-Recourse. No provision of this
Agreement shall confer upon any Person other than the parties hereto and their
permitted assigns any rights or remedies hereunder. This Agreement may only be
enforced against, and any claims or causes of action that may be based upon,
arise out of or relate to this Agreement, or the negotiation, execution or
performance of this Agreement may only be made against the entities that are
expressly identified as parties hereto, including entities that become parties
hereto after the date hereof or that agree in writing for the benefit of the
Company to be bound by the terms of this Agreement applicable to the Holders,
and no former, current or future equityholders,

 

38



--------------------------------------------------------------------------------

controlling Persons, directors, officers, employees, agents or Affiliates of any
party hereto or any former, current or future equityholder, controlling Person,
director, officer, employee, general or limited partner, member, manager,
advisor, agent or Affiliate of any of the foregoing (each, a “Non-Recourse
Party”) shall have any liability for any obligations or liabilities of the
parties to this Agreement or for any claim (whether in tort, contract or
otherwise) based on, in respect of, or by reason of, the transactions
contemplated hereby or in respect of any representations made or alleged to be
made in connection herewith. Without limiting the rights of any party against
the other parties hereto, in no event shall any party or any of its Affiliates
seek to enforce this Agreement against, make any claims for breach of this
Agreement against, or seek to recover monetary damages from, any Non-Recourse
Party.

Section 9.12. WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (B) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER VOLUNTARILY AND (D) IT HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATIONS IN THIS SECTION 9.12.

Section 9.13. Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, in whole or in part, by
operation of law or otherwise, by any of the parties hereto without the prior
written consent of the other party hereto; provided, however, that each of the
Holders and Searchlight may assign its rights, interests and obligations under
this Agreement, in whole or in part, to one or more Permitted Warrant
Transferees in connection with any Transfer permitted by Section 4.2 (but
subject to Section 4.2(b)), and, provided, further, that any assignment that may
be deemed to occur as a result of any Fundamental Change Event shall not require
any consent of any party. Subject to the immediately preceding sentence, this
Agreement shall be binding upon, inure to the benefit of, and be enforceable by,
the parties hereto and their respective successors and permitted assigns.

[Remainder of page intentionally left blank]

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement or
caused this Agreement to be signed by its officer thereunto duly authorized as
of the date first written above.

 

GLOBAL EAGLE ENTERTAINMENT INC. By:  

 

Name:     Title:     SEARCHLIGHT II TBO-W, L.P. By:   Searchlight II TBO GP,
LLC, its general partner By:  

 

Name:     Title:    

 

[Signature Page to Warrantholders Agreement]



--------------------------------------------------------------------------------

EXHIBIT G

SUBORDINATION TERMS

Capitalized terms used but not defined in this Exhibit G shall have the meanings
assigned to such terms in the Securities Purchase Agreement, dated as of
March 8, 2018 (the “Securities Purchase Agreement”), by and among Global Eagle
Entertainment Inc., a Delaware corporation (the “Company”), (ii) the Purchasers
listed on Schedule I thereto and (iii) a collateral agent to be determined. In
addition, the following terms shall have the following meanings:

“Agreement” shall mean the indenture, credit agreement or other agreement
pursuant to which the Subordinated Indebtedness is issued.

“Holder” shall mean a holder or lender, as the case may be, of Subordinated
Indebtedness.

“Holder Representative” shall mean the trustee, administrative agent or other
agent or authorized representative of the Holders with respect to Subordinated
Indebtedness, as the case may be.

“Senior Indebtedness” shall mean the Note Obligations [and the First Lien
Obligations].1

“Subordinated Indebtedness” shall mean any Indebtedness of the Company that is
subordinated to the Note Obligations pursuant to terms substantially consistent
with this Exhibit G to the Securities Purchase Agreement.

Agreement to Subordinate.

The Company covenants and agrees, and each Holder by accepting the Subordinated
Indebtedness covenants and agrees that, anything in the Subordinated
Indebtedness or the Agreement to the contrary notwithstanding, the indebtedness
evidenced or represented by the Subordinated Indebtedness is subordinate and
junior in right of payment, to the extent provided herein, to all Senior
Indebtedness, whether outstanding on the date of execution of the Agreement or
thereafter created, incurred or assumed, and that the subordination is for the
benefit of the holders of Senior Indebtedness.

Distribution on Dissolution, Liquidation and Reorganization.

Upon any distribution of assets of the Company upon any dissolution, winding up,
liquidation or reorganization of the Company, whether in bankruptcy, insolvency,
reorganization or receivership proceedings or upon an assignment for the benefit
of creditors or any other marshalling of the assets and liabilities of the
Company or otherwise (subject to the power of a court of competent jurisdiction
to make other equitable provision reflecting the rights conferred in the
Agreement upon the Senior Indebtedness and the holders thereof with respect to
the Subordinated Indebtedness and the Holders by a plan of reorganization under
applicable bankruptcy law):

 

1 

Note: Bracketed provision to be included at the Company’s option.



--------------------------------------------------------------------------------

(1) the holders of all Senior Indebtedness shall be entitled to receive payment
in full of the principal thereof (and premium, if any) and interest due thereon
before the Holders are entitled to receive any payment upon the principal (and
premium, if any) or interest on indebtedness evidenced by the Subordinated
Indebtedness;

(2) any payment or distribution of the Company of any kind or character, whether
in cash, property or securities, to which the Holders or the Holder
Representative would be entitled except for the provisions of this [Article]
shall be paid by the liquidating trustee or agent or other person making such
payment or distribution, whether a trustee in bankruptcy, a receiver or
liquidating trustee or otherwise, directly to the holders of Senior Indebtedness
or their representative or representatives or to the trustee or trustees under
any indenture under which any instruments evidencing any of such Senior
Indebtedness may have been issued, ratably according to the aggregate amounts
remaining unpaid on account of the principal of (and premium, if any) and
interest on the Senior Indebtedness held or represented by each, to the extent
necessary to make payment in full of all Senior Indebtedness remaining unpaid,
after giving effect to any concurrent payment or distribution to the holders of
such Senior Indebtedness; and

(3) in the event that, notwithstanding the foregoing, any payment or
distribution of assets of the Company of any kind or character, whether in cash,
property or securities, shall be received by the Holder Representative on behalf
of the Holders or the Holders before all Senior Indebtedness is paid in full,
such payment or distribution shall be paid over, upon written notice to the
Holder Representative, to the holder of such Senior Indebtedness or their
representative or representatives or to the trustee or trustees under any
indenture under which instrument evidencing any of such Senior Indebtedness may
have been issued, ratably as aforesaid, for application to payment of all Senior
Indebtedness remaining unpaid until all such Senior Indebtedness shall have been
paid in full, after giving effect to any concurrent payment or distribution to
the holders of such Senior Indebtedness.

Subject to the payment in full of all Senior Indebtedness, the Holders shall be
subrogated to the rights of the holders of Senior Indebtedness to receive
payments or distributions of cash, property or securities of the Company
applicable to Senior Indebtedness until the principal of (and premium, if any)
and interest on the Subordinated Indebtedness shall be paid in full and no such
payments or distributions to the Holders of cash, property, or securities
otherwise distributable to the holders of Senior Indebtedness shall, as between
the Company, its creditors other than the holders of Senior Indebtedness, and
the Holders be deemed to be a payment by the Company to or on account of the
Subordinated Indebtedness. It is understood that the provisions of this
[Article] are and are intended solely for the purpose of defining the relative
rights of the Holders, on the one hand, and the holders of the Senior
Indebtedness, on the other hand.

Nothing contained in this Agreement or in the Subordinated Indebtedness is
intended to or shall impair, as between the Company, its creditors other than
the holders of Senior Indebtedness, and the Holders, the obligation of the
Company, which is unconditional and absolute, to pay to the Holders the
principal of (and premium, if any) and interest on the Subordinated Indebtedness
as and when the same shall become due and payable in accordance

 

2



--------------------------------------------------------------------------------

with the terms thereof, or to affect the relative rights of the Holders and
creditors of the Company other than the holders of Senior Indebtedness, nor
shall anything herein or in the Subordinated Indebtedness prevent the Holder
Representative or a Holder from exercising all remedies otherwise permitted by
applicable law upon default under the Agreement, subject to the rights, if any,
under this [Article] of the holders of Senior Indebtedness in respect of cash,
property or securities of the Company received upon the exercise of any such
remedy.

No Payment on Subordinated Indebtedness in Event of Default on Senior
Indebtedness.

No payment by the Company on account of principal (or premium, if any), sinking
funds or interest on the Subordinated Indebtedness shall be made if either of
the following occurs (each, a “Payment Default”):

(1) any obligation in respect of Senior Indebtedness is not paid in full when
due in cash (after giving effect to any applicable grace period); or

(2) any other default on Senior Indebtedness occurs and the maturity of such
Senior Indebtedness is accelerated in accordance with its terms,

unless, in either case, the Payment Default has been cured or waived and any
such acceleration has been rescinded or such Senior Indebtedness has been
discharged or paid in full in cash; provided, however, that the Company may pay
the Subordinated Indebtedness without regard to the foregoing if the Company and
the Holder Representative receive written notice approving such payment from the
representatives of all Senior Indebtedness with respect to which a Payment
Default has occurred and is continuing. The Company shall promptly give notice
to the Holder Representative of any occurrence of a Payment Default.

The Company shall not pay the Subordinated Indebtedness for a Payment Blockage
Period (as defined below) during the continuance of any default, other than a
Payment Default (a “Non-Payment Default”), with respect to any Senior
Indebtedness that permits the holders of the Senior Indebtedness to accelerate
its maturity immediately without either further notice (except such notice as
may be required to effect such acceleration) or the expiration of any applicable
grace periods.

A “Payment Blockage Period” commences on the receipt by the Holder
Representative (with a copy to the Company) of written notice (a “Blockage
Notice”) of a Non-Payment Default from the representative of the Senior
Indebtedness specifying an election to effect a Payment Blockage Period and ends
179 days after the date of receipt of such notice. The Payment Blockage Period
will end earlier if such Payment Blockage Period is terminated:

(1) by written notice to the Holder Representative and the Company from the
person or persons who gave such Blockage Notice;

(2) because the default giving rise to such Blockage Notice is cured, waived or
otherwise no longer continuing; or

(3) because such Senior Indebtedness has been discharged or repaid in full in
cash or cash equivalents.

 

3



--------------------------------------------------------------------------------

The Company may resume paying on the Subordinated Indebtedness after the end of
the Payment Blockage Period (including any missed payments), unless the holders
of such Senior Indebtedness or the representative of such Senior Indebtedness
have accelerated the maturity of such Senior Indebtedness. The Subordinated
Indebtedness will not be subject to more than one Payment Blockage Period in any
consecutive 360-day period, irrespective of the number of defaults with respect
to Senior Indebtedness during such period. In no event, however, may the total
number of days during which any Payment Blockage Period or Periods is in effect
exceed 179 days in the aggregate during any consecutive 360-day period, and
there must be at least 181 days during any consecutive 360-day period during
which no Payment Blockage Period is in effect. For purposes of this paragraph,
no default or event of default that existed or was continuing on the date of the
commencement of any Payment Blockage Period with respect to the Senior
Indebtedness initiating such Payment Blockage Period shall be, or be made, the
basis of the commencement of a subsequent Payment Blockage Period by the
representative of such Senior Indebtedness, whether or not within a period of
360 consecutive days, unless such default or event of default shall have been
cured or waived for a period of not less than 90 consecutive days (it being
acknowledged that any subsequent action, or any breach of financial covenants
during the period after the date of delivery of a Blockage Notice, that, in
either case, would give rise to a Non-Payment Default pursuant to any provisions
under which a Non-Payment Default previously existed or was continuing shall
constitute a new Non-Payment Default for this purpose).

Payments on Subordinated Indebtedness Permitted.

Nothing contained in this [Article] or elsewhere in the Agreement or in the
Subordinated Indebtedness shall (a) affect the obligation of the Company to
make, or prevent the Company from making, at any time, payments of principal
(and premium, if any) or interest of the Subordinated Indebtedness or
(b) prevent the application by the Holder Representative of any moneys deposited
with it hereunder to the payment of or on account of the principal of (and
premium, if any) or interest on the Subordinated Indebtedness, unless the Holder
Representative shall have received written notice of any event prohibiting the
making of such payment more than two Business Days prior to the date fixed for
such payment.

Holder Representative to Effectuate Subordination.

Each Holder of Subordinated Indebtedness by his acceptance thereof authorizes
and directs the Holder Representative on his behalf to take such action as may
be necessary or appropriate to effectuate the subordination as provided in this
[Article] and appoints the Holder Representative as his attorney-in-fact for any
and all such purposes.

Notices to Holder Representative.

The Company shall give prompt written notice to the Holder Representative of any
fact known to the Company which would prohibit the making of any payment to or
by the Holder Representative in respect of the Subordinated Indebtedness.
Failure to give such notice shall not affect the subordination of the
Subordinated Indebtedness to Senior Indebtedness. Notwithstanding the provisions
of this [Article] or any other provisions of the Agreement, the Holder
Representative shall not be charged with knowledge of the existence of any
Senior

 

4



--------------------------------------------------------------------------------

Indebtedness or of any event which would prohibit the making of any payment of
moneys to or by the Holder Representative, unless and until the Holder
Representative shall have received written notice thereof from the Company or
from the holder of any Senior Indebtedness or from the trustee for any such
holder, together with proof satisfactory to the Holder Representative of such
holding of Senior Indebtedness or of the authority of such trustee; provided,
however, that if at least two Business Days prior to the date upon which by the
terms hereof any such moneys may become payable for any purpose (including,
without limitation, the payment of either the principal (and premium, if any) or
interest on any Subordinated Indebtedness) the Holder Representative shall not
have received with respect to such moneys the notice provided for in this
Section, then, anything herein contained to the contrary notwithstanding, the
Holder Representative shall have full power and authority to receive such moneys
and to apply the same to the purpose for which they were received, and shall not
be affected by any notice to the contrary, which may be received by it within
two Business Days prior to such date. The Holder Representative shall be
entitled to rely on the delivery to it of a written notice by a person
representing himself to be a holder of Senior Indebtedness (or a trustee on
behalf of such holder) to establish that such a notice has been given by a
holder of Senior Indebtedness or a trustee on behalf of any such holder. In the
event that the Holder Representative determines in good faith that further
evidence is required with respect to the right of any person as a holder of
Senior Indebtedness to participate in any payment or distribution pursuant to
this [Article], the Holder Representative may request such person to furnish
evidence to the reasonable satisfaction of the Holder Representative as to the
amount of Senior Indebtedness held by such person, the extent to which such
person is entitled to participate in such payment or distribution and any other
facts pertinent to the rights of such person under this [Article] and, if such
evidence is not furnished, the Holder Representative may defer any payment to
such person pending judicial determination as to the right of such person to
receive such payment.

Modification of Terms of Senior Indebtedness.

Any renewal or extension of the time of payment of any Senior Indebtedness or
the exercise by the holders of Senior Indebtedness of any of their rights under
any instrument creating or evidencing Senior Indebtedness, including, without
limitation, the waiver of default thereunder, may be made or done all without
notice to or assent from the Holders or the Holder Representative. No
compromise, alteration, amendment, modification, extension, renewal or other
change of, or waiver, consent or other action in respect of, any liability or
obligation under or in respect of, or of any of the terms, covenants or
conditions of any indenture or other instrument under which any Senior
Indebtedness is outstanding or of such Senior Indebtedness, whether or not such
release is in accordance with the provisions of any applicable document, shall
in any way alter or affect any of the provisions of this [Article] or of the
Subordinated Indebtedness relating to the subordination thereof.

Reliance on Judicial Order or Certificate of Liquidation Agent.

Upon any payment or distribution of assets of the Company referred to in this
[Article], the Holder Representative and the Holders shall be entitled to rely
upon any order or decree entered by any court of competent jurisdiction in which
each insolvency, bankruptcy, receivership, liquidation, reorganization,
dissolution, winding up or similar case or proceeding is pending, or a
certificate of the trustee in bankruptcy, liquidating trustee, custodian,
receiver,

 

5



--------------------------------------------------------------------------------

assignee for the benefit of creditors, agent or other person making such payment
or distribution, delivered to the Holder Representative or to the Holders, for
the purpose of ascertaining the persons entitled to participate in such payment
or distribution, the holders of Senior Indebtedness and other indebtedness of
the Company, the amount thereof or payable therein, the amount or amounts paid
or distributed thereon and all other facts pertinent thereto or to this
[Article]. The Company, for itself, its successors and assigns, covenants and
agrees, and each Holder by his acceptance thereof, likewise covenants and
agrees, that the payment of the principal of (and premium, if any) and interest
on each and all of the Subordinated Indebtedness is hereby expressly
subordinated, to the extent and in the manner hereinafter set forth, in right of
payment to the prior payment in full of all Senior Indebtedness.

Subordination Rights Not Impaired by Acts or Omissions of the Company or holders
of Senior Indebtedness.

No right of any present or future holders of any Senior Indebtedness to enforce
subordination as herein provided shall at any time in any way be prejudiced or
impaired by any act or failure to act on the part of the Company or by any act
or failure to act, in good faith, by any such holder, or by any noncompliance by
the Company with the terms, provisions and covenants of this Indenture,
regardless of any knowledge thereof which any such holder may have or be
otherwise charged with. The holders of Senior Indebtedness, may at any time or
from time to time and in their absolute direction, change the manner, place or
terms of payment, change or extend the time of payment of, or renew or alter,
any such Senior Indebtedness, or amend or supplement any instrument pursuant to
which any such Senior Indebtedness is issued or by which it may be secured, or
release any security therefor, or exercise or refrain from exercising any other
of their rights under such Senior Indebtedness, including, without limitation,
the waiver of default thereunder, all without notice to or assent from the
Holders or the Holder Representative and without affecting the obligations of
the Company, the Holder Representative or the Holders under this [Article].

 

6



--------------------------------------------------------------------------------

EXHIBIT H

INTERCREDITOR AND SUBORDINATION AGREEMENT

dated as of

[                    ], 2018,

among

CITIBANK, N.A.,

as First Lien Agent,

[                                                     ],

as Second Lien Agent,

GLOBAL EAGLE ENTERTAINMENT INC.,

as the Borrower

and

THE OTHER GRANTORS PARTY HERETO FROM TIME TO TIME



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1   Definitions  

Section 1.01.

  Construction; Certain Defined Terms      1   ARTICLE 2   Subordination of
Liens  

Section 2.01.

  Similar Liens and Agreements      11  

Section 2.02.

  Subordination of Liens      12  

Section 2.03.

  No Duties of Designated First Lien Representative or other First Lien Secured
Parties      13  

Section 2.04.

  Automatic Release of Second Liens      14  

Section 2.05.

  Reinstatement      15  

Section 2.06.

  New Liens      15   ARTICLE 3   Payment Subordination  

Section 3.01.

  Agreement to Subordinate      16  

Section 3.02.

  No Payment on Subordinated Indebtedness in Event of Default on Senior
Indebtedness      16  

Section 3.03.

  Notices to Designated Second Lien Representative      18  

Section 3.04.

  Agreement of Grantors      18  

Section 3.05.

  Subordination Rights Not Impaired by Acts or Omissions of the Grantors or
First Lien Secured Parties      18   ARTICLE 4  

Section 4.01.

  No Action with Respect to Second Lien Collateral Subject to First Liens     
19  

Section 4.02.

  Distribution on Dissolution, Liquidation and Reorganization      20  

Section 4.03.

  No Interference      21  

Section 4.04.

  Certain Agreements with Respect to Bankruptcy/Liquidation Proceedings      22
 

Section 4.05.

  Purchase Right      26  

Section 4.06.

  Injunctive Relief      27  

Section 4.07.

  Rights as Unsecured Creditors      27   ARTICLE 5   Sub-Agency for Perfection
of Certain Security Interests   ARTICLE 6   Existence and Amounts of Liens and
Obligations  



--------------------------------------------------------------------------------

ARTICLE 7 Representations and Warranties of Each Representative ARTICLE 8
Application of Proceeds

Section 8.01.

  Payment Over    29

Section 8.02.

  Application of Proceeds    30

Section 8.03.

  Insurance and Condemnation Awards    30 ARTICLE 9 Other Agreements

Section 9.01.

  Matters Related to First Lien Loan Documents    30

Section 9.02.

  Matters Related to Second Lien Note Documents    31

Section 9.03.

  Matters Related to Amendments of First Lien Security Documents    31

Section 9.04.

  Additional Debt Facilities    32 ARTICLE 10 Miscellaneous

Section 10.01.

  Notices    34

Section 10.02.

  Waivers; Amendments    35

Section 10.03.

  Parties in Interest    35

Section 10.04.

  Survival of Agreement    35

Section 10.05.

  Counterparts    35

Section 10.06.

  Severability    36

Section 10.07.

  Governing Law; Jurisdiction; Consent to Service of Process    36

Section 10.08.

  Waiver of Jury Trial    36

Section 10.09.

  Headings    37

Section 10.10.

  Further Assurances    37

Section 10.11.

  No Third Party Beneficiaries    37

Section 10.12.

  Provisions Solely to Define Relative Rights    37

Section 10.13.

  Subrogation    38

Section 10.14.

  Additional Grantors    38

Section 10.15.

  Additional Intercreditor Agreements    38

Section 10.16.

  Equity Interests; Payment in Kind    38

ANNEXES

 

          I

  Provisions for Certain Second Lien Note Documents

          II

  Form of Joinder

          III

  Form of Additional Debt Designation



--------------------------------------------------------------------------------

INTERCREDITOR AND SUBORDINATION AGREEMENT (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”), dated as of [                    ], 2018, among GLOBAL EAGLE
ENTERTAINMENT INC., a Delaware corporation (the “Borrower”), certain
subsidiaries of the Borrower from time to time party to the First Lien Credit
Agreement referred to herein and the Second Lien Securities Purchase Agreement
referred to herein (the “Subsidiary Guarantors”), CITIBANK, N.A., as
administrative agent for the First Lien Credit Agreement Secured Parties
referred to herein (together with its successors and assigns in such capacity,
the “First Lien Agent”), [                    ], as collateral agent for the
Second Lien Securities Purchase Agreement Secured Parties referred to herein
(together with its successors and assigns in such capacity, the “Second Lien
Agent”), and each of the other Representatives from time to time party hereto in
accordance with the terms hereof.

Reference is made to the (i) First Lien Credit Agreement under which the lenders
referred to therein have extended and agreed to extend credit to the Borrower
and (ii) the Second Lien Securities Purchase Agreement under which the
purchasers referred to therein have agreed to purchase from the Borrower and the
Borrower has agreed to issue to such purchasers, certain second lien
subordinated notes constituting Second Lien Securities Purchase Agreement
Secured Obligations. In consideration of the mutual agreements herein contained
and other good and valuable consideration, the receipt of which is hereby
acknowledged, the First Lien Agent (for itself and on behalf of the First Lien
Credit Agreement Secured Parties), the Second Lien Agent (for itself and on
behalf of the Second Lien Securities Purchase Agreement Secured Parties), the
Borrower and each Subsidiary Guarantor agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Construction; Certain Defined Terms. (a) The rules of construction
specified in Section 1.02, 1.03, 1.05, 1.07, 1.09, and 1.11 of the First Lien
Credit Agreement shall apply to this Agreement, including terms defined in the
preamble hereto. Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meanings set forth in the First Lien Credit
Agreement as in effect on the date hereof. Any term referenced herein by
cross-reference to a defined term or section reference in (i) the First Lien
Credit Agreement shall be deemed to be a cross-reference to a defined term or
section reference, as applicable, in the First Lien Credit Agreement as in
effect on the date hereof (or, after any Refinancing of the First Lien Credit
Agreement as so in effect, any Replacement First Lien Credit Agreement as in
effect on the date of such Refinancing) or the same or comparable term or
section reference, as applicable, in any other First Lien Loan Document and
(ii) the Second Lien Securities Purchase Agreement shall be deemed to be a
cross-reference to a defined term or section reference, as applicable, in the
Second Lien Securities Purchase Agreement as in effect on the date hereof (or,
after any Refinancing of the Second Lien Securities Purchase Agreement as so in
effect, any Replacement Second Lien Securities Purchase Agreement as in effect
on the date of such Refinancing) or the same or comparable term or section
reference, as applicable, in any other Second Lien Note Document. Each agreement
herein of any Representative shall bind the Secured Parties represented by such
Representative and any reference herein to the parties hereto shall also bind
all such Secured Parties.

 

1



--------------------------------------------------------------------------------

(b) As used in this Agreement, the following terms have the meanings specified
below:

“Additional First Lien Debt” means any Indebtedness that is issued or guaranteed
by any Grantor (other than Indebtedness and guarantees constituting First Lien
Credit Agreement Secured Obligations) which Indebtedness and guarantees are
secured by the First Lien Collateral (or a portion thereof) on a senior basis to
the Second Lien Secured Obligations; provided, however, that (i) such
Indebtedness is permitted to be incurred, secured and guaranteed on such senior
basis by this Agreement and by the relevant First Lien Loan Documents and the
relevant Second Lien Note Documents in effect at the time of such incurrence and
(ii) the First Lien Representative for the holders of such Indebtedness shall
have become party to: (A) this Agreement pursuant to, and by satisfying the
conditions set forth in, Section 9.04 hereof and (B) the First Lien Parity
Intercreditor Agreement pursuant to, and by satisfying the conditions set forth
therein; provided, further, that, if such Indebtedness will be the initial
Additional First Lien Debt incurred by a Grantor after the date hereof, then the
Grantors, the First Lien Agent and the First Lien Representative for such
Indebtedness shall have executed and delivered the First Lien Parity
Intercreditor Agreement. Additional First Lien Debt shall include any Registered
Equivalent Notes and guarantees thereof by the Grantors issued in exchange
therefor.

“Additional First Lien Debt Facility” means each indenture, credit agreement or
other governing agreement with respect to any Additional First Lien Debt.

“Additional First Lien Loan Documents” means with respect to any series, issue
or class of Additional First Lien Debt, the promissory notes, indentures, credit
agreements, guarantees or other operative agreements evidencing or governing
such indebtedness and any First Lien Security Documents securing such Additional
First Lien Debt.

“Additional First Lien Secured Obligations” means with respect to any series,
issue or class of Additional First Lien Debt, (i) all principal of, and interest
(including, without limitation, any interest which accrues after the
commencement of any Bankruptcy/Liquidation Proceeding, whether or not allowed or
allowable as a claim in any such proceeding) payable with respect to, such
Additional First Lien Debt, (ii) all premiums, fees, costs, expenses and other
amounts payable to the related Additional First Lien Secured Parties under the
related Additional First Lien Loan Documents (including, without limitation, any
premium, fees, costs, expenses or other amounts which accrue after the
commencement of any Bankruptcy/Liquidation Proceeding, whether or not allowed or
allowable as a claim in any such proceeding), (iii) any Hedging Obligations of
(and guarantees thereof by) a Grantor secured under the First Lien Security
Documents securing the related series, issue or class of Additional First Lien
Debt, (iv) any Cash Management Obligations of (and guarantees thereof by) a
Grantor secured under the First Lien Security Documents securing the related
series, issue or class of Additional First Lien Debt and (v) any renewals or
extensions of the foregoing.

“Additional First Lien Secured Parties” means with respect to any series, issue
or class of Additional First Lien Debt, the holders of such Additional First
Lien Debt, the First Lien Representative with respect thereto, any trustee or
agent therefor under any related Additional First Lien Loan Documents and the
beneficiaries of each indemnification obligation undertaken by any Grantor under
any related Additional First Lien Loan Documents and the holders of any other
Additional First Lien Secured Obligations secured by the First Lien Security
Documents for such series, issue or class of Additional First Lien Debt.

 

2



--------------------------------------------------------------------------------

“Additional Second Lien Debt” means any Indebtedness that is issued or
guaranteed by any Grantor (other than Indebtedness and guarantees constituting
Second Lien Securities Purchase Agreement Secured Obligations) which
Indebtedness and guarantees are secured by the Second Lien Collateral (or a
portion thereof) on a junior basis to the First Lien Secured Obligations;
provided, however, that (i) such Indebtedness is permitted to be incurred,
secured and guaranteed on such junior basis by this Agreement and by the
relevant First Lien Loan Documents and the relevant Second Lien Note Documents
in effect at the time of such incurrence and (ii) the Second Lien Representative
for the holders of such Indebtedness shall have become party to: (A) this
Agreement pursuant to, and by satisfying the conditions set forth in,
Section 9.04 hereof and (B) the Second Lien Parity Intercreditor Agreement
pursuant to, and by satisfying the conditions set forth therein; provided,
further, that, if such Indebtedness will be the initial Additional Second Lien
Debt incurred by a Grantor after the date hereof, then the Grantors, the Second
Lien Agent and the Second Lien Representative for such Indebtedness shall have
executed and delivered the Second Lien Parity Intercreditor Agreement.
Additional Second Lien Debt shall include any Registered Equivalent Notes and
guarantees thereof by the Grantors issued in exchange therefor.

“Additional Second Lien Debt Facility” means each indenture, credit agreement or
other governing agreement with respect to any Additional Second Lien Debt.

“Additional Second Lien Note Documents” means with respect to any series, issue
or class of Additional Second Lien Debt, the promissory notes, indentures,
credit agreements, guarantees or other operative agreements evidencing or
governing such indebtedness and any Second Lien Security Documents securing such
Additional Second Lien Debt.

“Additional Second Lien Secured Obligations” means, with respect to any series,
issue or class of Additional Second Lien Debt, (i) all principal of, and
interest (including, without limitation, any interest which accrues after the
commencement of any Bankruptcy/Liquidation Proceeding, whether or not allowed or
allowable as a claim in any such proceeding) payable with respect to, such
Additional Second Lien Debt, (ii) all premiums, fees, costs, expenses and other
amounts payable to the related Additional Second Lien Secured Parties under the
related Additional Second Lien Note Documents (including, without limitation,
any premium, fees, costs, expenses or other amounts which accrue after the
commencement of any Bankruptcy/Liquidation Proceeding, whether or not allowed or
allowable as a claim in any such proceeding), (iii) any Hedging Obligations of
(or guarantees thereof by) a Grantor secured under the Second Lien Security
Documents securing the related series, issue or class of Additional Second Lien
Debt and (iv) any renewals or extensions of the foregoing.

“Additional Second Lien Secured Parties” means with respect to any series, issue
or class of Additional Second Lien Debt, the holders of such Additional Second
Lien Debt, the Second Lien Representative with respect thereto, any trustee or
agent therefor under any related Additional Second Lien Note Documents and the
beneficiaries of each indemnification obligation undertaken by any Grantor under
any related Additional Second Lien Note Documents and the holders of any other
Additional Second Lien Secured Obligations secured by the Second Lien Security
Documents for such series, issue or class of Additional Second Lien Debt.

 

3



--------------------------------------------------------------------------------

“Agreement” has the meaning provided in the preamble to this Agreement.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Bankruptcy/Liquidation Proceeding” means any event, proceeding or occurrence
described in Section 8.01(f) of the First Lien Credit Agreement.

“Blockage Notice” has the meaning given to such term in Section 3.02.

“Borrower” has the meaning provided in the preamble to this Agreement.

“Business Day” has the meaning provided in the First Lien Credit Agreement.

“Cash Equivalents” has the meaning assigned to such term in the First Lien
Credit Agreement as in effect on the date hereof.

“Cash Management Obligations” has the meaning assigned to such term in the First
Lien Credit Agreement.

“Class Debt” has the meaning given to such term in Section 9.04.

“Class Debt Representatives” has the meaning given to such term in Section 9.04.

“Collateral” means the First Lien Collateral and the Second Lien Collateral.

“Contingent First Lien Obligation” means, at any time, First Lien Secured
Obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities (excluding (a) the principal of, and interest and premium (if
any) on, and fees and expenses relating to, any First Lien Secured Obligation
and (b) contingent reimbursement obligations in respect of amounts that may be
drawn under outstanding letters of credit) in respect of which no assertion of
liability (whether oral or written) and no claim or demand for payment (whether
oral or written) has been made (and, in the case of First Lien Secured
Obligations for indemnification, no notice for indemnification has been issued
by the indemnitee) at such time.

“Contingent Second Lien Obligation” means, at any time, Second Lien Secured
Obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities (excluding the principal of, and interest and premium (if any)
on, and fees and expenses relating to, any Second Lien Secured Obligation) in
respect of which no assertion of liability (whether oral or written) and no
claim or demand for payment (whether oral or written) has been made (and, in the
case of Second Lien Secured Obligations for indemnification, no notice for
indemnification has been issued by the indemnitee) at such time.

 

4



--------------------------------------------------------------------------------

“Debt Facility” means any First Lien Debt Facility and any Second Lien Debt
Facility, as the context may require.

“Designated First Lien Representative” means (i) the First Lien Agent, until
such time as the Discharge of First Lien Credit Agreement Obligations has
occurred, and (ii) thereafter, the First Lien Representative serving as the
“Applicable Authorized Representative” (as defined in the First Lien Parity
Intercreditor Agreement). When any First Lien Representative other than the
First Lien Agent becomes the Applicable Authorized Representative thereunder, it
shall send a written notice thereof to each Second Lien Representative and the
Grantors. For purposes of this definition, the First Lien Credit Agreement shall
not be deemed to be Discharged if it is Refinanced with a Replacement First Lien
Credit Agreement.

“Designated Second Lien Representative” means (i) the Second Lien Agent, until
such time as the Discharge of Second Lien Securities Purchase Agreement
Obligations has occurred, and (ii) thereafter, the Second Lien Representative
serving as the “Applicable Authorized Representative” (as defined in the Second
Lien Parity Intercreditor Agreement). When any Second Lien Representative other
than the Second Lien Agent becomes the Applicable Authorized Representative
thereunder, it shall send a written notice thereof to each First Lien
Representative and the Grantors. For purposes of this definition, the Second
Lien Securities Purchase Agreement shall not be deemed to be Discharged if it is
Refinanced with a Replacement Second Lien Securities Purchase Agreement.

“Designation” means a designation of Indebtedness as either Additional First
Lien Debt or Additional Second Lien Debt in substantially the form of Annex III
attached hereto.

“DIP Financing” has the meaning provided in Section 4.04.

“Discharge” means, with respect to any Debt Facility, the date on which such
Debt Facility and the First Lien Secured Obligations or Second Lien Secured
Obligations thereunder, as the case may be, (i) have been paid in full in cash
(other than any Contingent First Lien Obligations or Contingent Second Lien
Obligations) and are no longer secured by the Collateral pursuant to the terms
of the documentation governing such Debt Facility or, with respect to any
Hedging Obligations or Cash Management Obligations secured by the Security
Documents for such Debt Facility, any of (x) such Hedging Obligations or Cash
Management Obligations have been paid in full in cash, (y) such Hedging
Obligations or Cash Management Obligations shall have been cash collateralized
on terms satisfactory to each applicable counterparty (or other arrangements
satisfactory to the applicable counterparty shall have been made) or (z) such
Hedging Obligations or Cash Management Obligations are no longer secured by the
Collateral pursuant to the terms of the documentation governing such Debt
Facility, (ii) any letters of credit issued under the applicable Debt Facility
have terminated or been cash collateralized or backstopped (in the amount and
form required under the applicable Debt Facility) and (iii) all commitments of
the First Lien Secured Parties and the Second Lien Secured Parties, as
applicable, under their respective Debt Facilities have terminated. The term
“Discharged” shall have a corresponding meaning.

 

5



--------------------------------------------------------------------------------

“Discharge of First Lien Credit Agreement Obligations” means the Discharge of
the First Lien Credit Agreement Secured Obligations with respect to the First
Lien Collateral; provided that the Discharge of First Lien Credit Agreement
Secured Obligations shall not be deemed to have occurred in connection with a
Refinancing of such First Lien Credit Agreement Secured Obligations with a
Replacement First Lien Credit Agreement or, at any time after the Discharge of
the First Lien Credit Agreement in effect on the date hereof, an Additional
First Lien Debt Facility secured by First Lien Collateral under one or more
Additional First Lien Loan Documents which has been designated in writing by the
First Lien Agent (under the First Lien Credit Agreement so Refinanced) to the
Designated First Lien Representative (if the Designated First Lien
Representative is not such agent) and the Designated Second Lien Representative,
as the “First Lien Credit Agreement” for purposes of this Agreement.

“Discharge of Second Lien Securities Purchase Agreement Obligations” means the
Discharge of the Second Lien Securities Purchase Agreement Secured Obligations
with respect to the Second Lien Collateral; provided that the Discharge of
Second Lien Securities Purchase Agreement Secured Obligations shall not be
deemed to have occurred in connection with a Refinancing of such Second Lien
Securities Purchase Agreement Secured Obligations with a Replacement Second Lien
Securities Purchase Agreement or, at any time after the Discharge of the First
Lien Credit Agreement in effect on the date hereof, an Additional Second Lien
Debt Facility secured by Second Lien Collateral under one or more Additional
Second Lien Note Documents which has been designated in writing by the Second
Lien Agent (under the Second Lien Securities Purchase Agreement so Refinanced)
to the Designated Second Lien Representative (if the Designated Second Lien
Representative is not such agent) and the Designated First Lien Representative,
as the “Second Lien Securities Purchase Agreement” for purposes of this
Agreement.

“First Lien Agent” has the meaning provided in the preamble to this Agreement;
provided, however, that if the First Lien Credit Agreement is Refinanced by a
Replacement First Lien Credit Agreement, then all references herein to the First
Lien Agent shall refer to the administrative agent (or trustee) under the
Replacement First Lien Credit Agreement.

“First Lien Class Debt” has the meaning given to such term in Section 9.04.

“First Lien Class Debt Representative” has the meaning given to such term in
Section 9.04.

“First Lien Collateral” means the “Collateral”, as such term is defined in the
First Lien Credit Agreement, and any other assets or properties of any of the
Grantors now or at any time hereafter subject to, or required to be subject to,
Liens securing any First Lien Secured Obligations or deemed to be so subject
pursuant to Section 2.06.

“First Lien Credit Agreement” means the Credit Agreement, dated as of January 6,
2017, among the Borrower, the other Subsidiary Guarantors from time to time
party thereto, the lenders from time to time party thereto, Citibank, N.A., as
administrative agent, and the other agents named therein, as amended and as may
be further amended, restated, amended and restated, waived, restructured,
renewed, extended or otherwise modified from time to time and shall also include
any Replacement First Lien Credit Agreement.

 

6



--------------------------------------------------------------------------------

“First Lien Credit Agreement Secured Obligations” means the “Secured
Obligations”, as such term is defined in the First Lien Credit Agreement.

“First Lien Credit Agreement Secured Parties” means, at any time, the “Secured
Parties”, as such term is defined in the First Lien Credit Agreement.

“First Lien Debt Facilities” shall mean the First Lien Credit Agreement and any
Additional First Lien Debt Facilities.

“First Lien Loan Documents” means (a) the “Loan Documents”, as such term is
defined in the First Lien Credit Agreement, and (b) the Additional First Lien
Loan Documents.

“First Lien Parity Intercreditor Agreement” means an agreement among each First
Lien Representative allocating rights among the various First Lien Secured
Parties.

“First Lien Representative” means (i) in the case of the First Lien Credit
Agreement, the First Lien Agent and (ii) in the case of any Additional First
Lien Debt Facility and the Additional First Lien Secured Parties thereunder, the
trustee, administrative agent, collateral agent, security agent or similar agent
under such Additional First Lien Debt Facility that is named as the “First Lien
Representative” in respect of such Additional First Lien Debt Facility in the
applicable Joinder Agreement.

“First Lien Secured Obligations” means, at any time, (a) the First Lien Credit
Agreement Secured Obligations and (b) the Additional First Lien Secured
Obligations.

“First Lien Secured Parties” means, at any time, (a) the First Lien Credit
Agreement Secured Parties and (b) any Additional First Lien Secured Parties.

“First Lien Security Agreement” means the Security Agreement, dated as of
January 6, 2017, among the Borrower, certain Subsidiaries of the Borrower and
the First Lien Agent, as amended, restated, amended and restated, extended,
renewed, supplemented or otherwise modified from time to time or as replaced in
connection with any Refinancing of the First Lien Credit Agreement.

“First Lien Security Documents” means the “Collateral Documents”, as such term
is defined in the First Lien Credit Agreement, and any other documents now
existing or entered into after the date hereof that create Liens on any assets
or properties of any of the Grantors to secure any First Lien Secured
Obligations or pursuant to which any Lien thereon is perfected.

“First Liens” mean Liens created or purported to be created under the First Lien
Security Documents securing any First Lien Secured Obligations.

“Grantor” means the Borrower and each Subsidiary which has granted a Lien
pursuant to any Security Document to secure any Secured Obligations.

“Hedging Obligations” of any Person means any obligation of such Person pursuant
to any Swap Contract.

 

7



--------------------------------------------------------------------------------

“Indebtedness” has the meaning assigned to such term in the First Lien Credit
Agreement.

“Joinder Agreement” means a joinder agreement substantially in the form of Annex
II hereof required to be delivered by a Representative to the Designated First
Lien Representative and the Designated Second Lien Representative pursuant to
Section 9.04 hereof in order to include an additional Debt Facility hereunder
and to become the Representative hereunder for the First Lien Secured Parties or
Second Lien Secured Parties, as the case may be, under such Debt Facility.

“Lien” has the meaning assigned to such term in the First Lien Credit Agreement.

“Non-Payment Default” has the meaning given to such term in Section 3.02.

“Payment Blockage Period” has the meaning given to such term in Section 3.02.

“Payment Default” has the meaning given to such term in Section 3.02.

“Person” has the meaning assigned to such term in the First Lien Credit
Agreement.

“Pledged Collateral” has the meaning given to such term in Article 5.

“Post-Petition Interest” means interest, fees, costs, expenses and other charges
that pursuant to the First Lien Loan Documents or the Second Lien Note
Documents, as applicable, continue to accrue after the commencement of any
Bankruptcy/Liquidation Proceeding, whether or not such interest, fees, costs,
expenses and other charges are allowed or allowable under the Bankruptcy Code or
in any such Bankruptcy/Liquidation Proceeding.

“Pro Forma Effect” has the meaning assigned to such term in the First Lien
Credit Agreement.

“Purchase Event” has the meaning provided in Section 4.05.

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, restate, amend and restate, modify, supplement, restructure,
refund, replace or repay, or to issue other Indebtedness, whether of the same
principal amount or greater or lesser principal amount, in exchange or
replacement for such Indebtedness. “Refinanced” and “Refinancing” shall have
correlative meanings.

“Registered Equivalent Notes” has the meaning assigned to such term in the First
Lien Credit Agreement.

“Release” has the meaning provided in Section 2.04(a).

“Replacement First Lien Credit Agreement” means any loan agreement, indenture or
other agreement that (i) Refinances the First Lien Credit Agreement so long as,
after giving effect to such Refinancing, the agreement that was the First Lien
Credit Agreement immediately prior to such Refinancing is no longer secured, or
required to be secured, by any of the Collateral and (ii) is designated as the
“Replacement First Lien Credit Agreement” pursuant to Section 9.04(ii)(A).

 

8



--------------------------------------------------------------------------------

“Replacement Second Lien Securities Purchase Agreement” means any securities
purchase agreement, note purchase agreement, indenture, loan agreement or other
agreement that (i) Refinances the Second Lien Securities Purchase Agreement so
long as, after giving effect to such Refinancing, the agreement that was the
Second Lien Securities Purchase Agreement immediately prior to such Refinancing
is no longer secured, or required to be secured, by any of the Collateral and
(ii) is designated as the “Replacement Second Lien Securities Purchase
Agreement” pursuant to Section 9.04(ii)(A).

“Representatives” shall mean the First Lien Representatives and the Second Lien
Representatives.

“Requirements of Law” means, with respect to any Person, any statute, law,
treaty, rule, regulation, order, executive order, ordinance, decree, writ,
injunction or determination of any arbitrator or court or other governmental
authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Second Lien Agent” has the meaning provided in the preamble to this Agreement;
provided, however, that if the Second Lien Securities Purchase Agreement is
Refinanced by a Replacement Second Lien Securities Purchase Agreement, then all
references herein to the Second Lien Agent shall refer to the collateral agent
(or trustee) under the Replacement Second Lien Securities Purchase Agreement.

“Second Lien Class Debt” has the meaning given to such term in Section 9.04.

“Second Lien Class Debt Representative” has the meaning given to such term in
Section 9.04.

“Second Lien Collateral” means the “Collateral”, as such term is defined in the
Second Lien Securities Purchase Agreement, and any other assets or properties of
any of the Grantors now or at any time hereafter subject to, or required to be
subject to, Liens securing any Second Lien Secured Obligations.

“Second Lien Debt Facilities” means the Second Lien Securities Purchase
Agreement and any Additional Second Lien Debt Facilities.

“Second Lien Note Documents” means (a) the “Note Documents”, as such term is
defined in the Second Lien Securities Purchase Agreement and (b) the Additional
Second Lien Note Documents.

“Second Lien Parity Intercreditor Agreement” means an agreement among each
Second Lien Representative allocating rights among the various Second Lien
Secured Parties.

“Second Lien Permitted Actions” has the meaning provided in Section 4.01(b).

 

9



--------------------------------------------------------------------------------

“Second Lien Representative” shall mean (i) in the case of the Second Lien
Securities Purchase Agreement, the Second Lien Agent and (ii) in the case of any
Additional Second Lien Debt Facility and the Additional Second Lien Secured
Parties thereunder, the trustee, administrative agent, collateral agent,
security agent or similar agent under such Additional Second Lien Debt Facility
that is named as the “Second Lien Representative” in respect of such Additional
Second Lien Debt Facility in the applicable Joinder Agreement.

“Second Lien Secured Obligations” means, at any time, (a) the Second Lien
Securities Purchase Agreement Secured Obligations and (b) the Additional Second
Lien Secured Obligations.

“Second Lien Secured Parties” means, at any time, (a) the Second Lien Securities
Purchase Agreement Secured Parties and (b) any Additional Second Lien Secured
Parties.

“Second Lien Securities Purchase Agreement” means the Securities Purchase
Agreement, dated as of March 8, 2018, among the Borrower, the various Subsidiary
Guarantors from time to time party thereto, the purchasers from time to time
party thereto, and [            ], as collateral agent, as such agreement may be
amended, restated, amended and restated, waived, restructured, renewed, extended
or otherwise modified from time to time and shall also include any Replacement
Second Lien Securities Purchase Agreement.

“Second Lien Securities Purchase Agreement Secured Obligations” means the “Note
Obligations”, as such term is defined in the Second Lien Securities Purchase
Agreement.

“Second Lien Securities Purchase Agreement Secured Parties” means, at any time,
the “Secured Parties”, as such term is defined in the Second Lien Security
Agreement.

“Second Lien Security Agreement” means the Security Agreement, dated as of the
date hereof, among the Borrower, certain Subsidiaries of the Borrower and the
Second Lien Agent, as amended, restated, amended and restated, extended,
renewed, supplemented or otherwise modified from time to time or as replaced in
connection with any Refinancing of the Second Lien Securities Purchase
Agreement.

“Second Lien Security Documents” means the “Collateral Documents”, as such term
is defined in the Second Lien Securities Purchase Agreement, and any other
documents now existing or entered into after the date hereof that create Liens
on any assets or properties of any of the Grantors to secure any Second Lien
Secured Obligations.

“Second Liens” means Liens created or purported to be created under the Second
Lien Security Documents securing Second Lien Secured Obligations.

“Secured Obligations” means the First Lien Secured Obligations and the Second
Lien Secured Obligations.

“Secured Parties” means the First Lien Secured Parties and the Second Lien
Secured Parties.

 

10



--------------------------------------------------------------------------------

“Security Documents” means the First Lien Security Documents and the Second Lien
Security Documents.

“Standstill Period” has the meaning provided in Section 4.01(b).

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code (or any
similar or equivalent legislation) as in effect in any applicable jurisdiction.

ARTICLE 2

SUBORDINATION OF LIENS

Section 2.01. Similar Liens and Agreements. The parties hereto (including the
Borrower, on behalf of itself and the other Grantors) agree that it is their
intention that the First Lien Collateral and the Second Lien Collateral be
identical, subject to Sections 2.01(c), 2.01(d), 2.04(a) and clause (ii) of the
first sentence of Section 4.04. In furtherance of the foregoing, the parties
hereto agree, subject to the other provisions of this Agreement:

(a) Upon request by any First Lien Representative or any Second Lien
Representative, to cooperate in good faith (and to direct their counsel to
cooperate in good faith) from time to time in order to determine the specific
items included in the First Lien Collateral and the Second Lien Collateral and
the steps taken to perfect their respective Liens thereon and the identity of
the respective parties obligated under the First Lien Loan Documents and the
Second Lien Note Documents;

(b) The documents and agreements creating or evidencing the First Lien
Collateral and the Second Lien Collateral, subject to Section 9.03, shall be in
all material respects the same forms of documents other than with respect to the
first lien and the second lien nature of the Secured Obligations thereunder;

(c) The existence of a maximum claim with respect to any real property subject
to a mortgage which applies to all Secured Obligations shall not be deemed to be
a difference in Collateral among any series, issue or class of First Lien
Secured Obligations or Second Lien Secured Obligations; and

(d) Notwithstanding anything in this Agreement or any other First Lien Loan
Documents or Second Lien Note Documents to the contrary, collateral consisting
of segregated cash and Cash Equivalents specifically pledged to secure First
Lien Credit Agreement Obligations consisting of reimbursement obligations in
respect of Letters of Credit or otherwise held by the Administrative Agent
pursuant to Sections 2.03(g), 2.05(b)(iv) or 8.02(iii) of the First Lien Credit
Agreement (or any equivalent successor provision) or any applicable provision in
connection with such pledge shall be applied as specified in the applicable
First Lien Loan Document pursuant to which such Secured Obligations are issued
and secured and will not constitute Collateral hereunder. Nothing in this
Agreement shall be construed to impair the right of any Secured Party to recoup,
set off, net or off-set amounts against any cash or Cash Equivalents (or letter
of credit support) that does not constitute Collateral hereunder and that was
specifically pledged to such Secured Party as provided in this Section 2.01(d)
(including amounts delivered as margin or cash collateral) to satisfy such
Secured Obligations to the extent permitted under the applicable First Lien Loan
Document, or exercise its rights and remedies with respect to any such Cash
Collateral pledged for its sole benefit or as a beneficiary under and pursuant
to any other credit support issued solely in its favor, each of which will be
governed by the terms of such First Lien Loan Document.

 

11



--------------------------------------------------------------------------------

Section 2.02. Subordination of Liens. (a) All Liens (regardless of how acquired)
securing the Second Lien Secured Obligations granted on any Collateral are
expressly subordinated and made junior in right, priority, operation and effect
to any and all Liens (regardless of how acquired) securing the First Lien
Secured Obligations granted on such Collateral, notwithstanding any provision of
the UCC or any other Federal, State or foreign law or anything contained in this
Agreement, the Second Lien Securities Purchase Agreement, any Additional Second
Lien Debt Facility, any Second Lien Security Document, any Second Lien Parity
Intercreditor Agreement, any other Second Lien Note Document or any other
agreement or instrument to the contrary or otherwise, and irrespective of the
time, order or method of creation, attachment or perfection of any Liens
securing the Second Lien Secured Obligations granted on the Collateral and any
Liens securing the First Lien Secured Obligations granted on the Collateral or
any defect or deficiency or alleged defect or deficiency in any of the foregoing
and irrespective of the subordination of any Lien securing any First Lien
Secured Obligations to any other Liens. Each Second Lien Representative for
itself and on behalf of the applicable Second Lien Secured Parties expressly
agrees that any Lien purported to be granted on any Collateral as security for
the First Lien Secured Obligations shall be and remain senior in all respects
and prior to all Liens on the Collateral securing any Second Lien Secured
Obligations for all purposes regardless of whether the Lien purported to be
granted is found to be improperly granted, improperly perfected, preferential, a
fraudulent conveyance or legally or otherwise deficient in any manner.

(b) It is acknowledged that (i) aggregate amount of the First Lien Credit
Agreement Secured Obligations may be increased pursuant to Section 2.14 of the
First Lien Credit Agreement as in effect on the date hereof, (ii) a portion of
the First Lien Secured Obligations consists of Indebtedness that is revolving in
nature, and the amount thereof that may be outstanding at any time or from time
to time may be increased or reduced and subsequently reborrowed, (iii) the First
Lien Secured Obligations may be extended, renewed, replaced, restructured,
Refinanced or otherwise amended, restated, amended and restated, supplemented or
modified, or secured with additional collateral (which collateral shall be
subject to Section 2.06), and (iv) the aggregate amount of the First Lien
Secured Obligations may be increased, from time to time in accordance with the
terms of the First Lien Debt Facilities, all without affecting the subordination
hereunder of the Liens securing the Second Lien Secured Obligations granted on
the Collateral or the subordination provisions in Article 3 hereof or the
provisions of this Agreement defining the relative rights of the First Lien
Secured Parties and the Second Lien Secured Parties. The subordination and lien
priorities provided for herein shall not be altered or otherwise affected by any
amendment, restatement, amendment and restatement, modification, supplement,
extension, increase, renewal, replacement, restructuring, or Refinancing of
either the Second Lien Secured Obligations or the First Lien Secured
Obligations, by the securing of any First Lien Secured Obligations with any
additional collateral or guarantees (which collateral shall be subject to
Section 2.06), by the release of any First Lien Collateral, by the failure of
any Person to comply with any provision of this Agreement or any agreement
evidencing, governing

 

12



--------------------------------------------------------------------------------

or securing any First Lien Secured Obligation or Second Lien Secured Obligation,
or by any action that any Representative or Secured Party may take or fail to
take in respect of any Collateral. Without limiting the foregoing, all existing
and any future First Lien Secured Obligations of any class are intended to be
secured by the Collateral, and the Liens on the Collateral securing such First
Lien Secured Obligations will constitute first priority Liens entitled to the
benefit of this Agreement.

(c) It is agreed that the First Lien Representatives will have no obligations to
exercise any remedies available to them as a condition to obtaining the benefits
of this Article 2 and Article 8.

(d) The Second Lien Agent acknowledges receipt of copies of each of the First
Lien Loan Documents existing on the date hereof. Each Second Lien Representative
on behalf of the applicable Second Lien Secured Parties agrees that the Second
Lien Securities Purchase Agreement, any Additional Second Lien Debt Facility and
the principal Second Lien Security Documents to which such Second Lien
Representative is a party will contain the provisions set forth in Annex I
hereto under which the applicable Second Lien Secured Parties agree to, and
subject their rights to the provisions of, this Agreement as set forth therein.

Section 2.03. No Duties of Designated First Lien Representative or other First
Lien Secured Parties. Each Second Lien Representative on behalf of itself and
each Second Lien Secured Party represented by it acknowledges and agrees that
neither the Designated First Lien Representative nor any other First Lien
Secured Party shall have any duties or other obligations to any Second Lien
Secured Party with respect to any First Lien Collateral, other than to transfer
to the Designated Second Lien Representative (if the Discharge of Second Lien
Secured Obligations has not occurred) any net proceeds of any such Collateral
that constitutes Second Lien Collateral remaining in its possession following
any sale, transfer or other disposition of such Collateral and the Discharge of
First Lien Secured Obligations, or, if the Designated First Lien Representative
shall be in possession of all or any part of such Collateral after any Discharge
of First Lien Secured Obligations and there are then any Second Lien Secured
Obligations outstanding, such Collateral or any part thereof remaining, in each
case without representation or warranty on the part of the Designated First Lien
Representative or any other First Lien Secured Party. In furtherance of the
foregoing, each Second Lien Representative on behalf of itself and each Second
Lien Secured Party represented by it acknowledges and agrees that until the
Discharge of First Lien Secured Obligations, the Designated First Lien
Representative shall be entitled, subject to Section 4.01(b)(ii), for the
benefit of the holders of the First Lien Secured Obligations, to sell, transfer
or otherwise dispose of or deal with such Collateral as provided herein and in
the First Lien Security Documents, without regard to any Lien securing the
Second Lien Secured Obligations granted on the Collateral or any rights to which
the holders of the Second Lien Secured Obligations would otherwise be entitled
as a result of such Lien. Without limiting the foregoing, each Second Lien
Representative on behalf of itself and each Second Lien Secured Party
represented by it agrees that neither the Designated First Lien Representative
nor any other First Lien Secured Party shall have any duty or obligation first
to marshal or realize upon any type of Collateral or any other collateral
securing the First Lien Secured Obligations, or to sell, dispose of or otherwise
liquidate all or any portion of the Collateral or any other collateral securing
the First Lien Secured Obligations, in any

 

13



--------------------------------------------------------------------------------

manner that would maximize the return to the Second Lien Secured Parties,
notwithstanding that the order and timing of any such realization, sale,
disposition or liquidation may affect the amount of net proceeds actually
received by the Second Lien Secured Parties from such realization, sale,
disposition or liquidation. Each Second Lien Representative on behalf of itself
and each Second Lien Secured Party represented by it waives any claim it or such
Second Lien Secured Party may now or hereafter have against the Designated First
Lien Representative or any other First Lien Secured Party (or their
representatives) arising out of (a) any actions which the Designated First Lien
Representative or the other First Lien Secured Parties take or omit to take
(including actions with respect to the creation, perfection or continuation of
Liens on any Collateral, actions with respect to the foreclosure upon, sale,
release or depreciation of, or failure to realize upon, any of the Collateral
and actions with respect to the collection of any claim for all or any part of
the First Lien Secured Obligations from any account debtor, guarantor or any
other party) in accordance with the First Lien Security Documents or any other
agreement related thereto or to the collection of the First Lien Secured
Obligations or the valuation, use, protection or release of any Collateral,
(b) any election by the Designated First Lien Representative or First Lien
Secured Parties, in any proceeding instituted under the Bankruptcy Code, of the
application of Section 1111(b) of the Bankruptcy Code with respect to the
Collateral and/or (c) any borrowing by any Grantor as debtor in possession, or
any related grant of a security interest or administrative expense priority
under Section 364 of the Bankruptcy Code. The First Lien Representatives and the
First Lien Secured Parties, on the one hand, and the Second Lien Representatives
and the Second Lien Secured Parties, on the other hand, shall each be
responsible for keeping themselves informed of (a) the financial condition of
the Grantors and their Subsidiaries and all endorsers and/or guarantors of the
First Lien Secured Obligations or the Second Lien Secured Obligations and
(b) all other circumstances bearing upon the risk of nonpayment of the First
Lien Secured Obligations or the Second Lien Secured Obligations.

Section 2.04. Automatic Release of Second Liens. (a) Until such time as the
Discharge of Second Lien Securities Purchase Agreement Obligations has occurred,
the Designated First Lien Representative, for itself and on behalf of the First
Lien Secured Parties, will have the exclusive right (subject to the provisions
of the First Lien Loan Documents) to make determinations regarding the release
of Liens on, or disposition of, any Collateral, without consultation with,
consent of, or notice to, the Designated Second Lien Representative or any other
Second Lien Secured Party, in each case, subject to the provisions of this
Section 2.04. If, in connection with (i) any sale, transfer or other disposition
of any Collateral by any Grantor (other than in connection with any enforcement
or exercise of rights or remedies with respect to the Collateral which shall be
governed by clause (ii)) permitted under the terms of the First Lien Loan
Documents or consented to by the applicable First Lien Secured Parties under
such First Lien Loan Documents (other than in connection with the Discharge of
First Lien Secured Obligations) or (ii) the enforcement or exercise of any
rights or remedies with respect to the Collateral, including any sale, transfer
or other disposition of Collateral, to the extent that the net proceeds of such
sale, transfer or other disposition will be applied to repay (and, to the extent
applicable, to reduce permanently commitments with respect to) the First Lien
Secured Obligations, the Designated First Lien Representative, for itself and on
behalf of the other First Lien Secured Parties, or any Grantor releases any of
the First Liens (a “Release”), then the Liens on such Collateral securing any
Second Lien Secured Obligations shall be automatically, unconditionally and
simultaneously released (but shall not be deemed to have been released from

 

14



--------------------------------------------------------------------------------

the proceeds of such Collateral that were not applied to reduce permanently the
First Lien Secured Obligations), and the Designated Second Lien Representative
shall, for itself and on behalf of the other Second Lien Secured Parties,
promptly execute and deliver to the Designated First Lien Representative and the
applicable Grantors such termination statements, releases and other documents as
the Designated First Lien Representative or any applicable Grantor may
reasonably request to effectively confirm such Release. Similarly, if the Equity
Interests of any Person are foreclosed upon or otherwise disposed of pursuant to
clause (i) or (ii) above and in connection therewith the Designated First Lien
Representative releases the First Liens on the property or assets of such Person
or releases such Person from its guarantee of First Lien Secured Obligations,
then the Second Liens on such property or assets of such Person and such
Person’s guarantee of Second Lien Secured Obligations shall be automatically
released to the same extent.

(b) Until the Discharge of First Lien Secured Obligations, the Designated Second
Lien Representative, for itself and on behalf of the Second Lien Secured
Parties, hereby irrevocably constitutes and appoints the Designated First Lien
Representative and any officer or agent of the Designated First Lien
Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of the Designated Second Lien Representative or such holder or in the
Designated First Lien Representative’s own name, from time to time in the
Designated First Lien Representative’s discretion, for the purpose of carrying
out the terms of this Section 2.04, to take any and all appropriate action and
to execute any and all documents and instruments which may be necessary to
accomplish the purposes of this Section 2.04, including any endorsements or
other instruments of transfer or release.

Section 2.05. Reinstatement. In the event that (i) the Discharge or any payment
of First Lien Secured Obligations shall have occurred and any of such First Lien
Secured Obligations shall subsequently, for whatever reason (including, but not
limited to, an order or judgment for disgorgement or avoidance of a preference
or fraudulent transfer under the Bankruptcy Code, or any other law, or the
settlement of any claim in respect thereof), be required to be returned or
repaid, the terms and conditions of this Agreement shall be fully applicable
thereto until there shall thereafter have been a Discharge of First Lien Secured
Obligations then from and after such date of required return or repayment, such
Discharge of First Lien Secured Obligations shall be automatically deemed not to
have occurred for all purposes of this Agreement and (ii) the Designated First
Lien Representative or the other First Lien Secured Parties have released any
Lien on Collateral and any such Liens are later reinstated, then the Designated
Second Lien Representative, for itself and the benefit of the Second Lien
Secured Parties, shall be granted a second priority Lien on such Collateral,
subject to the subordination provisions of this Agreement.

Section 2.06. New Liens. Subject to Sections 2.01(c), 2.01(d) and clause (ii) of
the first sentence of Section 4.04, the Borrower, on behalf of itself and the
other Grantors agrees that, so long as the Discharge of First Lien Secured
Obligations has not occurred, it shall not (i) permit any additional Liens on
any asset or property of any Grantor to be granted to secure any Second Lien
Secured Obligation, unless a Lien has been granted on such asset or property to
secure the First Lien Secured Obligations, with each such Lien to be subject to
the provisions of this Agreement, or (ii) permit any additional Liens on any
asset or property of any Grantor to be

 

15



--------------------------------------------------------------------------------

granted to secure any First Lien Secured Obligations unless a Lien has been
granted on such asset to secure the Second Lien Secured Obligations, with each
such Lien to be subject to the provisions of this Agreement. If any Second Lien
Representative or any Second Lien Secured Party shall hold any Lien on any
assets or property of any Grantor securing any Second Lien Secured Obligations
that are not also subject to the first-priority Liens securing all First Lien
Secured Obligations under the First Lien Loan Documents, such Second Lien
Representative or Second Lien Secured Party (i) shall notify the Designated
First Lien Representative promptly upon becoming aware thereof and, unless such
Grantor shall promptly grant a similar Lien on such assets or property to each
First Lien Representative as security for the First Lien Secured Obligations,
shall assign such Lien to the Designated First Lien Representative as security
for all First Lien Secured Obligations for the benefit of the First Lien Secured
Parties (but may retain a junior Lien on such assets or property subject to the
terms hereof) and (ii) until such assignment or such grant of a similar Lien to
each First Lien Representative, shall be deemed to hold and have held such Lien
for the benefit of each First Lien Representative and the other First Lien
Secured Parties as security for the First Lien Secured Obligations. To the
extent that the foregoing provisions are not complied with for any reason,
without limiting any other rights and remedies available to the First Lien
Representatives and/or the First Lien Secured Parties, the Designated Second
Lien Representative, on behalf of the Second Lien Secured Parties, agrees that
any amounts received by or distributed to any of them pursuant to or as a result
of Liens granted in contravention of this Section 2.06 shall be subject to
Section 8.01.

ARTICLE 3

PAYMENT SUBORDINATION

Section 3.01. Agreement to Subordinate. The Borrower and each other Grantor
covenants and agrees, and the Designated Second Lien Representative, for itself
and on behalf of the Second Lien Secured Parties, covenants and agrees, and each
Second Lien Secured Party by accepting the Second Lien Note Documents covenants
and agrees that, anything in the Second Lien Note Documents or Second Lien
Securities Purchase Agreement to the contrary notwithstanding, the Second Lien
Secured Obligations are subordinate and junior in right of payment, to the
extent provided herein, to all First Lien Secured Obligations, whether
outstanding on the date of execution of the Second Lien Securities Purchase
Agreement or thereafter created, incurred or assumed, and that the subordination
is for the benefit of the First Lien Secured Parties.

Section 3.02. No Payment on Subordinated Indebtedness in Event of Default on
Senior Indebtedness.

(a) No payment by the Borrower or any other Grantor with respect to the Second
Lien Secured Obligations (whether such payment is a payment on account of
principal (or premium, if any), sinking funds or interest on the Second Lien
Secured Obligations or otherwise) shall be made if either of the following
occurs (each, a “Payment Default”):

(i) the failure of any Grantor to pay, on a timely basis, any principal,
interest, fees or other obligations under the First Lien Loan Documents
including, without limitation, any default in payment of First Lien Secured
Obligations after acceleration thereof; or

 

16



--------------------------------------------------------------------------------

(ii) any Default or Event of Default (each as defined in the First Lien Credit
Agreement) under any First Lien Loan Documents has occurred and the maturity of
any First Lien Secured Obligations is accelerated in accordance with the
applicable terms of the First Lien Loan Documents,

unless, in either case, the Payment Default has been cured or waived and any
such acceleration has been rescinded or such First Lien Secured Obligations have
been Discharged; provided, however, that the Borrower may pay the Second Lien
Secured Obligations without regard to the foregoing if (i) the Borrower and the
Designated Second Lien Representative receive written notice approving such
payment from the Designated First Lien Representative with respect to which a
Payment Default has occurred and is continuing or (ii) such payment is made in
kind or in Equity Interests of the Borrower (or any parent entity thereof). The
Borrower shall promptly give notice to the Designated Second Lien Representative
of any occurrence of a Payment Default.

(b) The Borrower shall not pay the Second Lien Secured Obligations for a Payment
Blockage Period (as defined below) during the continuance of any Default other
than a Payment Default (a “Non-Payment Default”), with respect to any First Lien
Secured Obligation that permits the First Lien Secured Parties in respect of
such First Lien Secured Obligations to accelerate its maturity immediately
without either further notice (except such notice as may be required to effect
such acceleration) or the expiration of any applicable grace periods; provided,
however, that the Borrower may pay the Second Lien Secured Obligations without
regard to the foregoing if (i) the Borrower and the Designated Second Lien
Representative receive written notice approving such payment from the Designated
First Lien Representative with respect to which a Non-Payment Default has
occurred and is continuing or (ii) such payment is made in kind or in Equity
Interests of the Borrower (or any parent entity thereof).

(c) A “Payment Blockage Period” commences on the receipt by the Designated
Second Lien Representative (with a copy to the Borrower) of written notice (a
“Blockage Notice”) of a Non-Payment Default from the Designated First Lien
Representative specifying an election to effect a Payment Blockage Period and
ends 179 days after the date of receipt of such notice. The Payment Blockage
Period will end earlier if such Payment Blockage Period is terminated:

(i) by written notice to the Designated Second Lien Representative and the
Borrower from the Person or Persons who gave such Blockage Notice;

(ii) because the Default giving rise to such Blockage Notice is cured, waived or
otherwise no longer continuing; or

(iii) because the Discharge of First Lien Secured Obligations has occurred.

 

17



--------------------------------------------------------------------------------

(d) The Borrower may resume paying on the Second Lien Secured Obligations after
the end of the Payment Blockage Period (including any missed payments), unless
the First Lien Secured Parties or the Designated First Lien Representative have
accelerated the maturity of such First Lien Secured Obligations. The Second Lien
Secured Obligations will not be subject to more than one Payment Blockage Period
in any consecutive 360-day period, irrespective of the number of Defaults with
respect to First Lien Secured Obligations during such period. In no event,
however, may the total number of days during which any Payment Blockage Period
or Payment Blockage Periods is in effect exceed 179 days in the aggregate during
any consecutive 360-day period, and there must be at least 181 days during any
consecutive 360-day period during which no Payment Blockage Period is in effect.
For purposes of this paragraph, no Default or Event of Default that existed or
was continuing on the date of the commencement of any Payment Blockage Period
with respect to the applicable First Lien Secured Obligations initiating such
Payment Blockage Period shall be, or be made, the basis of the commencement of a
subsequent Payment Blockage Period by the Designated First Lien Representative,
whether or not within a period of 360 consecutive days, unless such Default or
Event of Default shall have been cured or waived for a period of not less than
90 consecutive days (it being acknowledged that any subsequent action, or any
breach of any financial covenant during the period after the date of delivery of
a Blockage Notice, that, in either case, would give rise to a Non-Payment
Default pursuant to any provisions under which a Non-Payment Default previously
existed or was continuing shall constitute a new Non-Payment Default for this
purpose).

Section 3.03. Notices to Designated Second Lien Representative. The Borrower
shall give prompt written notice to the Designated Second Lien Representative of
any fact known to the Borrower which would prohibit the making of any payment to
or by the Designated Second Lien Representative in respect of the Second Lien
Secured Obligations. Failure to give such notice shall not affect the
subordination of the Second Lien Secured Obligations to the First Lien Secured
Obligations. The Designated Second Lien Representative shall be entitled to rely
on the delivery to it of a written notice by a person representing himself or
herself to be a First Lien Secured Party or the Designated First Lien
Representative to establish that such a notice has been given by a First Lien
Secured Party or the Designated First Lien Representative.

Section 3.04. Agreement of Grantors. Each Grantor, for itself, its successors
and assigns, covenants and agrees, and the Designated Second Lien
Representative, for itself and on behalf of the Second Lien Secured Parties,
covenants and agrees, and each Second Lien Secured Party by its acceptance
thereof, likewise covenants and agrees, that the payment of any of the Second
Lien Secured Obligations is hereby expressly subordinated, to the extent and in
the manner hereinafter set forth, in right of payment to the prior Discharge of
First Lien Secured Obligations, and the obligations of the Grantors under the
First Lien Security Documents will in no way be diminished or otherwise affected
by the provisions of this Agreement.

Section 3.05. Subordination Rights Not Impaired by Acts or Omissions of the
Grantors or First Lien Secured Parties. No right of any present or future First
Lien Secured Party to enforce subordination as herein provided shall at any time
in any way be prejudiced or impaired by any act or failure to act on the part of
any Grantor or by any act or failure to act, in good faith, by any such First
Lien Secured Party, or by any noncompliance by any Grantor with the terms,
provisions and covenants of this Agreement or any First Lien Loan Document,
regardless of any knowledge thereof which any such First Lien Secured Party may
have or be otherwise charged with.

 

18



--------------------------------------------------------------------------------

ARTICLE 4.

STANDSTILL; BANKRUPTCY/LIQUIDATION PROCEEDINGS

Section 4.01. No Action with Respect to Second Lien Collateral Subject to First
Liens.(a) Subject to Section 4.01(b), so long as the Discharge of First Lien
Secured Obligations has not occurred, no Second Lien Representative nor any
other Second Lien Secured Party shall commence or instruct the Designated Second
Lien Representative to commence any judicial or nonjudicial foreclosure
proceedings with respect to, seek to have a trustee, receiver, liquidator or
similar official appointed for or over, attempt any action to take possession
of, exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its interest in or realize upon, or take any other action
available to it in respect of, any Second Lien Collateral under any Second Lien
Security Document, Requirements of Law or otherwise (including the exercise of
any right of setoff or any right under any lockbox agreement, account control
agreement, landlord waiver or bailee’s letter or similar agreement or
arrangement to which the Second Lien Representative or any Second Lien Secured
Party is a party), at any time prior to the Discharge of First Lien Secured
Obligations; it being agreed that only the Designated First Lien Representative
or any Person authorized by it, acting in accordance with the First Lien
Security Documents, shall be entitled to take any such actions or exercise any
such remedies. Notwithstanding the foregoing, any Second Lien Representative and
any other Second Lien Secured Party may, subject to Article 3 and Section 4.04,
(i) take all such actions as it shall deem necessary to continue, preserve or
protect the perfection of (but not enforce) the Liens securing the Second Lien
Secured Obligations granted on any Second Lien Collateral, (ii) vote on any plan
of reorganization, file any proof of claim, make other filings and make any
arguments and motions that are, in each case, in accordance with the terms of
this Agreement, with respect to the Second Lien Secured Obligations and the
Second Lien Collateral, (iii) file any necessary or appropriate responsive or
defensive pleadings in opposition to any motion, claim, adversary proceeding or
other pleading made by any person objecting to or otherwise seeking the
disallowance of the claims or Liens of the Second Lien Secured Parties,
including any claims secured by the Second Lien Collateral, if any, in each case
in accordance with the terms of this Agreement, (iv) join (but not exercise any
control with respect to) any judicial foreclosure proceeding, other judicial
lien enforcement proceeding or motion to lift the automatic stay with respect to
the Collateral initiated by the Designated First Lien Representative or any
other First Lien Secured Party to the extent that any such action could not
reasonably be expected, in any material respect, to restrain, hinder, limit,
delay for any material period or otherwise interfere with the exercise of
remedies by the Designated First Lien Representative or such other First Lien
Secured Party (it being understood that neither the Second Lien Representative
nor any other Second Lien Secured Party shall be entitled to receive any
proceeds thereof unless otherwise expressly permitted herein), (v) file any
pleadings, objections, motions or agreements which assert rights or interests
available to unsecured creditors of the Grantors arising under the Bankruptcy
Code or applicable law, in each case, not inconsistent with this Agreement or
applicable law, and (vi) exercise any rights or remedies with respect to the
Collateral after the termination of the Standstill Period to the extent
permitted by clause (b) below.

(b) Notwithstanding clause (a) above, but subject in all respects to Article 3
hereof, the Designated Second Lien Representative may enforce any of its rights
and exercise any of its remedies (any such enforcement or exercise in accordance
with this clause (b), the “Second Lien

 

19



--------------------------------------------------------------------------------

Permitted Actions”) with respect to the Second Lien Collateral after a period of
180 consecutive days has elapsed since the date on which the Designated Second
Lien Representative has delivered to the Designated First Lien Representative
written notice of the acceleration or non-payment at the final stated maturity
of the Indebtedness then outstanding under the Second Lien Loan Documents (the
“Standstill Period”); provided, however, that (i) notwithstanding the expiration
of the Standstill Period or anything herein to the contrary, in no event shall
the Designated Second Lien Representative or any other Second Lien Secured Party
enforce or exercise any rights or remedies with respect to any Collateral if
(A) the Designated First Lien Representative or any other First Lien Secured
Party shall have commenced, and shall be diligently pursuing (or shall have
sought or requested relief from or modification of the automatic stay or any
other stay in any Bankruptcy/Liquidation Proceeding to enable the commencement
and pursuit thereof) the enforcement or exercise of any rights or remedies with
respect to all or a material portion of such Collateral (prompt written notice
thereof to be given to the Designated Second Lien Representative by the
Designated First Lien Representative; provided that the failure to give such
notice shall not affect the effectiveness and validity of this clause (b)) or
(B) at any time a Grantor is then a debtor under or with respect to (or
otherwise subject to) any Bankruptcy/Liquidation Proceeding (except as otherwise
set forth in this Section 4.01(b) or in Section 2.04) and (ii) after the
expiration of the Standstill Period, so long as neither the Designated First
Lien Representative nor any other First Lien Secured Party has commenced any
action to enforce the Liens securing the First Lien Secured Obligations on all
or any material portion of the Collateral and is not stayed from such
enforcement as described above, the Second Lien Secured Parties (or the
Designated Second Lien Representative on their behalf) may, subject to the
provisions of Article 8, enforce the Liens securing the Second Lien Secured
Obligations with respect to all or any portion of the Collateral. If the
Designated Second Lien Representative or any other Second Lien Secured Party
exercises any rights or remedies with respect to the Collateral in accordance
with the immediately preceding sentence of this paragraph and thereafter the
Designated First Lien Representative or any other First Lien Secured Party
commences (or attempts to commence or gives notice of its intent to commence)
the exercise of any of its rights or remedies with respect to all or a material
portion of the Collateral (including seeking relief from the automatic stay or
any other stay in any Bankruptcy/Liquidation Proceeding), the Standstill Period
shall recommence and the Designated Second Lien Representative and each other
Second Lien Secured Party shall rescind any such rights or remedies already
exercised with respect to the Collateral.

Section 4.02. Distribution on Dissolution, Liquidation and Reorganization. Upon
any distribution of assets of any Grantor upon any dissolution, winding up,
liquidation or reorganization of such Grantor, whether in a
Bankruptcy/Liquidation Proceeding or upon an assignment for the benefit of
creditors or any other marshalling of the assets and liabilities of such Grantor
or otherwise:

(a) the First Lien Secured Parties shall be entitled to a Discharge of First
Lien Secured Obligations before the Second Lien Secured Parties are entitled to
receive any payment or distribution upon the Second Lien Secured Obligations
(whether by payment of principal (and premium, if any) or interest on the Second
Lien Secured Obligations or otherwise);

 

20



--------------------------------------------------------------------------------

(b) any payment or distribution by any Grantor of any kind or character, whether
in cash, property or securities, to which the Second Lien Agent or Second Lien
Secured Parties would be entitled except for the provisions of this Article 4
shall be paid by the liquidating trustee or agent or other person making such
payment or distribution, whether a trustee in bankruptcy, a receiver or
liquidating trustee or otherwise, directly to the Designated First Lien
Representative for application to payment of the First Lien Secured Obligations,
to the extent necessary for the Discharge of the First Lien Secured Obligations;
and

(c) in the event that, notwithstanding the foregoing, any payment or
distribution of assets of any Grantor of any kind or character, whether in cash,
property or securities, shall be received by the Designated Second Lien
Representative or any Second Lien Secured Party before the Discharge of First
Lien Secured Obligations shall have occurred, such payment or distribution shall
be paid over to the Designated First Lien Representative for application to
payment of the First Lien Secured Obligations, to the extent necessary for the
Discharge of the First Lien Secured Obligations.

Nothing contained in this Agreement or in the Second Lien Note Documents is
intended to or shall impair, as between the Borrower, its creditors (other than
the First Lien Secured Parties) and the Second Lien Secured Parties, the
obligation of the Grantors, which is unconditional and absolute, to pay to the
Second Lien Secured Parties the Second Lien Secured Obligations as and when the
same shall become due and payable in accordance with the terms of the applicable
Second Lien Note Documents, or to affect the relative rights of the Second Lien
Secured Parties and creditors of the Borrower (other than the First Lien Secured
Parties).

Section 4.03. No Interference. Each Second Lien Representative on behalf of
itself and each Second Lien Secured Party represented by it agrees that, whether
or not a Bankruptcy/Liquidation Proceeding has been commenced by or against any
Grantor, (a) it will not take or cause to be taken any action the purpose or
effect of which is, or could be, to make any Lien on the Collateral securing any
of the Second Lien Secured Obligations pari passu with, or to give such Second
Lien Secured Party any preference or priority relative to, any Lien on the
Collateral securing any of the First Lien Secured Obligations, (b) it will not
challenge or question in any proceeding, or support any other Person in
challenging or questioning in any proceeding, in each case including, without
limitation, any Bankruptcy/Liquidation Proceeding, the validity or
enforceability of any First Lien Secured Obligations or First Lien Security
Document, or the validity, attachment, perfection or priority of any Lien on the
Collateral securing or purporting to secure any of the First Lien Secured
Obligations, or the validity or enforceability of the priorities, rights or
duties established by or other provisions of this Agreement, (c) it will not,
except in connection with the taking of any Second Lien Permitted Actions,
contest, protest, object to, interfere with, hinder or delay, in any manner,
whether by judicial proceedings or otherwise, any sale, transfer or other
disposition of the Collateral, or any other exercise of remedies against any
Collateral or any forbearance thereof, in each case, by any First Lien Secured
Parties or the First Lien Representative acting on their behalf, (d) it shall
have no right to (i) direct any First Lien Representative or any First Lien
Secured Party to exercise any right, remedy or power with respect to the
Collateral or (ii) consent to the exercise by any First Lien Representative or
any First Lien Secured Party of any right, remedy or power with respect to the
Collateral, (e) it will not institute any suit or assert in any suit,
Bankruptcy/Liquidation

 

21



--------------------------------------------------------------------------------

Proceeding or other proceeding any claim against any First Lien Representative
or any First Lien Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise with respect to, and neither any
First Lien Representative nor any First Lien Secured Party shall be liable for,
any action taken or omitted to be taken by any such First Lien Representative or
any such First Lien Secured Party with respect to any Collateral securing such
First Lien Secured Obligations; provided that nothing in this clause (e) shall
prevent any Second Lien Secured Party from asserting or seeking to enforce any
provision of this Agreement or any provision of any Second Lien Security
Document (to the extent not prohibited by this Agreement) and (f) it will not
attempt, directly or indirectly, whether by judicial proceedings or otherwise,
to challenge the enforceability of any provision of this Agreement in its
capacity as a secured creditor. Each First Lien Secured Party agrees that it
will not challenge or question in any proceeding (including in any
Bankruptcy/Liquidation Proceeding) the validity or enforceability of any Second
Lien Security Document, or the validity, attachment, perfection or priority of
any Lien on the Collateral securing any of the Second Lien Secured Obligations.

Section 4.04. Certain Agreements with Respect to Bankruptcy/Liquidation
Proceedings. In the event of a Bankruptcy/Liquidation Proceeding, each Second
Lien Representative (in its capacity as a Second Lien Representative) and the
other Second Lien Secured Parties (each in its capacity as a Second Lien Secured
Party) shall not, unless and until all First Lien Secured Obligations have been
Discharged, directly or indirectly (i) seek in respect of any part of the
Collateral or proceeds thereof or any Lien on the Collateral securing the Second
Lien Secured Obligations that may exist thereon any relief from or modification
of the automatic or other stay as provided in Section 362 of the Bankruptcy Code
or under any other applicable law or otherwise or seek any form of adequate
protection under either or both of Sections 362 and 363 of the Bankruptcy Code
or under any other applicable law or otherwise with respect thereto, except
replacement or additional liens junior to the Liens on the Collateral securing
the First Lien Secured Obligations, superpriority administrative claims junior
to those granted to the First Lien Secured Parties (provided that, each Second
Lien Representative shall have irrevocably agreed, pursuant to
Section 1129(a)(9) of the Bankruptcy Code, on behalf of itself and the Second
Lien Secured Parties, in any stipulation and/or order granting such adequate
protection, that such junior superpriority claims may be paid under any plan of
reorganization in any combination of cash, debt, equity or other property having
a value on the effective date of such plan equal to the allowed amount of such
claims), provided that (A) in the event any Second Lien Representative, for
itself and on behalf of any Second Lien Secured Parties, seeks or requests
adequate protection and such adequate protection is granted in the form of
additional or replacement collateral, then such Second Lien Representative, for
itself and on behalf of such Second Lien Secured Parties, agrees that each First
Lien Representative shall also be granted a senior Lien on such additional or
replacement collateral as security for the First Lien Obligations and that any
Lien on such additional or replacement collateral securing the Second Lien
Obligations shall be subordinated to the Liens on such collateral securing the
First Lien Obligations and any other Liens granted to the First Lien Secured
Parties as adequate protection on the same basis as the other Liens securing the
Second Lien Obligations are so subordinated to such Liens securing First Lien
Obligations under this Agreement (and, to the extent the First Lien Secured
Parties are not granted such adequate protection in such form, any amounts
recovered by or distributed to any Second Lien Secured Party pursuant to or as a
result of any Lien on such additional or replacement collateral so granted to
the Second Priority Debt Parties

 

22



--------------------------------------------------------------------------------

shall be subject to Section 4.02), and (B) in the event any Second Lien
Representative, for itself and on behalf of any Second Lien Secured Parties,
seeks or requests adequate protection and such adequate protection is granted
(in each instance, to the extent such grant is otherwise permissible under the
terms and conditions of this Agreement) in the form of a superpriority claim,
then such Second Lien Representative, for itself and on behalf of such Second
Lien Secured Party, agrees that each First Lien Representative shall also be
granted adequate protection in the form of a superpriority claim, which
superpriority claim shall be senior to the claims of the Second Lien Secured
Parties (and, to the extent the First Lien Secured Parties are not granted such
adequate protection in such form, any amounts recovered by or distributed to any
Second Lien Secured Party pursuant to or as a result of any such superpriority
claim so granted to the Second Lien Secured Parties shall be subject to
Section 4.02); provided further that, to the extent that the First Lien Secured
Parties are granted adequate protection in the form of payments in the amount of
current post-petition fees and expenses, and/or other cash payments, then the
Second Lien Representative, for itself and on behalf of each Second Lien Secured
Party, shall not be prohibited from seeking adequate protection in the form of
accrual of interest and the current payment of reasonable out-of-pocket
expenses, including fees and disbursements of counsel and other professional
advisors, incurred by the Second Lien Secured Parties, subject to the right of
the First Lien Secured Parties to object to the reasonableness of the amounts of
fees and expenses or other cash payments so sought by the Second Lien Secured
Parties, (ii) oppose or object to (A) any adequate protection sought by or
granted to any First Lien Secured Party in connection with the use of cash
collateral or post-petition financing under Sections 362, 363 or 364 of the
Bankruptcy Code or under any other applicable law or otherwise or (B) any motion
or other request made by any First Lien Secured Party seeking relief from or
modification of the automatic or other stay as provided in Section 362 of the
Bankruptcy Code or under any other applicable law with respect to the
Collateral, (iii) oppose or object to the use of cash collateral by a Grantor
unless the Designated First Lien Representative shall have opposed or objected
to such use of cash collateral (provided that, if the First Lien Secured Parties
withdraw such opposition or objection, while any First Lien Secured Obligations
remain outstanding, the Second Lien Secured Parties will also withdraw such
opposition or objection), (iv) subject to the final sentence of this paragraph,
oppose or object to (and will consent, solely in its capacity as a secured
creditor, to) any post-petition financing (including any debtor in possession
financing) provided by any of the First Lien Secured Parties or provided by a
third party pursuant to Section 364 of the Bankruptcy Code or under any other
applicable law or otherwise (including on a priming basis) (a “DIP Financing”)
unless the Designated First Lien Representative shall have opposed or objected
to such DIP Financing; provided, however, that notwithstanding the foregoing,
the Designated Second Lien Representative and the other Second Lien Secured
Parties may propose post-petition financing (including any debtor in possession
financing) so long as (A) the Liens on the Collateral or any other assets of the
debtors or the debtors’ estates securing such financing are junior to both the
Liens on the Collateral securing the First Lien Secured Obligations and the
Liens on the Collateral or any other assets of the debtors or the debtors’
estates securing any adequate protection sought by or granted to any First Lien
Secured Party in connection with the use of cash collateral or such
post-petition financing under Sections 362, 363 or 364 of the Bankruptcy Code or
under any other applicable law or otherwise, (B) any and all First Lien Secured
Obligations shall, at the election of the First Lien Secured Parties, be
converted into a roll-up post-petition debtor in possession financing facility,
senior in all respects to the debtor in possession financing facility offered by
the Second Lien

 

23



--------------------------------------------------------------------------------

Secured Parties, (C) the First Lien Secured Parties and the Second Lien Secured
Parties shall enter into a form of post-petition intercreditor agreement in form
and substance acceptable to the Designated First Lien Representative in its sole
discretion, and (D) any use of cash collateral in connection with any such
post-petition financing shall be subject to terms and conditions acceptable to
the Designated First Lien Representative in its sole discretion, (v) oppose or
object to the determination of the extent of any Liens held by any of the First
Lien Secured Parties or the value of any claims of First Lien Secured Parties
under Section 506(a) of the Bankruptcy Code or under any other applicable law or
otherwise, (vi) oppose or object to the allowance and payment of interest
(including, without limitation, Post-Petition Interest), fees, and expenses as
provided under Section 506(b) of the Bankruptcy Code or under any other
applicable law or otherwise to any First Lien Secured Party, without taking into
account the Liens of the Second Lien Secured Parties on the Collateral, provided
that the First Lien Secured Parties shall similarly not oppose or object to the
allowance of interest (including, without limitation, Post-Petition Interest),
fees, and expenses as provided under Section 506(b) of the Bankruptcy Code or
under any other applicable law or otherwise to any Second Lien Secured Party,
after taking into account the Liens of the First Lien Secured Parties on the
Collateral, (vii) assert or support any claim against any of the First Lien
Secured Parties for costs or expenses of preserving or disposing of any
Collateral under Section 506(c) of the Bankruptcy Code or any similar provision
of any other applicable law, (viii) oppose or object (and instead shall be
deemed to have consented) to any disposition of any Collateral (including
(x) any credit bid under Section 363(k) of the Bankruptcy Code or under any
other applicable law or otherwise and (y) any proposed bidding or related
procedures to be utilized in connection with such disposition) free and clear of
the Liens on the Collateral securing the Second Lien Secured Obligations or
other claims under Section 363 of the Bankruptcy Code or otherwise (so long as
the respective interests of the Second Lien Secured Parties attach to any net
proceeds thereof subject to the relative priorities in this Agreement), if the
First Lien Secured Parties, or a representative authorized by the First Lien
Secured Parties, shall consent to such disposition; provided, that nothing
herein shall be deemed to impair any rights of the Second Lien Secured Parties
to make a credit bid under Section 363(k) or under any other applicable law or
otherwise, as long as any such bid provides for the payment in full in cash of
the First Lien Secured Obligations in connection therewith or (ix) propose, vote
in favor of, or otherwise directly or indirectly support any plan of
reorganization, liquidation, or other dispositive plan that is inconsistent with
the priorities or other provisions of this Agreement, other than with the prior
written consent of the Designated First Lien Representative or to the extent any
such plan (1) pays the First Lien Secured Obligations in cash in full or (2) is
proposed or supported by the number of First Lien Secured Parties required under
Section 1126(c) of the Bankruptcy Code for acceptance of a plan of
reorganization. To the extent any Liens granted in favor of the First Lien
Secured Parties that are providing, or any third party provider of, DIP
Financing are senior to, or rank pari passu with, the Liens on the Collateral
securing the First Lien Secured Obligations or provided as adequate protection
therefor, each Second Lien Representative will, for itself and on behalf of the
other Second Lien Secured Parties represented by it, subordinate its Liens on
the Collateral securing the Second Lien Secured Obligations to the Liens on the
Collateral securing the First Lien Secured Obligations or provided as adequate
protection therefor and such Liens on the Collateral granted to the First Lien
Secured Parties providing such DIP Financing, or such third party provider, on
the terms of this Agreement and to any “carve-out” agreed to by the First Lien
Representatives or the other First Lien Secured Parties. This Agreement
constitutes a

 

24



--------------------------------------------------------------------------------

“subordination agreement” under Section 510 of the Bankruptcy Code as well as
all other applicable laws. Notwithstanding the foregoing, the provisions of
clause (iv) of the first sentence of this Section 4.04 and the second sentence
of this Section 4.04 shall only be applicable as to the Second Lien Secured
Parties with respect to any DIP Financing to the extent (A) the aggregate
principal amount of the DIP Financing plus, measured after giving effect to the
DIP Financing and any payment of debt with the proceeds of such DIP Financing,
the sum of (1) the aggregate outstanding principal amount of the loans
outstanding under the First Lien Credit Agreement and (2) the aggregate face
amount of any letters of credit issued (and unreimbursed drawings under letters
of credit issued) under the First Lien Credit Agreement, does not exceed (B)
$100,000,000 plus, the sum of (1) measured immediately prior to the commencement
of the Bankruptcy/Liquidation Proceeding, the aggregate outstanding principal
amount of the loans outstanding under the First Lien Credit Agreement and the
aggregate face amount of any letters of credit issued (and unreimbursed drawings
under letters of credit issued) under the First Lien Credit Agreement and
(2) any “carve-out” for professional and United States Trustee fees agreed to by
the First Lien Representative with respect to such DIP Financing. Each Second
Lien Representative, for itself and on behalf of each Second Lien Secured Party,
agrees that notice received two (2) Business Days prior to the entry of an order
approving any usage of cash or other collateral described in this Section 4.04
or approving any DIP Financing described in this Section 4.04 shall be adequate
notice.

Each Second Lien Representative, for itself and on behalf of the Second Lien
Secured Parties represented by it, and each First Lien Representative, for
itself and on behalf of the First Lien Secured Parties represented by it,
acknowledges and agrees that:

(a) the grants of Liens pursuant to the First Lien Security Documents and the
Second Lien Security Documents constitute two separate and distinct grants of
Liens; and

(b) because of, among other things, their differing rights in the Collateral,
the Second Lien Secured Obligations are fundamentally different from the First
Lien Secured Obligations and must be separately classified in any plan of
reorganization proposed or adopted in an Bankruptcy/Liquidation Proceeding.

To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the First Lien Secured
Parties and the Second Lien Secured Parties in respect of the Collateral
constitute only one secured claim (rather than separate classes of senior and
junior secured claims), then each of the parties hereto hereby acknowledges and
agrees that all distributions shall be made as if there were separate classes of
senior and junior secured claims against the Grantors in respect of the
Collateral (with the effect being that, to the extent that the aggregate value
of the Collateral is sufficient (for this purpose ignoring all claims held by
the Second Lien Secured Parties), the First Lien Secured Parties shall be
entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing (or that
would be owing if there were such separate classes of senior and junior secured
claims) in respect of Post-Petition Interest, including any additional interest
payable pursuant to the First Lien Loan Documents, arising from or related to a
default, whether or not any claim therefor is allowed or allowable as a claim in
any Bankruptcy/Liquidation Proceeding) before any distribution is made in
respect of the

 

25



--------------------------------------------------------------------------------

claims held by the Second Lien Secured Parties with respect to the Collateral,
with each Second Lien Representative, for itself and on behalf of the Second
Lien Secured Parties represented by it, hereby acknowledging and agreeing to
turn over to the Designated First Lien Representative, for itself and on behalf
of the First Lien Secured Parties, Collateral or proceeds of Collateral
otherwise received or receivable by them to the extent necessary to effectuate
the intent of this sentence, even if such turnover has the effect of reducing
the claim or recovery of the Second Lien Secured Parties).

Section 4.05. Purchase Right. Without prejudice to the enforcement of the First
Lien Secured Parties’ remedies, the First Lien Secured Parties agree that at any
time following (a) acceleration of the First Lien Secured Obligations in
accordance with the terms of the First Lien Loan Documents or (b) the
commencement of a Bankruptcy/Liquidation Proceeding under the Bankruptcy Code or
any other Federal, state or foreign bankruptcy, insolvency, receivership or
similar law by or against any Grantor (each, a “Purchase Event”), one or more of
the Second Lien Secured Parties may request within 30 days after the first date
on which a Purchase Event occurs, and the First Lien Secured Parties hereby
offer the Second Lien Secured Parties the option, to purchase all, but not less
than all, of the aggregate amount of First Lien Secured Obligations outstanding
at the time of purchase at (a) in the case of First Lien Secured Obligations
other than First Lien Secured Obligations arising under Swap Contracts or in
connection with undrawn letters of credit, par (including any premium set forth
in the First Lien Credit Agreement or other applicable First Lien Loan Document
on the date hereof, interest and fees), and (b) in the case of First Lien
Secured Obligations arising under a Swap Contract, an amount equal to the
greater of (i) all amounts payable by any Grantor under the terms of such Swap
Contract in the event of a termination of such Swap Contract and (ii) the
mark-to-market value of such Swap Contract, as determined by the counterparty to
the Grantor thereunder with respect to such Swap Contract in accordance with the
terms thereof and in accordance with customary methods for calculating
mark-to-market amounts under similar arrangements by such counterparty, without
warranty or representation or recourse (except for representations and
warranties required to be made by assigning lenders pursuant to an Assignment
and Assumption). In the case of any First Lien Secured Obligations in respect of
letters of credit (including reimbursement obligations in connection therewith),
simultaneous with the purchase of the other First Lien Secured Obligations, the
purchasing Second Lien Secured Parties shall provide First Lien Secured Parties
who issued such letters of credit cash collateral in such amounts (not to exceed
103% thereof) as such First Lien Secured Parties determine is reasonably
necessary to secure such First Lien Secured Parties in connection with any
outstanding and undrawn letters of credit. If such right is exercised, the
parties shall endeavor to close promptly thereafter but in any event within 10
Business Days of the request. If one or more of the Second Lien Secured Parties
exercise such purchase right, it shall be exercised pursuant to documentation
mutually acceptable to each of the Designated First Lien Representative and the
Designated Second Lien Representative. If none of the Second Lien Secured
Parties exercise such right within 30 days after the first date on which a
Purchase Event occurs, the First Lien Secured Parties shall have no further
obligations pursuant to this Section 4.05 for such Purchase Event and may take
any further actions in their sole discretion in accordance with the First Lien
Security Documents and this Agreement.

 

26



--------------------------------------------------------------------------------

Section 4.06. Injunctive Relief. Should any Second Lien Secured Party, contrary
to this Agreement, in any way take, attempt to or threaten to take any action
with respect to the Collateral (including any attempt to realize upon or enforce
any remedy with respect to this Agreement), or fail to take any action required
by this Agreement, any First Lien Representative or any other First Lien Secured
Party (in its or their own name or in the name of the Borrower) may obtain
relief against such Second Lien Secured Party by injunction, specific
performance and/or other appropriate equitable relief, it being understood and
agreed by the Designated Second Lien Representative on behalf of each Second
Lien Secured Party that (a) the First Lien Secured Parties’ damages from its
actions may by that time be difficult to ascertain any may be irreparable and
(b) each Second Lien Representative on behalf of itself and each Second Lien
Secured Party represented by it waives any defense that the First Lien Secured
Party cannot demonstrate damage and/or be made whole by the awarding of damages.

Section 4.07. Rights as Unsecured Creditors. Except as otherwise set forth in
this Agreement, each Second Lien Representative and the Second Lien Secured
Parties may exercise rights and remedies as unsecured creditors against any
Grantor that is obligated to pay or has guaranteed the Second Lien Secured
Obligations in accordance with the terms of the Second Lien Note Documents and
any Requirements of Law; provided that in the event that any Second Lien Secured
Party becomes a judgment Lien creditor or other secured creditor, in each case,
in respect of Collateral as a result of its enforcement of its rights as an
unsecured creditor with respect to the Second Lien Secured Obligations, such
judgment Lien on Collateral shall be subject to the terms of this Agreement for
all purposes (including in relation to the First Lien Secured Obligations) as
the other Liens on Collateral securing the Second Lien Secured Obligations are
subject to this Agreement. Nothing in this Agreement impairs or otherwise
adversely affects any rights or remedies any First Lien Secured Party may have
with respect to the Collateral.

ARTICLE 5

SUB-AGENCY FOR PERFECTION OF CERTAIN SECURITY INTERESTS

Each First Lien Representative acknowledges and agrees that if it shall at any
time hold a Lien on any Second Lien Collateral that can be perfected by the
possession or control of such Collateral or, to the extent applicable under any
Security Documents, of any account in which such Collateral is held, and if such
Collateral or any such account is in fact in the possession or under the control
of such First Lien Representative (such Second Lien Collateral being the
“Pledged Collateral”), such First Lien Representative will serve as gratuitous
sub-agent and bailee for each applicable Second Lien Representative for the sole
purpose of perfecting the Lien, if any, of such Second Lien Representative in
such Pledged Collateral and shall have possession or control of such Pledged
Collateral as agent on behalf of each applicable Second Lien Representative
(such bailment being intended, among other things, to satisfy the requirements
of Section 8-301(a)(2), 8-106(d)(3) and 9-313(c) of the Uniform Commercial Code,
to the extent applicable). It is agreed that the obligations of each First Lien
Representative and the rights of each Second Lien Representative and the other
Second Lien Secured Parties in connection with any such sub-agency arrangement
will be in all respects subject to the provisions of this Agreement. Subject to
the terms of this Agreement, until the Discharge of First Lien Secured
Obligations has occurred, the First Lien Representatives shall be entitled to
deal with the

 

27



--------------------------------------------------------------------------------

Pledged Collateral in accordance with the terms of the First Lien Loan Documents
as if the Liens of the Second Lien Secured Parties under the Second Lien
Security Documents did not exist. The First Lien Representatives will be deemed
to make no representation as to the adequacy of the steps taken by it or any of
them to perfect the Lien on any such Pledged Collateral or the genuineness of
any Pledged Collateral and shall have no responsibility to the Second Lien
Representatives or any other Second Lien Secured Party for such perfection or
genuineness; it being understood that the sole purpose of this Article 5 is to
enable the Second Lien Secured Parties to obtain a perfected second priority
Lien on such Pledged Collateral to the extent that such perfection results from
the possession or control of such Pledged Collateral or, to the extent
applicable under any Security Documents, any such account by the First Lien
Representatives. No First Lien Representative shall owe any fiduciary duty any
Second Lien Secured Party and the Second Lien Secured Parties hereby waive and
release the First Lien Representatives and First Lien Secured Parties from all
claims and liabilities relating to the First Lien Agents’ role under this
Article 5. At such time as the Discharge of First Lien Secured Obligations shall
have occurred, the applicable First Lien Representatives shall take all such
actions in their power as shall reasonably be requested by the Designated Second
Lien Representative or the Borrower to transfer possession of such Pledged
Collateral to the Designated Second Lien Representative or to transfer direct
control of such Pledged Collateral with any necessary endorsements of the First
Lien Representatives (such endorsements shall be without recourse and without
any representation or warranty) or, to the extent applicable under any Security
Documents, any such account to the Designated Second Lien Representative (if
there are then any Second Lien Secured Obligations outstanding); provided that
if any such Pledged Collateral or any such account shall be subject to any other
Lien senior to the Liens of the Designated Second Lien Representative on the
Collateral, then the First Lien Representatives may instead transfer possession
of such Pledged Collateral to the Person or Persons holding such senior Lien or
their representative or take such actions in its power as shall reasonably be
requested to transfer direct control of such Pledged Collateral or any such
account to the Person or Persons holding such senior Lien or their
representative. The Designated Second Lien Representative agrees that if it
shall obtain possession or direct control of any Pledged Collateral or any
account pursuant to the foregoing provisions and such Pledged Collateral or
account shall thereafter become subject to a Lien securing the First Lien
Secured Obligations, it will take all such actions as shall reasonably be
requested by the Designated First Lien Representative to transfer possession of
such Pledged Collateral to the Designated First Lien Representative or take such
actions in its power as shall reasonably be requested to transfer direct control
of such Pledged Collateral or any such account to the Designated First Lien
Representative, all at the cost and expense of the Borrower.

ARTICLE 6

EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

Whenever any Representative shall be required, in connection with the exercise
of its rights or the performance of its obligations hereunder, to determine the
existence or amount of any First Lien Secured Obligations or Second Lien Secured
Obligations, or the existence of any Lien securing any such obligations, or the
Collateral subject to any such Lien, it may request that such information be
furnished to it in writing by the First Lien Representatives or the Second Lien
Representatives and shall be entitled to make such determination on the basis of
the information so furnished; provided, however, that if, notwithstanding the
request of such

 

28



--------------------------------------------------------------------------------

Representative, such other Representative shall fail or refuse reasonably
promptly to provide the requested information, such first Representative shall
be entitled to determine such existence or amount by such method as it may, in
the exercise of its good faith judgment, determine, including by reliance upon a
certificate of the Borrower. Each Representative may rely conclusively, and
shall be fully protected in so relying, on any determination made by it in
accordance with the provisions of the preceding sentence (or as otherwise
directed by a court of competent jurisdiction) and shall have no liability to
any Secured Party or any affiliate thereof as a result of such determination.

ARTICLE 7

REPRESENTATIONS AND WARRANTIES OF EACH REPRESENTATIVE

Each Representative represents and warrants to the other parties hereto that it
has the requisite power and authority to enter into, execute, deliver, and carry
out the terms of this Agreement on behalf of itself and the applicable First
Lien Secured Parties represented by it (in the case of each First Lien
Representative) and the applicable Second Lien Secured Parties represented by it
(in the case of each Second Lien Representative).

ARTICLE 8

APPLICATION OF PROCEEDS

Section 8.01. Payment Over. With respect to the Collateral and any proceeds
thereof, the Second Lien Representatives and each other Second Lien Secured
Party hereby agrees that if it shall obtain possession of any Collateral, or
shall realize any proceeds or payment in respect of any such Collateral, whether
pursuant to any Second Lien Security Document, in connection with the taking of
any Second Lien Permitted Actions, or by the exercise of any rights available to
it (including any right of set-off) under any Requirements of Law or in any
Bankruptcy/Liquidation Proceeding or otherwise, or shall receive any Collateral
or proceeds of Collateral, or any payment on account thereof, at any time prior
to the Discharge of First Lien Secured Obligations and when such possession or
receipt of proceeds or payment on Collateral is not expressly permitted by the
terms of this Agreement, then it shall hold such Collateral, proceeds or payment
in trust for the First Lien Secured Parties and forthwith transfer such
Collateral, proceeds or payment, as the case may be, to the Designated First
Lien Representative for the benefit of the First Lien Secured Parties in the
same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct. Each Second Lien Representative on
behalf of itself and each Second Lien Secured Party represented by it agrees
that if, at any time, all or part of any payment with respect to the First Lien
Secured Obligations previously made shall be rescinded for any reason
whatsoever, such Second Lien Secured Party shall promptly pay over to the
Designated First Lien Representative any payment (including any payment received
under any agreement subordinating any Liens on the First Lien Collateral to the
Liens securing the Second Lien Secured Obligations) received by it in respect of
any First Lien Collateral and shall promptly turn any First Lien Collateral then
held by it over to the Designated First Lien Representative, and the provisions
set forth in this Agreement shall be reinstated as if such payment had not been
made, until the Discharge of the First Lien Secured Obligations.

 

29



--------------------------------------------------------------------------------

Section 8.02. Application of Proceeds. In furtherance of the foregoing, all
Collateral and any proceeds or payment in respect of any Collateral received in
connection with the enforcement of any of its rights or the exercise of any of
its remedies with respect to the Collateral (including any right of set-off) and
all insurance or condemnation proceeds not remitted to any Grantor shall be
applied by the First Lien Representatives to the First Lien Secured Obligations
in such order as specified in the relevant First Lien Loan Documents including,
if then in effect, the First Lien Parity Intercreditor Agreement. Upon the
Discharge of First Lien Secured Obligations, the Designated First Lien
Representative shall deliver to the Designated Second Lien Representative any
proceeds of Collateral held by it in the same form as received, with any
necessary endorsements (such endorsements shall be without recourse and without
any representation or warranty) or as a court of competent jurisdiction may
otherwise direct to be applied by the Second Lien Representatives to the Second
Lien Secured Obligations in such order as specified in the Second Lien Note
Documents including, if then in effect, the Second Lien Parity Intercreditor
Agreement.

Section 8.03. Insurance and Condemnation Awards. Until a Discharge of all First
Lien Secured Obligations, the Designated First Lien Representative and the First
Lien Secured Parties shall have the sole and exclusive right, subject to the
rights of the Grantors under the First Lien Loan Documents, (a) to be named as
additional insured and loss payee under any insurance policies maintained from
time to time by any Grantor (it being understood, however, that the Designated
Second Lien Representative may be named as a “junior” additional insured and
loss payee on terms satisfactory to the Designated First Lien Representative
prior to the Discharge of all First Lien Secured Obligations), (b) to adjust
settlement for any insurance policy covering the Collateral in the event of any
loss thereunder and (c) to approve any award granted in any condemnation or
similar proceeding affecting the Collateral. Subject to any rights of the
Grantors to receive any such insurance proceeds or condemnation amounts under
the First Lien Loan Documents, all such amounts shall be applied as set forth in
Section 8.02.

ARTICLE 9

OTHER AGREEMENTS

Section 9.01. Matters Related to First Lien Loan Documents. Subject to the
restrictions in clause (ii) of this Section 9.01, the First Lien Loan Documents
may be amended (including, in the case of this Agreement, in accordance with
Section 10.02 hereof), restated, amended and restated, Refinanced, waived,
supplemented or otherwise modified in accordance with their terms, and the
indebtedness under the First Lien Loan Documents may be Refinanced or increased,
in each case, without the consent of any Second Lien Secured Party; provided,
however, that, (i) without the consent of the Designated Second Lien
Representative, no First Lien Loan Document may be amended, restated, amended
and restated, Refinanced, waived, supplemented or otherwise modified, or entered
into, to the extent such amendment, restatement, amendment and restatement,
Refinancing, waiver, supplement or modification, or the terms of such new First
Lien Loan Document, would contravene any provision of this Agreement, it being
understood that notwithstanding the provisions of this Section 9.01, the First
Lien Loan Documents may be amended, restated, amended and restated, Refinanced,
waived, supplemented or otherwise modified in accordance with their terms in
order to effect the making or provision of (w) any “Incremental Commitments” or
“Incremental Term Loans” under (and as defined in)

 

30



--------------------------------------------------------------------------------

the First Lien Credit Agreement, (x) any Indebtedness incurred in connection
with a “Refinancing Amendment” (as defined in the First Lien Credit Agreement),
(y) any “Extension” (as defined in the First Lien Credit Agreement) or (z) any
Indebtedness incurred in connection with a “Permitted Repricing Amendment” or
constituting a “Replacement Term Loan” (as defined in the First Lien Credit
Agreement), in each case without notice to, or the consent of, any Second Lien
Representative or any Second Lien Secured Party and (ii) notice of such
amendment, restatement, amendment and restatement, Refinancing, waiver,
supplement or other modification shall be given to the Designated Second Lien
Representative no later than 30 days after its effectiveness; provided that the
failure to give such notice shall not affect the effectiveness and validity
thereof.

Section 9.02. Matters Related to Second Lien Note Documents. The Second Lien
Note Documents may be amended, restated, amended and restated, Refinanced,
waived, supplemented or otherwise modified in accordance with their terms
(including, in the case of this Agreement, in accordance with Section 10.02
hereof), and the indebtedness under the Second Lien Note Documents may be
Refinanced or increased, in each case, without the consent of any First Lien
Secured Party; provided, however, that, (i) without the prior written consent of
the Designated First Lien Representative, no Second Lien Note Document may be
amended, restated, amended and restated, Refinanced, waived, supplemented or
otherwise modified, or entered into, to the extent such amendment, restatement,
amendment and restatement, Refinancing, waiver, supplement or modification, or
the terms of such new Second Lien Note Document, would (1) contravene the
provisions of this Agreement or the requirements of the definition of “Permitted
Refinancing” contained in the First Lien Credit Agreement as in effect on the
date hereof, (2) add any scheduled amortization payments in respect of the
Second Lien Debt Facilities or change in a manner adverse to the Borrower, the
First Lien Agent or any First Lien Secured Party any redemption or prepayment
provisions of the Second Lien Note Documents (it being understood that such
payments and deadlines for such payments may be extended, waived and/or
capitalized), or (3) change the dates (to earlier dates) for the payment of
principal (including the final scheduled maturity date) under any such Second
Lien Note Document (provided that nothing herein shall prohibit any optional
prepayments under any Second Lien Note Document to the extent otherwise
permitted by the terms of this Agreement and the First Lien Loan Documents) and
(ii) notice of such amendment, restatement, amendment and restatement, waiver
supplement, modification or consent shall be given to the Designated First Lien
Representative no later than 30 days after its effectiveness; provided that the
failure to give such notice shall not affect the effectiveness and validity
thereof.

Section 9.03. Matters Related to Amendments of First Lien Security Documents. In
the event any First Lien Representative enters into any amendment, restatement,
amendment and restatement, supplement, modification, waiver or consent in
respect of any of the First Lien Security Documents for the purpose of adding
to, or deleting from, or waiving or consenting to any departures from any
provisions of, any First Lien Security Document or changing in any manner the
rights of any parties thereunder, then such amendment, restatement, amendment
and restatement, supplement, modification, waiver or consent shall apply
automatically to any comparable provision of the comparable Second Lien Security
Document without the consent of or action by any Second Lien Secured Party (with
all such amendments, restatements, amendment and restatements, supplements,
modifications, waivers and consents subject to the

 

31



--------------------------------------------------------------------------------

terms hereof); provided that (other than with respect to amendments,
restatements, amendment and restatements, supplements, modifications, waivers or
consents that secure additional extensions of credit and add additional secured
creditors and do not violate the express provisions of the Second Lien Note
Documents), (i) no such amendment, restatement, amendment and restatement,
supplement, modification, waiver or consent shall have the effect of
(A) removing assets subject to the Lien of any Second Lien Security Documents,
except to the extent that a release of such Lien is permitted by Section 2.04,
(B) imposing additional duties on the Second Lien Representatives without their
consent or (C) permitting other Liens on the Collateral not permitted under the
terms of the Second Lien Note Documents or this Agreement, (ii) any such
amendment, restatement, amendment and restatement, supplement, modification,
waiver or consent that materially and adversely affects the rights of the Second
Lien Secured Parties and does not affect the First Lien Secured Parties in a
like or similar manner shall not apply to the Second Lien Security Documents
without the consent of the Designated Second Lien Representative and
(iii) notice of such amendment, restatement, amendment and restatement,
supplement, modification, waiver or consent shall be given to the Designated
Second Lien Representative no later than 30 days after its effectiveness;
provided that the failure to give such notice shall not affect the effectiveness
and validity thereof.

Section 9.04. Additional Debt Facilities. To the extent, but only to the extent,
permitted by the provisions of the First Lien Loan Documents and the Second Lien
Note Documents, any Grantor may incur or issue and sell one or more series or
classes of Additional First Lien Debt and one or more series or classes of
Additional Second Lien Debt. Any such additional class or series of Additional
Second Lien Debt (the “Second Lien Class Debt”) may be secured by a Lien on the
Second Lien Collateral, in each case under and pursuant to the relevant Second
Lien Security Documents for such Second Lien Class Debt, if and subject to the
condition that the Representative of any such Second Lien Class Debt (each, a
“Second Lien Class Debt Representative”), acting on behalf of the holders of
such Second Lien Class Debt becomes a party to this Agreement and the Second
Lien Parity Intercreditor Agreement by satisfying conditions (i) through (iii),
as applicable, of the immediately succeeding paragraph. Any such additional
class or series of Additional First Lien Debt (the “First Lien Class Debt”; and
the First Lien Class Debt and Second Lien Class Debt, collectively, the
“Class Debt”) may be secured by a Lien on the First Lien Collateral, in each
case under and pursuant to the relevant First Lien Security Documents for such
First Lien Class Debt, if and subject to the condition that the Representative
of any such First Lien Class Debt (each, a “First Lien Class Debt
Representative”; and the First Lien Class Debt Representatives and Second Lien
Class Debt Representatives, collectively, the “Class Debt Representatives”),
acting on behalf of the holders of such First Lien Class Debt, becomes a party
to this Agreement and the First Lien Parity Intercreditor Agreement by
satisfying the conditions set forth in clauses (i) through (iii), as applicable,
of the immediately succeeding paragraph. Upon the joinder of any Class Debt
Representative, all related Secured Obligations shall also be subject to this
Agreement.

In order for a Class Debt Representative to become a party to this Agreement:

(i) such Class Debt Representative shall have executed and delivered a Joinder
Agreement substantially in the form of Annex II (with such changes as may be
reasonably approved by the Designated First Lien Representative and such
Class Debt

 

32



--------------------------------------------------------------------------------

Representative) pursuant to which it becomes a Representative hereunder, and the
Class Debt in respect of which such Class Debt Representative is the
Representative and the related Secured Parties for whom the Class Debt
Representative is the Representative become subject hereto and bound hereby and
(x) such Class Debt Representative, if a First Lien Representative, shall have
become a party to the First Lien Parity Intercreditor Agreement in accordance
with the terms and conditions thereof, provided, further, that, if such
Indebtedness will be the initial Additional First Lien Debt incurred by a
Grantor after the date hereof, then the Grantors, the First Lien Agent and the
Representative for such Indebtedness shall have executed and delivered the First
Lien Parity Intercreditor Agreement or (y) such Class Debt Representative, if a
Second Lien Representative, shall have become a party to the Second Lien Parity
Intercreditor Agreement in accordance with the terms and conditions thereof
provided, further, that, if such Indebtedness will be the initial Additional
Second Lien Debt incurred by a Grantor after the date hereof, then the Grantors,
the Second Lien Agent and the Representative for such Indebtedness shall have
executed and delivered the Second Lien Parity Intercreditor Agreement;

(ii) the Borrower shall have delivered to each other Representative a
Designation substantially in the form of Annex III executed by an authorized
officer of the Borrower which Designation shall (A) designate Indebtedness as
Additional First Lien Debt or Additional Second Lien Debt hereunder (and if the
agreement under which such Indebtedness is to be incurred Refinances the First
Lien Credit Agreement or Second Lien Securities Purchase Agreement and is
intended to become the Replacement First Lien Credit Agreement or Replacement
Second Lien Securities Purchase Agreement, as applicable, such agreement shall
be so designated in such certificate), and (B) certify that the incurrence of
such Indebtedness and its designation as such hereunder is permitted by each
First Lien Loan Document and Second Lien Note Document and that the conditions
set forth in this Section 9.04 are satisfied with respect to such Class Debt
and, true and complete copies of each of the Second Lien Note Documents or First
Lien Loan Documents, as applicable, relating to such Class Debt, certified as
being true and correct by an authorized officer of the Borrower;

(iii) the Second Lien Note Documents or First Lien Loan Documents, as
applicable, relating to such Class Debt shall provide that each Secured Party
with respect to such Class Debt will be subject to and bound by the provisions
of this Agreement in its capacity as a holder of such Class Debt; and

(iv) upon the execution and delivery of a Joinder Agreement by a Class Debt
Representative in accordance with this Section 8.04, each other Representative
shall acknowledge receipt thereof by countersigning a copy thereof, subject to
the terms of this Section 9.04 and returning the same to the new Class Debt
Representative; provided that the failure of any Representative to so
acknowledge or return the same shall not affect the status of such Indebtedness
as First Lien Secured Obligations or Second Lien Secured Obligations hereunder
if the other requirements of this Section 9.04 are complied with.

 

33



--------------------------------------------------------------------------------

Section 9.05. Obligations Unconditional. All rights, interests, agreements and
obligations of the First Lien Representatives, the First Lien Secured Parties,
the Second Lien Representatives and the Second Lien Secured Parties hereunder
shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any First Lien Loan Document or
any Second Lien Note Document;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the First Lien Secured Obligations or Second Lien Secured
Obligations, or any amendment or waiver or other modification, including any
increase in the amount thereof, whether by course of conduct or otherwise, of
the terms of the First Lien Credit Agreement or any other First Lien Loan
Document or of the terms of any Second Lien Note Document;

(c) any exchange of any security interest in any Collateral or any other
collateral or any amendment, waiver or other modification, whether in writing or
by course of conduct or otherwise, of all or any of the First Lien Secured
Obligations or Second Lien Secured Obligations or any guarantee thereof;

(d) the commencement of any Bankruptcy/Liquidation Proceeding in respect of any
Borrower or any other Grantor; or

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, (i) any Borrower or any other Grantor in respect of the
First Lien Secured Obligations (other than the Discharge of First Lien Credit
Agreement Obligations) or (ii) any Second Lien Representative or Second Lien
Secured Party in respect of this Agreement.

ARTICLE 10

MISCELLANEOUS

Section 10.01. Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(a) if to the First Lien Agent, to the address referred to in Section 10.02 of
the First Lien Credit Agreement;

(b) if to the Second Lien Agent, to the address referred to in Section 13.1 of
the Second Lien Securities Purchase Agreement;

(c) if to any other Representative, to the address referred to in the Joinder
Agreement executed and delivered by such Representative; and

(d) if to the Borrower, to the address referred to in Section 10.02 of the First
Lien Credit Agreement.

 

34



--------------------------------------------------------------------------------

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto (and for this
purpose a notice to the Borrower shall be deemed to be a notice to each
Grantor). All such notices and other communications shall be deemed to be given
on the date of receipt if delivered by hand or overnight courier service or
mailed by certified or registered mail, and all such notices and other
communications sent by fax shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient), in each case delivered, sent or mailed (properly addressed)
to such party as provided in this Section 10.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 10.01.
As agreed to among the Borrower, the First Lien Agent and the Second Lien Agent
from time to time, notices and other communications may also be delivered by
e-mail to the e-mail address of a representative of the applicable person
provided from time to time by such person.

Section 10.02. Waivers; Amendments. (a) No failure or delay on the part of any
party hereto in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section 10.02, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on any party hereto in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended,
restated, amended and restated, or modified except pursuant to an agreement or
agreements in writing entered into by each Representative and by the Borrower
and each other affected Grantor with respect to which such waiver, consent,
amendment, restatement, amendment and restatement supplement or modification is
to apply.

Section 10.03. Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other First Lien Secured Parties and Second Lien Secured
Parties.

Section 10.04. Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

Section 10.05. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement
constitutes the entire contract among the parties relating to the subject matter
hereof and supersedes any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof. This Agreement shall become
effective when it shall have been executed by the First Lien Agent and the
Second Lien

 

35



--------------------------------------------------------------------------------

Agent and when the First Lien Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties and
acknowledgors hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually executed counterpart of this Agreement.

Section 10.06. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 10.07. Governing Law; Jurisdiction; Consent to Service of Process (a)
THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON OR ARISING OUT OF THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AGREEMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AGREEMENT WHETHER NOW EXISTING OR HEREAFTER
ARISING, SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY (BOROUGH OF MANHATTAN) OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
PARTY HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL NOT COMMENCE OR
SUPPORT ANY SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION. EACH PARTY HERETO
IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT. EACH PARTY
HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING THIS AGREEMENT IN THE MANNER PROVIDED FOR NOTICES
(OTHER THAN FACSIMILE) IN SECTION 10.01. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

Section 10.08. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED

 

36



--------------------------------------------------------------------------------

HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10.08.

Section 10.09. Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

Section 10.10. Further Assurances. Each First Lien Representative, on behalf of
itself and the applicable First Lien Secured Parties under the First Lien Loan
Documents, and each Second Lien Representative, on behalf of itself and the
applicable Second Lien Secured Parties under the Second Lien Note Documents,
each agrees that it shall take such further action and shall execute and deliver
such additional documents and instruments (in recordable form, if requested) as
the Designated First Lien Representative or the Designated Second Lien
Representative may reasonably request to effectuate the terms of and the Lien
priorities contemplated by this Agreement.

Section 10.11. No Third Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of and bind
each of the First Lien Secured Parties and the Second Lien Secured Parties.
Nothing in this Agreement shall impair, as between the Borrower, and the other
Grantors and the First Lien Representatives and the other First Lien Secured
Parties, and as between the Borrower and the other Grantors and the Second Lien
Representatives and the other Second Lien Secured Parties, the obligations of
the Borrower and the other Grantors, which are absolute and unconditional, to
pay principal, interest, fees and other amounts as provided in the First Lien
Loan Documents and the Second Lien Note Documents respectively. Other than with
respect to Sections 2.04 and 4.04 and Articles 9 and 10 of this Agreement, none
of the Borrower, any other Grantor or any other creditor thereof shall have any
rights hereunder and neither the Borrower nor any Grantor may rely on the terms
hereof.

Section 10.12. Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First Lien Representatives and the other First Lien
Secured Parties on the one hand and the Second Lien Representatives and the
other Second Lien Secured Parties on the other hand. In the event of any
conflict between the provisions of this Agreement and the provisions of the
First Lien Loan Documents or the Second Lien Note Documents, the provisions of
this Agreement shall govern and control. However, as among the First Lien
Secured Parties, their rights and obligations are governed by, and any
provisions herein regarding them are therefore subject to, the provisions of the
First Lien Parity Intercreditor Agreement and as among the Second Lien Secured
Parties, their rights and obligations are governed by, and any provisions herein
regarding them are therefore subject to, the provisions of the Second Lien
Parity Intercreditor Agreement.

 

37



--------------------------------------------------------------------------------

Section 10.13. Subrogation. With respect to the value of any payments or
distributions in cash, property or other assets that any of the Second Lien
Representatives or the other Second Lien Secured Parties pays over to any of the
First Lien Representatives or the other First Lien Secured Parties under the
terms of this Agreement, such Second Lien Secured Parties and Second Lien
Representatives shall be subrogated to the rights of such First Lien
Representatives and First Lien Secured Parties; provided that each Second Lien
Representative, on behalf of itself and the Second Lien Secured Parties
represented by it, hereby agrees not to assert or enforce all such rights of
subrogation it may acquire as a result of any payment hereunder until the
Discharge of First Lien Secured Obligations has occurred. The Borrower and the
other Grantors each acknowledges and agrees that the value of any payments or
distributions in cash, property or other assets received by any Second Lien
Representative or other Second Lien Secured Party that are paid over to any
First Lien Representative or other First Lien Secured Party pursuant to this
Agreement shall not reduce any of the Second Lien Secured Obligations.

Section 10.14. Additional Grantors. Each Person that becomes a Grantor after the
date hereof shall become a party to this Agreement upon execution and delivery
by such Person of a Joinder Agreement in the form of Exhibit J to the First Lien
Credit Agreement.

Section 10.15. Additional Intercreditor Agreements. Each party hereto agrees
that the First Lien Secured Parties and/or their Representatives (as among
themselves) and the Second Lien Secured Parties and/or their Representatives (as
among themselves) may each enter into the First Lien Parity Intercreditor
Agreement and the Second Lien Parity Intercreditor Agreement, as applicable, or
other intercreditor arrangements governing the rights, benefits and privileges
as among the First Lien Secured Parties or the Second Lien Secured Parties, as
the case may be, in respect of the Collateral, this Agreement and the other
First Lien Security Documents or Second Lien Security Documents, as the case may
be, including as to application of proceeds of the Collateral, voting rights,
control of the Collateral and waivers with respect to the Collateral, in each
case so long as the terms thereof do not violate or conflict with the provisions
of this Agreement.

Section 10.16. Equity Interests; Payment in Kind. Notwithstanding anything
contained herein to the contrary (including, without limitation, in respect of
subordination and turnover provisions), the right of the Second Lien Secured
Parties to receive either (i) interest payments in kind or (ii) except in the
context of a Bankruptcy/Insolvency Proceeding in which the First Lien Secured
Parties are not receiving payment in full in cash of the First Lien Obligations
pursuant to a plan of reorganization, Equity Interests of the Borrower (or any
parent entity thereof) shall not be affected by any of the terms contained
herein.

[Signature Pages Follow]

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CITIBANK, N.A.,

as First Lien Agent

By:  

 

  Name:     Title:  

[                    ],

as Second Lien Agent

By:  

 

  Name:     Title:  

GLOBAL EAGLE ENTERTAINMENT INC., as Borrower By:  

 

  Name:     Paul Rainey   Title:       Chief Financial Officer GLOBAL EAGLE
SERVICES, LLC By:  

 

  Name:     Paul Rainey   Title:       Chief Financial Officer AIRLINE MEDIA
PRODUCTIONS, INC. By:  

 

  Name:     Paul Rainey   Title:       Chief Financial Officer

[Intecreditor Agreement Signature Page]



--------------------------------------------------------------------------------

ENTERTAINMENT IN MOTION, INC. By:  

 

  Name:     Paul Rainey   Title:       Chief Financial Officer GLOBAL EAGLE
ENTERTAINMENT OPERATIONS SOLUTIONS, INC. By:  

 

  Name:     Paul Rainey   Title:       Chief Financial Officer EMC INTERMEDIATE,
LLC By:  

 

  Name:     Paul Rainey   Title:       Chief Financial Officer INFLIGHT
PRODUCTIONS USA INC. By:  

 

  Name:     Paul Rainey   Title:       Chief Financial Officer POST MODERN EDIT,
INC. By:  

 

  Name:     Paul Rainey   Title:       Chief Financial Officer THE LAB AERO,
INC. By:  

 

  Name:     Paul Rainey   Title:       Chief Financial Officer

[Intecreditor Agreement Signature Page]



--------------------------------------------------------------------------------

ROW 44, INC. By:  

 

  Name:     Paul Rainey   Title:       Chief Financial Officer N44HQ, LLC By:  
Row 44, Inc., its Sole Member By:  

 

  Name:     Paul Rainey   Title:       Chief Financial Officer EMERGING MARKETS
COMMUNICATIONS, LLC By:  

 

  Name:     Paul Rainey   Title:       Chief Financial Officer EMC ACQUISITION,
LLC By:  

 

  Name:     Paul Rainey   Title:       Chief Financial Officer SCISCO PARENT,
INC. By:  

 

  Name:     Paul Rainey   Title:       Chief Financial Officer SEAMOBILE INC.
By:  

 

  Name:     Paul Rainey   Title:       Chief Financial Officer

[Intecreditor Agreement Signature Page]



--------------------------------------------------------------------------------

MARITEL HOLDINGS, INC. By:  

 

  Name:     Paul Rainey   Title:       Chief Financial Officer MARITIME
TELECOMMUNICATIONS NETWORK, INC. By:  

 

  Name:     Paul Rainey   Title:       Chief Financial Officer MTN GOVERNMENT
SERVICES, INC. By:  

 

  Name:     Paul Rainey   Title:       Chief Financial Officer MTN LICENSE CORP.
By:  

 

  Name:     Paul Rainey   Title:       Chief Financial Officer EMC-JV HOLDCO LLC
By:  

 

  Name:     Paul Rainey   Title:       Chief Financial Officer

[Intecreditor Agreement Signature Page]



--------------------------------------------------------------------------------

ANNEX I

Provision for Second Lien Securities Purchase Agreement

Each Purchaser hereunder and each holder of the Notes (a) acknowledges that it
has received a copy of the Intercreditor and Subordination Agreement, (b) agrees
that it will be bound by and will take no actions contrary to the provisions of
the Intercreditor and Subordination Agreement, (c) authorizes and instructs the
Collateral Agent to enter into the Intercreditor and Subordination Agreement as
Collateral Agent and on behalf of such Purchaser or holder of the Notes, as
applicable, and (d) hereby consents to the payment subordination and the
subordination of the Liens securing the Note Obligations on the terms set forth
in the Intercreditor and Subordination Agreement. The foregoing provisions are
intended as an inducement to the lenders and/or purchasers under the First Lien
Loan Documents and the other Second Lien Note Documents to extend credit to the
Borrower and Subsidiary Guarantors and such lenders and/or purchasers are
intended third party beneficiaries of such provisions. In the event of any
conflict or inconsistency between the provisions of the Intercreditor and
Subordination Agreement and this Agreement, the provisions of the Intercreditor
and Subordination Agreement shall control.

Provision for Second Lien Security Agreement and other principal Second Lien
Security Documents

Notwithstanding anything herein to the contrary, the priority of the Liens and
the Security Interest granted to the Collateral Agent pursuant to this Agreement
and the exercise of any right or remedy by the Collateral Agent hereunder are
subject in all respects to the provisions of the Intercreditor and Subordination
Agreement. In the event of any conflict between the terms of the Intercreditor
and Subordination Agreement and this Agreement with respect to the priority of
the Liens and the Security Interest granted to the Collateral Agent pursuant to
this Agreement or with respect to the exercise of any right or remedy by the
Collateral Agent hereunder, the terms of the Intercreditor and Subordination
Agreement shall govern and control.



--------------------------------------------------------------------------------

ANNEX II

[FORM OF] JOINDER NO. [    ] dated as of [            ], 201[    ] (this
“Joinder Agreement”), to the INTERCREDITOR AND SUBORDINATION AGREEMENT dated as
of [                ], 2018 (the “Intercreditor Agreement”), among GLOBAL EAGLE
ENTERTAINMENT INC., a Delaware corporation, the other Grantors from time to time
party thereto, CITIBANK, N.A., as First Lien Agent, [                ], as
Second Lien Agent, and the additional Representatives from time to time a party
thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

B. As a condition to the ability of the Borrower to incur Additional
[First/Second] Lien Debt and to secure such [First/Second] Lien Class Debt (and
guarantees thereof) with [First/Second] Liens, in each case under and pursuant
to the [First/Second] Lien Security Documents, the [First/Second] Lien
Class Debt Representative in respect of such [First/Second] Lien Class Debt is
required to become a Representative under, and such [First/Second] Lien
Class Debt and the [First/Second] Lien Secured Parties in respect thereof are
required to become subject to and bound by, the Intercreditor Agreement.
Section 9.04 of the Intercreditor Agreement provides that such [First/Second]
Lien Class Debt Representative may become a Representative under, and such
[First/Second] Lien Class Debt and such [First/Second] Lien Secured Parties may
become subject to and bound by, the Intercreditor Agreement, pursuant to the
execution and delivery by the [First/Second] Lien Class Debt Representative of
an instrument in the form of this Joinder Agreement and the satisfaction of the
other conditions set forth in Section 9.04 of the Intercreditor Agreement. The
undersigned [First/Second] Lien Class Debt Representative (the “New
Representative”) is executing this Joinder Agreement in accordance with the
requirements of the First Lien Loan Documents and the [First/Second] Lien Loan
Documents.

Accordingly, the New Representative agrees with each other Representative as
follows:

SECTION 1. In accordance with Section 9.04 of the Intercreditor Agreement, the
New Representative by its signature below becomes a Representative under, and
the related [First/Second] Lien Class Debt and related First Lien Secured
Obligations and related [First/Second] Lien Secured Parties become subject to
and bound by, the Intercreditor Agreement with the same force and effect as if
the New Representative had originally been named therein as a Representative,
and the New Representative, on behalf of itself and such [First/Second] Lien
Secured Parties, hereby agrees to all the terms and provisions of the
Intercreditor Agreement applicable to it as a [First/Second] Lien Representative
and to the [First/Second] Lien Secured Parties that it represents as
[First/Second] Lien Secured Parties. Each reference to a “Representative” or
“[First/Second] Lien Representative” in the Intercreditor Agreement shall be
deemed to include the New Representative. The Intercreditor Agreement is hereby
incorporated herein by reference.



--------------------------------------------------------------------------------

SECTION 2. The New Representative represents and warrants to the other
Representatives and the other Secured Parties that (a) it has full power and
authority to enter into this Joinder Agreement, in its capacity as [agent]
[trustee], (b) this Joinder Agreement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with the terms of such Joinder Agreement
and (c) the [First/Second] Lien Loan Documents relating to such [First/Second]
Lien Class Debt provide that, upon the New Representative’s entry into this
Joinder Agreement, the [First/Second] Lien Secured Parties in respect of such
[First/Second] Lien Class Debt will be subject to and bound by the provisions of
the Intercreditor Agreement as [First/Second] Lien Secured Parties.

SECTION 3. This Joinder Agreement may be executed by one or more of the parties
to this Joinder Agreement on any number of separate counterparts (including by
facsimile or other electronic image scan transmission), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Joinder Agreement signed by all the
parties shall be lodged with the Borrower, the Designated First Lien
Representative and the Designated Second Lien Representative. Delivery of an
executed counterpart of a signature page of this Joinder Agreement by facsimile
or in electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of
a manually executed counterpart of this Joinder Agreement.

SECTION 4. Except as expressly supplemented hereby, the Intercreditor Agreement
shall remain in full force and effect.

SECTION 5. THIS JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS JOINDER AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS JOINDER AGREEMENT
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. Any provision of this Joinder Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or in the Intercreditor Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 10.01 of the Intercreditor Agreement. All
communications and notices hereunder to the New Representative shall be given to
it at the address set forth below its signature hereto.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative and the First Lien Agent have duly
executed this Joinder Agreement to the Intercreditor Agreement as of the day and
year first above written.

 

[NAME OF NEW REPRESENTATIVE],

as [                    ] for the holders of

[                    ]

By:  

 

  Name:   Title: Address for notices:

 

 

attention of:  

 

Telecopy:  

 

RECEIPT OF THE FOREGOING ACKNOWLEDGED BY: [NAME OF OTHER REPRESENTATIVE], as
First Lien Representative

By:  

 

  Name:   Title: [NAME OF OTHER REPRESENTATIVE], as Second Lien Representative
By:  

 

  Name:   Title:  



--------------------------------------------------------------------------------

ANNEX III

[FORM OF] ADDITIONAL DEBT DESIGNATION NO. [ ] (this “Designation”) dated as of
[        ], 20[ ] with respect to the INTERCREDITOR AND SUBORDINATION AGREEMENT
dated as of [                ], 2018 (the “Intercreditor Agreement”), among
GLOBAL EAGLE ENTERTAINMENT INC., a Delaware corporation, the other Grantors from
time to time party thereto, CITIBANK, N.A., as First Lien Agent,
[                ], as Second Lien Agent, and the additional Representatives
from time to time a party thereto.

Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

This Designation is being executed and delivered in order to designate
additional Indebtedness of the Borrower and the Grantors as Additional
[First/Second] Lien Debt, entitled to the benefit of, and subject to the terms
of, the Intercreditor Agreement.

The undersigned, the duly appointed [specify title of Responsible Officer] of
the Borrower hereby certifies on behalf of the Borrower that:

1. [Insert name of the Borrower or other Grantor] intends to incur Indebtedness
(the “Designated Obligations”) in the initial aggregate principal amount of
[                ] pursuant to the following agreement: [describe credit/loan
agreement indenture or other agreement] (the “Designated Agreement”).

2. The incurrence of the Designated Obligations is permitted by each applicable
First Lien Loan Document and Second Lien Note Document.

3. Conform the following as applicable; Pursuant to and for the purposes of
Section 9.04 of the Intercreditor Agreement, (i) the Designated Agreement is
hereby designated as [an “Additional First Lien Debt Facility”] [an “Additional
Second Lien Debt Facility”] [the “Replacement First Lien Credit Agreement”] [the
“Replacement Second Lien Securities Purchase Agreement”] and (ii) the Designated
Obligations are hereby designated as [“Additional First Lien Secured
Obligations”] [“Additional Second Lien Secured Obligations”] [“First Lien Credit
Agreement Secured Obligations”] [“Second Lien Securities Purchase Agreement
Secured Obligations”].

4. The name and address of the Representative for such Designated Obligations
is:

[Insert name and all capacities; Address]

 

Telephone:                                                               
Fax:                                                                           
Email:                                                                         



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Designation to be duly executed
by the undersigned Responsible Officer as of the day and year first above
written.

 

GLOBAL EAGLE ENTERTAINMENT INC. By:  

 

  Name:   Title:

 

Receipt acknowledged by: [INSERT NAME OF FIRST LIEN REPRESENTATIVE], By:  

 

  Name:     Title:   [INSERT NAME OF SECOND LIEN REPRESENTATIVE], By:  

 

  Name:     Title:   [OTHERS AS NEEDED]



--------------------------------------------------------------------------------

EXHIBIT I

Form of Joinder

[        ], 2018

Reference is hereby made to the Securities Purchase Agreement, dated as of
March 8, 2018 (the “Purchase Agreement”), among Global Eagle Entertainment Inc.,
a Delaware corporation (the “Company”), Searchlight II TBO, L.P. and Searchlight
II TBO-W, L.P. (together, the “Purchasers”), pursuant to which the Company has
agreed to sell to the Purchasers $150,000,000 in aggregate principal amount of
its second lien notes, warrants to acquire an aggregate of 18,065,775 shares of
the Company’s common stock, par value $0.0001 per share (the “Common Stock”),
and warrants to acquire an aggregate of 13,000,000 shares of Common Stock.
Capitalized terms used but not defined in this Joinder shall have the respective
meanings ascribed to such terms in the Purchase Agreement.

By executing this Joinder, the undersigned hereby agrees, effective commencing
on the date hereof, to become a party to, and to be bound by and comply with,
the Purchase Agreement as the Collateral Agent thereunder, in the same manner as
if the undersigned were an original signatory to the Purchase Agreement. Each
reference to the Collateral Agent in the Purchase Agreement shall be deemed to
refer to the undersigned.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder to be duly executed
and delivered as of the date first above written.

 

[COLLATERAL AGENT], as Collateral Agent By:  

 

  Name:   Title: Address: